Exhibit 10.1

EXECUTION VERSION

REFINANCING AMENDMENT NO. 1 (this “First Amendment”) dated as of December 17,
2018, to the Amended and Restated Credit and Guaranty Agreement dated as of
October 3, 2017 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among HOLOGIC,
INC., a Delaware corporation (the “Company”), HOLOGIC GGO 4 LTD. (the “UK
Borrower”), certain subsidiaries of the Company from time to time party thereto
as Designated Borrowers, the Guarantors from time to time party thereto, the
lenders from time to time party thereto and BANK OF AMERICA, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, each Person that agrees to make 2018 Refinancing Term Loans (as defined
below) (collectively, the “2018 Refinancing Term Lenders”) will make 2018
Refinancing Term Loans to the Company on the First Amendment Effective Date (as
defined below) (the “2018 Refinancing Term Loans”) in an amount equal to its
2018 Refinancing Term Commitment (defined below);

WHEREAS, each Revolving Credit Lender will convert their respective Revolving
Credit Commitments under the 2017 Revolving Credit Facility to Revolving Credit
Commitments (each an “Existing Revolving Commitments”) on the First Amendment
Effective Date in an amount equal to its 2018 Revolving Credit Commitments
(hereinafter defined).

WHEREAS, the Company has requested an amendment to the Credit Agreement that
would effect the modifications to the Credit Agreement set forth herein, and
each Lender party hereto consents to this First Amendment;

WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPFS”), Wells
Fargo Bank, National Association, Goldman Sachs Bank USA, JPMorgan Chase Bank,.
N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd. have been appointed as the Lead
Arrangers (as defined below) with respect to this First Amendment; and

WHEREAS, this First Amendment includes amendments of the Credit Agreement that
are subject to the approval of the Required Lenders, and that, in each case,
will become effective on the First Amendment Effective Date on the terms and
subject to the conditions set forth herein;

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended
hereby (the “Amended Credit Agreement”).



--------------------------------------------------------------------------------

SECTION 2. Refinancing Transactions.

(a) Subject to the terms and conditions set forth herein, each 2018 Refinancing
Term Lender severally agrees to make a 2018 Refinancing Term Loan to the Company
on the First Amendment Effective Date in a principal amount equal to its 2018
Refinancing Term Commitment, which amount shall be made available to the
Administrative Agent in immediately available funds in accordance with the
Credit Agreement. The “2018 Refinancing Term Commitment” of each 2018
Refinancing Term Lender will be the amount set forth opposite such 2018
Refinancing Term Lender’s name on Schedule 1 hereto. On the First Amendment
Effective Date, the 2018 Refinancing Term Loans shall replace or refinance in
full the 2017 Refinancing Term Loans outstanding on the First Amendment
Effective Date (immediately prior to the refinancing contemplated by this First
Amendment (the “Refinancing”)) (the “Existing Term Loans”). Each Lender party
hereto and the Administrative Agent hereby acknowledge that (i) the Company
hereby provides notice under Section 2.19 of the Credit Agreement of its request
for 2018 Refinancing Term Loans to refinance or replace in full the Existing
Term Loans and (ii) all notice requirements set forth in Section 2.19 of the
Credit Agreement with respect to the Refinancing have been satisfied. For the
avoidance of doubt, there shall be no amount payable under Section 3.05(a) of
the Credit Agreement in connection with the Refinancing.

(b) Subject to the terms and conditions set forth herein, each Revolving Credit
Lender agrees to (x) convert their Existing Revolving Commitments into Revolving
Credit Commitment under the 2018 Revolving Credit Facility as defined in the
Credit Agreement after giving effect to this First Amendment) (the “2018
Revolving Credit Commitments”) in an amount equal to their Existing Revolving
Commitment set forth on Schedule 1 attached hereto, (y) that automatically upon
the effectiveness of this First Amendment on the First Amendment Effective Date
and without any further action by any Person, each Revolving Credit Lender’s
Existing Revolving Commitments shall be deemed to have been converted to, and
for all purposes under the Credit Agreement and the other Loan Documents, shall
constitute Revolving Credit Commitments under the 2018 Revolving Credit Facility
and (z) that the Administrative Agent may take whatever administrative actions
it deems necessary and appropriate to reflect the foregoing in the Register.

(c) On and after the First Amendment Effective Date, each reference in the Loan
Documents to “Term Loans” shall be deemed to be a reference to and include the
2018 Refinancing Term Loans made or deemed made (including by replacement)
hereunder, and each reference to “Lenders” shall be deemed to include the 2018
Refinancing Term Lenders. Notwithstanding the foregoing, the provisions of the
Credit Agreement with respect to indemnification, confidentiality, reimbursement
of costs and expenses, increased costs and break funding payments shall continue
in full force and effect with respect to, and for the benefit of, each Term
Lender in respect of such Lender’s Existing Term Loans.

SECTION 3. Amendments to the Credit Agreement. Each of the parties hereto agrees
that, effective on the First Amendment Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

 

2



--------------------------------------------------------------------------------

SECTION 4. Amendments to the Pledge and Security Agreement. Each of the parties
hereto agrees that, effective on the First Amendment Effective Date, the Pledge
and Security Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Pledge and Security Agreement attached as Exhibit B hereto.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this First Amendment, each Loan Party represents and warrants to each
other party hereto, on and as of the First Amendment Effective Date, that the
following statements are true and correct:

(a) The execution, delivery and performance of this First Amendment have been
duly authorized by all necessary action on the part of each Loan Party. This
First Amendment has been duly executed and delivered by each Loan Party and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

(b) The representations and warranties of the Company and each other Loan Party
contained in Article 5 of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished in connection herewith or
therewith, shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified by materiality or
Material Adverse Effect, in all respects) on and as of the First Amendment
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to any such representation or
warranty that is qualified by materiality or Material Adverse Effect, in all
respects) as of such earlier date, and except that for purposes of this
Section 5(b), the representations and warranties contained in Sections 5.08(a)
and (b) shall be deemed to refer to the then-most recent statements furnished
pursuant to Sections 6.01(a) and (b), respectively.

(c) As of the First Amendment Effective Date, after giving effect to this First
Amendment, no Default shall exist or would result from the consummation of the
transactions contemplated hereby.

SECTION 6. First Amendment Effective Date. This First Amendment shall become
effective as of the first date (the “First Amendment Effective Date”) on which
each of the following conditions shall have been satisfied or waived by the 2018
Refinancing Term Lenders and the Revolving Credit Lenders:

 

3



--------------------------------------------------------------------------------

(i) the Administrative Agent shall have received counterparty signature pages of
this Amendment from each of the Borrower, each Guarantor and each Lender;

(ii) the Administrative Agent shall have received (A) sufficient copies of each
Organizational Document of each Loan Party, as applicable, and, to the extent
applicable, certified as of the First Amendment Effective Date or a recent date
prior thereto by the appropriate Governmental Authority; (B) signature and
incumbency certificates of the officers of such Persons executing the Loan
Documents on behalf of each Loan Party; (C) copies of resolutions of the Board
of Directors or similar governing body of each Loan Party approving and
authorizing the execution, delivery and performance of this First Amendment and
the other Loan Documents to which it is a party or by which it or its assets may
be bound as of the First Amendment Effective Date and, in respect of the U.K.
Borrower, authorizing the Company to act as its agent in connection with the
Loan Documents, certified as of the First Amendment Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (D) other than with respect to the U.K. Borrower, a
good standing certificate from the applicable Governmental Authority of each
Loan Party’s jurisdiction of incorporation, organization or formation, dated as
of the First Amendment Effective Date or a recent date prior thereto and (E) to
the extent requested by the Administrative Agent in respect of the U.K.
Borrower, (i) copies of resolutions of its shareholders approving the terms of,
and the transactions contemplated by this First Amendment and (ii) a certificate
signed by a Responsible Officer of the U.K. Borrower certifying that the U.K.
Borrower Sublimit would not cause any borrowing or similar limit binding on it
to be exceeded;

(iii) the Administrative Agent shall have received a favorable opinion of Brown
Rudnick LLP, counsel for the Loan Parties, dated as of the First Amendment
Effective Date, in a form consistent with the opinion delivered by Brown Rudnick
LLP on the Restatement Date;

(iv) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company certifying (a) that the conditions specified
in Sections 5(b) and (c) have been satisfied and (b) that there has been no
event or circumstance since September 29, 2018 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;

(v) Concurrently with the making of the 2018 Refinancing Term Loans, (a) the
entire aggregate principal amount of the 2017 Refinancing Term Loans and (b) all
accrued interest, fees and other amounts accrued immediately prior to this First
Amendment becoming effective in connection therewith shall have been paid in
full and all Interest Periods in respect thereof shall have been terminated;

 

4



--------------------------------------------------------------------------------

(vi) Concurrently with the availability of the 2018 Revolving Credit Facility,
(i) the Revolving Credit Commitments in effect immediately prior to this First
Amendment becoming effective shall have been terminated and the entire aggregate
principal amount of the all Revolving Credit Loans outstanding immediately prior
to this First Amendment becoming effective shall have been paid in full and
(ii) all accrued interest, fees and other amounts accrued prior to this First
Amendment becoming effective in connection therewith shall have been paid in
full and all Interest Periods in respect thereof shall have been terminated;

(vii) Any fees required to be paid pursuant to the Fee Letter on or before the
First Amendment Effective Date shall have been paid by the Company to the
Administrative Agent on the First Amendment Effective Date);

(viii) The Company shall have delivered a Committed Loan Notice with respect to
the 2018 Refinancing Term Loans, and a notice of prepayment with respect to the
Existing Term Loans, in each case, in accordance with the Credit Agreement;

(ix) The Company shall have paid all fees, charges and disbursements of Davis
Polk & Wardwell LLP (it is hereby expressly acknowledged and agreed that any
fees paid pursuant to this clause (ix) shall be paid by the Company to the
Administrative Agent on the First Amendment Effective Date);

(x) The Loan Parties shall have provided the documentation and other information
to the Administrative Agent and Lenders that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation, to the extent
the Company shall have received written requests therefor at least three
(3) Business Days prior to the First Amendment Effective Date; and

(xi) The conditions specified in Section 2.19 of the Credit Agreement with
respect to the Refinancing shall have been satisfied (it being understood and
agreed that, as of the date hereof, such conditions shall be deemed to be
satisfied).

(b) The First Amendment Effective Date shall not occur if any of the conditions
set forth or referred to in this Section 6 has not been satisfied or waived in
accordance with Section 10.01 of the Credit Agreement at or prior to 5:00 p.m.,
New York City time, on December 17, 2018 (it being understood that any such
failure of the First Amendment Effective Date to occur by such date will not
affect any rights or obligations of any Person under the existing Credit
Agreement). The Administrative Agent shall promptly notify the Company and the
Lenders of the First Amendment Effective Date.

 

5



--------------------------------------------------------------------------------

SECTION 7. Effect of Amendment.

(a) Except as expressly set forth herein, this First Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or Agents under the existing
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the existing Credit Agreement or any other provision of
the existing Credit Agreement or of any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Except as expressly set forth herein, nothing herein shall be deemed a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) From and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
From and after the First Amendment Effective Date, each reference in the Loan
Documents to the “Pledge and Security Agreement” shall be deemed a reference to
the Pledge and Security Agreement as amended hereby. This First Amendment shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 8. Reaffirmation. Notwithstanding the effectiveness of this First
Amendment and the transactions contemplated hereby, (i) each Loan Party
acknowledges and agrees that, (A) each Loan Document to which it is a party is
hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Credit Agreement and the
Pledge and Security Agreement, in each case, as amended hereby) and (B) the
Collateral Documents do, and all of the Collateral does, and in each case shall
continue to, secure the payment of all Secured Obligations (as defined in the
Pledge and Security Agreement, as amended hereby) on the terms and conditions
set forth in the Collateral Documents, and hereby ratifies the security
interests granted by it pursuant to the Collateral Documents and (ii) each
Guarantor hereby confirms and ratifies its continuing unconditional obligations
as Guarantor under the Guaranty with respect to all of the Guaranteed
Obligations.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

6



--------------------------------------------------------------------------------

SECTION 10. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its actual and reasonable costs and expenses in
connection with this First Amendment to the extent required pursuant to
Section 10.04 of the Credit Agreement.

SECTION 11. Counterparts; Effectiveness. This First Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Delivery by facsimile or other electronic imaging means of an
executed counterpart of a signature page to this First Amendment shall be
effective as delivery of an original executed counterpart of this First
Amendment.

SECTION 12. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

HOLOGIC, INC.,

as Borrower

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer

 

HOLOGIC UK FINANCE LTD,

as Designated UK Borrower

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Director

 

HOLOGIC GGO 4 LTD,

as UK Borrower

By:  

/s/ Michaelangelo Stefani

  Name: Michaelangelo Stefani   Title: Director



--------------------------------------------------------------------------------

BIOLUCENT, LLC,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer

 

CYNOSURE, INC.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer

 

CYTYC CORPORATION,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer

 

FOCAL THERAPEUTICS, INC.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CYTYC PRENATAL PRODUCTS CORP.,

as Guarantor

By:

 

/s/ Marci J. Lerner

 

Name: Marci J. Lerner

 

Title: Vice President and Treasurer

 

BIOPTICS, INC.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer

 

CYTYC SURGICAL PRODUCTS, LLC,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer

 

FAXITRON BIOPTICS, LLC,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

DIRECT RADIOGRAPHY CORP.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer

HOLOGIC US FINANCE CO LLC,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer

SUROS SURGICAL SYSTEMS, INC.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer

GEN-PROBE SALES & SERVICE, INC.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

GEN-PROBE PRODESSE, INC.,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer

GEN-PROBE INCORPORATED,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer

HOLOGIC (MA), LLC,

as Guarantor

By:  

/s/ Marci J. Lerner

  Name: Marci J. Lerner   Title:   Vice President and Treasurer  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:  

/s/ Melissa Mullis

  Name: Melissa Mullis   Title:   Assistant Vice President

BANK OF AMERICA, N.A.,

    as 2018 Refinancing Term Lender

By:  

/s/ Lori J. Egan

  Name: Lori J. Egan   Title:   Senior Vice President

GOLDMAN SACHS LENDING PARTNERS LLC,

    as a 2018 Refinancing Term Lender

By:  

/s/ Annie Carr

  Name: Annie Carr   Title:   Authorized Signatory

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as a 2018 Refinancing Term Lender

By:  

/s/ David Hyman

  Name: David Hyman   Title:   Executive Director

MUFG BANK, LTD. (formerly known as The

    Bank of Tokyo Mitsubishi UFJ, Ltd.),

    as a 2018 Refinancing Term Lender

By:  

/s/ Kevin Wood

  Name: Kevin Wood   Title:   Director

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as a 2018 Refinancing Term Lender

By:  

/s/ Darin Mullis

  Name: Darin Mullis   Title:   Managing Director

DNB CAPITAL LLC,

    as a 2018 Refinancing Term Lender

By:  

/s/ Kristie Li

  Name: Kristie Li   Title:   Senior Vice President By:  

/s/ Kristi Birkeland Sorensen

  Name: Kristi Birkeland Sorensen   Title:   Senior Vice President, Head of
Corporate Banking

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

    as a 2018 Refinancing Term Lender

By:  

/s/ Elizabeth Peck

  Name: Elizabeth Peck   Title:   Director

SUMITOMO MITSUI BANKING CORPORATION,

    as a 2018 Refinancing Term Lender

By:  

/s/ James Weinstein

  Name: James Weinstein   Title:   Managing Director

MIZHOU BANK, LTD.,

    as a 2018 Refinancing Term Lender

By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title:   Managing Director

PNC BANK, NATIONAL ASSOCIATION,

    as a 2018 Refinancing Term Lender

By:  

/s/ Steven A. Eberhardt

  Name: Steven A. Eberhardt   Title:   Vice President

 



--------------------------------------------------------------------------------

SANTANDER BANK, N.A.,

    as a 2018 Refinancing Term Lender

By:  

/s/ Karen Ng

  Name: Karen Ng   Title:   Senior Vice President

THE BANK OF NOVA SCOTIA

    as a 2018 Refinancing Term Lender

By:  

/s/ Michelle C. Phillips

  Name: Michelle C. Phillips   Title:   Managing Director

TD BANK, N.A.,

    as a 2018 Refinancing Term Lender

By:  

/s/ Shreya Shah

  Name: Shreya Shah   Title:   Senior Vice President

MORGAN STANLEY SENIOR FUNDING, INC.,

    as a 2018 Refinancing Term Lender

 

By: /s/ Michael King

  Name: Michael King   Title:   Vice President

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

    as a 2018 Refinancing Term Lender

By:  

/s/ Michael King

 

Name: Michael King

Title:   Authorized Signatory

CITIZENS BANK, N.A.,

    as a 2018 Refinancing Term Lender

By:  

/s/ Prasanna Manyem

 

Name: Prasanna Manyem

Title:   Vice President

KEYBANK NATIONAL ASSOCIATION,

    as a 2018 Refinancing Term Lender

By:  

/s/ Douglas Gardner

 

Name: Douglas Gardner

Title:   Senior Vice President

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,

    as a 2018 Refinancing Term Lender

By:  

/s/ Kathryn Williams

 

Name: Kathryn Williams

Title:   Senior Vice President

 



--------------------------------------------------------------------------------

CITIBANK, N.A.,

    as a Revolving Credit Lender

By:  

/s/ Patricia Guerra Heh

  Name: Patricia Guerra Heh   Title:   Vice President

BANK OF AMERICA, N.A.,

    as a Revolving Credit Lender

By:  

/s/ Lori J. Egan

  Name: Lori J. Egan   Title:   Senior Vice President

GOLDMAN SACHS BANK USA,

    as a Revolving Credit Lender

By:  

/s/ Annie Carr

  Name: Annie Carr   Title:   Authorized Signatory

JPMORGAN CHASE BANK, N.A.

    as a Revolving Credit Lender

By:  

/s/ David Hyman

  Name: David Hyman   Title:   Executive Director



--------------------------------------------------------------------------------

MUFG BANK, LTD. (formerly known as The

    Bank of Tokyo Mitsubishi UFJ, Ltd.),

    as a Revolving Credit Lender

By:  

/s/ Kevin Wood

  Name: Kevin Wood   Title:   Director

WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as a Revolving Credit Lender

By:  

/s/ Darin Mullis

  Name: Darin Mullis   Title:   Managing Director

DNB Capital LLC,

    as a Revolving Credit Lender

By:  

/s/ Kristie Li

  Name: Kristie Li   Title:   Senior Vice President By:  

/s/ Kristi Birkeland Sorensen

  Name: Kristi Birkeland Sorensen   Title:   Senior Vice President, Head of
Corporate Banking



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

    as a Revolving Credit Lender

By:  

/s/ Elizabeth Peck

 

Name: Elizabeth Peck

Title: Director

MORGAN STANLEY BANK, N.A.,

    as a Revolving Credit Lender

By:  

/s/ Michael King

 

Name: Michael King

Title: Authorized Signatory

Sumitomo Mitsui Banking Corporation,

    as a Revolving Credit Lender

By:  

/s/ James Weinstein

 

Name: James Weinstein

Title: Managing Director

SANTANDER BANK, N.A.,

    as a Revolving Credit Lender

By:  

/s/ Karen Ng

 

Name: Karen Ng

Title: Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

    as a Revolving Credit Lender

By:  

/s/ Michelle C. Phillips

 

Name: Michelle C. Phillips

Title: Managing Director

TD BANK, N.A.,

    as a Revolving Credit Lender

By:  

/s/ Shreya Shah

 

Name: Shreya Shah

Title: Senior Vice President

MIZUHO BANK, LTD.,

    as a Revolving Credit Lender

By:  

/s/ Raymond Ventura

 

Name: Raymond Ventura

Title: Managing Director

PNC BANK, NATIONAL ASSOCIATION,

    as a Revolving Credit Lender

By:  

/s/ Steven A. Eberhardt

 

Name: Steven A. Eberhardt

Title: Vice President



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.,

    as a Revolving Credit Lender

By:  

/s/ Prasanna Manyem

 

Name: Prasanna Manyem

Title: Vice President

KEYBANK NATIONAL ASSOCIATION,

    as a Revolving Credit Lender

By:  

/s/ Douglas Gardner

 

Name: Douglas Gardner

Title: Senior Vice President

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION

    as a Revolving Credit Lender

By:  

/s/ Kathryn Williams

 

Name: Kathryn Williams

Title: Senior Vice President



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS AND APPLICABLE PERCENTAGES

2018 Refinancing Term Credit Commitments

 

Lender

   Amount of Term Loans      Applicable Percentage  

Bank of America, N.A.

   $ 225,000,000.00        15.00 % 

Goldman Sachs Lending Partners LLC

   $ 120,000,000.00        8.00 % 

JPMorgan Chase Bank, N.A.

   $ 120,000,000.00        8.00 % 

MUFG Bank, Ltd.

   $ 120,000,000.00        8.00 % 

Wells Fargo Bank, National Association

   $ 120,000,000.00        8.00 % 

DNB Capital LLC

   $ 100,000,000.00        6.67 % 

HSBC Bank USA, N.A.

   $ 100,000,000.00        6.67 % 

Sumitomo Mitsui Banking Corporation

   $ 100,000,000.00        6.67 % 

Mizuho Bank, Ltd.

   $ 80,000,000.00        5.33 % 

PNC Bank, National Association

   $ 80,000,000.00        5.33 % 

Morgan Stanley Senior Funding, Inc.

   $ 65,000,000.00        4.33 % 

Santander Bank, N.A.

   $ 55,000,000.00        3.67 % 

The Bank of Nova Scotia

   $ 55,000,000.00        3.67 % 

TD Bank, N.A.

   $ 55,000,000.00        3.67 % 

Morgan Stanley Bank, N.A.

   $ 35,000,000.00        2.33 % 

Citizens Bank, N.A.

   $ 27,500,000.00        1.83 % 

KeyBank National Association

   $ 27,500,000.00        1.83 % 

People’s United Bank, National Association

   $ 15,000,000.00        1.00 %    

 

 

    

 

 

 

TOTAL

   $ 1,500,000,000.00        100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

2018 Revolving Credit Commitments (USD)

 

Lender

   Amount of USD
Revolving Credit
Commitments      Applicable Percentage  

Citibank N.A.

   $ 160,000,000.00        13.33 % 

Bank of America, N.A.

   $ 97,000,000.00        8.08 % 

Goldman Sachs Bank USA

   $ 96,000,000.00        8.00 % 

JPMorgan Chase Bank, N.A.

   $ 96,000,000.00        8.00 % 

MUFG Bank, Ltd.

   $ 96,000,000.00        8.00 % 

Wells Fargo Bank, National Association

   $ 96,000,000.00        8.00 % 

DNB Capital LLC

   $ 80,000,000.00        6.67 % 

HSBC Bank USA, N.A.

   $ 80,000,000.00        6.67 % 

Morgan Stanley Bank, N.A.

   $ 80,000,000.00        6.67 % 

Sumitomo Mitsui Banking Corporation

   $ 80,000,000.00        6.67 % 

Santander Bank, N.A.

   $ 44,000,000.00        3.67 % 

The Bank of Nova Scotia

   $ 44,000,000.00        3.67 % 

TD Bank, N.A.

   $ 44,000,000.00        3.67 % 

Mizuho Bank, Ltd.

   $ 24,000,000.00        2.00 % 

PNC Bank, National Association

   $ 24,000,000.00        2.00 % 

Citizens Bank, N.A.

   $ 22,000,000.00        1.83 % 

KeyBank National Association

   $ 22,000,000.00        1.83 % 

People’s United Bank, National Association

   $ 15,000,000.00        1.25 %    

 

 

    

 

 

 

TOTAL

   $ 1,200,000,000.00        100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

2018 Revolving Credit Commitments (Multicurrency)

 

Lender

   Amount of
Multicurrency
Revolving Credit
Commitments      Applicable Percentage  

Citibank N.A.

   $ 40,000,000.00        13.33 % 

Bank of America, N.A.

   $ 28,000,000.00        9.33 % 

Goldman Sachs Bank USA

   $ 24,000,000.00        8.00 % 

JPMorgan Chase Bank, N.A.

   $ 24,000,000.00        8.00 % 

MUFG Bank, Ltd.

   $ 24,000,000.00        8.00 % 

Wells Fargo Bank, National Association

   $ 24,000,000.00        8.00 % 

DNB Capital LLC

   $ 20,000,000.00        6.67 % 

HSBC Bank USA, N.A.

   $ 20,000,000.00        6.67 % 

Morgan Stanley Bank, N.A.

   $ 20,000,000.00        6.67 % 

Sumitomo Mitsui Banking Corporation

   $ 20,000,000.00        6.67 % 

Santander Bank, N.A.

   $ 11,000,000.00        3.67 % 

The Bank of Nova Scotia

   $ 11,000,000.00        3.67 % 

TD Bank, N.A.

   $ 11,000,000.00        3.67 % 

Mizuho Bank, Ltd.

   $ 6,000,000.00        2.00 % 

PNC Bank, National Association

   $ 6,000,000.00        2.00 % 

Citizens Bank, N.A.

   $ 5,500,000.00        1.83 % 

KeyBank National Association

   $ 5,500,000.00        1.83 %    

 

 

    

 

 

 

TOTAL

   $ 300,000,000.00        100.0 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

 

Published CUSIP Number: 43644AAZ2

CUSIP (USD Revolving Credit Facility): 43644ABB4

CUSIP (Multicurrency Revolving Credit Facility): 43644ABA6

CUSIP (Term Facility): 43644ABC2

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Originally dated as of May 29, 2015

, and amended and restated as of October 3, 2017 and amended as of December 17,
2018

among

HOLOGIC, INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

The Other Lenders Party Hereto,

BANK OF AMERICA MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

CITIGROUP GLOBAL MARKETS, INC.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as

Co-Syndication Agents

DNB BANK ASA, NEW YORK

HSBC BANK USA, NATIONAL ASSOCIATION

MORGAN STANLEY SENIOR FUNDING, INC.

SUMITOMO MITSUI BANKING CORPORATION

and,

WELLS FARGO BANK, N.A.

CITIGROUP GLOBAL MARKETS INC.,

as Co-Documentation Agents

 

 

BANK OF AMERICA MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

CITIGROUP GLOBAL MARKETS, INC.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

GOLDMAN SACHS BANK USA,

JPMORGAN CHASE BANK, N.A.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.

  Defined Terms      2  

Section 1.02.

  Other Interpretive Provisions      77  

Section 1.03.

  Accounting Terms      79  

Section 1.04.

  Rounding      80  

Section 1.05.

  Exchange Rates; Currency Equivalents      80  

Section 1.06.

  Additional Alternative Currencies      80  

Section 1.07.

  Change of Currency      82  

Section 1.08.

  Times of Day      82  

Section 1.09.

  Letter of Credit Amounts      82  

Section 1.10.

  Pro Forma Calculations      82  

ARTICLE 2

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01.

  The Loans      84  

Section 2.02.

  Borrowings, Conversions and Continuations of Loans      86  

Section 2.03.

  Letters of Credit      88  

Section 2.04.

  Swing Line Loans      102  

Section 2.05.

  Prepayments/Commitment Reductions      105  

Section 2.06.

  Application of Prepayments/Reductions      110  

Section 2.07.

  Scheduled Payments/Commitment Reductions      112  

Section 2.08.

  Interest      113  

Section 2.09.

  Fees      114  

Section 2.10.

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     115  

Section 2.11.

  Evidence of Debt      116  

Section 2.12.

  Payments Generally; Administrative Agent’s Clawback      116  

Section 2.13.

  Sharing of Payments by Lenders      119  

Section 2.14.

  Designated Borrowers      120  

Section 2.15.

  Extension of Loans      121  

Section 2.16.

  Incremental Facilities      126  

Section 2.17.

  Cash Collateral      130  

Section 2.18.

  Defaulting Lenders      132  

Section 2.19.

  Refinancing Amendments      135  

Section 2.20.

  Foreign Obligors Not Obligated For U.S. Loan Party Obligations      137  

Section 2.21.

  U.S. Loan Parties; U.K. Borrower; Designated Borrowers      138  

ARTICLE 3

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01.

  Taxes      138  

 

i



--------------------------------------------------------------------------------

Section 3.02.

  Illegality      145  

Section 3.03.

  Inability to Determine Rates      146  

Section 3.04.

  Increased Costs; Reserves on Eurocurrency Rate Loans      148  

Section 3.05.

  Compensation for Losses      151  

Section 3.06.

  Mitigation Obligations; Replacement of Lenders      151  

Section 3.07.

  Survival      152  

ARTICLE 4

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01.

  Conditions of Initial Credit Extension      152  

Section 4.02.

  Conditions to all Credit Extensions      153  

Section 4.03.

  Conditions to the Restatement Date      156  

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01.

  Organization; Requisite Power and Authority; Qualification      158  

Section 5.02.

  Equity Interests and Ownership      159  

Section 5.03.

  Due Authorization      159  

Section 5.04.

  No Conflict      159  

Section 5.05.

  Governmental Consents      160  

Section 5.06.

  Binding Obligation      160  

Section 5.07.

  Reserved      160  

Section 5.08.

  Financial Statements      160  

Section 5.09.

  No Material Adverse Effect      160  

Section 5.10.

  No Restricted Junior Payments      160  

Section 5.11.

  Adverse Proceedings, Etc      161  

Section 5.12.

  Payment of Taxes      161  

Section 5.13.

  Properties      161  

Section 5.14.

  Environmental Matters      163  

Section 5.15.

  No Defaults      163  

Section 5.16.

  Material Contracts      163  

Section 5.17.

  Governmental Regulation      164  

Section 5.18.

  Margin Stock      164  

Section 5.19.

  Employee Matters      164  

Section 5.20.

  Employee Benefit Plans      164  

Section 5.21.

  [Reserved]      165  

Section 5.22.

  Solvency      165  

Section 5.23.

  [Reserved]      165  

Section 5.24.

  Compliance with Statutes, Etc      166  

Section 5.25.

  Disclosure      166  

Section 5.26.

  Senior Indebtedness      166  

Section 5.27.

  PATRIOT Act; Sanctioned Persons      167  

Section 5.28.

  Use of Proceeds      167  

Section 5.29.

  Security Documents      167  

Section 5.30.

  Representations as to Foreign Obligors      168  

 

ii



--------------------------------------------------------------------------------

ARTICLE 6

 

AFFIRMATIVE COVENANTS

 

Section 6.01.

  Financial Statements and Other Reports      169  

Section 6.02.

  Existence      174  

Section 6.03.

  Payment of Taxes and Claims      174  

Section 6.04.

  Maintenance of Properties      174  

Section 6.05.

  Insurance      175  

Section 6.06.

  Books and Records; Inspections      175  

Section 6.07.

  [Reserved]      176  

Section 6.08.

  Compliance with Laws      176  

Section 6.09.

  Environmental Matters      176  

Section 6.10.

  Subsidiaries      178  

Section 6.11.

  [Reserved]      178  

Section 6.12.

  Further Assurances      178  

Section 6.13.

  Maintenance of Ratings      179  

Section 6.14.

  Use of Proceeds      180  

Section 6.15.

  Senior Notes Repayment[Reserved]      180  

ARTICLE 7

 

NEGATIVE COVENANTS

 

Section 7.01.

  Indebtedness      181  

Section 7.02.

  Liens      185  

Section 7.03.

  No Further Negative Pledges      189  

Section 7.04.

  Restricted Junior Payments      190  

Section 7.05.

  Restrictions on Subsidiary Distributions      191  

Section 7.06.

  Investments      192  

Section 7.07.

  Financial Covenants      195  

Section 7.08.

  Fundamental Changes; Disposition of Assets; Acquisitions      196  

Section 7.09.

  Sales and Leasebacks      199  

Section 7.10.

  Transactions with Shareholders and Affiliates      200  

Section 7.11.

  Conduct of Business      201  

Section 7.12.

  Amendments or Waivers of Organizational Documents      202  

Section 7.13.

  Amendments or Waivers with Respect to Junior Financing      202  

Section 7.14.

  Fiscal Year      202  

Section 7.15.

  Massachusetts Securities Corporation      202  

Section 7.16.

  Sanctions and Anti-Corruption: Use of Proceeds      202  

ARTICLE 8

 

EVENTS OF DEFAULT

 

Section 8.01.

  Events of Default      203  

Section 8.02.

  Remedies upon Event of Default      206  

Section 8.03.

  Application of Funds      206  

 

iii



--------------------------------------------------------------------------------

ARTICLE 9

 

ADMINISTRATIVE AGENT

 

Section 9.01.

  Appointment and Authority      207  

Section 9.02.

  Rights as a Lender      208  

Section 9.03.

  Exculpatory Provisions      208  

Section 9.04.

  Reliance by Administrative Agent      209  

Section 9.05.

  Delegation of Duties      210  

Section 9.06.

  Resignation of Administrative Agent      210  

Section 9.07.

  Non-Reliance on Administrative Agent and Other Lenders      212  

Section 9.08.

  No Other Duties, Etc      212  

Section 9.09.

  Administrative Agent May File Proofs of Claim; Credit Bidding      212  

Section 9.10.

  Collateral and Guaranty Matters      214  

Section 9.11.

  Secured Cash Management Agreements and Secured Hedge Agreements      215  

ARTICLE 10

 

MISCELLANEOUS

 

Section 10.01.

  Amendments, Etc.      215  

Section 10.02.

  Notices; Effectiveness; Electronic Communication      218  

Section 10.03.

  No Waiver; Cumulative Remedies; Enforcement      220  

Section 10.04.

  Expenses; Indemnity; Damage Waiver      221  

Section 10.05.

  Payments Set Aside      224  

Section 10.06.

  Successors and Assigns      225  

Section 10.07.

  Treatment of Certain Information; Confidentiality      231  

Section 10.08.

  Right of Setoff      232  

Section 10.09.

  Interest Rate Limitation      233  

Section 10.10.

  Counterparts; Integration; Effectiveness      233  

Section 10.11.

  Survival of Representations and Warranties      233  

Section 10.12.

  Severability      234  

Section 10.13.

  Replacement of Lenders      234  

Section 10.14.

  Governing Law; Jurisdiction; Etc.      235  

Section 10.15.

  Waiver of Jury Trial      236  

Section 10.16.

  No Advisory or Fiduciary Responsibility      236  

Section 10.17.

  Electronic Execution of Assignments and Certain Other Documents      237  

Section 10.18.

  USA PATRIOT Act      237  

Section 10.19.

  Judgment Currency      237  

Section 10.20.

  Entire Agreement      238  

Section 10.21.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      238
 

Section 10.22.

  Cashless Rollovers      239  

Section 10.23.

  Amendment and Restatement; No Novation      239  

 

iv



--------------------------------------------------------------------------------

ARTICLE 11

 

GUARANTY

 

Section 11.01.

  Guaranty of the Obligations      239  

Section 11.02.

  Contribution by Guarantors      239  

Section 11.03.

  Payment by Guarantors      240  

Section 11.04.

  Liability of Guarantors Absolute      240  

Section 11.05.

  Waivers by Guarantors      243  

Section 11.06.

  Guarantors’ Rights of Subrogation, Contribution, Etc.      243  

Section 11.07.

  Subordination of Other Obligations      244  

Section 11.08.

  Continuing Guaranty      244  

Section 11.09.

  Authority of Guarantors or Borrowers      244  

Section 11.10.

  Financial Condition of Loan Parties      245  

Section 11.11.

  Bankruptcy, Etc.      245  

Section 11.12.

  Discharge of Guaranty Upon Sale of Guarantor      246  

Section 11.13.

  Keepwell      246  

 

v



--------------------------------------------------------------------------------

SCHEDULES

  

1.01(A)

   Asset Sales

1.01(B)

   Existing Letters of Credit

1.01(C)

   [Reserved]

1.01(D)(1)

   Immaterial Domestic Subsidiaries

1.01(D)(2)

   Immaterial Subsidiaries

1.01(E)

   [Reserved]

2.01

   Commitments and Applicable Percentages

5.01

   Jurisdictions of Organization

5.02

   Equity Interests and Ownership

5.11

   Adverse Proceedings

5.13(b)

   Real Estate Assets

5.13(c)

   Intellectual Property Litigation

5.16

   Material Contracts

5.24

   Compliance with Statutes

6.12(c)

   Post-Closing Actions

7.01

   Existing Indebtedness

7.02

   Existing Liens

7.03

   Negative Pledges

7.04

   Certain Restricted Payments

7.05

   Certain Restrictions on Subsidiary Distributions

7.06(k)

   Certain Investments

7.09

   Sale and Leasebacks

7.10

   Certain Affiliate Transactions

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

 

vi



--------------------------------------------------------------------------------

EXHIBITS

  

A

   Form of Committed Loan Notice

B

   Form of Swing Line Loan Notice

C-1.1

   Form of Multicurrency Revolving Credit Note (Company)

C-1.2

   Form of Multicurrency Revolving Credit Note (U.K. Borrower)

C-1.3

   Form of Multicurrency Revolving Credit Note (Designated Borrower)

C-2.1

   Form of Swing Line Note (Company)

C-2.2

   Form of Swing Line Note (U.K. Borrower)

C-2.3

   Form of Swing Line Note (Designated Borrower)

C-3

   Form of Term Note

C-4.1

   Form of USD Revolving Credit Note (Company)

C-4.2

   Form of USD Revolving Credit Note (U.K. Borrower)

C-4.3

   Form of USD Revolving Credit Note (Designated Borrower)

D

   Form of Compliance Certificate

E-1

   Form of Assignment and Assumption

E-2

   Form of Administrative Questionnaire

F

   Form of Notice of Loan Prepayment

G

   Counterpart Agreement

H

   Form of Designated Borrower Request and Assumption Agreement

I

   Form of Designated Borrower Notice

J

   Pledge and Security Agreement

K

   Form of U.S. Tax Compliance Certificate

L

   Form of Joinder Agreement

M

   Form of Solvency Certificate

N

   Form of Letter of Credit Report

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this “Agreement”)
originally dated as of May 29, 2015 and amended and restated as of October 3,
2017 among HOLOGIC, INC., a Delaware corporation (the “Company”), HOLOGIC GGO 4
LtdLTD (the “U.K. Borrower”, and together with the Company, the “Initial
Borrowers”), HOLOGIC UK FINANCE LTD and certain other Subsidiaries of the
Company party hereto pursuant to Section 2.14 (each a “Designated Borrower” and,
together with the Initial Borrowers, the “Borrowers” and, each a “Borrower”),
the Guarantors from time to time party hereto, each lender from time to time
party hereto (collectively, the “Lenders” and individually, each a “Lender”),
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

WHEREAS, the Company, the U.K. Borrower, the Designated Borrowers, the
Guarantors and the Administrative Agent are party to the Original Credit
Agreement (such terms and other capitalized terms used in these preliminary
statements being defined in Section 1.01 hereof), together with the lenders
party thereto, which became effective as of May 29, 2015;

WHEREAS, the Company desires to obtain 2017 Refinancing Term Loans, the proceeds
of which will be used on the Restatement Date to prepay in full all of the
Existing Term A Loans outstanding immediately prior to the effectiveness of this
Agreement;

WHEREAS, the Company desires to obtain (a) 2017 Incremental Term Loans on the
Restatement Date, the proceeds of which will be used to pay Convertible Note
Repayment Obligations, purchase, repurchase or redeem Convertible Notes pursuant
to Section 7.04(c)(y), to fund the Convertible Note Repayment Reserve as
permitted hereunder, and for working capital and all other general corporate
purposes and (b) commitments under the 2017 Revolving Credit Facility;

WHEREAS, the 2017 Refinancing Term Loans and the 2017 Incremental Term Loans
will, when taken together, comprise a single Class of Term Loans under this
Agreement, having identical terms; and

WHEREAS, pursuant to the terms of this Amended and Restated Credit and Guaranty
Agreement and upon satisfaction of the conditions set forth herein, the Original
Credit Agreement is being amended and restated in the form of this Agreement,
effective as of the Restatement Date.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2017 Incremental Term Commitment” means, as to any 2017 Incremental Term
Lender, its obligation to make 2017 Incremental Term Loans to the Company on the
Restatement Date pursuant to Section 2.01(a) in the amount set forth opposite
such 2017 Incremental Term Lender’s name on Schedule 2.01.

“2017 Incremental Term Lender” means any Lender with a 2017 Incremental Term
Commitment.

“2017 Incremental Term Loan” means the Incremental Term Loans made to the
Company on the Restatement Date pursuant to Section 2.01(a).

“2017 Notes” means unsecured Indebtedness of the Company in the form of notes;
provided that such unsecured Indebtedness (1) matures after, and does not
require any scheduled amortization or scheduled or mandatory payments of
principal prior to, the date which is at least 120 days after the latest
maturity date of the Term Loans (it being understood that such Indebtedness may
have mandatory prepayment, repurchase or redemption provisions satisfying the
requirement of clause (2) of this definition), (2) has terms and conditions
(other than interest rates, fees, funding discounts, redemption premiums or
other premiums, optional redemption or prepayment provisions and, to the extent
customary, subordination terms), taken as a whole, that are not materially less
favorable to the Company than the terms and conditions for the existing Senior
Notes, as determined in good faith by the Company and (3) shall not be
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors and
the terms of such guarantee shall be no more favorable to the secured parties in
respect of such Indebtedness than the terms of the Guaranty, taken as a whole,
as determined in good faith by the Company.

“2017 Refinancing Term Commitment” means, as to any 2017 Refinancing Term
Lender, its obligation to make 2017 Refinancing Term Loans to the Company on the
Restatement Date pursuant to Section 2.01(a) in the amount set forth opposite
such 2017 Refinancing Term Lender’s name on Schedule 2.01.

“2017 Refinancing Term Lender” means any Lender with a 2017 Refinancing Term
Commitment.

“2017 Refinancing Term Loan” means the Refinancing Term Loans made to the
Company on the Restatement Date pursuant to Section 2.01(a).

“2017 Revolving Credit Facility” means the Revolving Credit Facility established
on the Restatement Date.

“2017 Term Facility” means the facility established on the Restatement Date with
respect to the 2017 Term Loans.

 

2



--------------------------------------------------------------------------------

“2017 Term Loans” means the 2017 Incremental Term Loans and the 2017 Refinancing
Term Loans.

“2018 Refinancing Term Commitment” means, as to any 2018 Refinancing Term
Lender, its obligation to make 2018 Refinancing Term Loans to the Company on the
First Amendment Effective Date pursuant to Section 2.01(a) in the amount set
forth opposite such 2018 Refinancing Term Lender’s name on Schedule 2.01.

“2018 Refinancing Term Lender” means any Lender with a 2018 Refinancing Term
Commitment.

“2018 Refinancing Term Loans” means the Term Loans made to the Company on the
First Amendment Effective Date pursuant to Section 2.01(a).

“2018 Revolving Credit Facility” means the Revolving Credit Facility established
on the First Amendment Effective Date.

“2018 Term Facility” means the term loan facility established on the First
Amendment Effective Date with respect to the 2018 Refinancing Term Loans.

“Acquired Non-Investment-Grade Securities” means any and all investment
securities (including equity securities listed on a national securities
exchange) acquired by the Company and/or any Subsidiary of the Company in any
Permitted Acquisition, Prior Acquisition and/or any other acquisition that
constitutes a permitted Investment which are not Investment Grade Securities or
securities issued by an Affiliate of such Subsidiary, a Subsidiary of Company or
the Company, to the extent that such investment securities were owned by such
Subsidiary at the time of such Permitted Acquisition, Prior Acquisition and/or
any other acquisition that constitutes a permitted Investment, as applicable,
and were not acquired in contemplation thereof.

“Additional Lender” has the meaning specified in Section 2.19.

“Adjusted Consolidated Cash Interest Expense” means for any period, the Adjusted
Consolidated Interest Expense for such period, excluding any amount not payable
in Cash, original issue discount and amortization and write-off of deferred
financing fees and other imputed non-cash interest charges relating to the
Convertible Notes or any other Indebtedness now or hereafter outstanding.

“Adjusted Consolidated Interest Expense” means for any period and without
duplication, total interest expense in accordance with GAAP (including that
portion attributable to Capital Leases in accordance with GAAP, capitalized
interest, amortization and write-off of deferred financing fees and amortization
in relation to terminated Hedge Agreements) of the Company and its Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of the
Company and its Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit, net costs under
Interest Rate Agreements, capitalized interest and the interest component of all
Attributable Receivables Indebtedness.

 

3



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Company or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of any Responsible Officer of the Company or any of its
Subsidiaries, threatened against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of the Administrative Agent, the Co-Syndication Agents, the
Collateral Agent, the Arrangers, the Co-Documentation Agents and any other
Person appointed under the Loan Documents to serve in an agent or similar
capacity.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Multicurrency Revolving Commitments” means the Multicurrency
Revolving Credit Commitments of all the Multicurrency Revolving Credit Lenders.

“Aggregate Payments” has the meaning specified in Section 11.02.

“Aggregate Revolving Commitments” means, collectively, the Aggregate
Multicurrency Revolving Commitments and the Aggregate USD Revolving Commitments.

“Aggregate USD Revolving Commitments” means the USD Revolving Credit Commitments
of all the USD Revolving Credit Lenders.

“Agreement” means the Original Credit Agreement as amended and restated by this
Amended and Restated Credit and Guaranty Agreement.

 

4



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Currency” means each of the following currencies: Euro, Sterling
and each other currency (other than Dollars) that is approved in accordance with
Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as calculated by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the then-most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Multicurrency Revolving Commitments and $300,000,000. The Alternative
Currency Sublimit is part of, and not in addition to, the Aggregate
Multicurrency Revolving Commitments.

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.30.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by such Term Lender’s outstanding Term
Loans at such time, (b) in respect of the Multicurrency Revolving Credit
Facility, with respect to any Multicurrency Revolving Credit Lender at any time,
the percentage (carried out to the ninth decimal place) of the Multicurrency
Revolving Credit Facility represented by such Multicurrency Revolving Credit
Lender’s Multicurrency Revolving Credit Commitment at such time, subject to
adjustment as provided in Section 2.18 and (c) in respect of the USD Revolving
Credit Facility, with respect to any USD Revolving Credit Lender at any time,
the percentage (carried out to the ninth decimal place) of the USD Revolving
Credit Facility represented by such USD Revolving Credit Lender’s USD Revolving
Credit Commitment at such time, subject to adjustment as provided in
Section 2.18. If the Commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Revolving Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the applicable Revolving Credit Facility
shall be determined based on the Applicable Percentage of such Revolving Credit
Lender then-most recently in effect, after giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, from time to time, in respect of the Term Facility, the
Revolving Credit Facility and the Commitment Fee, (i) from the RestatementFirst
Amendment Effective Date to the date on which the Administrative Agent receives
a Compliance Certificate pursuant to Section 6.01(c) for the Fiscal Quarter
ending

 

5



--------------------------------------------------------------------------------

December 30, 20172018, a percentage per annum determined by reference to Pricing
Level 3 set forth below and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Total Net Leverage Ratio as set
forth in the then-most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.01(c):

 

Pricing Level    Total Net Leverage
Ratio      Applicable
Rate for
Eurocurrency
Rate Loans /
LIBOR Daily
Floating Rate
Loans / Letter
of Credit Fees     Applicable
Rate for Base
Rate Loans     Commitment
Fee  

1

     ³ 4.004.25:1.00        2.001.75 %      1.000.75 %      0.350.25 % 

2

    




< 4.004.25:1.00


³ 3.50:1.00

 


 

     1.751.50 %      0.750.50 %      0.300.225 % 

3

    




< 3.50:1.00


³ 2.50:1.00

 


 

     1.501.375 %      0.500.375 %      0.250.20 % 

4

    




< 2.50:1.00


³ 2.00:1.00

 


 

     1.25 %      0.25 %      0.20 % 

5

     <2.00:1.00        1.00 %      0.00 %      0.15 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.01(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Period” has the meaning specified in the term “Applicable Rate.”

“Applicable Revolving Credit Percentage” means (a) with respect to any
Multicurrency Revolving Credit Lender at any time, such Multicurrency Revolving
Credit Lender’s Applicable Percentage in respect of the Multicurrency Revolving
Credit Facility at such time and (b) with respect to any USD Revolving Credit
Lender at any time, such USD Revolving Credit Lender’s Applicable Percentage in
respect of the USD Revolving Credit Facility at such time.

 

6



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14(a).

“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuer, (ii) if any Multicurrency Letters of Credit have been issued pursuant to
Section 2.03, the Multicurrency Revolving Credit Lenders and (iii) if any USD
Letters of Credit have been issued pursuant to Section 2.03, the USD Revolving
Credit Lenders and (c) with respect to the Swing Line Sublimit, (i) the Swing
Line Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the USD Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (i) with respect to the Term Facility and the Revolving Credit
Facilities established on the Closing Date, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Citigroup Global Markets, Inc., Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
capacities as joint lead arrangers and joint bookrunners and, (ii) with respect
to the 2017 Term Facility and the 2017 Revolving Credit Facilities, Merrill
Lynch, Pierce, Fenner & Smith Incorporated in its capacity as sole lead arranger
and sole bookrunner. and (iii) with respect to the 2018 Refinancing Term
Facility and the 2018 Revolving Credit Facilities, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Wells Fargo Bank, National Association, Goldman
Sachs Bank USA, JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., in their capacities as joint lead arrangers and joint bookrunners.

“Asset Sale” means a sale or lease (as lessor), sale and leaseback, assignment,
conveyance, exclusive license (as licensor), transfer or other Disposition to,
or any exchange of property with, any Person (other than the Company or any
Subsidiary Guarantor), in one transaction or a series of transactions, of all or
any part of the Company’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any of the Company’s Subsidiaries
(but, for the avoidance of doubt, not including the issuance by the Company or
any Subsidiary of Equity Interests), other than (i) inventory (or other tangible
or intangible assets) sold, assigned, leased or licensed out in the ordinary
course

 

7



--------------------------------------------------------------------------------

of business to the extent not otherwise prohibited hereunder, (ii) any
Disposition to effect or in furtherance of the Reorganization, (iii) the
transactions listed on Schedule 1.01(A), (iv) Permitted Licenses, (vi) the sale
or other Disposition of Investment Grade Securities and Cash Equivalents in
exchange for Cash, (vii) the sale, assignment, lease or license of any
Discontinued Real Property and, (viii) the surrender or waiver of contract
rights on the settlement, release or surrender of contract, tort or other claims
and (ix) the sale or other Disposition of a Securitization Intercompany Note in
connection with a Qualified Intercompany Note Transaction.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Qualified Receivables Transaction is structured
as a secured lending agreement, constitutes the principal amount of such
Indebtedness or (ii) if a Qualified Receivables Transaction is structured as a
purchase agreement, would be outstanding at such time under the Qualified
Receivables Transaction if the same were structured as a secured lending
agreement rather than a purchase agreement.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the Fiscal Year ended September 24, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Company and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b).

“Availability Period” means, in respect of a Class of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(a) the Maturity Date for such Class of the Revolving Credit Facility, (b) the
date of termination of the Revolving Credit Commitments of such Class pursuant
to Section 2.05, and (c) the date of termination of the commitment of each
Revolving Credit Lender of such Class to make Revolving Credit Loans of such
Class and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

“Available Amount” means, on any date (the “Available Amount Reference Time”),
the sum of:

(a) $200,000,000, plus

(b) the Available ECF Amount, plus

 

8



--------------------------------------------------------------------------------

(c) the amount of any Net Equity Proceeds from any issuance of Equity Interests
received by or made to the Company (or any direct or indirect parent thereof and
contributed by such parent to the Company) during the period commencing on the
first day of the Fiscal Year ending in September 2018 through and including the
Available Amount Reference Time, in each case, to the extent that such Equity
Issuance is not prohibited hereunder, plus

(d) to the extent not (i) already included in the calculation of Consolidated
Net Income of the Company and its Subsidiaries or (ii) already reflected as a
return of capital, repayment of principal, or deemed reduction in the amount of
such Investment pursuant to clause (e) below or any other provision of
Section 7.06, the aggregate amount of all cash dividends, profits, returns,
repayment of principal, cash distributions, or similar other amounts received by
the Company or any Subsidiary from any Investment pursuant to Section 7.06
during the period commencing on the first day of the Fiscal Year ending in
September 2018 through and including the Available Amount Reference Time, minus

(e) the aggregate amount of any Restricted Junior Payment made from the
Available Amount pursuant to Section 7.04(k), in each case, during the period
commencing on the first day of the Fiscal Year ending in September 2018 through
and including the Available Amount Reference Time.

“Available ECF Amount” means, on any date, an amount determined on a cumulative
basis equal to Consolidated Excess Cash Flow for each Fiscal Year of the Company
commencing with the Fiscal Year ending in September 2018.

“Availability Period” means, in respect of a Class of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(a) the Maturity Date for such Class of the Revolving Credit Facility, (b) the
date of termination of the Revolving Credit Commitments of such Class pursuant
to Section 2.05, and (c) the date of termination of the commitment of each
Revolving Credit Lender of such Class to make Revolving Credit Loans of such
Class and of the obligation of the L/C Issuer to make L/C Credit Extensions of
such Class pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Indenture” means that certain Indenture dated as of December 10, 2007 by
and between Wilmington Trust Company, as trustee, and the Company.

 

9



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if the Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Board of Directors” shall mean, as to any Person, the board of directors or
managers, as applicable, or other governing body of such Person, or if such
person is managed by a single entity, the board of directors or managers, as
applicable, or other governing body of such entity.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing and/or a Swing
Line Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Loan Document Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan or a LIBOR Daily Floating Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan or LIBOR Daily Floating Rate Loan, or any other dealings
in Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan or LIBOR Daily Floating Rate Loan, means any such day
that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

10



--------------------------------------------------------------------------------

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of the Lenders to
fund participations in respect thereof, cash or deposit account balances or, at
the request of the Company, if the Administrative Agent, the L/C Issuer or the
Swing Line Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent, the L/C Issuer or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, (b) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, or (c) issued or directly and
unconditionally guaranteed as to interest and principal by any country which is
a member of the Organization for Economic Cooperation and Development (the
“OECD”), in each case maturing within one year after such date of determination;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date of determination
and having, at the time of the acquisition thereof, a rating of at least A 1
from S&P or at least P-1 from Moody’s; (iii) (a) commercial paper maturing no
more than one year from such date of determination and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s and (b) securities commonly known as “short-term bank notes” issued by
any Lender and having, at the time of the acquisition thereof, a rating of at
least A-2 from S&P or at least P-2 from Moody’s; (iv) demand deposits,
certificates of deposit, bankers’ acceptances and/or time deposits maturing
within one year after such date of determination and issued or accepted

 

11



--------------------------------------------------------------------------------

by any Lender or by (a) any commercial bank organized under the laws of the
United States or any state thereof or the District of Columbia or Canada that
has total assets of not less than $1,000,000,000 or (b) a commercial bank
organized under the laws of any other country which is a member of the OECD, or
a political subdivision of such country, and having total assets of not less
than $1,000,000,000, provided that such bank is acting through a branch or
agency located in the country in which is organized or another country which is
a member of the OECD; (v) taxable or tax-exempt securities which at the time of
purchase have been rated and the ratings for which are not less than A 3 if
rated by Moody’s, and not less than A- if rated by S&P, (vi) shares of any money
market mutual fund or similar fund that is primarily invested in some
combination of the types of investments referred to in clauses (i) through
(v) above (though such mutual fund shall not be required to maintain investments
in each of such types of investments); and (vii) instruments equivalent to those
referred to in clauses (i) to (vi) above denominated in Euros, Pounds Sterling,
or any other major currency comparable in credit quality and tenor to those
referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent required or
advisable in connection with any business conducted by the Company or any
Subsidiary organized or operating in such jurisdiction.

“Cash Management Agreements” means those agreements entered into from time to
time by the Company or its Subsidiaries with a Cash Management Provider in
connection with the obtaining of any Cash Management Services.

“Cash Management Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by the Company or any of its
Subsidiaries to any Cash Management Provider pursuant to or evidenced by the
Cash Management Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising.

“Cash Management Provider” means any Lender or Affiliate of a Lender which
provides Cash Management Services to the Company or its Subsidiaries; provided
that each such Affiliate shall appoint the Collateral Agent as its agent and
agree to be bound by the Loan Documents as a Secured Party, subject to Section
9.11.

“Cash Management Services” means any cash management, including controlled
disbursement, accounts, brokerage services, or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided to the Company or any of its
Subsidiaries by a Cash Management Provider.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making

 

12



--------------------------------------------------------------------------------

or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III and (z) the CRD IV and any law or regulation which
implements CRD IV in any jurisdiction, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (a) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the total
outstanding voting interest in the Equity Interests of the Company or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the Board of Directors (or similar governing body) of the Company; or
(ii) the occurrence of a “Change of Control” (or any comparable term) under, and
as defined in, the documents evidencing any Indebtedness permitted pursuant to
one or more of Sections 7.01(h), (j), (k), (o) or (p) in an aggregate principal
amount of not less than $100,000,000.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Term Lenders, (b) Multicurrency Revolving Credit Lenders, (c) USD
Revolving Credit Lenders (including the Swing Line Lender) and (d) New Term Loan
Lenders; (ii) with respect to Loans, each of the following classes of Loans:
(a) Term Loans, (b) Multicurrency Revolving Credit Loans, (c) USD Revolving
Credit Loans (including Swing Line Loans) and (d) each Series of New Term Loans;
(iii) with respect to Commitments, each of the following classes of Commitments:
(a) Term Commitments, (b) Multicurrency Revolving Credit Commitments, (c) USD
Revolving Credit Commitments and (d) New Term Loan Commitments and (iv) with
respect to Facilities, each of the following classes of Facilities: (a) the Term
Facility, (b) the Multicurrency Revolving Credit Facility and (c) the USD
Revolving Credit Facility.

“Closing Date” means May 29, 2015.

“Code” means the Internal Revenue Code of 1986, as amended.

“Co-Development Agreement” means an agreement between the Company or any
Subsidiary and a third party (excluding, for the avoidance of doubt, any joint
venture or Subsidiary) which primarily relates to the co-development or joint
development of Intellectual Property, and which does not materially interfere
with the conduct of the Company’s or any of its Subsidiaries’ business as
conducted on the Restatement Date (or as permitted by Section 7.11) or
materially detract from the value thereof.

“Co-Documentation Agents” means (i) with respect to the Term Facility and the
Revolving Credit Facilities established on the Closing Date, DNB Bank ASA, New
York, HSBC Bank USA, National Association and Sumitomo Mitsui Banking
Corporation, in their capacities as documentation agents and, (ii) with respect
to the 2017 Term Facility

 

13



--------------------------------------------------------------------------------

and the 2017 Revolving Credit Facilities, Morgan Stanley Senior Funding, Inc.
and Wells Fargo Bank, N.A.National Association and (iii) with respect to the
2018 Refinancing Term Facility and the 2018 Revolving Credit Facilities, DNB
Bank ASA, New York, HSBC Bank USA, National Association, Morgan Stanley Senior
Funding, Inc., Sumitomo Mitsui Banking Corporation and Citigroup Global Markets
Inc.

“Collateral” means all of the “Collateral” or other similar terms referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Collateral Agent for the benefit of the Secured Parties.

“Collateral Agent” means Bank of America, in its capacity as Collateral Agent
under the Collateral Documents.

“Collateral Documents” means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, and all other instruments, documents and
agreements delivered by any Loan Party pursuant to this Agreement or any of the
other Loan Documents in order to grant to, or perfect in favor of, the
Collateral Agent, for the benefit of the Secured Parties, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Multicurrency Revolving Credit Borrowing, (c) a USD Revolving Credit Borrowing,
(d) a conversion of Loans from one Type to the other, or (e) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.

“Commitment Fee” has the meaning specified in Section 2.09.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Price Protection Agreement” means any forward contract, commodity
swap, commodity option or other similar financial agreement or arrangement
relating to, or the value of which is dependent upon, fluctuations in commodity
prices.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Materials” has the meaning specified in Section 6.01(m).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

14



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income of the Company and its Subsidiaries for such period plus, without
duplication and to the extent reducing net income (and not excluded in
determining Consolidated Net Income) for such period, the sum of:

(a) any expense and provision for taxes, paid or accrued (including any
penalties and interest related thereto), including without limitation, the U.S.
medical device excise tax and any business license or state or other
governmental franchise fees,

(b) Adjusted Consolidated Interest Expense, milestone payments in connection
with any investment or series of related investments, losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of gains on such hedging obligations, and costs
of surety bonds in connection with financing activities,

(c)

Consolidated Depreciation and Amortization Expense,

(d) any non-cash expenses, losses and charges and non-cash revenue loss recorded
in respect of purchase accounting (including, but not limited, to revenue not
recognized as a result of the write-up of accounts receivable), and non-cash or
unrealized exchange, translation or performance expenses, losses and charges
relating to any foreign currency hedging transactions or currency fluctuations,

(e) (i) any non-cash exchange, translation or performance losses relating to any
foreign currency hedging transactions or currency fluctuations and (ii) any
other non-cash expenses, losses and charges (including, without limitation,
incurred pursuant to any equity incentive plan or award or arising from any
impairment of intangible assets or goodwill, but excluding any such non-cash
charge to the extent that it represents an accrual or reserve for cash expenses
in any future period, an amortization of a prepaid cash expense that was paid in
a prior period or a write-off, writedown or reserve with respect to current
assets),

(f) any unusual expenses, losses or charges, including without limitation, any
pre-opening, opening, restructuring, closure, integration, transition and
similar expenses, losses or charges accrued during such period, including any
charges to establish accruals and reserves or to make payments associated with
the reassessment or realignment of the business and operations of the Company
and its Subsidiaries, including, without limitation, the sale, disposal,
closing, abandonment or discontinuance of assets (other than in the ordinary
course of business), facilities or operations, severance and curtailments or
modifications to pension and post-retirement employee benefit plans, retention
payments in connection therewith, asset write-downs or asset disposals,
write-downs for purchase and lease commitments, write-downs of excess, obsolete
or unbalanced inventories, relocation costs which are not otherwise capitalized
and any related costs of existing products or product lines; provided that the
aggregate amount

 

15



--------------------------------------------------------------------------------

added back pursuant to this paragraph (f), together with the amount of projected
synergies and cost savings added back pursuant to Section 1.10(c), shall not
exceed 15% of Consolidated Adjusted EBITDA for such period, calculated without
giving effect to any adjustment pursuant to this paragraph (f) or
Section 1.10(c) as it relates to projected synergies and cost savings,

(g) expenses, losses and charges with respect to casualty events or business
interruption,

(h) expenses, losses and charges incurred to the extent covered by
indemnification provisions in any agreement in connection with any acquisition
or disposition permitted hereunder, so long as such Person has made a
determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 12 months of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 12 months),

(i) any contingent or deferred payment obligations (including, but not limited
to, severance, retention, earn-out payments, non-compete payments and consulting
payments, together with any interest or similar charge of expense imputed or
otherwise accrued in respect of any of the foregoing but excluding ongoing
royalty payments) incurred in connection with any Prior Acquisition or any
Permitted Acquisition (or any other acquisition constituting a permitted
Investment),

(j) non-cash expenses, losses and charges pursuant to Statement of Financial
Accounting Standards No. 158 (codified within Accounting Standards Codifications
715-20, Defined Benefit Plans—General and 715-30, Defined Benefit
Plans—Pension); and

(k) all costs or expenses incurred in connection with the payment or accrual of
dividend equivalent rights pursuant to any equity incentive plan or award, but
only to the extent that equivalent payments are being or have been made with
respect to Equity Interests in the Company;

minus (without duplication), to the extent increasing net income (and not
excluded in determining Consolidated Net Income) for such period, (i) any cash
payments made during such period on account of non-cash charges added to
Consolidated Net Income pursuant to clause (e) above in such period or any prior
period, (ii) all non-cash income or gains (but excluding any such amount (x) in
respect of which cash or other assets were received in a prior period or will be
received or (y) which represents the reversal of an accrual or cash reserve for
anticipated cash charges in any prior period) and non-cash exchange, translation
or performance gains relating to any foreign currency hedging transactions or
currency fluctuations and (iii) any unusual income or gains, all calculated for
the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis;

 

16



--------------------------------------------------------------------------------

provided that, without duplication and to the extent included in Consolidated
Net Income, any adjustments resulting from the application of Accounting
Standards Codification 815 shall be excluded in determining Consolidated
Adjusted EBITDA.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Company and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment,” “construction in-process,” “purchase or
capitalized development of intellectual property,” “increase in equipment under
customer usage agreements” or similar items reflected in the consolidated
statement of cash flows of the Company and its Subsidiaries.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long-term debt.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including any amortization of intangibles, including, without
limitation, goodwill, of such Person and its Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive
(it being understood and agreed that if actual Consolidated Excess Cash Flow is
negative for any period, Consolidated Excess Cash Flow shall be zero for such
period)) equal to:

(a) the sum, without duplication (including, without limitation, duplication of
the effects of adjustments or exclusions provided for in the definitions of
Consolidated Adjusted EBITDA and Consolidated Net Income), of (i) Consolidated
Adjusted EBITDA, (ii) the Consolidated Working Capital Adjustment (which may be
a negative amount) and (iii) the amount related to items that were deducted or
excluded (with the result that Consolidated Adjusted EBITDA was reduced)
hereunder in calculating Consolidated Adjusted EBITDA to the extent either
(A) such items represent cash received by the Company or any Subsidiary (but
excluding, other than for purposes of the definition of Available ECF Amount,
cash gains excluded from Consolidated Net Income pursuant to clause (h) of the
definition thereof) or (B) such items do not represent cash paid by the Company
or any Subsidiary; minus

 

17



--------------------------------------------------------------------------------

(b) the sum, without duplication (including, without limitation, duplication of
the effects of adjustments or exclusions provided for in the definitions of
Consolidated Adjusted EBITDA and Consolidated Net Income), of the amounts for
such period paid in cash (or, in the case of clause (I) below, held in reserve)
from operating cash flow (except, with respect to clauses (B) (solely with
respect to scheduled repayments of Indebtedness for borrowed money), (E),
(I) and (J) below, to the extent funded with Cash proceeds from Indebtedness
(including, without limitation, Revolving Credit Loans) or Cash proceeds from
the issuance of any Equity Interests of the Company or any of its Subsidiaries)
of (A) payments relating to expenses or provision for taxes with respect to such
period, (B) Adjusted Consolidated Cash Interest Expense, milestone payments in
connection with any investment or series of related investments, costs of surety
bonds in connection with financing activities and scheduled repayments of
Indebtedness for borrowed money and scheduled repayments of obligations under
Capital Leases, (C) consideration in respect of any Consolidated Capital
Expenditure, (D) consideration in respect of any Prior Acquisition or any
Permitted Acquisition (or any other acquisition constituting a permitted
Investment), (E) the aggregate amount of principal prepayments of long-term
Indebtedness of the Company and its Subsidiaries, excluding (v) amounts prepaid
pursuant to Section 2.05(c)(ix)(B)(y), (w) all prepayments of Term Loans (other
than, for the avoidance of doubt, scheduled payments of Term Loans referred to
in clause (b)(B) above and mandatory prepayments pursuant to Sections 2.05(c)(i)
and 2.05(c)(ii)), (x) all prepayments of Swing Line Loans and Revolving Credit
Loans, (y) all prepayments in respect of any revolving credit facility, except
to the extent there is an equivalent permanent reduction in commitments
thereunder and (z) all prepayments of Junior Financing, (F) the amount related
to items that were added back or excluded (with the result that Consolidated
Adjusted EBITDA was increased) hereunder in calculating Consolidated Adjusted
EBITDA to the extent either (1) such items represent cash payments made by the
Company or any Subsidiary (which had not reduced Consolidated Excess Cash Flow
upon the accrual thereof in a prior Fiscal Year), (but excluding, other than for
purposes of the definition of Available ECF Amount, cash losses excluded from
Consolidated Net Income pursuant to clause (h) of the definition thereof) or
(2) such items do not represent cash received by the Company or any Subsidiary,
(G) to the extent not expensed during such period, the aggregate amount of
costs, fees and expenses in connection with the consummation of any Prior
Acquisition, Permitted Acquisition, permitted Investment, Asset Sale, issuance
or repayment of Indebtedness, issuance of Equity Interests, refinancing
transaction or amendment or other modification of any Indebtedness (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed), (H) payments made with
respect to any and all existing and future Adverse Proceedings, (I) amounts used
to fund the Convertible Note Repayment Reserve to the extent permitted under the
definition thereof and (J) without duplication of amounts deducted pursuant to
clause (b)(I) above in a prior period that were applied to Convertible Note
Repayment Obligations or to purchase or repurchase Convertible Notes pursuant to
Section 7.04(c)(y), the aggregate amount applied to (x) Convertible Note
Repayment Obligations or (y) purchase or repurchase Convertible Notes pursuant
to Section 7.04(c)(y), in each case in such period; plus

(c) amounts deducted pursuant to clause (b)(I) above in a prior period to the
extent not applied to the Convertible Note Repayment Obligations or to purchase
or repurchase Convertible Notes pursuant to Section 7.04(c)(y) within the
applicable time period specified in the definition of Convertible Note Repayment
Reserve;

 

18



--------------------------------------------------------------------------------

provided that, for the purpose of calculating Consolidated Net Income or
Consolidated Adjusted EBITDA included in the definition of Consolidated Excess
Cash Flow in connection with any Pro Forma Transaction, the income (or loss) of
any Person or business accrued prior to the date it becomes a Subsidiary of the
Company shall not be included.

“Consolidated Net Debt” means, as of any date of determination, (a) Consolidated
Total Debt less (b) the aggregate amount (not to exceed $1,000,000,000) of
Qualified Cash as of such date.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that, in calculating the
Consolidated Net Income of the Company and its Subsidiaries for any period,
there shall be excluded (without duplication):

(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Company or is merged into or consolidated with the Company or
any of its Subsidiaries (except as contemplated by Section 1.10);

(b) the income (or deficit) of any Person in which the Company or any of its
Subsidiaries has an ownership interest that is either (x) not a Subsidiary or
(y) accounted for by the equity method of accounting, except to the extent that
any such income is actually received by the Company or such Subsidiary in the
form of dividends or similar distributions;

(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any agreement,
instrument, contract or other undertaking to which such Subsidiary is a party or
by which any of its property is bound or any law, treaty, rule, regulation or
determination of an arbitrator or a court of competent jurisdiction or other
Governmental Authority, in each case, applicable or binding upon such Subsidiary
or any of its property or to which such Subsidiary or any of its property is
subject;

(d) any fees, expenses, charges or losses recognized during such period, or any
amortization or write-off thereof for such period, in connection with the
consummation of any Prior Acquisition, Permitted Acquisition, Investment, asset
disposition, issuance or repayment of Indebtedness, issuance of Equity
Interests, recapitalizations, mergers, refinancing transaction or amendment,
waiver or other modification of any Indebtedness or similar transactions (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring or unusual costs, expenses or losses recognized during such period
as a result of any such transaction;

 

19



--------------------------------------------------------------------------------

(e) any amortization of deferred charges resulting from the application of
Accounting Standards Codification 470-20, Debt (but only to the extent of the
information therein that was codified from Financial Accounting Standards Board
Staff Position No. APB 14-1—Accounting for Convertible Debt Instruments That May
Be Settled in Cash upon Conversion (Including Partial Cash Settlement) or
related interpretations or guidance) (including, for the avoidance of doubt, as
a result of its application to Convertible Notes issued in exchange for other
Convertible Notes);

(f) any unusual, non-recurring or extraordinary gain, loss, expense or charge
(including, without limitation, any gains, losses, expenses or charges arising
out of judgments or the settlement of any Adverse Proceeding listed on Schedule
5.11);

(g) any income, loss, expense or charge for such period attributable to the
exchange or early extinguishment of Indebtedness, together with any related
provision for taxes on any such income;

(h) any net after-tax gains or losses attributable to (i) asset dispositions
(including any Qualified Receivables Transaction and any asset dispositions
referenced in clause (ix) of the definition of “Asset Sale” set forth herein)
other than in the ordinary course of business and (ii) dispositions of minority
investments, in each case, as determined in good faith by the Company;

(i) any non-cash gain, loss, expense or charge attributable to the movement in
the mark-to-market valuation of Indebtedness; and

(j) (x) any gains or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets, and (y) the purchase accounting effects of in
process research and development expenses and adjustments to property,
inventory, accounts receivable (including revenue not recognized as a result of
the write up of accounts receivable) and equipment, software and other
intangible assets and deferred revenue and deferred expenses in component
amounts required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Company and the
Subsidiaries), in the case of clause (y), as a result of any acquisition
consummated prior to the Closing Date, or any Permitted Acquisition, or the
amortization or write-off of any amounts thereof.

“Consolidated Senior Secured Debt” means, as of any date of determination,
Consolidated Total Debt that is secured by a Lien on the assets of the Loan
Parties.

“Consolidated Senior Secured Net Debt” means, as of any date of determination,
(a) Consolidated Senior Secured Debt less (b) the aggregate amount (not to
exceed $1,000,000,000) of Qualified Cash as of such date.

“Consolidated Tangible Assets” means the aggregate amount of assets (less
applicable reserves and other properly deductible items) after deducting
therefrom all goodwill, trade names, patents, unamortized debt discount and
expense and any other like intangibles, in each case as set forth on the
then-most recent consolidated balance sheet of the Company and computed in
accordance with GAAP.

 

20



--------------------------------------------------------------------------------

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Company and its Subsidiaries over
Consolidated Current Liabilities of the Company and its Subsidiaries.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment, there shall be excluded
the effect of reclassification during such period of current assets to long-term
assets, long term assets to current assets, current liabilities to long-term
liabilities and long term liabilities to current liabilities and the effect of
any Permitted Acquisition (and/or any other acquisition that constitutes a
permitted Investment) or Asset Sale during such period; provided that there
shall be included with respect to any Permitted Acquisition (and/or any other
acquisition that constitutes a permitted Investment) or Asset Sale during such
period, an amount (which may be a negative number) by which the Consolidated
Working Capital acquired in such Permitted Acquisition (and/or any other
acquisition that constitutes a permitted Investment) or disposed of in such
Asset Sale as at the time of such acquisition or such Asset Sale exceeds (or is
less than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Contributing Guarantors” has the meaning specified in Section 11.02.

“Convertible Note Put Date” means with respect to each series of Convertible
Notes, a date on which holders thereof may require the Company to repurchase
such Convertible Notes under the terms thereof.

“Convertible Note Repayment Event” means (i) the repurchase of Convertible Notes
by the Company upon the exercise of the holder’s right to require the Company to
repurchase its Convertible Notes, (ii) the redemption of Convertible Notes by
the Company upon the exercise of the Company’s option to call or otherwise
redeem such Convertible Notes from the holder thereof, (iii) the election by the
Company to make a settlement payment, in whole or in part, in cash (rather than
Equity Interests) following the conversion of any Convertible Notes into Equity
Interests by the holder thereof or (iv) the exchange of Convertible Notes by the
Company in connection with a Permitted Refinancing, in each case in accordance
with the terms of the applicable Convertible Notes.

 

21



--------------------------------------------------------------------------------

“Convertible Note Repayment Obligations” means any cash payment paid by the
Company or any of its Subsidiaries (i) to a holder of a Convertible Note upon
the occurrence of a Convertible Note Repayment Event including without
limitation, the purchase price in regards to the Convertible Note being
purchased or repurchased and/or all cash payments of principal, premium,
interest, accretion, and fees incurred in connection with any redemption,
purchase or repurchase in connection with such Convertible Note Repayment Event
(other than an event set forth in clause (iv) of the definition thereof), or
(ii) on account of any recapture taxes (or any other applicable taxes) due by
the Company or any of its Subsidiaries in respect thereto, in each case, in
connection with the redemption, repayment, repurchase, conversion or exchange
thereof upon a Convertible Note Repayment Event.

“Convertible Note Repayment Reserve” means, with respect to each series of
Convertible Notes, cash reserves established by the Company, in its discretion,
to fund future Convertible Note Repayment Obligations in an amount not to exceed
the Convertible Note Repayment Obligation which the Company in its good faith,
reasonable judgment believes it will incur in connection with the next scheduled
Convertible Note Put Date, which reserve the Company may begin to fund eighteen
(18) months immediately preceding the next scheduled Convertible Note Put Date
in respect of the applicable series of Convertible Notes (it being understood
and agreed that to the extent the amount reserved in any period exceeds the
actual Convertible Note Repayment Obligations, the Company shall not be required
to apply such excess amount to make an excess cash flow payment (if any) in
connection with any Loans) . The Convertible Note Repayment Reserve (x) shall be
invested in Cash or Cash Equivalents held in a general (i.e., non-escrow)
deposit account of the Company and (y) for the avoidance of doubt may be applied
to the purchase or repurchase of Convertible Notes pursuant to
Section 7.04(c)(y) (including pursuant to the purchase or repurchase of such
Convertible Notes through negotiated or open market transactions).

“Convertible Notes” means (i) the 2.00% Convertible Exchange Senior Notes due
2037, issued by the Company pursuant to the Base Indenture and that certain
Second Supplemental Indenture dated as of November 23, 2010, by and between
Wilmington Trust Company, as trustee, and the Company, (ii) the 2.00%
Convertible Senior Notes due 2042, issued by the Company pursuant to the Base
Indenture and that certain Third Supplemental Indenture dated as of March 5,
2012, by and between Wilmington Trust Company, as trustee, and the Company,
(iii) the 2.00% Convertible Senior Notes due 2043 issued by the Company pursuant
to the Base Indenture and that certain Fourth Supplemental Indenture dated as of
February 21, 2013 by and between Wilmington Trust Company, as trustee, and the
Company and (iv) any other series of convertible notes which may be issued in a
Permitted Refinancing of such Convertible Notes (including an exchange
therefor).

“Cost Shared Intangibles” has the meaning specified in the term “Permitted R&D
Cost Sharing Agreement.”

 

22



--------------------------------------------------------------------------------

“Co-Syndication Agents” means (i) with respect to the Term Facility and the
Revolving Credit Facilities established on the Closing Date, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Goldman
Sachs Bank USA, JPMorgan Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., in their capacities as syndication agents, (ii) with respect to the 2017
Term Facility and the 2017 Revolving Credit Facilities established on the
Restatement Date, October 3, 2017, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Goldman Sachs Bank USA, JPMorgan
Chase Bank, N.A. and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their capacities
as syndication agents and (iiiii) with respect to the 20172018 Refinancing Term
Facility and the 20172018 Revolving Credit Facilities established on the
Restatement Date, October 3, 2017., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Wells Fargo Bank, National Association, Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A. and the Bank of Tokyo-Mitsubishi UFJ, Ltd.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Loan Party pursuant to Section 6.10.

“CRD IV” means (A) Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012 and (B) Directive
2013/36/EU of the European Parliament and of the Council of 26 June 2013 on
access to the activity of credit institutions and the prudential supervision of
credit institutions and investment firms, amending Directive 2002/87/EC and
repealing Directives 2006/48/EC and 2006/49/EC.

“Credit Agreement Refinancing Indebtedness” has the meaning specified in in
Section 2.19.

“Credit Date” means the date of a Credit Extension.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CTA” means the Corporation Tax Act 2009.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Company’s and its Subsidiaries’
operations and not for speculative purposes.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Insolvency Act 1986 of the United Kingdom and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, the United Kingdom or other applicable
jurisdictions from time to time in effect.

“Declined Proceeds” has the meaning specified in Section 2.05(c)(x).

 

23



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Loan Document Obligations
other than Letter of Credit Fees, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans plus
(iii) 2% per annum; provided, however, that with respect to a Eurocurrency Rate
Loan or a LIBOR Daily Floating Rate Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or such Lender or its direct or indirect parent
company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment or become insolvent, or is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of creditors or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a

 

24



--------------------------------------------------------------------------------

Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.18(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination. Failure
of the Administrative Agent to conclude that a Lender is a Defaulting Lender
shall not limit the rights and remedies of the Loan Parties in regards to any
Lender that constitutes a Defaulting Lender.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $200,000,000. The Designated Borrower
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Designated Borrower Notice” has the meaning specified in Section 2.14(a).

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(a).

“Designated Non-Cash Consideration” means non-cash consideration (including any
purchase price holdbacks) received by the Company or a Subsidiary in connection
with an Asset Sale pursuant to Section 7.08(c) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer
setting forth the fair market value thereof and the basis of such valuation
(which amount will be reduced by the fair market value of the portion of such
non-cash consideration converted to Cash within 270 days following the
consummation of the applicable Asset Sale).

“Discontinued Real Property” means all or any portion of real property owned or
leased by the Company or a Subsidiary which, in the good faith judgment of the
Company, is no longer used or useful in the business of the Company and its
Subsidiaries; provided that no Material Real Estate Asset shall constitute
Discontinued Real Property.

 

25



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (but, for the avoidance of doubt, not including the
issuance by the Company or any Subsidiary of Equity Interests).

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) requires the scheduled payments or dividends in cash or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the Latest Maturity Date, except, in the case of
clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations, the cancellation or expiration of all Letters of Credit and the
termination of the Commitments.

“Disqualified Institution” means (a) any Person that competes with the business
of the Company and its Subsidiaries from time to time, as identified on a list
made available to the Administrative Agent from time to time and (b) as to any
entity referenced in clause (a) above (a “Primary Disqualified Institution”),
any of such Primary Disqualified Institution’s known Affiliates that is readily
identifiable as such by name, but excluding any Affiliate that is primarily
engaged in, or that advises funds, or other investment vehicles that are engaged
in, making, purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit or securities in the ordinary course and
with respect to which such Primary Disqualified Institution does not, directly
or indirectly, possess the power to direct or cause the direction of such
entity; it being understood and agreed that the identification of any Person as
a Disqualified Institution after the Closing Date shall not apply to
retroactively disqualify any Person that has previously acquired an assignment
or participation interest in any Loan or Commitment to the extent that Person
still holds such Loan or participation interest at the time that such Person is
identified as a Disqualified Institution. The list of Disqualified Institutions
shall be posted to the Platform, it being understood that the Company may update
such list from time to time with respect to Disqualified Institutions to the
extent provided for above, and the Administrative Agent shall, upon request of
the Company, post such updated schedule to the Platform promptly following its
receipt thereof, with such updates effective solely upon the posting thereof to
the Platform.

“Dollar” and “$” mean lawful money of the United States.

 

26



--------------------------------------------------------------------------------

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as calculated by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
then-most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency.

“Domestic Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any U.S. Loan Party in any real
property located in the United States.

“Domestic Subsidiary” means any Subsidiary of the Company that is organized
under the laws of any political subdivision of the United States.

“Drop-Down Consideration” has the meaning specified in the definition of
Permitted Foreign Subsidiary Realignment Transaction.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored within the prior six (6) years,
maintained or contributed to by, or required to be contributed by, the Company,
any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order
(conditional or otherwise), by any Governmental Authority or any other Person,
arising (i) pursuant to or in connection with any actual or alleged violation
of, or liability under, any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

 

27



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign, domestic or transnational,
federal or state (or any subdivision of either of them) statutes, common law,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations
or any other requirements of or agreements with Governmental Authorities as any
of the foregoing may be amended relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational and human safety and health, industrial hygiene or land use,
in any manner applicable to the Company or any of its Subsidiaries or any Real
Property Facility.

“Equity Interests” of any Person means any and all shares, interests,
participations, rights in or other equivalents (however designated) of such
Person’s capital stock, other equity interests whether now outstanding or issued
after the Restatement Date, partnership interests (whether general or limited),
limited liability company interests, any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person, including any preferred
stock, and any rights (other than debt securities convertible into, or
exchangeable for or valued by reference to, Equity Interests until and unless
any such debt security is converted into Equity Interests), warrants or options
exchangeable for or convertible into such Equity Interest or any other rights to
subscribe to or otherwise acquire such Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of the
Company or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Company or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Company or such Subsidiary and with respect to liabilities attributable to such
period arising after such period for which the Company or such Subsidiary could
be liable under the Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code), or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Pension Plan, or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by

 

28



--------------------------------------------------------------------------------

the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of
a notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two (2) or more contributing sponsors or the termination of any such
Pension Plan resulting in liability to the Company, any of its Subsidiaries or
any of their respective Affiliates pursuant to Section 4063 or Section 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which would reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or Section 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (vii) the withdrawal of
the Company, any of its Subsidiaries or any of their respective ERISA Affiliates
in a complete or partial withdrawal (within the meaning of Section 4203 and
Section 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by the Company, any of its Subsidiaries or
any of their respective ERISA Affiliates of notice from any Multiemployer Plan
that it is insolvent pursuant to Section 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or Section 4042 of ERISA;
(viii) the occurrence of an act or omission which would reasonably be expected
to give rise to the imposition on the Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l) or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (ix) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan other than a Multiemployer Plan or the assets thereof,
or against the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in connection with any Employee Benefit Plan; (x) receipt from the
Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; (xi) the imposition of a Lien pursuant to
Section 430(k) of the Code or ERISA or a violation of Section 436 of the Code;
or (xii) the occurrence of a Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) With respect to any Credit Extension:

(i) denominated in a LIBOR Quoted Currency, for any Interest Period with respect
to a Eurocurrency Rate Loan, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a successor rate (or, if not available, a comparable
rate), which rate is approved by the Administrative Agent, as published on the
applicable

 

29



--------------------------------------------------------------------------------

Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period;

(ii) denominated in any Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent, the Multicurrency
Revolving Credit Lenders and/or the L/C Issuer pursuant to Section 1.06(a); and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; provided, further, that if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Loans that are Multicurrency Revolving Credit Loans may be
denominated in Dollars or in an Alternative Currency. Eurocurrency Rate Loans
that are Term Loans or USD Revolving Credit Loans shall be denominated in
Dollars. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Disregarded Entity” means any Subsidiary of the Company substantially
all of the assets of which are Equity Interests in one or more Foreign
Subsidiaries that are CFCs.

“Excluded Subsidiary” means (i) any Subsidiary of the Company that is a
Massachusetts securities corporation or a Receivables Entity, (ii) any Foreign
Subsidiary, (iii) any Immaterial Domestic Subsidiary, (iv) any Real Estate Loan
Borrower (only so long as such Indebtedness incurred pursuant to Section 7.01(z)
remains outstanding) and (iv) unless otherwise agreed by the Company in writing,
any Domestic Subsidiary that is an Excluded Disregarded Entity or a Subsidiary
of a Foreign Subsidiary that is a CFC.

 

30



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) (after giving effect to any
keepwell, guaranty or other support agreement) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one “swap” within the meaning of section 1a(47) of the Commodity Exchange
Act, such exclusion shall apply only to the portion of such Swap Obligation that
is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Class” has the meaning specified in Section 2.15(a).

“Existing Credit Agreement” means that certain Credit and Guaranty Agreement
dated as of August 1, 2012 (as amended, modified or otherwise supplemented prior
to the Closing Date) among the Company, the subsidiaries of the Company party
thereto, Goldman Sachs Bank USA, as Administrative Agent and the other parties
thereto.

“Existing L/C Issuer” means JPMorgan Chase Bank, N.A., in its capacity as issuer
of the Existing Letters of Credit.

“Existing Letters of Credit” means those certain letters of credit issued in
connection with and/or outstanding under the Existing Credit Agreement and
outstanding on the Closing Date and listed on Schedule 1.01(B) hereto.

 

31



--------------------------------------------------------------------------------

“Existing Multicurrency Revolving Credit Commitments” has the meaning specified
in Section 2.15(c).

“Existing Revolving Credit Commitments” means the Existing Multicurrency
Revolving Credit Commitments and/or the Existing USD Revolving Credit
Commitments, as the context may require.

“Existing Term A Loan” means all Term Loans outstanding immediately prior to the
effectiveness of this Agreement.

“Existing Term Loans” has the meaning specified in Section 2.15(c).

“Existing USD Revolving Credit Commitments” has the meaning specified in
Section 2.15(c).

“Extended Maturity Date” has the meaning specified in Section 2.15(a).

“Extended Multicurrency Revolving Credit Commitments” has the meaning specified
in Section 2.15(c).

“Extended Revolving Credit Commitments” means the Extended Multicurrency
Revolving Credit Commitments and/or the Extended USD Revolving Credit
Commitments, as the context may require.

“Extended Term Loans” has the meaning specified in Section 2.15(c).

“Extended USD Revolving Credit Commitments” has the meaning specified in
Section 2.15(c).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Amendments” has the meaning specified in Section 2.15(f).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means the Term Facility or any Revolving Credit Facility, as the
context may require.

“Fair Share” has the meaning specified in Section 11.02.

“Fair Share Contribution Amount” has the meaning specified in 11.02.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

32



--------------------------------------------------------------------------------

“FCPA” has the meaning specified in Section 5.27(a).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate is less
than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.

“Fee Letter” means (i) immediately before this Agreement became effective on the
Restatement Date, the Administrative Agent Fee Letter dated as of April 17, 2015
among the Company, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and(“MLPFS”), (ii) upon this Agreement becoming effective on the
Restatement Date until immediately before the First Amendment Effective Date,
the Administrative Agent Fee Letter dated as of August 11, 2017 among the
Company, Bank of America and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”).MLPFS and (iii) upon the First Amendment Effective Date, the
Administrative Agent Fee Letter dated as of December 17, 2018 among the Company,
MLPFS and Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or Chief Accounting Officer of the Company that such
financial statements fairly present, in all material respects, the financial
condition of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments, and,
with respect to quarterly financial statements, absence of footnotes.+

“First Amendment” means Refinancing Amendment No. 1 to this Agreement dated
December 17, 2018.

“First Amendment Effective Date” means the “First Amendment Effective Date” as
defined in the First Amendment.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Company or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.

 

33



--------------------------------------------------------------------------------

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on the last Saturday of September of each calendar year.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from a governmental authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
governmental authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, or (d) the occurrence of any transaction that is prohibited under any
applicable law and that could reasonably be expected to result in the incurrence
of any liability by the Company or any Subsidiary, excluding, in each case under
clauses (a) through (d) above, any unfunded liabilities, failure to make
required contributions or payments, receipt of notice, the occurrence of any
transaction, or any such other matters referred to therein (i) that are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made or provided in accordance with GAAP or (ii) with respect
to which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.05(c)(ix).

“Foreign Jurisdiction” means any jurisdiction other than the United States, any
state thereof or the District of Columbia.

“Foreign Pension Plan” means any benefit plan that under applicable law, other
than the laws of the United States or any political subdivision thereof, is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a governmental authority.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each state thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Company that
is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.

 

34



--------------------------------------------------------------------------------

“Fronting Exposure” means (a) at any time there is a Revolving Credit Lender of
any Class that is a Defaulting Lender, with respect to the L/C Issuer, such
Defaulting Lender’s Applicable Percentage of the Outstanding Amount of all
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders of the same Class or Cash Collateralized in accordance
with the terms hereof, and (b) at any time there is a USD Revolving Credit
Lender that is a Defaulting Lender, with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other USD Revolving Credit Lenders in accordance with the
terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Guarantors” has the meaning Specified in Section 11.02.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gen-Probe” means Gen-Probe Incorporated, a Delaware corporation.

“Gen-Probe Acquisition” means the acquisition by the Company of 100% of the
Equity Interests of Gen-Probe.

“Governmental Authority” means any federal, state, municipal, foreign,
transnational, national or other government (including any supra-national bodies
such as the European Union), governmental department, commission, board, bureau,
court, agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government, any regulatory
authority or any court, in each case whether associated with a state of the
United States, the United States, the United Kingdom or a foreign entity or
government (including any supra-national bodies such as the European Union).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guaranty” means, collectively, (a) the Guaranty made by the Guarantors under
Article 11 in favor of the Secured Parties and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

 

35



--------------------------------------------------------------------------------

“Grantor” has the meaning assigned to that term in the Pledge and Security
Agreement.

“Guaranteed Obligations” has the meaning specified in Section 11.01

“Guarantor” means (a) in respect of (i) the Obligations of the U.K. Borrower and
any Designated Borrowers and (ii) Cash Management Obligations and Hedge
Obligations owing by any Loan Party or any Subsidiary of any Loan Party, the
Company and each Subsidiary Guarantor and (b) in respect of the Obligations of
the Company, each Subsidiary Guarantor; provided, however, that no Excluded
Subsidiary shall be required to be a Guarantor.

“Hazardous Materials” means any chemical, material, waste or substance, which is
prohibited, limited or regulated by any Governmental Authority or Environmental
Law or which may or could pose a hazard to the health and safety of any Persons
or to the indoor or outdoor environment pursuant to any Governmental Authority
or Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement, Commodity Price Protection
Agreement or a Currency Agreement entered into with a Lender Counterparty.

“Hedge Obligations” means all obligations of any Loan Party from time to time
owed to any Lender Counterparties, to the extent arising under any Hedge
Agreement, whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Loan Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Loan Party for such interest in the related bankruptcy proceeding), payments for
early termination of Hedge Agreements, fees, expenses, indemnification or
otherwise.

“Honor Date” has the meaning specified in Section 2.03(c).

“ICC” has the meaning specified in the definition of UCP.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

36



--------------------------------------------------------------------------------

“Immaterial Domestic Subsidiary” means, at any date of determination, any
Domestic Subsidiary of the Company that, together with all other Immaterial
Domestic Subsidiaries, (i) had consolidated assets comprising in the aggregate
less than 510% of Total Assets of the Company and its Subsidiaries on the last
day of the then-most recent Fiscal Quarter for which financial statements are
available and (ii) contributed in the aggregate less than 510% of Consolidated
Adjusted EBITDA of the Company and its Subsidiaries for the period of four
(4) Fiscal Quarters then-most recently ended for which financial statements are
available. The Immaterial Domestic Subsidiaries as of the Restatement Date are
listed on Schedule 1.01(D)(1).

“Immaterial Subsidiary” means at any date of determination, any Domestic
Subsidiary or any Foreign Subsidiary (other than the U.K. Borrower or any
Designated Borrower) of the Company that, together with all other Immaterial
Subsidiaries, (i) had consolidated assets comprising in the aggregate less than
5% of Total Assets on the last day of the then-most recent Fiscal Quarter for
which financial statements are available and (ii) contributed in the aggregate
less than 5% of Consolidated Adjusted EBITDA for the period of four (4) Fiscal
Quarters then-most recently ended for which financial statements are available.
The Immaterial Subsidiaries as of the Restatement Date are listed on Schedule
1.01(D)(2).

“Increased Amount Date” has the meaning specified in Section 2.16.

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Incremental Cap” has the meaning specified in Section 2.16

“Incremental Facility” means the facility under which New Term Loans or New
Revolving Credit Loans are made available, as applicable.

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable, bonds, debentures or other similar
instruments and drafts accepted representing extensions of credit, whether or
not representing obligations for borrowed money; (iv) any obligation owed for
all or any part of the deferred purchase price of property or services, which
purchase price is (a) due more than six (6) months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and all conditional sale obligations of such Person and all
obligations of such Person under a title retention agreement, excluding, in the
case of this clause (iv) trade accounts (including intercompany accounts
receivable) or accrued expenses payable in the ordinary course of business and
(B) obligations incurred under ERISA or deferred employee or director
compensation and accruals for employee expenses in the ordinary course of
business; (v) all obligations of others that constitute Indebtedness (other than
pursuant to this clause (v)) of others secured by any Lien on any property or
asset owned or held by such Person regardless of whether the Indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (vi) the face amount of any letter of credit issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (vii) Disqualified Equity Interests; (viii) the
direct or indirect guaranty, endorsement (otherwise than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the Indebtedness of

 

37



--------------------------------------------------------------------------------

another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the Indebtedness of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for
Indebtedness of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such Indebtedness or any security
therefor, or to provide funds for the payment or discharge of such Indebtedness
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) all obligations of
such Person in respect of any exchange traded or over-the-counter derivative
transaction, including any Interest Rate Agreement, any Commodity Price
Protection Agreement and any Currency Agreement, in each case, whether entered
into for hedging or speculative purposes; provided, in no event shall
obligations under any derivative transaction (including, without limitation, any
transaction evidenced by any Interest Rate Agreement, any Commodity Price
Protection Agreement and/or any Currency Agreement) be deemed “Indebtedness” for
any purpose under Section 7.07; and (xii) all Attributable Receivables
Indebtedness. Notwithstanding the foregoing, in connection with the purchase by
the Company or any Subsidiary of any business or assets, the term “Indebtedness”
will exclude indemnification, purchase price adjustment, earn-outs, holdbacks
and contingent payment obligations (including, but not limited to, obligations
to make payments or distributions to dissenting stockholders, together with any
interest or similar charge of expense imputed or otherwise accrued in respect of
any such payments or distributions with respect thereto or any of the foregoing)
to which the seller thereof may become entitled; provided that, to the extent
such payment is fixed and determinable (and not otherwise contingent), the
amount is paid within 90 days after the date such payment becomes fixed and
determinable (and not otherwise contingent) (and to the extent not so paid, such
amount shall become Indebtedness for all purposes hereunder).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Installment” means a Term Loan Installment or a scheduled repayment of
principal of New Term Loans, if any, pursuant to the proviso to Section 2.07, as
the case may be.

 

38



--------------------------------------------------------------------------------

“Institutional Incremental Term Facility” means a term Incremental Facility that
is an Institutional Term Facility.

“Institutional Term Facility” means a term loan facility of the type marketed
primarily to institutional term loan lenders (as opposed to commercial banks) in
the primary syndication thereof.

“Intangible Property” has the meaning specified in the term “Permitted
Inter-Company License Transaction.

“Intellectual Property” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Intellectual Property Asset” means, at the time of determination, any interest
(fee, license or otherwise) then owned by any U.S. Loan Party in any
registrations of, or pending applications for registration of, Intellectual
Property in the United States.

“Intellectual Property Security Agreements” means the Trademark Security
Agreement, the Copyright Security Agreement and the Patent Security Agreement as
such terms are defined in the Pledge and Security Agreement.

“Intercompany Note” means that certain Intercompany Subordinated Demand
Promissory Note, dated as of the Closing Date, by and among the Loan Parties and
their respective applicable subsidiaries, each as a Payor and as a Payee, as it
may be amended, supplemented or otherwise modified in accordance with the terms
thereof from time to time.

“Interest Coverage Ratio” means the ratio, as of the last day of any Fiscal
Quarter, of (i) Consolidated Adjusted EBITDA for the prior four (4)-Fiscal
Quarter period then ending to (ii) Adjusted Consolidated Cash Interest Expense
for such four (4)-Fiscal Quarter period.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any LIBOR Daily Floating Rate
Loan, Base Rate Loan or Swing Line Loan, five (5) Business Days after the last
Business Day of each Fiscal Quarter and the Maturity Date of the Facility under
which such Loan was made (with Swing Line Loans being deemed made under the
Revolving Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two, three or six months thereafter (in each case, subject to availability), as
selected by the applicable Borrower in its Committed Loan Notice, or such other
period that is twelve months or less requested by the applicable Borrower and
consented to by all the Appropriate Lenders; provided that:

 

39



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period (unless such Interest Period is for one week); and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, entered into (A) to hedge or mitigate
risks to which the Company or any Subsidiary has actual or anticipated exposure,
and not for speculative purposes, (B) in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from floating to fixed
rates or from one floating rate to another floating rate or otherwise), and not
for speculative purposes, with respect to any interest-bearing liability or
investment of the Company or any Subsidiary.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Company or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Company from any Person, of any Equity Interests of such Person; (iii) any
direct or indirect loan, advance (other than advances to employees, officers,
directors or consultants for payroll, fees and other compensation, moving,
entertainment and travel expenses, drawing accounts and similar expenditures, in
each case, in the ordinary course of business) or capital contributions by the
Company or any of its Subsidiaries to any other Person, including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business (excluding, in the case of the Company and its Subsidiaries,
(a) intercompany loans, receivables, advances, balances or Indebtedness having a
term not exceeding 90 days (inclusive of all rollover or extension of terms) and
entered into in the ordinary course of business and (b) intercompany licenses
and related support and royalty agreements); (iv) all investments consisting of
any exchange-traded or over-the-counter derivative transaction, including any
Interest Rate Agreement, Commodity Price Protection Agreement or Currency
Agreement, whether entered into for hedging or speculative purposes; and (v) the
acquisition whether by purchase, merger or otherwise of all or substantially all
of the assets of, or a business line, unit or division of, any Person. For the
avoidance of doubt, the formation of a Subsidiary shall not, in and of itself,
constitute an Investment (but any capitalization or other initial or subsequent
Investment in connection therewith shall constitute an

 

40



--------------------------------------------------------------------------------

Investment). For purposes of covenant compliance, (i) the amount of any
Investment shall be the original cost of such Investment of the type described
in clauses (i), (ii) and (iii) plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, but, giving effect to any returns
or distributions of capital or repayment of principal actually received in cash
by such Person with respect thereto (but only to the extent that the aggregate
amount of all such returns, distributions and repayments with respect to such
Investment does not exceed the principal amount of such Investment) and (ii) any
modification, replacement, renewal or extension of an Investment (or any other
conversion or exchange of one type of an Investment to or for another type of an
Investment) shall be permitted (and shall not be deemed to constitute another
Investment) so long as the initial Investment was permitted and the amount of
such Investment (after giving effect to such modification, replacement, renewal,
extension, conversion or exchange) is not increased thereby other than as
otherwise permitted by Section 7.06 (including, without limitation, by using the
unused portion of any baskets set forth in Section 7.06).

“Investment Grade Securities” means each of the following investment securities
(excluding, for the avoidance of doubt, securities issued by an Affiliate of the
Company) purchased in the ordinary course of the Company’s cash management
operations consistent with its past practice:

(i) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents);

(ii) investments in any fund that invests exclusively in investments of the type
described in clause (a) of this definition, which fund may also hold immaterial
amounts of cash pending investment and/or distribution;

(iii) corresponding instruments in countries other than the United States
customarily utilized for high-quality investments and, in each case, with
maturities not exceeding two (2) years from the date of acquisition; and

(iv) securities that have a Moody’s rating of Baa3 or better and an S&P rating
of BBB- or better and, in each case, with maturities not exceeding one (1) year
from the date of acquisition.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

41



--------------------------------------------------------------------------------

“ITA” means the Income Tax Act 2007.

“Joinder Agreement” means an agreement substantially in the form of Exhibit L.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” means any unsecured indebtedness issued pursuant to and in
accordance with Section 7.01(k) or 7.01(x), the Convertible Notes, the Senior
Notes, Permitted Second Priority Refinancing Debt, Permitted Unsecured
Refinancing Debt and any Permitted Incremental Equivalent Debt (other than
Indebtedness secured as contemplated by clause (i)(A) of the proviso to the
definition thereof) and any Permitted Refinancing of any of the foregoing (and
any Permitted Refinancing of any such Permitted Refinancing).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Revolving Credit
Commitments, New Term Loan Commitments, New Revolving Credit Loans, or New Term
Loans, in each case as extended in accordance with this Agreement from time to
time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Revolving Credit Percentage. All L/C Advances
shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, (b) with respect to the Existing Letters
of Credit, the Existing L/C Issuer and (C) any other Lender that becomes an L/C
Issuer in accordance with Section 2.03(l) and 10.06(g), in each case in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder.

 

42



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Legal Reservations” means:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

(b) the time barring of claims under U.K. Limitation Act 1980 and the U.K.
Foreign Limitation Periods Act 1984 or similar limitation acts in any other
relevant jurisdiction, the possibility that an undertaking to assume liability
for or indemnify a person against non-payment of stamp duty may be void and
defenses of set-off or counterclaim; and

(c) any other matters which are set out as qualifications or reservations as to
matters of law of general application in the legal opinions delivered to the
Administrative Agent under Sections 4.01(a)(iv) and 4.03(a)(iii).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender. For the avoidance of
doubt, upon this Agreement becoming effective until the First Amendment
Effective Date, the 2017 Incremental Term Lenders and the 2017 Refinancing Term
Lenders shall constitute “Lenders” for all purposes hereof and from and after
the First Amendment Effective Date, the 2018 Refinancing Term Lenders shall
constitute “Lenders for all purposes hereof (together with the Revolving Credit
Lenders).

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the Closing Date or
thereafter (so long as such Person was an Agent, Lender or Affiliate of an Agent
or Lender when becoming counterparty to a Hedge Agreement) even if such
counterparty to the Hedge Agreement subsequently ceases to be an Agent, a Lender
or an Affiliate of an Agent or Lender after becoming counterparty to a Hedge
Agreement, as the case may be).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

43



--------------------------------------------------------------------------------

“Letter of Credit” means a Multicurrency Letter of Credit or a USD Letter of
Credit issued hereunder and each Existing Letter of Credit. A Letter of Credit
may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means (a) with respect to any Multicurrency
Letter of Credit, the day that is seven days prior to the Maturity Date then in
effect for the Multicurrency Revolving Credit Facility (or, if such day is not a
Business Day, the next preceding Business Day) and (b) with respect to any USD
Letter of Credit or any Existing Letter of Credit, the day that is seven days
prior to the Maturity Date then in effect for the USD Revolving Credit Facility
(or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially the form of Exhibit
N or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $100,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Daily Floating Rate” means a fluctuating rate of interest, which can
change on each Business Day, equal to one month LIBOR, or a comparable successor
rate, which rate is approved by the Administrative Agent in its reasonable
discretion (following consultation with the Borrower), as published on the
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent in its
reasonable discretion from time to time) at approximately 11:00 a.m. London time
two Business Days prior to the date in question, for Dollar deposits with a term
equivalent to one month beginning on that date; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in its
reasonable discretion (following consultation with the Borrower) in connection
herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further that (a) to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent and (b) if the LIBOR Daily Floating Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this agreement.

“LIBOR Daily Floating Rate Loan” means a Loan that bears interest at a rate
based on the LIBOR Daily Floating Rate. LIBOR Daily Floating Rate Loans shall
only be available in Dollars.

 

44



--------------------------------------------------------------------------------

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro
and Sterling, in each case as long as there is a published LIBOR rate with
respect thereto.

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).

“Lien” means (i) any lien (statutory or other), mortgage, deed of trust, pledge,
assignment, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease or license in the nature thereof) and any
option, trust or other preferential arrangement having the practical effect of
any of the foregoing and (ii) in the case of Securities, any purchase option,
call or similar right of a third party with respect to such Securities.

“Limited Condition Acquisition” means any Permitted Acquisition which the
Company or one or more of its Subsidiaries has contractually committed to
consummate, the terms of which do not condition the Company’s or such
Subsidiary’s, as applicable, obligation to close such Permitted Acquisition on
the availability of third-party financing.

“Loan” means an extension of credit by a Lender to a Borrower under Article 2 in
the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Document Obligations” means all obligations of any Loan Party from time to
time owed to any Agent (including any former Agent), Lenders or any of them, to
the extent arising under any Loan Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to any Loan Party, would have accrued on any Obligation, whether or not
a claim is allowed against such Loan Party for such interest in the related
bankruptcy proceeding), reimbursement of amounts drawn under Letters of Credit,
fees, expenses, indemnification or otherwise.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, each Issuer Document, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.17, the Collateral Documents, the Fee Letter and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Loan Party for the benefit of any Agent, the L/C Issuer or any Lender in
connection herewith on or after the Closing Date.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

45



--------------------------------------------------------------------------------

“Material Acquisition” means a Permitted Acquisition (or any other merger or
acquisition permitted hereunder) with respect to which the aggregate amount of
consideration for such Permitted Acquisition (or such other merger or
acquisition) is at least $250,000,000 and the Company has designated such
Permitted Acquisition (or such other merger or acquisition) as a “Material
Acquisition” by written notice to the Administrative Agent.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business, operations, properties,
assets or condition (financial or otherwise) of the Company and its Subsidiaries
taken as a whole; (ii) the ability of the Loan Parties, taken as a whole, to
fully and timely perform their Obligations; or (iii) the rights, remedies and
benefits available to, or conferred upon, any Agent and any Lender or any
Secured Party under any Loan Document.

“Material Contract” means any contract or other arrangement to which the Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, nonperformance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect.

“Material Real Estate Asset” means any fee-owned Domestic Real Estate Asset
having a book value in excess of $25,000,000 as of the date of (x) the
acquisition thereof by a U.S. Loan Party or (y) the substantial completion of
any improvements thereon by a U.S. Loan Party.

“Maturity Date” means, with respect to the Revolving Credit Facility and the
Term Facility, the Stated Maturity Date; provided that if the Senior Notes have
not been refinanced in full to a date that is at least 91 days after the Stated
Maturity Date (such refinancing, a “Qualified Refinancing”) or repaid, redeemed
or defeased on or prior to the Springing Maturity Date, the Maturity Date with
respect to the 2017 Term Facility and the 2017 Revolving Credit Facility shall
be the Springing Maturity Date unless (i) as of the Springing Maturity Date, the
Borrower has sufficient Qualified Cash and availability under the Revolving
Credit Facility (or any other committed credit facility) to redeem the Senior
Notes in full on the Senior Notes Maturity Date and (ii) at all times during the
period from the Springing Maturity Date until the Senior Notes Maturity Date,
the Borrower shall comply with the requirements of Section 6.15; provided,
further, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day..

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 101% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion but not exceeding 103% of the Outstanding Amount of the applicable
L/C Obligations.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

46



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multicurrency Letter of Credit” has the meaning specified in Section 2.03(a).

“Multicurrency Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Multicurrency Revolving Credit Loans of the same Type and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by the
Multicurrency Revolving Credit Lenders pursuant to Section 2.01(b).

“Multicurrency Revolving Credit Commitment” means, as to each Lender, its
obligation to (a) make Multicurrency Revolving Credit Loans to the Borrowers
pursuant to Section 2.01(b) and (b) (i) from the Closing Date until this
Agreement became effective, purchase participations in L/C Obligations with
respect to Multicurrency Letters of Credit, in an aggregate principal amount at
any one time outstanding not to exceed the Dollar Equivalent of the amount set
forth opposite such Lender’s name on Schedule 2.01 (in effect immediately prior
to this Agreement becoming effective) under the caption “Multicurrency Revolving
Credit Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto (prior to this Agreement
becoming effective), as applicable, as such amount may be adjusted from time to
time in accordance with this Agreement and (ii) after this Agreement became
effective, purchase participations in L/C Obligations with respect to
Multicurrency Letters of Credit, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar Equivalent of the amount set forth
opposite such Lender’s name on Schedule 2.01 (in effect upon this Agreement
becoming effective) under the caption “Multicurrency Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto (after this Agreement became
effective), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Multicurrency Revolving Credit Commitment Termination Date” means the earliest
to occur of (i) the Maturity Date in respect of the Multicurrency Revolving
Credit Facility, (ii) the date the Multicurrency Revolving Credit Commitments
are permanently reduced to zero pursuant to Section 2.05, and (iii) the date of
the termination of the Multicurrency Revolving Credit Commitments pursuant to
Section 8.02.

“Multicurrency Revolving Credit Exposure” means, as to any Lender at any time,
the aggregate Outstanding Amount at such time of its Multicurrency Revolving
Credit Loans and the aggregate Outstanding Amount of such Lender’s participation
in L/C Obligations with respect to Multicurrency Letters of Credit.

“Multicurrency Revolving Credit Facility” means, at any time, the aggregate
amount of the Multicurrency Revolving Credit Lenders’ Multicurrency Revolving
Credit Commitments at such time.

“Multicurrency Revolving Credit Lender” means, at any time, any Lender that has
a Multicurrency Revolving Credit Commitment or a Multicurrency Revolving Credit
Loan at such time.

 

47



--------------------------------------------------------------------------------

“Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.01(b).

“Multicurrency Revolving Credit Note” means a promissory note in the form of
Exhibit C-1.1, C-1.2 or C-1.3, as applicable, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments actually received (including any Cash received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
pursuant to a purchase price adjustment, earn-out or any contingent payment
obligation to which the applicable seller is entitled or otherwise, but only as
and when such deferred Cash payment is so received or when released from an
escrow or holdback) by the Company or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale, including (a) any applicable transfer taxes or recording charges and
any income or gains taxes payable by the seller as a result of any gain
recognized in connection with such Asset Sale and, without duplication of any
reduction pursuant to Section 2.05(c)(ix), any repatriation costs associated
with receipt by the applicable taxpayer of such proceeds, (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans, Credit Agreement Refinancing Indebtedness,
Permitted First Priority Refinancing Debt, Permitted Second Priority Refinancing
Debt or any Permitted Incremental Equivalent Debt to the extent secured) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale, (c) any
professional fees actually incurred in connection therewith, including, without
limitation, advisers, brokers, investment bankers, attorneys and accountants
fees, (d) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser undertaken by the Company or any of its Subsidiaries in
connection with such Asset Sale or any purchase price adjustment, deferred
payment obligation, earn-out, contingent payment obligation of the Company or
any Subsidiary in respect of any such Asset Sale and (e) reasonable reserves
under GAAP for any facilities closings, severance or other restructuring
expenses in connection with such Asset Sale; provided that the amount of any
subsequent release or reduction of the reserves specified in clauses (d) and
(e) above (other than in connection with a payment in respect of the applicable
obligation or expense) shall be deemed to be Net Asset Sale Proceeds on the date
of such release or reduction).

 

48



--------------------------------------------------------------------------------

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Equity Interests of, the Company or any
of its Subsidiaries, in each case net of underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses and underwriter, arranger and placement agent
fees and expenses.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Company or any of its Subsidiaries
(a) under any casualty insurance policy in respect of a covered loss thereunder
or (b) as a result of the taking of any assets of the Company or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by the Company or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of the Company or such Subsidiary in
respect thereof, (b) any professional fees actually incurred in connection
therewith, including, without limitation, advisers, brokers, investment bankers,
attorneys and accountants, (c) any bona fide direct costs incurred in connection
with any sale of such assets as referred to in clause (i)(b) of this definition,
including income taxes payable as a result of any gain recognized in connection
therewith and (d) reasonable reserves under GAAP for any facilities closings,
severance or other restructuring expenses in connection with any such sale or
insurance claim; provided that (1) the amount of any subsequent release or
reduction of the reserves specified in clause (d) above (other than in
connection with a payment in respect of the applicable obligation or expense)
shall be deemed to be Net Insurance/Condemnation Proceeds on the date of such
release or reduction and (2) Net Insurance/Condemnation Proceeds shall not
include any payments, proceeds or any other amounts received by the Company or
any of its Subsidiaries from any business interruption insurance policies.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

“Net Senior Secured Leverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Senior Secured Net Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four (4)-Fiscal Quarter period ending
on such date.

“New Multicurrency Revolving Credit Commitments” has the meaning specified in
Section 2.16.

 

49



--------------------------------------------------------------------------------

“New Multicurrency Revolving Credit Lender” has the meaning specified in
Section 2.16.

“New Multicurrency Revolving Credit Loan” has the meaning specified in
Section 2.16.

“New Revolving Credit Commitments” means the New Multicurrency Revolving Credit
Commitment and/or the New USD Revolving Credit Commitments, as the context may
require.

“New Revolving Credit Lender” means a New Multicurrency Revolving Credit Lender
and/or a New USD Revolving Credit Lender, as the context may require.

“New Revolving Credit Loan” means a New Multicurrency Revolving Credit Loan
and/or a New USD Revolving Credit Loan, as the context may require.

“New Term Loan” has the meaning specified in Section 2.16.

“New Term Loan Commitments” has the meaning specified in Section 2.16.

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” has the meaning specified in Section 2.16.

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New USD Revolving Credit Commitments” has the meaning specified in
Section 2.16.

“New USD Revolving Credit Lender” has the meaning specified in Section 2.16.

“New USD Revolving Credit Loan” has the meaning specified in Section 2.16.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b),

 

50



--------------------------------------------------------------------------------

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non-Institutional Incremental Term Facility” means an Incremental Facility
other than an Institutional Incremental Term Facility.

“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to the Company or its Affiliates or their respective Securities.

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b).

“Not Otherwise Applied” means, with reference to Consolidated Excess Cash Flow,
Available ECF Amount or the Available Amount that is proposed to be applied to a
particular use or transaction, that such amount has not previously been (and is
not simultaneously being) applied to anything other than such particular use or
transaction (including, without limitation, Investments permitted under
Section 7.06(h) or Restricted Junior Payments permitted under Section 7.04(k)).

“Note” means a Term Loan Note, a Revolving Credit Note or a Swing Line Note, as
the context may require.

“Notes Escrow Account” has the meaning set forth in the definition of “Permitted
Escrow Notes”.

“Notes Escrow Arrangements” has the meaning set forth in the definition of
“Permitted Escrow Notes”.

“Notes Proceeds” has the meaning set forth in the definition of “Permitted
Escrow Notes”.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (i) all Loan Document Obligations, (ii) all Hedge
Obligations and (iii) all Cash Management Obligations (excluding, in the case of
clauses (ii) and (iii), the Excluded Swap Obligations).

“Obligee Guarantor” has the meaning specified in Section 11.07.

“OECD” has the meaning specified in the definition of Cash Equivalents.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its bylaws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its

 

51



--------------------------------------------------------------------------------

partnership agreement, as amended, (iii) with respect to any general
partnership, its partnership agreement, as amended, (iv) with respect to any
limited liability company, its articles of organization, as amended, and its
operating agreement, as amended and (v) with respect to any company incorporated
in the United Kingdom, its memorandum of association, articles of association,
certificate of incorporation, any certificates of change of name and any other
constitutional documents, as amended. In the event any term or condition of this
Agreement or any other Loan Document requires any Organizational Document to be
certified by a secretary of state or similar governmental official, the
reference to any such “Organizational Document” shall only be to a document of a
type customarily certified by such governmental official.

“Original Credit Agreement” means that certain Credit and Guaranty Agreement,
dated as of May 29, 2015, among the Company, the U.K. Borrower, the Designated
Borrowers from time to time party thereto, the Guarantors, the lenders party
thereto and Bank of America, N.A. as administrative agent, as in effect
immediately prior to this Agreement becoming effective.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Multicurrency Revolving Credit
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Multicurrency Revolving Credit Loans occurring on such
date; (ii) with respect to USD Revolving Credit Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such USD Revolving Credit Loans occurring on such
date; (iii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date;
(iv) with respect to Term Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Term Loans occurring on such date; and (v) with respect to
any L/C Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Company of Unreimbursed Amounts.

 

52



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” has the meaning specified in Section 10.18

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Sections 412 and 430 of the Code or Sections 302 and 303 of
ERISA.

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date by and among the Administrative Agent and Loan Parties.

“Permitted Acquisition” means any acquisition, directly or indirectly, by the
Company or any of its wholly owned Subsidiaries, whether by purchase, merger,
purchase followed by merger, or otherwise, of all or substantially all of the
assets of, all of the Equity Interests (except for any Equity Interests in the
nature of directors’ qualifying shares required pursuant to applicable law) of,
or a business line or unit or a division of, any Person; provided,

(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

 

53



--------------------------------------------------------------------------------

(c) in the case of the acquisition of Equity Interests, after giving effect to
such Permitted Acquisition, all of the Equity Interests (except for any such
Securities in the nature of directors’ qualifying shares required pursuant to
applicable law) acquired or otherwise issued, directly or indirectly, by such
Person or any newly formed Subsidiary of the Company in connection with such
acquisition shall be owned, directly or indirectly, 100% by the Company, and the
Company shall have taken, caused to be taken, will take or will cause to be
taken, each of the actions set forth in Section 6.10 in accordance with
provisions thereof and solely to the extent required by this Agreement; provided
that the aggregate Investments made during any Fiscal Year of the Company
(commencing with the Company’s Fiscal Year ending in September 2018) by U.S.
Loan Parties in Persons that will not be a U.S. Loan Party (or assets that will
not be owned by U.S. Loan Parties), in each case, after giving effect to such
Permitted Acquisition, together with the aggregate amount of Investments made in
such Fiscal Year following the Restatement Date by U.S. Loan Parties in
Subsidiaries that are not U.S. Loan Parties pursuant to Section 7.06(l), shall
not exceed the greater of (x) $300,000,000 and (y) 3.5% of the Total Assets as
of the date of such Investment (after giving effect to such Investment);
provided that such amount shall be unlimited if (I)(A) the Company and the
Guarantors comprise at least 80% of the Total Assets and Consolidated Adjusted
EBITDA of the Company and its Subsidiaries (after giving effect to such
acquisition) and (B) the Net Senior Secured Leverage Ratio does not exceed
4.00:1.00 on a pro forma basis or (II)(A) the Company and the Guarantors
comprise less than 80% of the Total Assets and Consolidated Adjusted EBITDA of
the Company and its Subsidiaries (after giving effect to such acquisition) and
(B) the Net Senior Secured Leverage Ratio does not exceed 3.50:1.00 on a pro
forma basis; provided, further, that with respect to the Company’s Fiscal Year
ending in September 2018, only such Investments made after the Restatement Date
shall be included in the basket in this clause (c) for such Fiscal Year;

(d) the Company and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 7.07 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter for which financial
statements have been delivered;

(e) in the event the purchase price of such Permitted Acquisition is greater
than $250,000,000, the Company shall have delivered to the Administrative Agent
(i) a Compliance Certificate evidencing compliance with Section 7.07 as required
under clause (d) above, (ii)(A) all other relevant financial information with
respect to such acquired assets reasonably requested by Administrative Agent,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with Section 7.07 and
(B) promptly upon request by the Administrative Agent, to the extent available,
quarterly and annual financial statements of the Person whose Equity Interests
or assets are being acquired for the twelve (12)-month period immediately prior
to such proposed Permitted Acquisition, including any audited financial
statements that are available and (iii) to the extent filed with the SEC, a copy
of the purchase agreement related to the proposed Permitted Acquisition (in
which case, the filing of such purchase agreement with the SEC shall be deemed
to satisfy such requirement); and

 

54



--------------------------------------------------------------------------------

(f) any Person or assets or division as acquired in accordance herewith shall be
in a same business or lines of business in which the Company and/or its
Subsidiaries are engaged as of the Restatement Date, including, without
limitation, any medical pharmaceutical, diagnostic, medical device, medical
aesthetics, medical technology or other health or well-being oriented business
and any businesses similar, related, ancillary or incidental thereto, or that is
an adjunct thereto (provided that the Administrative Agent consents to such
adjunct if material), or a reasonable extension, development or expansion
thereof.

“Permitted Business Realignment Transaction” means (i) a Permitted Inter-Company
License Transaction and/or (ii) a Permitted R&D Cost Sharing Agreement.

“Permitted Escrow Notes” means Indebtedness of the Company incurred in
connection with a Permitted Refinancing of any Indebtedness permitted hereunder,
including without limitation, the Senior Notes, (a) 100% of the net proceeds of
the issuance of which (together with any interest earned on such proceeds, the
“Notes Proceeds”) either (x) are and remain deposited to an account (the “Notes
Escrow Account”) of the Company or the applicable escrow agent (i) into which no
other funds (other than interest earned on the Notes Proceeds) are deposited and
(ii) that is subject to escrow arrangements (the “Notes Escrow Arrangements”)
reasonably satisfactory to the Administrative Agent or (y) are deposited as
trust funds with the trustee, administrative agent, collateral agent, lender or
other such applicable person in regards to such Indebtedness permitted
hereunder, including without limitation, the Senior Notes, in accordance with
the satisfaction, discharge and/or defeasance provisions set forth in such
Indebtedness (and/or the Indenture, note purchase agreement or other agreement
pursuant to which such Indebtedness was issued) and (b) that is secured, if at
all, solely by Liens on such Notes Escrow Account and the Notes Proceeds held
therein permitted under Sections 7.02(z)(i) and 7.02(dd).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Company in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and under security
documents substantially similar to the Collateral Documents and is not secured
by any property or assets of the Company or any Subsidiary other than the
Collateral, (ii) such Indebtedness satisfies the requirements of clauses
(a) through (c) of the definition of “Refinancing Indebtedness,” (iii) the
maturity date of such Indebtedness shall be no earlier than the Latest Maturity
Date, (iv) such Indebtedness is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or
change-of-control provisions that provide for the prior repayment in full of the
Loans and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (v) such Indebtedness is not at any
time guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors
and the terms of such guarantee shall be no more favorable to the secured
parties in respect of such Indebtedness than the terms of the Guaranty provided
hereunder, (vi) the holders of such Indebtedness (or their Senior
Representative) and the Administrative Agent shall be party to an intercreditor
agreement reasonably satisfactory

 

55



--------------------------------------------------------------------------------

to the Administrative Agent and (vii) such Indebtedness shall have covenants,
default and remedy provisions and other terms and conditions (other than
interest, fees, premiums, funding discounts or optional prepayment provisions)
that are substantially identical to, or less favorable to the investors
providing such Permitted First Priority Refinancing Debt than, those set forth
in this Agreement.

“Permitted Foreign Subsidiary Realignment Transaction” means any transaction or
series of transactions by and among the Company and or any of its Subsidiaries
in connection with the realignment of the Company’s Foreign Subsidiaries,
including without limitation to reduce the number of the Company’s Foreign
Subsidiaries, and in particular its First-Tier Foreign Subsidiaries, with the
ultimate goal of creating one First-Tier Foreign Subsidiary to serve as a
holding company for most if not all of the Company’s Foreign Subsidiaries. In
connection therewith:

(a) the Company or any of its Subsidiaries may cause the formation of one or
more new Foreign Subsidiaries, it being understood that it is currently
envisioned that the Company may form a new Foreign Subsidiary to serve as a
holding company for some or all of the Company’s Foreign Subsidiaries;

(b) the Company or any other Subsidiary may transfer or otherwise dispose of a
First-Tier Foreign Subsidiary and/or any Equity Interest therein to the Company
or any another Subsidiary, including without limitation in connection with a
sale, merger, consolidation, amalgamation, capital contribution, distribution or
dividend, redemption, incurrence or forgiveness of indebtedness, or any similar
transaction (a “First-Tier Drop Down”), with any consideration, if any, issued,
paid or received in connection with such a transaction referred to herein as
“Drop-Down Consideration”, it being understood that there may be multiple
transfers of First-Tier Foreign Subsidiaries and/or any Equity Interest therein
between and among the Company and its Subsidiaries;

(c) the Company or any of its Subsidiaries may transfer or otherwise dispose of
Drop-Down Consideration to the Company or any other Subsidiary, including
without limitation in connection with a sale, merger, consolidation,
amalgamation, capital contribution, distribution or dividend, redemption,
incurrence, amendment or forgiveness of indebtedness, or any similar
transaction, it being understood that there may be multiple transfers of
Drop-Down Consideration between and among the Company and its Subsidiaries;

(d) one or more Foreign Subsidiaries, including First-Tier Foreign Subsidiaries
may be liquidated, dissolved or wound down;

(e) there may be one or more conversions, changes in form of, or tax election
by, any Foreign Subsidiary, and the issuance of any new form of Equity Interests
in connection with such change in form or election;

(f) a Foreign Subsidiary may transfer, sell, lease, license, distribute or
otherwise Dispose of any or all of its assets to the Company or any of its
Subsidiaries, or contribute any or all of its assets to any Subsidiary of such
Foreign Subsidiary or merge with any other Foreign Subsidiary; or

 

56



--------------------------------------------------------------------------------

(g) any transaction or series of transactions substantially equivalent with any
of the foregoing.

“Permitted Gen-Probe Asset Sale” means the sale and/or Sale and Leaseback
Transaction involving the Real Estate Assets of Gen-Probe located in San Diego,
California with Net Asset Sale Proceeds less than or equal to $250,000,000, and
occurring within thirty six (36) months following the date hereofRestatement
Date.

“Permitted Incremental Equivalent Debt” means any Indebtedness denominated in
Dollars incurred by the Company in the form of one or more series of secured or
unsecured notes or loans; provided that (i) such Indebtedness shall either be
(A) in the case of notes only, secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations and shall
not be secured by any property or assets of the Company or any Subsidiary other
than Collateral or (B) secured by the Collateral on a junior basis (including
with respect to the control of remedies) with the Obligations and shall not be
secured by any property or assets of the Company or any Subsidiary other than
Collateral; provided that for the purpose of testing compliance with the
Incremental Cap at any time, all Permitted Incremental Equivalent Debt shall be
deemed at all times to constitute Consolidated Senior Secured Debt, (ii) such
Indebtedness shall not be at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and the terms of such guarantee shall be no
more favorable to the secured parties in respect of such Indebtedness than the
terms of the Guaranty, (iii) the holders of such Indebtedness (or their Senior
Representative) and the Administrative Agent shall be party to an intercreditor
agreement reasonably satisfactory to the Administrative Agent, (iv) such
Indebtedness shall have covenants, default and remedy provisions and other terms
and conditions (other than interest, fees, premiums, funding discounts or
optional prepayment or redemption provisions) that are substantially identical
to, or less favorable to the investors providing such Permitted Incremental
Equivalent Debt than, those set forth in this Agreement (it being understood and
agreed that any Permitted Incremental Equivalent Debt in the form of notes that
are subject to terms comparable to the existing Senior Notes shall be deemed
less favorable to the applicable investors providing such Permitted Incremental
Equivalent Debt than those set forth in this Agreement), (v) there shall be no
scheduled amortization of such Indebtedness, and such Indebtedness shall not be
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change-of-control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the Latest Maturity Date at the time such Indebtedness is
incurred, (vi) the maturity date of such Indebtedness shall be no earlier than
the Latest Maturity Date and (vii) with respect to any notes or loans secured on
a junior basis or any unsecured notes or loans, such Indebtedness shall also
satisfy clauses (i), (ii), (iv) and (v) of the Permitted Junior Debt Conditions.
For the avoidance of doubt, Loans and Commitments incurred pursuant to
Section 2.16 shall not constitute Permitted Incremental Equivalent Debt.

 

57



--------------------------------------------------------------------------------

“Permitted Inter-Company License Transaction” means one or more agreements
providing for the license of rights to Intellectual Property or any other
intangible property (collectively, the “Intangible Property”) by the Company or
any Domestic Subsidiary to one or more Foreign Subsidiaries and the related
obligation, such as royalty or other payment liabilities, that are determined in
good faith by the Company to be at an arm’s length rate in exchange for such
license, as determined in accordance with applicable Tax Laws; provided that
(i) such license is expressly subject to the Liens in favor of the Collateral
Agent granted under this Agreement, (ii) (x) in the case of registered
Intangible Property, such license does not allocate any Foreign Subsidiary as
the record owner of such Intangible Property or any improvements thereto and
(y) in the case of unregistered Intangible Property, such license does not
allocate any Foreign Subsidiary as the owner of such Intangible Property or any
improvements thereto, (iii) in the event that any such Foreign Subsidiary ceases
to be a Subsidiary of the Company, such license to such Foreign Subsidiary shall
no longer constitute a Permitted Inter-Company License Transaction and (iv) such
license does not materially interfere with the conduct of the business of the
Company and its Subsidiaries, taken as a whole, as conducted on the Restatement
Date (or as permitted by Section 7.11) or materially detract from the value of
the Intangible Property of the Company and its Subsidiaries, taken as a whole.

“Permitted Junior Debt Conditions” means that such applicable debt (i) is not
scheduled to mature prior to the date that is 180 days after the Latest Maturity
Date, (ii) does not have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or
change-of-control provisions that provide for the prior repayment in full of the
Loans and all other Obligations), in each case prior to the Latest Maturity Date
at the time such Indebtedness is incurred, (iii) is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, and the terms
of such guarantee shall be no more favorable to the secured parties in respect
of such Indebtedness than the terms of the Guaranty, (iv) has no financial
maintenance covenants, other than, in the case of any Indebtedness secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations (in
which event the financial maintenance covenants in the documentation governing
such Indebtedness shall not be more restrictive than those set forth in this
Agreement), (v) does not contain any provisions that cross-default to any
Default or Event of Default hereunder, other than a cross-default to an Event of
Default pursuant to Section 8.01(a) at maturity (it being understood and agreed
that such debt may contain cross-acceleration provisions with respect to the
Loans and Commitments hereunder) and (vi) has covenants, default and remedy
provisions and other terms and conditions (other than interest, fees, premiums
and funding discounts or optional prepayment or redemption provisions) that are
substantially identical to, or less favorable to the investors providing such
debt than, those set forth in this Agreement.

“Permitted Licenses” means (i) any licenses granted by the Company or a
Subsidiary to third parties or by a third party to the Company or any of its
Subsidiaries in the ordinary course of business; (ii) any licenses granted by
the Company or a Subsidiary to third parties in settlement of any dispute or
litigation with third parties; (iii) any licenses granted by the Company or a
Subsidiary in settlement of any dispute or litigation with governmental
regulatory authorities or otherwise necessary to comply with any legal or
regulatory requirement; (iv) any licenses entered into with a third party in
connection with any strategic collaboration, including, without limitation, in
connection with any Co-

 

58



--------------------------------------------------------------------------------

Development Agreement or any marketing, co-marketing, distribution,
manufacturing, outsourcing, supply or joint venture agreement or any similar
arrangement; (v) the licensing of any non-core Intellectual Property; (vi) the
licensing of any Intellectual Property for an application other than an
application for which the Company or any of its Subsidiaries uses such
Intellectual Property, which, in the case of each of clauses (i), (ii), (iv),
(v) and (vi) above, does not materially interfere with the conduct of the
Company’s or any of its Subsidiaries’ business as conducted on the Restatement
Date (or as permitted by Section 7.11) or materially detract from the value
thereof, (vii) any license of Intellectual Property to effect or in furtherance
of the Reorganization and (viii) any license of Intellectual Property by the
Company and/or any of its Subsidiaries to the Company and/or any of its
Subsidiaries provided that such license is made in the ordinary course of
business; provided that, with respect to any such exclusive license to any
Foreign Subsidiary, such license qualifies as a Permitted Inter-Company License
Transaction.

“Permitted Liens” means each of the Liens permitted pursuant to Section 7.02.

“Permitted R&D Cost Sharing Agreement” means one or more agreements between and
among the Company and one or more of its Subsidiaries to share in the costs and
risks of developing Intangible Property (the “Cost Shared Intangibles”) in
consideration of each party’s future benefits of such Intangible Property, as
estimated by the Company in good faith, which agreements may allocate to the
Foreign Subsidiaries a party thereto the fully paid-up license to use (which may
or may not be exclusive) such Cost Shared Intangibles in one or more territories
or, in the case of any Cost Shared Intangibles or any improvements thereto not
included in the Collateral as of the Restatement Date, allocate to the Foreign
Subsidiary as record owner of such Cost Shared Intangibles or any improvements
thereto; provided that (i) such license is expressly subject to the Liens in
favor of the Collateral Agent granted under this Agreement, (ii) in the event
that any such Foreign Subsidiary ceases to be a Subsidiary of the Company, such
license to such Foreign Subsidiary shall no longer constitute a Permitted R&D
Cost Sharing Agreement and (iii) such license does not materially interfere with
the conduct of the business of the Company and its Subsidiaries, taken as a
whole, as conducted on the Restatement Date (or as permitted by Section 7.11) or
materially detract from the value of the Cost Shared Intangibles of the Company
and its Subsidiaries, taken as a whole.

“Permitted Refinancing” means, with respect to any Person, Indebtedness issued,
incurred or otherwise obtained in exchange for, or to extend, renew, replace or
refinance, in whole or part, any Indebtedness of such Person (solely for
purposes of this definition, “Refinanced Debt”); provided that (a) such
Indebtedness has a later maturity than and a weighted average life to maturity
equal to or greater than the Refinanced Debt, (b) except as otherwise permitted
hereunder (subject to dollar-for-dollar reduction of any applicable basket) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued interest, fees and premiums (if any) thereon
and reasonable fees and expenses associated with the refinancing (provided that
the principal amount of such Indebtedness shall not include any principal
constituting interest paid in kind), (c) such Refinanced Debt shall be repaid,
defeased or satisfied and discharged on a dollar-for-dollar basis, and all
accrued interest, fees and premiums (if

 

59



--------------------------------------------------------------------------------

any) in connection therewith shall be paid (by way of defeasance, discharge or
otherwise), substantially concurrently with the incurrence of such Permitted
Refinancing (for the avoidance of doubt, this subsection (c) shall be deemed
satisfied if the proceeds of the Permitted Refinancing are deposited in the
Notes Escrow Account in accordance with the Notes Escrow Arrangements), (d) such
Indebtedness shall not at any time be guaranteed by any Persons other than
Persons that are guarantors of the Refinanced Debt, and the terms of such
guarantee, taken as a whole, shall be no more favorable to the secured parties
in respect of such Indebtedness than the terms of the guarantee of the
Refinanced Debt, taken as a whole, (e) if the Refinanced Debt is secured, the
terms and conditions relating to collateral for such Indebtedness, taken as a
whole, shall be no more favorable to the secured parties in respect of such
Indebtedness than the terms and conditions with respect to the collateral for
the Refinanced Debt (and the Liens on any Collateral securing such Indebtedness
shall have the same (or lesser) priority as the Refinanced Debt relative to the
Liens on the Collateral securing the Obligations), (f) if the Refinanced Debt is
subordinated in right of payment to the Obligations, such Indebtedness shall be
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as the subordination terms applicable to the Refinanced
Debt, (g) the terms and conditions of any such modified, refinanced, refunded,
renewed, replaced, exchanged or Indebtedness (other than interest, fees,
premiums, funding discounts, optional prepayment/redemption provisions
(including any premiums related thereto), guarantees, collateral, subordination
and, with respect to the Convertible Notes, conversion rates, conversion prices
and, solely to conform to market terms in effect at the time of such Permitted
Refinancing, the conditions to conversion) are, either (i) substantially
identical to or less favorable to the investors providing such Permitted
Refinancing, taken as a whole, than the terms and conditions of the Indebtedness
being modified, refinanced, refunded, renewed, replaced, exchanged or extended
or (ii) when taken as a whole, not more restrictive to the Company and/or its
Subsidiaries, as applicable, than those set forth in this Agreement (after
giving effect to the addition of the Previously Absent Covenant pursuant to the
immediately following proviso in this clause (g)) or are customary for similar
Indebtedness in light of the then current market conditions; provided that to
the extent the documentation governing such Indebtedness includes a Previously
Absent Covenant, the Administrative Agent shall be given prompt written notice
thereof and this Agreement shall be amended to include such Previously Absent
Covenant for the benefit of each Facility; provided further that a certificate
of a Responsible Officer of the Company delivered to the Administrative Agent in
good faith at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Company has determined in good faith that
such terms and conditions satisfy the requirement set out in this clause (g),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent provides notice to the Company of
its objection within five Business Days after receiving such notice (including a
reasonable description of the basis upon which it objects) and (h) at the time
thereof, no Default or Event of Default shall have occurred and be continuing.

 

60



--------------------------------------------------------------------------------

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Company in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness shall be secured by the Collateral on a second priority (or other
junior priority) basis to the Liens securing the Obligations and under security
documents substantially similar to (or less favorable to the investors providing
such Permitted Second Priority Refinancing Debt than) the Collateral Documents
and the obligations in respect of any Permitted First Priority Refinancing Debt
and not secured by any property or assets of the Company or any Subsidiary other
than the Collateral, (ii) such Indebtedness shall satisfy the requirements of
clauses (a) through (c) of the definition of “Refinancing Indebtedness,”
(iii) the holders of such Indebtedness (or their Senior Representative) and
Administrative Agent shall be party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent and (iv) such Indebtedness shall
otherwise meet the Permitted Junior Debt Conditions.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Company in the form of one or
more series of senior or subordinated unsecured notes or loans; provided that
such Indebtedness (i) satisfies the requirements of clauses (a) through (c) of
the definition of “Refinancing Indebtedness” and (ii) meets the Permitted Junior
Debt Conditions.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Personal Property Collateral” means all Collateral other than Real Estate
Assets.

“Platform” has the meaning specified in Section 6.01(m).

“Pledge and Security Agreement” means the Pledge and Security Agreement executed
by the Company and each Subsidiary Guarantor substantially in the form of
Exhibit J, as it may be amended, restated, supplemented or otherwise modified
from time to time.

“Pledged Collateral” means any certificates evidencing any Certificated
Securities and Pledged Equity Interests, and any Instruments or Tangible Chattel
Paper (each as defined in the Pledge and Security Agreement), described in
Section 4.01 of the Pledge and Security Agreement.

“Previously Absent Covenant” shall mean, at any time (x) any negative or
financial covenant that is not included in this Agreement at such time and
(y) any negative or financial covenant in any other Indebtedness that is
included in this Agreement at such time but with covenant levels that are more
restrictive to the Company and its Subsidiaries than the covenant levels
included in this Agreement at such time.

 

61



--------------------------------------------------------------------------------

“Prior Acquisition” means any acquisition, directly or indirectly, by the
Company or any of its wholly owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the Equity Interests of, or a business
unit, line of business or division of, any Person, which was consummated prior
to the Restatement Date (including, for the avoidance of doubt, the Gen-Probe
Acquisition).

“Priority Debt Cap” means, at any time of determination, an amount equal to the
greater of (x) $750,000,000 and (y) 30% of the aggregate value of Consolidated
Tangible Assets of the Company and its Subsidiaries set forth in the then-most
recent financial statements delivered (or required to have been delivered)
pursuant to Section 6.01(a) or (b).

“Priority Incremental Obligations” has the meaning specified in Section 2.16(a)
hereof.

“Pro Forma Transaction” means any Investment that results in a Person becoming a
Subsidiary, any Permitted Acquisition, any Asset Sale that results in a
Subsidiary ceasing to be a Subsidiary of the Company, any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or a Disposition of a business unit, line
of business or division of the Company or a Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise, and any other transaction that
by the terms of this Agreement requires a financial ratio test to be determined
on a “pro forma basis” or to be given “pro forma effect.”

“Projections” has the meaning specified in Section 5.25.

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to the Company, its Affiliates or its or their
respective Securities.

“Qualified Cash” means (i) unrestricted Cash or Cash Equivalents (including Cash
or Cash Equivalents representing a Convertible Note Repayment Reserve) of the
U.S. Loan Parties which Cash and Cash Equivalents are held in deposit and/or
security accounts subject to a control agreement in favor of the Collateral
Agent to the extent required by the Pledge and Security Agreement and not
subject to any other Lien, claim or interest (other than Liens permitted
pursuant to Section 7.02(a), 7.02(n)(i) (to the extent such Indebtedness is
permitted by Section 7.01(d)), Section 7.02(n)(iii)) or 7.02(z)) and (ii) all
Cash or Cash Equivalents held in the Servicer Account and/or the Servicer
Lockbox.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another person to qualify as an “eligible contract participant” at such time by
entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

62



--------------------------------------------------------------------------------

“Qualified Intercompany Note Transaction” means a repurchase transaction or
similar financing transaction in which the obligations of certain of the Loan
Parties (constituting originators under a Qualified Receivables Transaction,
provided that for the avoidance of doubt the Qualified Intercompany Note
Transaction is not required to be a Qualified Receivables Transaction)
thereunder are secured or otherwise supported (including as “purchased
securities” thereunder) by a lien on or sale of Securitization Intercompany
Note(s) (and a lien on certain cash collateral if so required thereunder and
permitted hereunder).

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer to: (1) a Receivables Entity (in the case of a transfer by
the Company or any of its Subsidiaries) or (2) any other Person (in the case of
a transfer by a Receivables Entity), or may grant a security interest in any
accounts receivable (whether now existing or arising in the future) of the
Company or any of its Subsidiaries, and any assets related thereto, including
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets which are customarily transferred
or in respect of which security interests are customarily granted in connection
with asset securitization transactions involving accounts receivable; provided
that the financing terms, covenants, termination events and other provisions
thereof shall be market terms at the time that such transaction is consummated
(as determined in good faith by the chief financial officer of the Company);
provided further that the grant of a security interest in any accounts
receivable of the Company or any of its Subsidiaries to secure Indebtedness
permitted pursuant to Section 7.01(a), (o) or (p) shall not be deemed a
Qualified Receivables Transaction.

“Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is a Lender: (1) which is a bank (as defined for the purpose of section 879
of the ITA) making an advance under a Loan Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the CTA; or (2) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or (b) a Treaty Lender

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.

“Real Estate Loan Borrower” means any Subsidiary of Company that incurs
Indebtedness permitted to be incurred pursuant to Section 7.01(z), provided
that, (a) such entity does not own any material assets other than the Specified
Owned Properties and (b) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of such entity (A) is guaranteed by any Subsidiary
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness)), (B) is recourse to or obligates any Subsidiary (other than
Real Estate Loan Borrower) in any way or (C) subjects any property or asset of
the Company or any Subsidiary (other than Real Estate Loan Borrower), directly
or indirectly, contingently or otherwise, to the satisfaction thereof.

 

63



--------------------------------------------------------------------------------

“Real Property Facility” means any real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by the Company or any of its Subsidiaries or any
of their respective predecessors or Affiliates.

“Receivables Entity” means (a) a Subsidiary of the Company that is designated by
the board of directors of the Company in resolutions certified by the secretary
of the Company as a Receivables Entity, with an officers’ certificate certifying
that such designation complies with the following conditions or (b) another
Person engaging in a Qualified Receivables Transaction with the Company, which
Person engages in the business of the financing of accounts receivable, and:
(1) in either of clause (a) or (b) above, no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such entity (A) is guaranteed by
the Company or any Subsidiary (excluding guarantees of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (B) is recourse to or obligates the Company or any
Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (C) subjects any property or asset of the Company or any
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings); and (2) in the case of clause (b), (A) the entity is not an
Affiliate of the Company or is an entity with which neither the Company nor any
Subsidiary has any material contract, agreement, arrangement or understanding
other than on terms that the Company reasonably believes to be no less favorable
to the Company or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Company and (B) is an entity to
which neither the Company nor any Subsidiary has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.

“Receiving Party” has the meaning specified in Section 3.01(g).

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing” has the meaning specified in Section 4.01(a)(viii).

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company and each other Loan Party, (b) the
Administrative Agent and (c) each Additional Lender and Lender that agrees to
provide any portion of the Credit Agreement Refinancing Indebtedness being
incurred pursuant thereto, in accordance with Section 2.19.

“Refinancing Indebtedness” means (i) Permitted First Priority Refinancing Debt,
(ii) Permitted Second Priority Refinancing Debt or (iii) Permitted Unsecured
Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or in part,
existing Term Loans, or any then-existing Refinancing Indebtedness (solely for
purposes of this definition, “Refinanced Debt”);

 

64



--------------------------------------------------------------------------------

provided that (a) there shall be no scheduled amortization of such Indebtedness,
(b) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees and premiums
(if any) thereon and reasonable fees and expenses associated with the
refinancing (provided that the principal amount of such Indebtedness shall not
include any principal constituting interest paid in kind) and (c) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, substantially concurrently with the
incurrence of such Refinancing Indebtedness in accordance with the provisions of
Section 2.05.

“Refinancing Multicurrency Revolving Credit Commitments” means Multicurrency
Revolving Credit Commitments established pursuant to a Refinancing Amendment.

“Refinancing Multicurrency Revolving Credit Lender” means a Lender with a
Refinancing Multicurrency Revolving Credit Commitment or an outstanding
Refinancing Multicurrency Revolving Credit Loan.

“Refinancing Multicurrency Revolving Credit Loans” means the Multicurrency
Revolving Credit Loans made pursuant to the Refinancing Multicurrency Revolving
Credit Commitments.

“Refinancing Revolving Credit Commitments” means the Refinancing Multicurrency
Revolving Credit Commitments and/or the Refinancing USD Revolving Credit
Commitments, as the context may require.

“Refinancing Revolving Credit Lender” means a Refinancing Multicurrency
Revolving Credit Lender and/or a Refinancing USD Revolving Credit Lender, as the
context may require.

“Refinancing Revolving Credit Loans” means the Refinancing Multicurrency
Revolving Credit Loans and/or the Refinancing USD Revolving Credit Loans, as the
context may require.

“Refinancing Term Loan Commitment” means the commitment of any Lender to make
Refinancing Term Loans pursuant to Section 2.19 to the applicable Borrower.

“Refinancing Term Loan Lender” means a Lender with an outstanding Refinancing
Term Loan.

“Refinancing Term Loans” means Term Loans that result from a Refinancing
Amendment.

“Refinancing USD Revolving Credit Commitments” means USD Revolving Credit
Commitments established pursuant to a Refinancing Amendment.

“Refinancing USD Revolving Credit Lender” means a Lender with a Refinancing USD
Revolving Credit Commitment or an outstanding Refinancing USD Revolving Credit
Loan.

 

65



--------------------------------------------------------------------------------

“Refinancing USD Revolving Credit Loans” means the USD Revolving Credit Loans
made pursuant to the Refinancing USD Revolving Credit Commitments.

“Register” has the meaning specified in Section 10.06(c).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation T” means Regulation T of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the FRB, as in effect from time to time and
all official rulings and interpretations thereunder or thereof.

“Rejection Notice” has the meaning specified in Section 2.05(c)(x).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the, directors, officers, employees, agents, advisors and other
representatives and successors and assigns of such Person and of such Person’s
Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into or through the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other receptacles containing any Hazardous Material).

“Relevant Party” has the meaning specified in Section 3.01(g).

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reorganization” means any Permitted Business Realignment Transaction and/or
Permitted Foreign Subsidiary Realignment Transaction, so long as, in the case of
a Permitted Foreign Subsidiary Realignment Transaction, after giving effect
thereto, (A) taken as a whole, the value of the Collateral securing the
Obligations and the Guaranty by the Guarantors of the Obligations are not
materially reduced and (B) the Liens in favor of the Collateral Agent for the
benefit of the Secured Parties under the Collateral Documents are not materially
impaired (for the avoidance of doubt, the contribution of stock in any
First-Tier Foreign Subsidiary to any other Foreign Subsidiary, the contribution
of Drop Down Consideration to any Foreign Subsidiary and the forgiveness and/or
extinguishment of any Indebtedness constituting Drop Down Consideration,
individually or in the aggregate, shall not violate clause (A) or (B) above
notwithstanding that the stock of such First-Tier Foreign Subsidiary and/or such
Drop Down Consideration shall thereafter not constitute part of the Collateral).

 

66



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Multicurrency Revolving Credit Lenders” means, at any time,
Multicurrency Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Multicurrency Revolving Credit Outstandings (with the aggregate amount
of each Multicurrency Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Multicurrency
Revolving Credit Lender for purposes of this definition) at such time and
(b) aggregate unused portion of the Multicurrency Revolving Credit Commitments
at such time. The unused portion of the Multicurrency Revolving Credit
Commitment of, and the portion of the Total Multicurrency Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be disregarded
in determining Required Multicurrency Revolving Credit Lenders at any time;
provided that the amount of any Unreimbursed Amounts that such Defaulting Lender
has failed to fund that have not been reallocated to and funded by another
Lender shall be deemed to be held by the Lender that is the L/C Issuer in making
such determination.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
holding more than 50% of the sum of the (a) Total Revolving Credit Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Revolving Credit Lender for purposes of this definition) at such
time and (b) aggregate unused portion of the Revolving Credit Commitments at
such time. The unused portion of the Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be disregarded in determining Required Revolving Credit
Lenders at any time; provided that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.

“Required USD Revolving Credit Lenders” means, at any time, USD Revolving Credit
Lenders holding more than 50% of the sum of the (a) Total USD Revolving Credit
Outstandings (with the aggregate amount of each USD Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such USD Revolving Credit Lender for purposes of

 

67



--------------------------------------------------------------------------------

this definition) at such time and (b) aggregate unused portion of the USD
Revolving Credit Commitments at such time. The unused portion of the USD
Revolving Credit Commitment of, and the portion of the Total USD Revolving
Credit Outstandings held or deemed held by, any Defaulting Lender shall be
disregarded in determining Required USD Revolving Credit Lenders at any time;
provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer in making such
determination.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, general counsel, deputy
general counsel, assistant general counsel, assistant treasurer or corporate
controller (or, in each such case, the equivalent position however titled) of a
Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01 and 4.03, the secretary or any assistant secretary of a
Loan Party and, solely for purposes of notices given pursuant to Article 2, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restatement Date” means the first date all of the conditions precedent in
Section 4.03 are satisfied or waived in accordance with Section 10.01 and on
which date the 2017 Incremental Term Loans and the 2017 Refinancing Term Loans
are funded.

“Restricted Junior Payment” means (i) any dividend or other distribution by the
Company or any of its Subsidiaries, direct or indirect, on account of any shares
of any class of stock, respectively, of the Company or such Subsidiary (or on
account of any shares of any class of stock of any direct or indirect parent of
the Company), now or hereafter outstanding, except a dividend or distribution
payable solely in Equity Interests (other than Disqualified Equity Interests) of
the Company; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, by the Company or
any of its Subsidiaries, of any shares of any class of stock, respectively, of
the Company or such Subsidiary (or on account of any shares of any class of
stock of any direct or indirect parent thereof) now or hereafter outstanding,
except to the extent in exchange for Equity Interests (other than Disqualified
Equity Interests) of the Company; (iii) any payment made by the Company or any
of its Subsidiaries to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock,
respectively, of the Company or such Subsidiary (or any direct or indirect
parent of the Company) now or hereafter outstanding, except to the extent such
payment is made by the delivery of Equity Interests (other than Disqualified
Equity Interests) of the Company; (iv) any payment or

 

68



--------------------------------------------------------------------------------

prepayment of principal (other than regularly scheduled principal payments) or
redemption, purchase or repurchase, retirement, defeasance (including in
substance or legal defeasance), sinking fund, cash settlement or similar payment
with respect to Junior Financing prior to the scheduled maturity thereof, except
to the extent such payment, repayment, redemption, purchase or repurchase is
made by the delivery of Equity Interests (other than Disqualified Equity
Interests) of the Company and (v) payments with respect to restricted stock
units.

“Revaluation Date” means (a) with respect to any Multicurrency Revolving Credit
Loan, each of the following: (i) each date of a Borrowing of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (ii) each date of a continuation of
a Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
reasonably determine or the Required Multicurrency Revolving Credit Lenders
shall require; and (b) with respect to any Multicurrency Letter of Credit, each
of the following: (i) each date of issuance of a Letter of Credit denominated in
an Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency, and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall reasonably determine or the Required Multicurrency
Revolving Credit Lenders shall require.

“Revolving Credit Borrowing” means a Multicurrency Revolving Credit Borrowing
and/or a USD Revolving Credit Borrowing, as the context may require.

“Revolving Credit Commitment” means a Multicurrency Revolving Credit Commitment
and/or a USD Revolving Credit Commitment, as the context may require.

“Revolving Credit Facility” means, collectively, the Multicurrency Revolving
Credit Facility and the USD Revolving Credit Facility.

“Revolving Credit Lender” means a Multicurrency Revolving Credit Lender and/or a
USD Revolving Credit Lender, as the context may require.

“Revolving Credit Loan” means a Multicurrency Revolving Credit Loan and/or a USD
Revolving Credit Loan, as the context may require (for the avoidance of doubt,
upon this Agreement becoming effective, (i) prior to the First Amendment
Effective Date, all Loans under the 2017 Revolving Credit Facility shall
constitute Revolving Credit Loans and (ii) thereafter, all Loans under the 2018
Revolving Credit Facility shall constitute Revolving Credit Loans).

“Revolving Credit Note” means a Multicurrency Revolving Credit Note and/or a USD
Revolving Credit Note, as the context may require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

“Sale and Leaseback Transaction” has the meaning specified in Section 7.09.

 

69



--------------------------------------------------------------------------------

“Sanctions” has the meaning specified in Section 5.27(b).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Intercompany Note” means an intercompany note issued by a
Receivables Entity to an originator in connection with a (i) Qualified
Receivables Transaction and/or a (ii) Qualified Intercompany Note Transaction.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Senior Notes” means (1) the $950,000,000 4.375% Senior Notes due 2025 issued
under the Indenture dated as of October 10, 2017 (as amended by the First
Supplemental Indenture, dated January 19, 2018, the Second Supplemental
Indenture, dated May 8, 2018, and the Third Supplemental Indenture, dated
November 9, 2018, and as it may be further amended or supplemented from time to
time) by and among the Company, the Subsidiaries party thereto and Wells Fargo
Bank, National Association, as trustee (the “2025 Notes”) and (2) the
$400,000,000 4.625% Senior Notes due 2028 issued under the Indenture dated
January 19, 2018 (as amended by the First Supplemental Indenture, dated May 8,
2018 and the Second Supplemental Indenture, dated November 9, 2018, and as it
may be further amended or supplemented from time to time) by and among the
Company, the Subsidiaries party thereto and Wells Fargo Bank, National
Association, as trustee (the “2028 Notes”).

“Senior Notes” means the $1,000,000,000 5.250% Senior Notes due 2022 issued
under the indenture dated as of July 2, 2015 by and among the Company, the
Subsidiaries party thereto and Wells Fargo Bank, National Association, as
trustee.

 

70



--------------------------------------------------------------------------------

“Senior Notes Maturity Date” means July 15, 2022.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or secured
Permitted Incremental Equivalent Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or other
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Series” has the meaning specified in Section 2.16(a).

“Servicer Account” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Servicer Lockbox” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Company substantially in the form of Exhibit M.

“Solvent” means, with respect to the Company and its Subsidiaries on a
consolidated basis, that as of the date of determination, both (i) (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Parties’ present assets on a consolidated
basis; (b) such Person’s capital is not unreasonably small in relation to its
business as contemplated on the Restatement Date or with respect to any
transaction contemplated to be undertaken after the Restatement Date on a
consolidated basis; and (c) such Persons have not incurred and do not intend to
incur, or believe (nor should they reasonably believe) that they will incur,
debts beyond their ability to pay such debts as they become due (whether at
maturity or otherwise) on a consolidated basis; and (ii) such Persons on a
consolidated basis are not “insolvent” within the meaning given that term and
similar terms under the Bankruptcy Code and other applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that would reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Accounting Standards Codification 450 (previously
referred to as Statement of Financial Accounting Standards No. 5)).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Owned Properties” means any Real Estate Asset (and any other property
or assets directly related thereto) identified to the Administrative Agent prior
to the date hereof.

 

71



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Multicurrency Letter of Credit
denominated in an Alternative Currency.

“Spread Overlay Agreements” means one or more bond hedges, warrants or other
similar derivative transactions entered into by the Company in connection with
its issuance of Convertible Notes.

“Springing Maturity Date” means April 15, 2022.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary or
another Receivables Entity that, taken as a whole, are customary in an accounts
receivable transaction.

“Stated Maturity Date” means October 3December 17, 20222023.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means any Indebtedness subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantor” means each Domestic Subsidiary of the Company that has in
effect an enforceable Guarantee pursuant to Article 11.

“Supplier” has the meaning specified in Section 3.01(g).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (including
without limitation any Hedge Agreement).

 

72



--------------------------------------------------------------------------------

“SWIFT” has the meaning specified in Section 2.03(f).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swing Line Note” means a promissory note in the form of Exhibit C-2.1, C-2.2 or
C-2.3, as applicable, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate USD Revolving Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate USD Revolving Commitments.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement in consultation with the
Company) is open for the settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, including without limitation, the U.S. medical
device excise tax.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, (i) its obligation to make Term
Loans to the Company on the Closing Date pursuant to Section 2.01(a) (in effect
immediately prior to this Agreement becoming effective) in an aggregate
principal

 

73



--------------------------------------------------------------------------------

amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 (in effect immediately prior to this
Agreement becoming effective) under the caption “Term Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
(prior to this Agreement becoming effective), as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement and,
(ii) immediately after this Agreement became effective, its obligation to make
Term Loans to the Company on the Restatement Date pursuant to Section 2.01(a)
(in effect immediately after this Agreement became effective) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 (in effect immediately after this
Agreement became effective) under the caption “Term Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
(after this Agreement became effective), as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. and (iii) as to
any 2018 Refinancing Term Lender, its obligation to make 2018 Refinancing Term
Loans to the Company on the First Amendment Effective Date pursuant to
Section 2.01(a) in the amount set forth opposite such 2018 Refinancing Term
Lender’s name on Schedule 1 of the First Amendment (in effect on the First
Amendment Effective Date).

“Term Facility” means, at any time, the aggregate amount of the Term Lenders’
Term Commitments at such time and, for the avoidance of doubt, shall mean
(x) the 2017 Term Facility upon this Agreement becoming effective until the
First Amendment Effective Date and (y) from and after the First Amendment
Effective Date, the 2018 Term Facility.

“Term Lender” means, at any time, any Lender that has a Term Commitment and/or
Term Loan at such time and, upon this Agreement becoming effective until the
First Amendment Effective Date, shall include each 2017 Incremental Term Lender
and each 2017 Refinancing Term Lender and from and after the First Amendment
Effective Date, shall include the 2018 Refinancing Term Lenders.

“Term Loan” means (i) in regards to the Original Credit Agreement, those “Term
Loans” outstanding under the Original Credit Agreement prior to this Agreement
becoming effective and, (ii) after this Agreement became effective until the
First Amendment Effective Date, the 2017 Incremental Term Loans and, the 2017
Refinancing Term Loans and the 2018 Refinancing Term Loans and (iii) from and
after the First Amendment Effective Date, the 2018 Refinancing Term Loans.

“Term Note” means a promissory note made by any Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-3.

“Term Loan Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Terms Loans; provided that at any time
prior to the making of the Term Loans, the Term Loan Exposure of any Lender
shall be equal to such Lender’s Term Loan Commitment.

“Term Loan Installment” has the meaning specified in Section 2.07.

 

74



--------------------------------------------------------------------------------

“Term Loan Maturity Date” means the Maturity Date with regard to the Term
Facility or the New Term Loan Maturity Date of any Series of New Term Loans, as
applicable.

“Test Period” has the meaning specified in Section 1.10.

“Total Assets” means the total amount of all assets of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the then-most recent balance sheet of the Company.

“Total Credit Exposure” means, as to any Lender at any time, (a) in respect of
the Term Facility, the Term Loan Exposure of such Lender outstanding at such
time, (b) in respect of the Multicurrency Revolving Credit Facility, the unused
Multicurrency Revolving Credit Commitments and Multicurrency Revolving Credit
Exposure of such Lender at such time and (c) in respect of the USD Revolving
Credit Facility, the unused USD Revolving Credit Commitments and USD Revolving
Credit Exposure of such Lender at such time.

“Total Multicurrency Revolving Credit Outstandings” means the aggregate
Outstanding Amount of all Multicurrency Revolving Credit Loans and L/C
Obligations with respect to Multicurrency Letters of Credit.

“Total Net Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Net Debt as of such day to (ii) Consolidated
Adjusted EBITDA for the four (4)-Fiscal Quarter period ending on such date.

“Total Revolving Credit Outstandings” means, collectively, the Total
Multicurrency Revolving Credit Outstandings and the Total USD Revolving Credit
Outstandings.

“Total USD Revolving Credit Outstandings” means the aggregate Outstanding Amount
of all USD Revolving Credit Loans. Swing Line Loans and L/C Obligations with
respect to USD Letters of Credit.

“Treaty Lender” means a Lender which is treated as a resident of a Treaty State
for the purposes of the Treaty and does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Type” means, with respect to a Loan, its character as a LIBOR Daily Floating
Rate Loan, Base Rate Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

75



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.K. Borrower” has the meaning specified in the introductory paragraph hereto.

“U.K. Borrower Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $200,000,000. The U.K. Borrower Sublimit
is part of, and not in addition to, the Aggregate Revolving Commitments.

“USD Letter of Credit” has the meaning specified in Section 2.03(a).

“USD Revolving Credit Borrowing” means a borrowing consisting of simultaneous
USD Revolving Credit Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the USD Revolving
Credit Lenders pursuant to Section 2.01(b).

“USD Revolving Credit Commitment” means, as to each Lender, its obligation to
make (a) USD Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations with respect to
USD Letters of Credit and (c) (x) from the Closing Date until this Agreement
became effective, purchase participations in Swing Line Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 (as in effect immediately before
this Agreement became effective) under the caption “USD Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto (prior to this Agreement becoming effective), as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement and (y) immediately after this Agreement became effective,
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 (as in effect immediately after this Agreement
became effective) under the caption “USD Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
(after this Agreement became effective), as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“USD Revolving Credit Commitment Termination Date” means the earliest to occur
of (i) the Maturity Date in respect of the USD Revolving Credit Facility,
(ii) the date the USD Revolving Credit Commitments are permanently reduced to
zero pursuant to Section 2.05, and (iii) the date of the termination of the USD
Revolving Credit Commitments pursuant to Section 8.02.

 

76



--------------------------------------------------------------------------------

“USD Revolving Credit Exposure” means, as to any Lender at any time, the
aggregate Outstanding Amount at such time of its USD Revolving Credit Loans and
the aggregate Outstanding Amount of such Lender’s participation in L/C
Obligations in respect of USD Letters of Credit and Swing Line Loans at such
time.

“USD Revolving Credit Facility” means, at any time, the aggregate amount of the
USD Revolving Credit Lenders’ USD Revolving Credit Commitments at such time.

“USD Revolving Credit Lender” means, at any time, any Lender that has a USD
Revolving Credit Commitment or a USD Revolving Credit Loan at such time.

“USD Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“USD Revolving Credit Note” means a promissory note in the form of Exhibit
C-4.1, C-4.2 or C-4.3, as applicable, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

“U.S. Loan Party” means any Loan Party that is not a Foreign Obligor.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“VAT” means:

(a) any tax imposed in compliance with the European Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Weighted Average Yield” means with respect to any Indebtedness, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Indebtedness on such date and giving effect
to all upfront or similar fees or original issue discount payable with respect
to such Loan, as calculated by the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

77



--------------------------------------------------------------------------------

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “hereto,”
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights (but, for the avoidance of doubt, shall
not include, in respect of a Person, the Equity Interests of, or other
securities issued by, the same Person (which, for the avoidance of doubt, shall
be the asset of the holder of such Equity Interests)).

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) If any item is required to be delivered, or any action is required to be
taken, on a day other than a Business Day, such item shall be required to be
delivered, and such action shall be required to be taken, on the next following
Business Day.

(e) For purposes of determining compliance with any of the covenants set forth
in Article VII, in the event that any Lien, Investment, Indebtedness, Asset
Sale, Restricted Junior Payment, transaction with Affiliates, or prepayment of
Indebtedness meets the criteria of one or more of the categories of transactions
or exceptions permitted pursuant to the same Section, the Borrower may classify
such Lien, Investment, Indebtedness, Asset Sale, Restricted Junior Payment,
transaction with Affiliates, or prepayment of Indebtedness (as applicable) (or
portion thereof) at the time made or incurred, to one or more of such categories
as determined by the Borrower in its sole discretion.

 

78



--------------------------------------------------------------------------------

(f) Immediately following the First Amendment Effective Date, all amounts
attributed to, outstanding under, invested, paid or disposed of pursuant to each
dollar basket in Section 2.05(c) and Article 7 shall be deemed to be zero (and
such dollar baskets shall be restored to the applicable amount stated therein)
and any such amounts previously attributed to, incurred, invested, disposed of
or paid in reliance thereon shall be deemed to have been in place, outstanding
or invested, disposed of or paid as of the Closing Date (and appropriately
scheduled) for all purposes hereunder provided that all amounts referenced in
the definition of Available Amount and available for use as part of the
Available Amount immediately before the First Amendment Effective Date shall be
left unchanged and available for use on and after the First Amendment Effective
Date.

(g) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term
involving a Delaware limited liability company, shall also be deemed to apply to
a division of or by a Delaware limited liability company under Delaware law or
an allocation of assets to a series of a Delaware limited liability company
under Delaware law (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale or transfer, or similar term, as applicable, to, of or with a separate
Person. Any division of a Delaware limited liability company under Delaware law
shall constitute a separate Person hereunder (and each division of any Delaware
limited liability company under Delaware law that is a Subsidiary, Excluded
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Company and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS), from that in effect for preparing the Company’s consolidated financial
statements for the Fiscal Year ended September 30, 2017, would affect any
covenant or other provision of this Agreement, including without limitation, the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such covenant or other provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, such covenant or other provision
shall continue to be computed in accordance with GAAP prior to such change
therein. Notwithstanding any other provisions set forth herein, leases shall

 

79



--------------------------------------------------------------------------------

continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

Section 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05. Exchange Rates; Currency Equivalents. (a) The Administrative Agent
or the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so calculated by the Administrative
Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as calculated by the Administrative
Agent or the L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.06. Additional Alternative Currencies. (a) The Borrowers may from time
to time after the Closing Date request that Multicurrency Revolving Credit Loans
that are Eurocurrency Rate Loans be made and/or Multicurrency Letters of Credit
be issued in a currency other than those specifically listed in the definition
of

 

80



--------------------------------------------------------------------------------

“Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Multicurrency Revolving Credit Loans that are Eurocurrency Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Multicurrency Revolving Credit Lenders; and in the case of any such
request with respect to the issuance of Multicurrency Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

(b) Any such request referenced in Section 1.06(a) shall be made to the
Administrative Agent not later than 11:00 a.m., six (6) Business Days prior to
the date of the desired Credit Extension (or such other time or date requested
by the Company and as may be agreed by the Administrative Agent and, in the case
of any such request pertaining to Multicurrency Letters of Credit, the L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Multicurrency Revolving Credit Loans that are Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Multicurrency
Revolving Credit Lender thereof; and in the case of any such request pertaining
to Multicurrency Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each Multicurrency Revolving Credit Lender (in
the case of any such request pertaining to Multicurrency Revolving Credit Loans
that are Eurocurrency Rate Loans) or the L/C Issuer (in the case of a request
pertaining to Multicurrency Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., two (2) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Multicurrency Revolving Credit Loans that are Eurocurrency Rate Loans, or the
issuance of Multicurrency Letters of Credit, as the case may be, in such
requested currency.

(c) Any failure by a Multicurrency Revolving Credit Lender or the L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Multicurrency
Revolving Credit Lender or the L/C Issuer, as the case may be, to permit
Multicurrency Revolving Credit Loans that are Eurocurrency Rate Loans to be made
or Multicurrency Letters of Credit to be issued in such requested currency. If
the Administrative Agent and all the Multicurrency Revolving Credit Lenders
consent to making Multicurrency Revolving Credit Loans that are Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Multicurrency Revolving
Credit Borrowings of Eurocurrency Rate Loans; and if the Administrative Agent
and the L/C Issuer consent to the issuance of Multicurrency Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Multicurrency Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company.

 

81



--------------------------------------------------------------------------------

Section 1.07. Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the Closing
Date shall be redenominated into Euro at the time of such adoption. If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Section 1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.09. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

Section 1.10. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Net Senior Secured
Leverage Ratio, the Total Net Leverage Ratio and the Interest Coverage Ratio
shall be calculated in the manner prescribed by this Section 1.10; provided
that, notwithstanding anything to the contrary herein, when calculating any such
ratio for the purpose of the definition of Applicable Rate, any mandatory
prepayment provision hereunder or compliance with Section 7.07, the events set
forth in clauses (b), (c) and (d) below that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.

 

82



--------------------------------------------------------------------------------

(b) For purposes of calculating the Net Senior Secured Leverage Ratio, the Total
Net Leverage Ratio and the Interest Coverage Ratio, Pro Forma Transactions (and
the incurrence or repayment of any Indebtedness in connection therewith) that
have been consummated (i) during the applicable period of four (4) consecutive
Fiscal Quarters for which such financial ratio is being determined (the “Test
Period”) or (ii) subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made, shall be
calculated on a pro forma basis assuming that all such Pro Forma Transactions
(and any increase or decrease in Consolidated Adjusted EBITDA and the component
financial definitions used therein attributable to any Pro Forma Transaction)
had occurred on the first day of the applicable Test Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Company and may include, for the avoidance of doubt,
the amount of synergies and cost savings projected by the Company from actions
taken or expected to be taken during the 12-month period following the date of
such Pro Forma Transaction, net of the amount of actual benefits theretofore
realized during such period from such actions; provided that (i) such amounts
are reasonably identifiable, quantifiable and factually supportable in the good
faith judgment of the Company, (ii) no amounts shall be added pursuant to this
clause (c) to the extent duplicative of any amounts that are otherwise added
back in computing Consolidated Adjusted EBITDA, whether through a pro forma
adjustment or otherwise, with respect to such period and (iii) the aggregate
amount of cost savings and synergies added pursuant to this clause (c) for any
such period, together with any addback to Consolidated Adjusted EBITDA pursuant
to paragraph (f) thereof, during any such period, shall not exceed 15% of
Consolidated Adjusted EBITDA for such period, calculated without giving effect
to any adjustment pursuant to this clause (c) or paragraph (f) of the definition
of Consolidated Adjusted EBITDA. Nothing in this clause (c) shall limit any
adjustment to Consolidated Adjusted EBITDA permitted pursuant to clause (y) of
the proviso to paragraph (f) of the definition of Consolidated Adjusted EBITDA.

(d) In the event that the Company or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Net Senior Secured Leverage Ratio or the Total Net Leverage Ratio (other
than Indebtedness incurred or repaid under any revolving credit facility in the
ordinary course of business for working capital purposes), subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then the Net Senior Secured
Leverage Ratio or the Total Net Leverage Ratio, as applicable, shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.

(e) All ratios and other financial metrics, including, without limitation,
“Total Assets”, “Consolidated Tangible Assets”, “Total Net Leverage Ratio”, and
“Net Senior Secured Leverage Ratio”, shall be calculated based on the then-most
recent financial statements delivered (or required to have been delivered)
pursuant to Section 6.01(a) or (b).

 

83



--------------------------------------------------------------------------------

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. The Loans.

(a) The Term Borrowing. (i) Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single loan (each such loan,
a “Term Loan”) to the Company in Dollars on the Closing Date in an aggregate
amount not to exceed at any time outstanding the amount of such Term Lender’s
Term Commitment (in effect prior to this Agreement becoming effective) and,
(ii) subject to the terms and conditions set forth herein, (x) each 2017
Incremental Term Lender with a 2017 Incremental Term Commitment severally agrees
to make its portion of the 2017 Incremental Term Loan on the Restatement Date in
accordance with the provisions set forth herein and (y) each 2017 Refinancing
Term Lender with a 2017 Refinancing Term Commitment severally agrees to make its
portion of the 2017 Refinancing Term Loan on the Restatement Date in accordance
with the provisions set forth herein and (iii) subject to the terms and
conditions set forth herein and in the First Amendment, each 2018 Refinancing
Term Lender with a 2018 Refinancing Term Commitment severally agrees to make its
portion of the 2018 Refinancing Term Loan on the First Amendment Effective Date
in accordance with the provisions set forth herein and in the First Amendment
(each such loans in this sentence, a “Term Loan”). For all purposes hereof,
(i) the 2017 Term Loans shall constitute Term Loans until the First Amendment
Effective Date and (ii) the 2018 Refinancing Term Loans shall constitute Term
Loans on and after the First Amendment Effective Date. The 2017 Refinancing Term
Loans shall refinance and repay in full the Existing Terms A Loan outstanding
immediately prior to this Agreement becoming effective. The Term Borrowing on
(i) the Closing Date shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Term Commitments (as in effect on
the Closing Date immediately prior to the making of the Term Loans on the
Closing Date) and, (ii) the Restatement Date shall consist of 2017 Term Loans
made simultaneously by the Term Lenders in accordance with their respective Term
Commitments (as in effect on the Restatement Date immediately prior to the
making of the 2017 Term Loans on the Restatement Date) and (iii) the First
Amendment Effective Date shall consist of 2018 Refinancing Term Loans made
simultaneously by the 2018 Refinancing Term Lenders in accordance with their
respective 2018 Refinancing Term Commitments (as in effect on the First
Amendment Effective Date immediately prior to the making of the 2018 Refinancing
Term Loans on the First Amendment Effective Date). Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans, LIBOR Daily Floating Rate Loans or Eurocurrency Rate Loans, as
further provided herein. For the avoidance of doubt, (i) the 2017 Incremental
Term Loan shall not be subject to Section 2.16 of this Agreement or of the
Original Credit Agreement (and shall not constitute a New Term Loan for any
purpose hereunder or under the Original Credit Agreement) and (ii) the 2017
Refinancing Term Loan shall not be subject to Section 2.19 of this Agreement or
of the Original Credit Agreement (and shall not constitute a Refinancing Term
Loan for any purpose hereunder or under the Original Credit Agreement).

 

84



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Multicurrency Revolving Credit Lender severally agrees to
make loans (each such loan, a “Multicurrency Revolving Credit Loan”) to the
applicable Borrower(s) in Dollars or in one or more Alternative Currencies from
time to time, on any Business Day during the Availability Period, with respect
to each Class of Revolving Credit Facility, (x) in the case of the Revolving
Credit Facility in effect prior to the Restatement Date, such Revolving Credit
Facility from the Closing Date until the Restatement Date, (y) in the case of
the 2017 Revolving Credit Facility, from the Restatement Date until the First
Amendment Effective Date and (z) in the case of the 2018 Revolving Credit
Facility, from and after the First Amendment Effective Date, for the
Multicurrency Revolving Credit Facility, in an aggregate amount not to exceed at
any time outstanding the amount of such Multicurrency Revolving Credit Lender’s
Multicurrency Revolving Credit Commitment and (ii) each USD Revolving Credit
Lender severally agrees to make loans (each such loan, a “USD Revolving Credit
Loan”) to the applicable Borrower(s) in Dollars from time to time, on any
Business Day during the Availability Period with respect to each Class of
Revolving Credit Facility, (x) in the case of the Revolving Credit Facility in
effect prior to the Restatement Date, such Revolving Credit Facility from the
Closing Date until the Restatement Date, (y) in the case of the 2017 Revolving
Credit Facility, from the Restatement Date until the First Amendment Effective
Date and (z) in the case of the 2018 Revolving Credit Facility, from and after
the First Amendment Effective Date, for the USD Revolving Credit Facility, in an
aggregate amount not to exceed at any time outstanding the amount of such USD
Revolving Credit Lender’s USD Revolving Credit Commitment; provided, however,
that after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the Multicurrency Revolving Credit Exposure of any
Multicurrency Revolving Credit Lender shall not exceed such Multicurrency
Revolving Credit Lender’s Multicurrency Revolving Credit Commitment, (iii) the
USD Revolving Credit Exposure of any USD Revolving Credit Lender shall not
exceed such USD Revolving Credit Lender’s USD Revolving Credit Commitment,
(iv) the aggregate Outstanding Amount of all Revolving Credit Loans made to the
Designated Borrowers shall not exceed the Designated Borrower Sublimit, (v) the
aggregate Outstanding Amount of all Multicurrency Revolving Credit Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit and (vi) the aggregate Outstanding Amount of all Revolving Credit Loans
made to the U.K. Borrower shall not exceed the U.K. Borrower Sublimit. Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans denominated in Dollars may be Base Rate
Loans, LIBOR Daily Floating Rate Loans or Eurocurrency Rate Loans, as further
provided herein. Revolving Credit Loans denominated in an Alternative Currency
must be Eurocurrency Rate Loans.

 

85



--------------------------------------------------------------------------------

Section 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit Borrowing, each Term Borrowing, each conversion of
Term Loans and Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon any Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans or LIBOR Daily
Floating Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans or LIBOR
Daily Floating Rate Loans; provided, however, that if any Borrower wishes to
request Eurocurrency Rate Loans having an Interest Period other than one week or
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four Business Days prior to the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five Business Days (or six Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, whereupon the Administrative Agent shall give prompt
notice to the Appropriate Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them. Not later than 11:00
a.m., (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the applicable Borrower (which notice may
be by telephone) whether or not the requested Interest Period has been consented
to by all the Appropriate Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans or LIBOR Daily Floating Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the applicable Borrower is requesting a Term
Borrowing, a Multicurrency Revolving Credit Borrowing, a USD Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) in the case of a Multicurrency Revolving Credit Borrowing,
the currency of the Loans to be borrowed, and (vii) in the case of a Revolving
Credit Borrowing, the applicable Borrower. If the Company fails to specify a
currency in a Committed Loan Notice requesting a Multicurrency Revolving Credit
Borrowing, then the Multicurrency Revolving Credit Loans so requested shall be
made in Dollars.

 

86



--------------------------------------------------------------------------------

If the Company fails to specify whether a Revolving Credit Borrowing denominated
in Dollars is a Multicurrency Revolving Credit Borrowing or a USD Revolving
Credit Borrowing, the applicable Revolving Credit Loans shall be allocated
first, to the USD Revolving Credit Facility to the full extent of the then
unused USD Revolving Credit Commitments and second, to the Multicurrency
Revolving Credit Facility to the full extent of the then unused Multicurrency
Revolving Credit Commitments. If the Company fails to specify a Type of Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Multicurrency Revolving Credit Loans
denominated in an Alternative Currency, such Multicurrency Revolving Credit
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If any Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary contained herein, (x) a Swing Line Loan
may not be converted to a Eurocurrency Rate Loan, (y) no Multicurrency Revolving
Credit Loan may be converted into or continued as a Multicurrency Revolving
Credit Loan denominated in a different currency, but instead must be prepaid in
the original currency of such Multicurrency Revolving Credit Loan and reborrowed
in the other currency and (z) no Term Loan or USD Revolving Credit Loan may be
converted into or continued as a Loan denominated in an Alternative Currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount (and currency) of its
Applicable Percentage of the applicable Term Loans or Revolving Credit Loans,
and if no timely notice of a conversion or continuation is provided by the
applicable Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or continuation of
Multicurrency Revolving Credit Loans denominated in a currency other than
Dollars, in each case as described in Section 2.02(a). In the case of a Term
Borrowing or a Revolving Credit Borrowing, each Appropriate Lender shall make
the amount of its Loan available to the Administrative Agent in Same Day Funds
at the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Multicurrency Revolving Credit Loan denominated in an Alternative Currency, in
each case on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension on the Closing Date,
Section 4.01 and if such Borrowing is a Credit Extension on the Restatement
Date, Section 4.03), the Administrative Agent shall make all funds so received
available to the Company or the other applicable Borrowers in like funds as
received by the Administrative Agent by the date requested in the Committed Loan
Notice either by (i) crediting the account of such Borrower on the books of Bank
of America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably

 

87



--------------------------------------------------------------------------------

acceptable to) the Administrative Agent by the applicable Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing denominated in Dollars is given by the applicable
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Multicurrency Revolving Credit Lenders may demand that
any or all of the then outstanding Eurocurrency Rate Loans denominated in an
Alternative Currency be, as determined by the applicable Borrower, prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto. For the
avoidance of doubt, the Company shall be permitted to set the last day of each
Interest Period.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to the Term Facility. After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than ten Interest Periods in effect with respect to the Revolving Credit
Facility.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

Section 2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue

 

88



--------------------------------------------------------------------------------

(a) Letters of Credit denominated in Dollars or in one or more Alternative
Currencies (each, a “Multicurrency Letter of Credit”) or (b) Letters of Credit
denominated in Dollars (each, a “USD Letter of Credit”), in each case for the
account of the Company or any of its Subsidiaries, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (2) to honor drawings under the Letters of Credit; (B) the Multicurrency
Revolving Credit Lenders severally agree to participate in Multicurrency Letters
of Credit issued for the account any Borrower or any of its Subsidiaries and any
drawings thereunder; and (C) the USD Revolving Credit Lenders severally agree to
participate in USD Letters of Credit issued for the account of the Company or
any of its Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Commitments, (x) the Multicurrency Revolving Credit Exposure of any
Multicurrency Revolving Credit Lender shall not exceed such Multicurrency
Revolving Credit Lender’s Multicurrency Revolving Credit Commitment, (y) the USD
Revolving Credit Exposure of any USD Revolving Credit Lender shall not exceed
such USD Revolving Credit Lender’s USD Revolving Credit Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by a Borrower for the issuance or amendment of a Letter
of Credit (1) shall state whether such Letter of Credit shall constitute a
Multicurrency Letter of Credit or a USD Letter of Credit (and, in the case of
any Multicurrency Letter of Credit, the currency in which such Letter of Credit
is to be denominated) and (2) shall be deemed to be a representation by such
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrowers’ ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrowers may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof. All Letters of Credit outstanding under the
Original Credit Agreement immediately prior to the Restatement Date shall remain
outstanding upon this Agreement becoming effective and thereafter shall be
subject to and governed by the terms and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Multicurrency Revolving Credit Lenders (in the
case of any Multicurrency Letter of Credit) or the Required USD Revolving Credit
Lenders (in the case of any USD Letter of Credit) have approved such expiry
date; or

 

89



--------------------------------------------------------------------------------

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) the Administrative Agent, the
applicable L/C Issuer and (1) in the case of any Multicurrency Letter of Credit,
all of the Multicurrency Revolving Credit Lenders or (2) in the case of any USD
Letter of Credit, all of the USD Revolving Credit Lenders, have approved such
expiry date or (y) such Letter of Credit is cash collateralized on terms and
pursuant to arrangements reasonably satisfactory to the applicable L/C Issuer.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Restatement Date and which the
L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than
(x) Dollars or (y) an Alternative Currency;

(E) the L/C Issuer does not, as of the issuance date of such requested Letter of
Credit, issue Letters of Credit in the requested currency;

(F) (1) in the case of any Multicurrency Letter of Credit, any Multicurrency
Revolving Credit Lender or (2) in the case of any USD Letter of Credit, any USD
Revolving Credit Lender, is at that time a Defaulting Lender, unless the L/C
Issuer has received Cash Collateral or entered into other arrangements
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Revolving Credit Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after

 

90



--------------------------------------------------------------------------------

giving effect to any reallocation pursuant to Section 2.18(a)(iv)) with respect
to the Defaulting Lender arising from either the Letter of Credit then proposed
to be issued or that Letter of Credit and all other L/C Obligations as to which
the L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not, at the request of the applicable Borrower, amend
any Letter of Credit if the L/C Issuer would not be permitted at such time to
issue such Letter of Credit in its amended form under the terms hereof.

(v) The L/C Issuer shall be under no obligation to, at the request of the
applicable Borrower, amend any Letter of Credit if the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Appropriate Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article 9 with respect to
any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article 9 included the L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of any Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Such Letter of Credit Application may be sent by email, facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the Administrative Agent
and the L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof;

 

91



--------------------------------------------------------------------------------

(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature (i.e., standby or commercial) of
the requested Letter of Credit; (H) such other matters as the L/C Issuer may
reasonably require and (I) whether such Letter of Credit is a Multicurrency
Letter of Credit or a USD Letter of Credit. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require. Additionally, the applicable
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Appropriate Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article 4 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each
Multicurrency Letter of Credit, each Multicurrency Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the L/C Issuer a risk participation in such Letter of Credit in an amount
equal to the product of such Multicurrency Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
Immediately upon the issuance of each USD Letter of Credit, each USD Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such USD Revolving Credit Lender’s
Applicable Revolving Credit Percentage times the amount of such Letter of
Credit.

(iii) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month

 

92



--------------------------------------------------------------------------------

period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer, no
Borrower shall be required to make a specific request to the L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Multicurrency Revolving Credit Lenders (in the case of a Multicurrency Letter of
Credit) and the USD Revolving Credit Lenders (in the case of a USD Letter of
Credit) shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Multicurrency Revolving Credit Lenders (in the case of any
Multicurrency Letter of Credit) or the Required USD Revolving Credit Lenders (in
the case of any USD Letter of Credit) have elected not to permit such extension
or (2) from the Administrative Agent, any Appropriate Lender or any Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

(iv) If any Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, no Borrower shall be
required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Multicurrency Revolving Credit
Lenders (in the case of a Multicurrency Letter of Credit) and the USD Revolving
Credit Lenders (in the case of a USD Letter of Credit) shall be deemed to have
authorized (but may not require) the L/C Issuer to reinstate all or a portion of
the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits the L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Multicurrency Revolving Credit Lenders (in the case of any Multicurrency Letter
of Credit) or the Required USD Revolving Credit Lenders (in the case of any USD
Letter of Credit) have elected

 

93



--------------------------------------------------------------------------------

not to permit such reinstatement or (B) from the Administrative Agent, any
Appropriate Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied (treating such reinstatement as
an L/C Credit Extension for purposes of this clause) and, in each case,
directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the applicable Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the applicable
Borrower and the Administrative Agent thereof. In the case of a Multicurrency
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the applicable Borrower shall have notified the L/C
Issuer promptly following receipt of the notice of drawing that the applicable
Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Multicurrency Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the applicable Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the second sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid
by the applicable Borrower, whether on or after the Honor Date, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in the Alternative Currency equal to the
drawing, the applicable Borrower agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the applicable Borrower fails to timely reimburse the L/C
Issuer on the Honor Date, the Administrative Agent shall promptly notify each
Appropriate Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Multicurrency Letter of Credit denominated in an Alternative Currency)

 

94



--------------------------------------------------------------------------------

(the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Revolving Credit Percentage thereof. In such event, the applicable Borrower
shall be deemed to have requested a Multicurrency Revolving Credit Borrowing (in
the case of any Multicurrency Letter of Credit) or a USD Borrowing (in the case
of any USD Letter of Credit) of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the
applicable Class of Revolving Credit Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Multicurrency Revolving Credit Lender (in the case of a Multicurrency
Letter of Credit) and each USD Revolving Credit Lenders (in the case of a USD
Letter of Credit) shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Revolving Credit Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Multicurrency Revolving Credit Lender that so makes
funds available shall be deemed to have made a Multicurrency Revolving Credit
Loan that is a Base Rate Loan to the applicable Borrower in such amount and each
USD Revolving Credit Lender that so makes funds available shall be deemed to
have made a USD Revolving Credit Loan that is a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each applicable Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Revolving Credit Lender in satisfaction of its participation obligation
under this Section 2.03.

 

95



--------------------------------------------------------------------------------

(iv) Until each applicable Revolving Credit Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of such amount
shall be solely for the account of the L/C Issuer.

(v) Each applicable Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, any Borrower, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
applicable Borrower of a Committed Loan Notice). No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Revolving Credit Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Lender’s Multicurrency Revolving Credit Loan or USD Revolving
Credit Loan, as applicable, included in the relevant Revolving Credit Borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Credit Lender (through
the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error. Nothing in this
Section 2.03 shall be deemed to relieve any Lender with a Revolving Credit
Commitment from its obligation to make Revolving Credit Loans on the terms and
conditions set forth herein, and the Borrowers shall retain any and all rights
they may have against any such Revolving Credit Lender resulting from the
failure of such Lender to make such Revolving Credit Loans pursuant to this
Section 2.03(c).

(d) Repayment of Participations.

 

96



--------------------------------------------------------------------------------

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the applicable Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in Dollars and in the same funds
as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Multicurrency
Revolving Credit Lender (in the case of any Multicurrency Letter of Credit) and
each USD Revolving Credit Lender (in the case of any USD Letter of Credit) shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Loan Document
Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the applicable Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

97



--------------------------------------------------------------------------------

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrowers or any Subsidiary or in
the relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
respective Subsidiaries.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with any of the applicable Borrower’s instructions or
other irregularity, the applicable Borrower will promptly notify the L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of all of the Required Multicurrency Revolving Credit
Lenders, Required USD Revolving Credit Lenders, Revolving Credit Lenders or the
Required Revolving Credit Lenders, as applicable; (ii) any action taken or
omitted in the

 

98



--------------------------------------------------------------------------------

absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The applicable Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude any applicable Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (ix) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower or its Subsidiaries may have a
claim against the L/C Issuer, and the L/C Issuer may be liable to the applicable
Borrower or its Subsidiaries, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
applicable Borrower or its Subsidiaries which such Borrower or such Subsidiaries
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit and (ii) the rules of UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the applicable Borrower for, and the L/C Issuer’s rights and remedies against
the applicable Borrower shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

 

99



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent (A) for the account of each Multicurrency Revolving Credit
Lender in accordance, subject to adjustment as provided in Section 2.18, with
its Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee
(the “Multicurrency Letter of Credit Fee”) for each Multicurrency Letter of
Credit equal to the Applicable Rate for Revolving Credit Loans that are
Eurocurrency Rate Loans times the Dollar Equivalent of the daily amount
available to be drawn under such Multicurrency Letter of Credit and (B) for the
account of each USD Revolving Credit Lender in accordance, subject to adjustment
as provided in Section 2.18, with its Applicable Revolving Credit Percentage, in
Dollars, a Letter of Credit fee (the “USD Letter of Credit Fee”, and together
with the Multicurrency Letter of Credit Fee, the “Letter of Credit Fee”) for
each USD Letter of Credit equal to the Applicable Rate for Revolving Credit
Loans that are Eurocurrency Rate Loans times the Dollar Equivalent of the daily
amount available to be drawn under such USD Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the fifth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears on the last day of such quarter.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, (1) upon the request of the Required Multicurrency
Revolving Credit Lenders, while any Event of Default exists, all Multicurrency
Letter of Credit Fees shall accrue at the Default Rate and (2) upon the request
of the Required USD Revolving Credit Lenders, while any Event of Default exists,
all USD Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee, with respect to each Letter of Credit, at the rate per
annum equal to 0.125%, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the fifth Business Day
after the end of each March, June, September and December in respect of the
then-most recently-ended quarterly period (or portion thereof, in the case of
the first payment), computed as of the end of such quarter and commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

100



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

(l) Additional L/C Issuers. The Company may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Multicurrency Revolving Credit
Lender, designate one or more additional Multicurrency Revolving Credit Lenders
to act as an L/C Issuer under the terms of this Agreement (provided that there
shall not be more than three (3) L/C Issuers at any one time), subject to
Section 2.03(m). Any Lender designated as an L/C Issuer pursuant to this clause
(l) shall be deemed to be an “L/C Issuer” (in addition to being a Lender) in
respect of Letters of Credit issued or to be issued by such Lender, and, with
respect to such Letters of Credit, such term shall thereafter apply to the other
L/C Issuer(s) and such Lender.

(m) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which a Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and

 

101



--------------------------------------------------------------------------------

(C) on each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

Section 2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrowers from time to time on any Business Day during
the Availability Period with respect to the USD Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of USD Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s USD Revolving Credit
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the Aggregate
Revolving Commitments and (ii) the USD Revolving Credit Exposure of any USD
Revolving Credit Lender shall not exceed such USD Revolving Credit Lender’s USD
Revolving Credit Commitment, (y) the Borrowers shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall reasonably determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. For the avoidance of
doubt, Swing Line Loans made to the U.K. Borrower shall be made under the U.K.
Borrower Sublimit, Swing Line Loans made to the Designated Borrowers shall be
made under the Designated Borrower Sublimit and Swing Line Loans made to the
Company shall be made under the Revolving Credit Facility. Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate. Immediately upon the
making of a Swing Line Loan, each USD Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such USD Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000, (ii) the requested borrowing date, which shall be
a Business Day and (iii) the applicable Borrower.

 

102



--------------------------------------------------------------------------------

Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any USD Revolving
Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article 4 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrowers at its office by
crediting the account of the applicable Borrower on the books of the Swing Line
Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the applicable Borrower (each of which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each USD Revolving
Credit Lender make a USD Revolving Credit Loan that is a Base Rate Loan in an
amount equal to such USD Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding for the account of
such Borrower. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
applicable Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each USD Revolving
Credit Lender shall make an amount equal to its Applicable Revolving Credit
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in Same Day Funds (and the Administrative Agent may
apply Cash Collateral of the applicable Borrower available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each USD Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the applicable
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

103



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a USD
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the USD
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each USD Revolving Credit Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any USD Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such USD Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
USD Revolving Credit Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swing Line Lender at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such USD Revolving Credit Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such USD Revolving
Credit Lender’s USD Revolving Credit Loan included in the relevant USD Revolving
Credit Borrowing or funded participation in the relevant Swing Line Loan, as the
case may be. A certificate of the Swing Line Lender submitted to any USD
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each USD Revolving Credit Lender’s obligation to make USD Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such USD Revolving Credit Lender may
have against the Swing Line Lender, any Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each USD Revolving Credit Lender’s obligation
to make USD Revolving Credit Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Borrower
to repay Swing Line Loans made for such Borrower’s account, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any USD Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such USD Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

 

104



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each USD Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the USD Revolving Credit Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swing Line
Loans. Until each USD Revolving Credit Lender funds its USD Revolving Credit
Loans that are Base Rate Loans or risk participation pursuant to this
Section 2.04 to refinance such USD Revolving Credit Lender’s Applicable
Revolving Credit Percentage of any Swing Line Loan, interest in respect of such
Applicable Revolving Credit Percentage shall be solely for the account of the
Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The applicable Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

Section 2.05. Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) At any time and from time to time:

(A) with respect to Base Rate Loans or LIBOR Daily Floating Rate Loans, the
Borrowers may prepay any such Loans on any Business Day in whole or in part in
an aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000
in excess of that amount (or, if less, the aggregate principal amount of Base
Rate Loans or LIBOR Daily Floating Rate Loans then outstanding, as applicable);

(B) with respect to Eurocurrency Rate Loans, the Borrowers may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess of that amount (or, if
less, the aggregate principal amount of Eurocurrency Rate Loans then
outstanding); and

(C) with respect to Swing Line Loans, the Borrowers may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of $500,000,
and in integral multiples of $100,000 in excess of that amount.

 

105



--------------------------------------------------------------------------------

(ii) All such prepayments shall be made:

(A) upon written or telephonic notice on the date of prepayment, in the case of
Base Rate Loans or LIBOR Daily Floating Rate Loans;

(B) upon not less than three (3) Business Days’ prior written or telephonic
notice in the case of Eurocurrency Rate Loans denominated in Dollars;

(C) upon not less than four (4) Business Days’ (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior written or
telephonic notice in the case of Eurocurrency Rate Loans denominated an
Alternative Currencies; and

(D) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 2:00 p.m. (New York City time) on the date required pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment and, if
given by telephone, promptly confirmed in writing to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment
(and the Administrative Agent will promptly transmit such telephonic or original
notice for Term Loans or Revolving Credit Loans, as the case may be, by
electronic mail or telephone to each Appropriate Lender) or the Swing Line
Lender, as the case may be. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein. Any such voluntary prepayment shall be
applied as specified in Section 2.06(a).

(b) Voluntary Commitment Reductions.

(i) The Company may, upon not less than three (3) Business Days’ prior written
notice pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment or telephonic notice confirmed in writing to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment
(which original written or telephonic notice the Administrative Agent will
promptly transmit by electronic mail or telephone to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Credit Commitments of each Class or
any Class, in the Company’s discretion, in an amount up to the amount by which
the Revolving Credit Commitments exceed the Total Revolving Credit Outstandings
at the time of such proposed termination or reduction; provided, any such
partial reduction of the Revolving Credit Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

 

106



--------------------------------------------------------------------------------

(ii) The Company’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Credit Commitments shall be effective on the date specified in the Company’s
notice and shall reduce the Applicable Revolving Credit Percentage of each
Revolving Credit Lender of the applicable Class on a pro rata basis.

(c) Mandatory Prepayments/Commitment Reductions.

(i) Asset Sales. Subject to Sections 2.06(e) and 2.20, no later than the fifth
Business Day following the date of receipt by the Company or any of its
Subsidiaries of any Net Asset Sale Proceeds in excess of the greater of
(x) $300,000,000 and (y) 15.0% of Consolidated Tangible Assets in the aggregate
(for the avoidance of doubt such basket shall be fully available as of the
Restatement Date) arising from an Asset Sale pursuant to Section 7.08(c) (other
than any such Net Asset Sale Proceeds that are used to repay, prepay or redeem
(I) the 2.00% Convertible Senior Notes due 2042, issued by the Company pursuant
to the Base Indenture and that certain Third Supplemental Indenture dated as of
March 5, 2012, by and between Wilmington Trust Company, as trustee, and the
Company or (II) the 2.00% Convertible Senior Notes due 2043 issued by the
Company pursuant to the Base Indenture and that certain Fourth Supplemental
Indenture dated as of February 21, 2013, by and between Wilmington Trust
Company, as trustee, and the Company) (including, in the case of the immediately
preceding clauses (I) and (II), all principal, interest, fees, recapture taxes
in regards to such Indebtedness, costs, expenses and/or premiums related
thereto), the Company shall prepay the Loans as set forth in Section 2.06(b) in
an aggregate amount equal to such Net Asset Sale Proceeds; provided so long as
no Default or Event of Default shall have occurred and be continuing, the
Company shall have the option, directly or through one or more of its
Subsidiaries, to invest or commit to invest such Net Asset Sale Proceeds within
one year of receipt thereof in productive assets of the general type used in the
business of the Company and its Subsidiaries, including, without limitation,
through a Permitted Acquisition and/or any other acquisition constituting a
permitted Investment; provided that if any amount is so committed to be
reinvested within such one-year period, but is not reinvested within the later
to occur of (x) six months of the date of such commitment and (y) the end of
such one year period, the Company shall prepay the Loans in accordance with this
Section 2.05(c)(i) without giving further effect to such reinvestment right.

(ii) Insurance/Condemnation Proceeds. Subject to Sections 2.06(e) and 2.20, no
later than the fifth Business Day following the date of receipt by the Company
or any of its Subsidiaries, or the Administrative Agent as loss payee, of any
Net Insurance/Condemnation Proceeds, the Company shall prepay the Loans as set
forth in Section 2.06(b) in an aggregate amount equal to such Net
Insurance/Condemnation Proceeds (in excess of $25,000,000 in the aggregate (for
the avoidance of doubt such basket shall be fully available as of the
Restatement Date)); provided, so long as no Default or Event of Default shall
have occurred

 

107



--------------------------------------------------------------------------------

and be continuing, the Company shall have the option, directly or through one or
more of its Subsidiaries, to invest or commit to invest such Net
Insurance/Condemnation Proceeds within one year of receipt thereof in long-term
productive assets of the general type used in the business of the Company and
its Subsidiaries, including through a Permitted Acquisition, which investment
may include the repair, restoration or replacement of the applicable assets
thereof; provided that if any amount is so committed to be reinvested within
such one-year period, but is not reinvested within the later to occur of (x) six
months of the date of such commitment and (y) the end of such one year period,
the Company shall prepay the Loans in accordance with this Section 2.05(c)(ii)
without giving further effect to such reinvestment right.

(iii) [Reserved].

(iv) Issuance of Debt. Subject to Sections 2.06(e) and 2.20, no later than the
fifth Business Day following the date of receipt by the Company or any of its
Subsidiaries of any net Cash proceeds from the incurrence of any Indebtedness of
the Company or any of its Subsidiaries, the Company shall prepay the Loans as
set forth in Section 2.06(b) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions, and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses; provided, however, that the net Cash proceeds of any Indebtedness
permitted to be incurred pursuant to Section 7.01 shall be excluded from the
application hereof.

(v) Reserved.

(vi) Revolving Credit Loans and Swing Line Loans. The Company shall from time to
time prepay first, the Swing Line Loans without reductions in USD Revolving
Credit Commitments and second, the Revolving Credit Loans of each and/or any
Class without reductions in Revolving Credit Commitments, in each case to the
extent necessary so that the Total Revolving Credit Outstandings shall not at
any time exceed the Revolving Credit Commitments then in effect.

(vii) Letter of Credit Sublimit. If at any time the L/C Obligations shall exceed
the Letter of Credit Sublimit, the Company shall immediately Cash Collateralize
Letters of Credit in an amount equal to such excess.

(viii) Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.05(c)(i) through 2.05(c)(iv), the Company shall deliver
to the Administrative Agent a certificate of a Responsible Officer demonstrating
the calculation of the amount of the applicable net proceeds. In the event that
the Company shall subsequently determine that the actual amount received
exceeded the amount set forth in such certificate by more than $1,000,000, the
Company shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Company shall concurrently therewith deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the derivation of such excess.

 

108



--------------------------------------------------------------------------------

(ix) Notwithstanding any other provisions of this Section 2.05, (A) to the
extent that any or all of the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds of any Disposition by a Foreign Subsidiary (a
“Foreign Disposition”), in each case giving rise to a prepayment event pursuant
to Section 2.05(c)(i) or 2.05(c)(ii), are or is prohibited, restricted or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
so affected will not be required to be applied to repay Loans at the times
provided in this Section 2.05 but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Company hereby agreeing to use
commercially reasonable efforts to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds is permitted
under the applicable local law, such repatriation will be promptly effected and
such repatriated Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of all applicable additional taxes payable or
reserved against as a result thereof) to the repayment of the Loans pursuant to
this Section 2.05 (if so required) to the extent provided herein or (B) to the
extent that the Company has determined in good faith that repatriation of any or
all of the Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds of any
Foreign Disposition would have a material adverse tax cost consequence (taking
into account any foreign tax credit or benefit actually realized in connection
with such repatriation) with respect to such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds so affected may be retained by the applicable
Foreign Subsidiary, provided that, in the case of this clause (B), on or before
the date on which any Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.05(c)(i) or 2.05(c)(ii),
(x) the Company shall apply an amount equal to such Net Asset Sale Proceeds or
Net Insurance/Condemnation Proceeds to such reinvestments or prepayments as if
such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds had been
received by the Company rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds had been repatriated
(or, if less, the Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
that would be calculated if received by such Foreign Subsidiary), or (y) such
Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds shall be applied
to the repayment of Indebtedness of a Foreign Subsidiary, in each case, other
than as mutually agreed by the Company and the Administrative Agent (it being
understood and agreed that to the extent any amount is applied pursuant to
clause (x) or (y) above, such payment shall be deemed to satisfy the
requirements under Section 2.05(c)(i) and/or 2.05(c)(ii), as applicable).
Notwithstanding anything to the contrary in this clause (ix), to the extent the
U.K. Borrower has any Loans outstanding under the

 

109



--------------------------------------------------------------------------------

U.K. Borrower Sublimit hereunder, any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds of the U.K. Borrower and/or any of its
Subsidiaries shall not be subject to this Section 2.05(c)(ix) and therefore, the
U.K. Borrower shall be required to apply such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds to its outstanding Loans to the extent the
Company would have been required to prepay its Loans under this Section 2.05 as
if the U.K. Borrower were the Company thereunder (subject, in the case of Net
Asset Sale Proceeds and Net Insurance/Condemnation Proceeds, to the applicable
reinvestment rights set forth in Sections 2.05(c)(i) and 2.05(c)(ii), as
applicable). Notwithstanding anything to the contrary in this clause (ix), to
the extent any Designated Borrower has any Loans outstanding under the
Designated Borrower Sublimit hereunder, any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds of such Designated Borrower and/or any of its
Subsidiaries shall not be subject to this Section 2.05(c)(ix) and therefore,
such Designated Borrower shall be required to apply such Net Asset Sale Proceeds
or Net Insurance/Condemnation Proceeds to its outstanding Loans to the extent
the Company would have been required to prepay its Loans under this Section 2.05
as if such Designated Borrower were the Company thereunder (subject, in the case
of Net Asset Sale Proceeds and Net Insurance/Condemnation Proceeds, to the
applicable reinvestment rights set forth in Sections 2.05(c)(i) and 2.05(c)(ii),
as applicable).

(x) Each Appropriate Lender may reject all or a portion of its Applicable
Percentage of any mandatory prepayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Section 2.05(c)(i) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Company no later than 5:00 p.m. two (2) Business Days after the
date of such Term Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Term Lender shall
specify the principal amount of the mandatory prepayment of Term Loans to be
rejected by such Term Lender. If a Term Lender fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory repayment of Term Loans. Any Declined Proceeds may be used by the
Company or any of its Subsidiaries for any purpose not prohibited hereunder.

Section 2.06. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Subject to
Section 2.20, any voluntary prepayment of Loans pursuant to Section 2.05(a)
shall be applied to prepay the Loans and, as applicable, scheduled amortization
payments as directed by the Company. Subject to Section 2.20, in the absence of
a designation by the Company, (i) any voluntary prepayment of the Term Loans
shall be applied to prepay the Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof); and further applied
within each such Class of Loans to reduce the scheduled remaining Installments
of such Class of Loans in direct order of maturity and (ii) any voluntary
prepayment of the Revolving Credit Loans shall be applied to each Class on a pro
rata basis.

 

110



--------------------------------------------------------------------------------

(b) Application of Mandatory Prepayments by Class of Loans. Subject to
Section 2.20 hereof, any amount required to be paid pursuant to Sections
2.05(c)(i) through 2.05(c)(iv) shall be applied as follows:

first, to prepay the Term Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof), with such prepayments to be
applied to reduce the Installments within each Class of Loans, first by
application to the next eight Installments within such respective Class in
direct order of maturity and then pro rata among the remaining Installments of
such Class of Loans;

second, to prepay the Swing Line Loans to the full extent thereof without
reduction of USD Revolving Credit Commitments;

third, to prepay each Class of Revolving Credit Loans on a pro rata basis to the
full extent thereof without reduction of any Class of Revolving Credit
Commitments;

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit on a pro rata basis; and

fifth, to Cash Collateralize Letters of Credit.

(c) [Reserved.]

(d) Application of Prepayments of Loans to Base Rate Loans, LIBOR Daily Floating
Rate Loans and Eurocurrency Rate Loans. Except as expressly directed by the
Company as provided in Section 2.06(a) and subject to Section 2.20, considering
each Class of Loans being prepaid separately, any prepayment thereof shall be
applied first to Base Rate Loans and second to LIBOR Daily Floating Rate Loans
to the full extent thereof before application to Eurocurrency Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by the Company pursuant to Section 3.05.

(e) Eurocurrency Prepayment Account. If the Company or the Borrowers are
required to make a mandatory prepayment of Eurocurrency Rate Loans under
Section 2.05(c), so long as no Event of Default exists, the Company and the
other Borrower(s) shall have the right, in lieu of making such prepayment in
full, to deposit an amount equal to such mandatory prepayment with the
Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by and in the
sole dominion and control of the Administrative Agent. Any amounts so deposited
shall be held by the Administrative Agent as collateral for the prepayment of
such Eurocurrency Rate Loans and shall be applied to the prepayment of the
applicable Eurocurrency Rate Loans at the end of the current Interest Periods
applicable thereto or, sooner, at the election of the Administrative Agent, upon
the occurrence of an Event of Default. At the request of the Company, amounts so
deposited

 

111



--------------------------------------------------------------------------------

shall be invested by the Administrative Agent in Cash Equivalents maturing on or
prior to the date or dates on (and time or times by) which it is anticipated
that such amounts will be applied to prepay such Eurocurrency Rate Loans. Any
interest earned on such Cash Equivalents will be for the account of the
applicable Borrower and the applicable Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the deposited amounts equal or exceed the amount
of the applicable mandatory prepayment.

Section 2.07. Scheduled Payments/Commitment Reductions.

(a) The principal amounts of the Term Loans shall be repaid by the Company in
consecutive quarterly installments (each, a “Term Loan Installment”) in the
aggregate amounts and, on the corresponding “Amortization Dates,” set forth in
the table below, commencing on December 3028, 20172018:

 

Amortization Date    Term Loan Installments  

December 2928, 20172018

   $ 9,375,0000  

March 29, 2019

   $ 0  

June 28, 2019

   $ 0  

September 27, 2019

   $ 0  

March  29December 27, 20182019

   $ 9,375,000  

June  29March 27, 20182020

   $ 9,375,000  

September  28June 26, 20182020

   $ 9,375,000  

December 28, 2018September 25, 2020

   $ 18,750,0009,375,000  

March  29December 23, 20192020

   $ 18,750,000  

June  28March 26, 20192021

   $ 18,750,000  

September  27June 25, 20192021

   $ 18,750,000  

December 27, 2019September 24, 2021

   $ 18,750,000  

March  27December 23, 20202021

   $ 18,750,000  

June  26March 25, 20202022

   $ 18,750,000  

September  25June 24, 20202022

   $ 18,750,000  

DecemberSeptember 23, 20202022

   $ 28,125,00018,750,000  

March  26December 29, 20212022

   $ 28,125,000  

June  25March 31, 20212023

   $ 28,125,000  

September  24June 30, 20212023

   $ 28,125,000  

December 23, 2021September 29, 2023

   $ 37,500,00028,125,000  

March 25, 2022

   $ 37,500,000  

June 24, 2022

   $ 37,500,000  

September 23, 2022

   $ 37,500,000  

Term Loan Maturity Date

   $
 

1,050,000,0001,200,000,000
or such lesser aggregate
principal amount of Term
Loans then outstanding  
 
 
 

 

112



--------------------------------------------------------------------------------

; provided that in the event any New Term Loans are made, such New Term Loans
shall be repaid on each “Amortization Date” occurring on or after the applicable
Increased Amount Date in the manner specified in the applicable Joinder
Agreement.

Notwithstanding the foregoing, (x) such Installments shall be reduced on a
dollar-for-dollar basis in connection with any voluntary or mandatory
prepayments of the Term Loans in accordance with Section 2.05; and (y) Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full by the Company no later than the applicable
Term Loan Maturity Date therefor.

(b) Multicurrency Revolving Credit Loans. The Borrowers shall repay to the
Multicurrency Revolving Credit Lenders on the Maturity Date for the
Multicurrency Revolving Credit Facility the aggregate principal amount of all
Multicurrency Revolving Credit Loans outstanding on such date.

(c) USD Revolving Credit Loans. The Borrowers shall repay to the USD Revolving
Credit Lenders on the Maturity Date for the USD Revolving Credit Facility the
aggregate principal amount of all USD Revolving Credit Loans outstanding on such
date.

(d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date for the USD Revolving Credit Facility.

Section 2.08. Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iv) each
LIBOR Daily Floating Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the LIBOR Daily Floating Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

113



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Administrative Agent or the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Upon the occurrence and during the continuation of an Event of Default
under Section 8.01(f) or 8.01(g), the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable by the applicable Borrower upon demand.

(c) Interest on each Loan shall be due and payable in arrears by the applicable
Borrower on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable by
the applicable Borrower in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

(d) For the avoidance of doubt, (i) the U.K. Borrower shall only be required to
pay interest which accrues on account of the Loans under the U.K. Borrower
Sublimit and (ii) the Designated Borrowers shall only be required to pay
interest which accrues on account of the Loans under the Designated Borrower
Sublimit. For the avoidance of doubt, this Section 2.08(d) shall be subject to
Section 2.20.

Section 2.09. Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent (x) for
the account of each Multicurrency Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee (the “Multicurrency
Commitment Fee”) in Dollars calculated on a daily basis equal to the Applicable
Rate as of such day times the actual daily amount by which the Aggregate
Multicurrency Revolving Commitments exceed the sum as of such day of Exhibit A
the Outstanding Amount of Multicurrency Revolving Credit Loans and Exhibit B the
Outstanding Amount of L/C Obligations with respect to Multicurrency Letters of
Credit, subject to adjustment as provided in Section 2.18 and (y) for the
account of each USD Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “USD Commitment Fee”, and
together with the Multicurrency Commitment Fee, the “Commitment Fee”) in Dollars
calculated on a daily basis equal to

 

114



--------------------------------------------------------------------------------

the Applicable Rate as of such day times the actual daily amount by which the
Aggregate USD Revolving Commitments exceed the sum as of such day of (i) the
Outstanding Amount of USD Revolving Credit Loans and (ii) the Outstanding Amount
of L/C Obligations with respect to USD Letters of Credit, subject to adjustment
as provided in Section 2.18. For the avoidance of doubt, the Outstanding Amount
of Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Commitments for purposes of determining the Commitment Fee.
The Commitment Fee shall accrue at all times during the Availability Period with
respect to the applicable Facility, including at any time during which one or
more of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the fifth Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the Restatement Date, and on the last day of the applicable Availability Period.
The Commitment Fee shall be calculated quarterly in arrears on the last day of
such quarter, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

Section 2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate. (a) All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurocurrency Rate) shall be made
on the basis of actual days elapsed in a 365 day year or 366 day year, as the
case may be. All other computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Multicurrency Revolving Credit
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.

 

115



--------------------------------------------------------------------------------

(a) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Company as
of any applicable date was inaccurate and (ii) a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for such period, the
applicable Borrowers shall retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States or
similar law in any other jurisdiction, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article 8. The Company’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

Section 2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to each applicable Borrower and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to their respective Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12. Payments Generally; Administrative Agent’s Clawback.

(a) All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the

 

116



--------------------------------------------------------------------------------

respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the applicable Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans or LIBOR Daily Floating Rate Loans, prior to
12:00 noon on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans or LIBOR Daily Floating Rate Loans, that such Lender has made
such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such

 

117



--------------------------------------------------------------------------------

Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Appropriate Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in Same Day Funds with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article 2, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article 4
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

118



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied,
subject to Section 2.20, (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

Section 2.13. Sharing of Payments by Lenders. Subject to Section 2.20, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of (a) Loan Document Obligations due and payable to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such Loan
Document Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Loan Document Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Loan Document Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Loan Document Obligations owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loan Document Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Loan Document
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payment on account of the Loan
Document Obligations owing (but not due and payable) to all Lenders hereunder
and under the other Loan Documents at such time obtained by all of the Lenders
at such time then the Lender receiving such greater proportion shall (a) notify
the Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Loan Document
Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant.

 

119



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, and in all cases subject to
Section 2.20, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

Section 2.14. Designated Borrowers. U.K. Borrower

(a) The Company may at any time, upon not less than 10 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional wholly-owned Foreign Subsidiary of the Company (an “Applicant
Borrower”) as a Designated Borrower to receive Revolving Credit Loans hereunder
in Dollars or, in the case of Multicurrency Revolving Credit Loans, in any
Alternative Currency in an aggregate Outstanding Amount not to exceed the
Designated Borrower Sublimit, by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Lender) a duly executed
notice and agreement in substantially the form of Exhibit H (a “Designated
Borrower Request and Assumption Agreement”). The parties hereto acknowledge and
agree that prior to any Applicant Borrower becoming entitled to utilize the
credit facilities provided for herein the Administrative Agent and the Revolving
Credit Lenders shall have received such supporting Organizational Documents,
board and shareholder resolutions, incumbency certificates, opinions of counsel
and other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving Credit Lenders, consistent with
the documentation delivered on the Closing Date with respect to the U.K.
Borrower (with such amendments as the Administrative Agent may reasonably
require), and Notes signed by such Applicant Borrowers to the extent any
applicable Revolving Credit Lenders so require. If the Administrative Agent and
the Required Revolving Credit Lenders agree that an Applicant Borrower shall be
entitled to receive Revolving Credit Loans hereunder (it being understood and
agreed that the Administrative Agent and the Required Revolving Credit Lenders
shall not fail to so agree solely as a result of the jurisdiction of
organization of any Applicant Borrower being the United Kingdom), then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Revolving Credit Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the applicable Revolving Credit
Lenders agree to permit such Designated Borrower to receive the applicable
Revolving Credit Loans hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that (i) no Committed
Loan Notice or Letter of Credit Application may be submitted by or on behalf of
such Designated Borrower until the date five Business Days after such effective
date and (ii) no Designated Borrower Request and Assumption Agreement shall
become effective as to any Applicant Borrower if any Revolving Credit Lender
under the applicable Revolving Credit Facility shall be prohibited under
applicable Law, regulation or existing internal “know-your-customer” policy, or
shall not be licensed, to make the applicable Revolving Credit Loans or
otherwise extend credit to such Applicant Borrower as provided herein, subject
to the Company’s right to replace such Lender in accordance with Section 10.13.

 

120



--------------------------------------------------------------------------------

(b) The Obligations of the Designated Borrowers shall be several in nature.

(c) The U.K. Borrower and each Subsidiary of the Company that becomes a
“Designated Borrower” pursuant to this Section 2.14 hereby irrevocably appoints
the Company as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices
(including, without limitation, any notices relating to the service of process
pursuant to Section 10.14(d)), (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to the
U.K. Borrower or any such Designated Borrower hereunder, but such appointment
does not limit the right of each Designated Borrower to take these actions
directly for its own account; provided, that in the event that the
Administrative Agent shall receive conflicting instructions from the Company and
the U.K. Borrower or a Designated Borrower, the Administrative Agent shall
follow the instruction of the Company. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower and the U.K. Borrower, as applicable.

(d) The Company may from time to time, upon not less than five (5) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.
For the avoidance of doubt, the termination of the status of the Designated
Borrower shall not, in and of itself, reduce the Revolving Credit Commitments or
the Designated Borrower Sublimit.

(e) The Company may from time to time, upon not less than three (3) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate the U.K. Borrower’s status as a Borrower, provided that there are no
outstanding Loans payable by the U.K. Borrower, or other amounts payable by the
U.K. Borrower on account of any Loans made to it, as of the effective date of
such termination. The Administrative Agent will promptly notify the Lenders of
any such termination of the U.K. Borrower’s status as a Borrower. For the
avoidance of doubt, the termination of the status of the U.K. Borrower shall
not, in and of itself, reduce the Revolving Credit Commitments or the U.K.
Borrower Sublimit.

 

121



--------------------------------------------------------------------------------

Section 2.15. Extension of Loans.

(a) The Borrowers may from time to time, pursuant to the provisions of this
Section 2.15, agree with one or more Lenders holding Loans and Commitments of
any Class (an “Existing Class”) to extend the maturity date and to provide for
other terms consistent with this Section 2.15 (each such modification, an
“Extension”) pursuant to one or more written offers (each an “Extension Offer”)
made from time to time by the applicable Borrower to all Lenders under any Class
that is proposed to be extended under this Section 2.15, in each case on a pro
rata basis (based on the relative principal amounts of the outstanding Loans and
Commitments of each Lender in such Class) and on the same terms to each such
Lender. In connection with each Extension, the applicable Borrower will provide
notification to the Administrative Agent (for distribution to the Lenders of the
applicable Class) no later than 30 days prior to the maturity date of the
applicable Class to be extended of the requested new maturity date for the
extended Loans or Commitments of such Class (each an “Extended Maturity Date”)
and the due date for Lender responses. In connection with any Extension, each
Lender of the applicable Class wishing to participate in such Extension shall,
prior to such due date, provide the Administrative Agent with a written notice
thereof in a form reasonably satisfactory to the Administrative Agent. Any
Lender that does not respond to an Extension Offer by the applicable due date
shall be deemed to have rejected such Extension. In connection with any
Extension, the applicable Borrower shall agree to such procedures, if any, as
may be reasonably established by, or acceptable to, the Administrative Agent to
accomplish the purposes of this Section 2.15.

(b) After giving effect to any Extension, the Term Loans, Multicurrency
Revolving Credit Commitments or USD Revolving Credit Commitments so extended
shall cease to be a part of the Class that they were a part of immediately prior
to the Extension and shall be a new Class hereunder; provided that at no time
shall there be more than four different Classes of Term Loans and six different
classes of Revolving Credit Commitments; provided further, that, in the case of
any Extension Amendment relating to a Class of Revolving Credit Commitments or
Revolving Credit Loans, (i) all borrowings and all prepayments of Revolving
Credit Loans of such Class shall continue to be made on a ratable basis among
all Revolving Credit Lenders of such Class, based on the relative amounts of
their Revolving Credit Commitments, until the repayment of the Revolving Credit
Loans of such Class (and termination of the Revolving Credit Commitments of such
Class) attributable to the non-extended Revolving Credit Commitments of such
Class on the relevant maturity date, (ii) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit or Swing Line Loan as between the Multicurrency Revolving Credit
Commitments of such new “Class” and the remaining Multicurrency Revolving Credit
Commitments shall be made on a ratable basis in accordance with the relative
amounts thereof until the maturity date relating to such non-extended
Multicurrency Revolving Credit Commitments has occurred, (iii) no termination of
Extended Multicurrency Revolving Credit Commitments and no repayment of Loans
under Extended Multicurrency Revolving Credit Commitments accompanied by a
corresponding permanent reduction in Extended Multicurrency Revolving Credit
Commitments shall be permitted unless such termination or repayment (and
corresponding reduction) is accompanied by at least a pro rata termination or
permanent repayment (and corresponding pro rata permanent reduction), as
applicable, of the Existing Multicurrency Revolving Credit Commitments and Loans
under Existing Multicurrency Revolving Credit Commitments (or all Existing
Multicurrency Revolving Credit Commitments of such Class and related Loans under
Existing Multicurrency Revolving Credit Commitments shall have otherwise been
terminated and repaid in full), (iv) no termination of Extended USD Revolving
Credit Commitments and no repayment of Loans under Extended USD Revolving Credit
Commitments accompanied by a corresponding permanent reduction in Extended USD
Revolving Credit Commitments shall be permitted unless such termination or
repayment (and corresponding reduction) is

 

122



--------------------------------------------------------------------------------

accompanied by at least a pro rata termination or permanent repayment (and
corresponding pro rata permanent reduction), as applicable, of the Existing USD
Revolving Credit Commitments and Loans under Existing USD Revolving Credit
Commitments (or all Existing USD Revolving Credit Commitments of such Class and
related Loans under Existing USD Revolving Credit Commitments shall have
otherwise been terminated and repaid in full), (v) with respect to Letters of
Credit, the maturity date with respect to the Revolving Credit Commitments may
not be extended without the prior written consent of the L/C Issuer and
(vi) with respect to Swing Line Loans, the maturity date with respect to the USD
Revolving Credit Commitments may not be extended without the prior written
consent of the Swing Line Lender. If the Total Multicurrency Revolving Credit
Outstandings exceeds the Multicurrency Revolving Credit Commitment as a result
of the occurrence of the maturity date with respect to any Class of
Multicurrency Revolving Credit Commitments while an extended Class of
Multicurrency Revolving Credit Commitments remains outstanding, the applicable
Borrower shall make such payments as are necessary in order to eliminate such
excess on such maturity date. If the Total USD Revolving Credit Outstandings
exceeds the USD Revolving Credit Commitment as a result of the occurrence of the
maturity date with respect to any Class of USD Revolving Credit Commitments
while an extended Class of USD Revolving Credit Commitments remains outstanding,
the applicable Borrower shall make such payments as are necessary in order to
eliminate such excess on such maturity date.

(c) The consummation and effectiveness of each Extension shall be subject to the
following:

(i) no Default or Event of Default shall have occurred and be continuing at the
time any Extension Offer is delivered to the Lenders or at the time of such
Extension;

(ii) the Term Loans, Multicurrency Revolving Credit Commitments or USD Revolving
Credit Commitments, as applicable, of any Lender extended pursuant to any
Extension (as applicable, “Extended Term Loans”, “Extended Multicurrency
Revolving Credit Commitments” or “Extended USD Revolving Credit Commitments”)
shall have the same terms as the Class of Term Loans, Multicurrency Revolving
Credit Commitments or USD Revolving Credit Commitments, as applicable, subject
to the related Extension Amendment (as applicable, “Existing Term Loans”,
“Existing Multicurrency Revolving Credit Commitments” or “Existing USD Revolving
Credit Commitments”);

 

123



--------------------------------------------------------------------------------

except (A) (1) the final maturity date of any Extended Term Loans or Extended
Revolving Credit Commitments of a Class to be extended pursuant to an Extension
shall be later than the Maturity Date of the Class of Existing Term Loans or
Existing Revolving Credit Commitments, as applicable, subject to the related
Extension Amendment, (2) the weighted average life to maturity of any Extended
Term Loans of a Class to be extended pursuant to an Extension shall be no
shorter than the weighted average life to maturity of the Class of Existing Term
Loans subject to the related Extension Amendment and (3) there shall be no
scheduled amortization of the Extended Revolving Credit Commitments and the
scheduled termination date of the Extended Revolving Credit Commitments shall
not be earlier than the scheduled termination date of the Existing Multicurrency
Revolving Credit Commitments or Existing USD Revolving Credit Commitments, as
applicable; (B) the Weighted Average Yield with respect to the Extended Term
Loans, Extended Multicurrency Revolving Credit Commitments or Extended USD
Revolving Credit Commitments, as applicable, may be higher or lower than the
Weighted Average Yield for the Existing Term Loans, Existing Multicurrency
Revolving Credit Commitments or Existing USD Revolving Credit Commitments, as
applicable; (C) the revolving credit commitment fee rate with respect to the
Extended Multicurrency Revolving Credit Commitments or Extended USD Revolving
Credit Commitments may be higher or lower than the revolving credit commitment
fee rate for Existing Multicurrency Revolving Credit Commitments or Existing USD
Revolving Credit Commitments, as applicable, in each case, to the extent
provided in the applicable Extension Amendment; (D) no repayment of any Extended
Term Loans shall be permitted unless such repayment is accompanied by an at
least pro rata repayment of all earlier maturing Term Loans (including
previously extended Term Loans) (or all earlier maturing Term Loans (including
previously extended Term Loans) shall otherwise be or have been terminated and
repaid in full); (E) the Extended Term Loans, Extended Multicurrency Revolving
Credit Commitments and/or Extended USD Revolving Credit Commitments may contain
a “most favored nation” provision for the benefit of Lenders holding previously
Extended Term Loans, previously Extended Multicurrency Revolving Credit
Commitments or previously Extended USD Revolving Credit Commitments, as
applicable; (F) such Extended Term Loans, Extended Multicurrency Revolving
Credit Commitments and/or Extended USD Revolving Credit Commitments will rank
pari passu in right of payment and of security with the Existing Term Loans,
Existing Multicurrency Revolving Credit Commitments or Existing USD Revolving
Credit Commitments, as applicable; (G) such Extended Term Loans and/or Extended
Revolving Credit Commitments shall be guaranteed by the Guaranty; and (H) the
other terms and conditions applicable to Extended Term Loans, Extended
Multicurrency Revolving Credit Commitments and/or Extended USD Revolving Credit
Commitments may be different than those with respect to the Existing Term Loans,
Existing Multicurrency Revolving Credit Commitments or Existing USD Revolving
Credit Commitments, as applicable, so long as such terms and conditions only
apply after the Latest Maturity Date;

 

124



--------------------------------------------------------------------------------

(iii) all documentation in respect of such Extension shall be consistent with
the foregoing and reasonably satisfactory to the Administrative Agent, and all
written communications by the Borrowers generally directed to the applicable
Lenders under the applicable Class in connection therewith shall be in form and
substance consistent with the foregoing;

(iv) a minimum amount in respect of such Extension (to be determined in the
applicable Borrower’s discretion and specified in the relevant Extension Offer,
but in no event less than $25,000,000, unless a lesser amount is agreed to by
the Administrative Agent) shall be satisfied; and

(v) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 4.02 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension) or waived
by the Lenders whose Loans are being extended pursuant to such Extension, and
the Administrative Agent shall have received a certificate to that effect dated
the applicable date of such Extension and executed by a Responsible Officer of
the applicable Borrower.

(d) For the avoidance of doubt, it is understood and agreed that the provisions
of Section 2.13 and Section 10.01 will not apply to Extensions of Term Loans or
Revolving Credit Commitments, as applicable, pursuant to Extension Offers made
pursuant to and in accordance with the provisions of this Section 2.15,
including to any payment of interest or fees in respect of any Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, that have been
extended pursuant to an Extension at a rate or rates different from those paid
or payable in respect of Loans or Commitments of any other Class, in each case
as is set forth in the relevant Extension Offer.

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 10.13; provided, however, that if
so requested by any Borrower in an Extension Offer, the Required Lenders may
approve an amendment to have such Lenders be deemed Non-Consenting Lenders and
subject to the terms and conditions of Section 10.13.

(f) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, in order to give effect to
the provisions of this Section 2.15, including any amendments necessary to
establish new Classes of Term Loans or Revolving Credit Commitments, as
applicable, created pursuant to an Extension, in each case on terms consistent
with this Section 2.15; provided that no such Extension Amendment shall effect
any amendments that would require the consent of each affected Lender pursuant
to Section 10.01 without compliance with the requirements thereof. All such
Extension Amendments entered into with any Borrower by the Administrative Agent
hereunder shall be binding on the Lenders. Without limiting the foregoing, in
connection with any Extension, (i) [reserved] and (ii) the applicable Borrower
shall deliver board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by the
Administrative Agent in connection therewith and legal opinion(s) of counsel
reasonably acceptable to the Administrative Agent.

 

125



--------------------------------------------------------------------------------

(g) Promptly following the consummation and effectiveness of any Extension, the
applicable Borrower will furnish to the Administrative Agent (who shall promptly
furnish to each Lender) written notice setting forth the Extended Maturity Date
and material economic terms of the Extension and the aggregate principal amount
of each class of Loans and Commitments after giving effect to the Extension and
attaching a copy of the fully executed Extension Amendment.

(h)

For the avoidance of doubt, this Section 2.15 shall be subject to Section 2.20.

Section 2.16. Incremental Facilities.

(a) Any Borrower may by written notice to the Administrative Agent elect to
request (i) the establishment of one or more new term loan commitments (the “New
Term Loan Commitments”) denominated in Dollars or any Alternative Currency,
(ii) prior to the Multicurrency Revolving Credit Commitment Termination Date, an
increase to the existing Multicurrency Revolving Credit Commitments (any such
increase, the “New Multicurrency Revolving Credit Commitments”) and/or
(iii) prior to the USD Revolving Credit Commitment Termination Date, an increase
to the existing USD Revolving Credit Commitments (any such increase, the “New
USD Revolving Credit Commitments”); provided the aggregate amount of all such
increased commitments and new loans, together with any Permitted Incremental
Equivalent Debt incurred from and after the Restatement Date and at or prior to
such time, does not exceed the sum of (1) $750,000,000 and (2) the maximum
amount that would not cause the Net Senior Secured Leverage Ratio to exceed
3.50:1.00 (calculated on a pro forma basis as of the last day of the then-most
recently ended Fiscal Quarter as if all such incremental or increased
Commitments had been fully drawn on such date but without netting the proceeds
thereof) (the “Incremental Cap”; for the avoidance of doubt, clause (1) of this
basket shall be reset and shall otherwise be fully available as of the
Restatement Date after giving effect to the making of the 2017 Incremental Term
Loans); provided further that any Obligations incurred by any Foreign Subsidiary
in respect of New Term Loan Commitments or New Revolving Credit Commitments
(such Obligations of such Foreign Subsidiaries, the “Priority Incremental
Obligations”) shall not exceed, together with any Indebtedness incurred pursuant
to Sections 7.01(f) to the extent incurred by non-Loan Parties, 7.01(m)(ii),
7.01(n)(i) and 7.01(q), the Priority Debt Cap. For the avoidance of doubt,
(i) such increased commitments and new loans maybe incurred under clause (2) of
the immediately preceding sentence in Borrower’s sole discretion prior to being
allocated by the Borrower to the amount allowed under clause (1) from the
immediately preceding sentence and (ii) the 2017 Incremental Term Loans shall
not reduce clause (1) of the Incremental Cap. Any such increased commitment or
new loan shall be in an amount not less than $25,000,000 individually and
integral multiples of $10,000,000 in excess of that amount. Each such notice
from the applicable Borrower shall specify (a) the date (each, an “Increased
Amount Date”) on which the applicable

 

126



--------------------------------------------------------------------------------

Borrower proposes that the New Multicurrency Revolving Credit Commitments, New
USD Revolving Credit Commitments or New Term Loan Commitments, as applicable,
shall be effective, which shall be a date not less than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent,
(b) in the case of New Term Loan Commitments or New Multicurrency Revolving
Credit Commitments, the currency in which such Incremental Facility shall be
denominated and (c) the identity of each Lender or other Person that is an
Eligible Assignee (each, a “New Multicurrency Revolving Credit Lender”, “New USD
Revolving Credit Lender” or “New Term Loan Lender,” as applicable) to whom the
applicable Borrower proposes any portion of such New Revolving Credit
Commitments or New Term Loan Commitments, as applicable, be allocated and the
amounts of such allocations; provided that the Administrative Agent may elect or
decline to arrange such New Revolving Credit Commitments or New Term Loan
Commitments in its sole discretion and any Lender approached to provide all or a
portion of the New Revolving Credit Commitments or New Term Loan Commitments may
elect or decline, in its sole discretion, to provide a New Revolving Credit
Commitment or a New Term Loan Commitment. Such New Revolving Credit Commitments
or New Term Loan Commitments shall become effective as of such Increased Amount
Date; provided that (i) no Default or Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Revolving Credit
Commitments or New Term Loan Commitments, as applicable; (ii) both before and
after giving effect to the making of any Series of New Term Loans, each of the
conditions set forth in Section 4.02 shall be satisfied; (iii) the Company and
its Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Section 7.07 (calculated on a pro forma basis as of the last day of the
then-most recently ended Fiscal Quarter as if all such incremental or increased
Commitments had been fully drawn on such date but without netting the proceeds
thereof) (provided that, to the extent the proceeds of Loans made pursuant to
any New Term Loan Commitment will be used to consummate a Limited Condition
Acquisition, the requirements specified in clauses (i), (ii) and (iii) above
shall only be required to be satisfied on the date on which definitive purchase
or merger agreements with respect to such Limited Condition Acquisition are
entered into); (iv) the New Revolving Credit Commitments or New Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the applicable Borrower, each New Revolving
Credit Lender or New Term Loan Lender, as applicable, and the Administrative
Agent, each of which shall be recorded in the Register, and each New Revolving
Credit Lender or New Term Loan Lender shall be subject to the requirements set
forth in Section 3.01(e); (v) the applicable Borrower(s) shall make any payments
required pursuant to Section 3.05 in connection with the New Revolving Credit
Commitments or New Term Loan Commitments, as applicable; and (vi) the Company
shall deliver or cause to be delivered any legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date shall be
designated a separate series (a “Series”) of New Term Loans for all purposes of
this Agreement.

 

127



--------------------------------------------------------------------------------

(b) (i) On any Increased Amount Date on which New Multicurrency Revolving Credit
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (A) each of the Multicurrency Revolving Credit Lenders shall assign
to each of the New Multicurrency Revolving Credit Lenders, and each of the New
Multicurrency Revolving Credit Lenders shall purchase from each of the
Multicurrency Revolving Credit Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Multicurrency Revolving
Credit Loans outstanding on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Multicurrency Revolving Credit Loans will be held by existing Multicurrency
Revolving Credit Lenders and New Multicurrency Revolving Credit Lenders ratably
in accordance with their Multicurrency Revolving Credit Commitments after giving
effect to the addition of such New Multicurrency Revolving Credit Commitments to
the Multicurrency Revolving Credit Commitments, (B) each of the Multicurrency
Revolving Credit Lenders shall automatically and without further act be deemed
to have assigned to each of the New Multicurrency Revolving Credit Lenders, and
each such New Multicurrency Revolving Credit Lender will automatically and
without further act be deemed to have assumed, a portion of such Multicurrency
Revolving Credit Lender’s participations hereunder in outstanding Multicurrency
Letters of Credit as shall be necessary in order that, after giving effect to
all such assignments, such participations in Multicurrency Letters of Credit
will be held by existing Multicurrency Revolving Credit Lenders and New
Multicurrency Revolving Credit Lenders ratably in accordance with their
Multicurrency Revolving Credit Commitments after giving effect to the addition
of such New Multicurrency Revolving Credit Commitments to the Multicurrency
Revolving Credit Commitments, (C) each New Multicurrency Revolving Credit
Commitment shall be deemed for all purposes a Multicurrency Revolving Credit
Commitment and each Loan made thereunder (a “New Multicurrency Revolving Credit
Loan”) shall be deemed, for all purposes, a Multicurrency Revolving Credit Loan
and (D) each New Multicurrency Revolving Credit Lender shall become a Lender
with respect to the New Multicurrency Revolving Credit Commitment and all
matters relating thereto.

(ii) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (A) each New Term Loan Lender of any Series shall make a Loan to the
applicable Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series and (B) each New Term Loan Lender of any Series shall
become a Lender hereunder with respect to the New Term Loan Commitment of such
Series and the New Term Loans of such Series made pursuant thereto.

(iii) On any Increased Amount Date on which New USD Revolving Credit Commitments
are effected, subject to the satisfaction of the foregoing terms and conditions,
(A) each of the USD Revolving Credit Lenders shall assign to each of the New USD
Revolving Credit Lenders, and each of the New USD Revolving Credit Lenders shall
purchase from each of the USD Revolving Credit Lenders, at the principal amount
thereof (together with accrued interest), such interests in the USD Revolving
Credit Loans outstanding on such Increased Amount Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such USD
Revolving Credit Loans will be held by existing USD Revolving Credit Lenders and
New USD Revolving Credit Lenders

 

128



--------------------------------------------------------------------------------

ratably in accordance with their USD Revolving Credit Commitments after giving
effect to the addition of such New USD Revolving Credit Commitments to the USD
Revolving Credit Commitments, (B) each of the USD Revolving Credit Lenders shall
automatically and without further act be deemed to have assigned to each of the
New USD Revolving Credit Lenders, and each such New USD Revolving Credit Lender
will automatically and without further act be deemed to have assumed, a portion
of such USD Revolving Credit Lender’s participations hereunder in outstanding
USD Letters of Credit as shall be necessary in order that, after giving effect
to all such assignments, such participations in USD Letters of Credit will be
held by existing USD Revolving Credit Lenders and New USD Revolving Credit
Lenders ratably in accordance with their USD Revolving Credit Commitments after
giving effect to the addition of such New USD Revolving Credit Commitments to
the USD Revolving Credit Commitments, (C) each New USD Revolving Credit
Commitment shall be deemed for all purposes a USD Revolving Credit Commitment
and each Loan made thereunder (a “New USD Revolving Credit Loan”) shall be
deemed, for all purposes, a USD Revolving Credit Loan and (D) each New USD
Revolving Credit Lender shall become a Lender with respect to the New USD
Revolving Credit Commitment and all matters relating thereto.

(c) The Administrative Agent shall notify the Lenders promptly upon receipt of a
Borrower’s notice of each Increased Amount Date and in respect thereof (x) the
New Multicurrency Revolving Credit Commitments and the New Multicurrency
Revolving Credit Lenders, the New USD Revolving Credit Commitments and the New
USD Revolving Credit Lenders or the Series of New Term Loan Commitments and the
New Term Loan Lenders of such Series, as applicable, and (y) in the case of each
notice to any Revolving Credit Lender, the respective interests in such
Revolving Credit Lender’s Revolving Credit Loans subject to the assignments
contemplated by this Section.

(d) The terms and provisions of the New Term Loans and New Term Loan Commitments
of any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement and reasonably acceptable to the Administrative Agent, substantially
the same as the Term Loans (in the case of a Non-Institutional Incremental
Facility) or, taken as a whole, not materially less favorable to the Company
than the Term Loans (in the case of an Institutional Incremental Facility). It
being agreed by all parties hereto that the New Term Loan may be subject to an
excess cash flow sweep to the extent the Borrower and the lender(s) of the New
Term Loan agree to the terms thereof. The terms and provisions of the New
Multicurrency Revolving Credit Loans shall be identical to the Multicurrency
Revolving Credit Loans. The terms and provisions of the New USD Revolving Credit
Loans shall be identical to the USD Revolving Credit Loans. In any event
(i) (A) the weighted average life to maturity of all New Term Loans of any
Series shall be no shorter than the weighted average life to maturity of the
Term Loans and (B) the New Term Loan Maturity Date of each Series shall be no
earlier than the Latest Maturity Date; provided that a Borrower may incur New
Term Loans that do not satisfy clauses (A) and (B) above so long as such New
Term Loans (x) are in an aggregate principal amount, together with all other New
Term Loans incurred pursuant to this proviso, not greater than $250,000,000,
(y) have a New Term Loan Maturity Date on or after the Term Loan

 

129



--------------------------------------------------------------------------------

Maturity Date and (z) have a weighted average life to maturity that is equal to
or longer than the weighted average life to maturity of the Term Loans, (ii) the
Weighted Average Yield applicable to the New Term Loans of each Series shall be
determined by the applicable Borrower and the applicable New Term Lenders and
shall be set forth in each applicable Joinder Agreement; provided that in the
event that the Weighted Average Yield applicable to a Non-Institutional
Incremental Term Facility is more than 0.50% higher than the Weighted Average
Yield applicable to the Term Facility, then the Applicable Rate that shall apply
to the calculation of the interest rate on the Term Loans shall, in the case of
each Pricing Level set forth in the table contained in the definition of
“Applicable Rate,” be increased by an amount equal to the difference between the
Weighted Average Yield with respect to such Non-Institutional Incremental Term
Facility and the Weighted Average Yield on the Term Facility, minus 0.50%,
(iii) any New Term Loans and New Revolving Credit Loans incurred by a Foreign
Obligor will rank pari passu in right of payment and of security with the other
Obligations of the Foreign Obligors hereunder, (iv) any New Term Loans and New
Revolving Credit Loans incurred by the Company will rank pari passu in right of
payment and of security with the other Obligations of the Company hereunder and
(v) such New Term Loans and New Revolving Credit Loans shall, subject to
Section 2.20, be guaranteed by the Guaranty. Notwithstanding anything to the
contrary in this Section 2.16, New Term Loan Commitments denominated in Dollars
may also take the form of an increase to an existing Class of Term Loans. Each
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this Section 2.16 without the consent of any other Lenders.

(e) For the avoidance of doubt, this Section 2.16 shall be subject to
Section 2.20.

Section 2.17. Cash Collateral.

(a) Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the applicable Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the applicable Borrowers shall,
solely with respect to their respective outstanding Letters of Credit or L/C
Borrowing, as applicable, immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 101% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations

 

130



--------------------------------------------------------------------------------

exceeds the Letter of Credit Sublimit. For the avoidance of doubt,
notwithstanding any other provisions set forth herein, (i) the U.K. Borrower
shall only be required to provide Cash Collateral hereunder on account of
Letters of Credit issued under the U.K. Borrower Sublimit (if any) and (ii) the
Designated Borrowers shall only be required to provide Cash Collateral hereunder
on account of Letters of Credit issued under the Designated Borrower Sublimit
(if any).

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, other than Liens permitted under Sections 7.02(a) and 7.02(z),
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the applicable Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The applicable Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
Each Designated Borrower hereby agrees to take all such further acts and to
execute, acknowledge, deliver, record, filed and register such documents and
instruments as the Administrative Agent may reasonably require to carry out the
provisions of this Section 2.17.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein; provided that, notwithstanding any provisions set forth herein, no Cash
Collateral provided by, or in respect of any Obligations of, a Foreign Obligor
shall be applied to the satisfaction of any Obligations of the Company or the
other U.S. Loan Parties.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released (i) in
whole, promptly upon the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section

 

131



--------------------------------------------------------------------------------

10.06(b)(vi))) or (ii) in part at any time upon the determination by the
Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral, in an amount required to eliminate such excess; provided, however,
(x) any such release shall be without prejudice to, and any disbursement or
other transfer of Cash Collateral shall be and remain subject to, any other Lien
conferred under the Loan Documents and the other applicable provisions of the
Loan Documents and (y) the Person providing Cash Collateral and the L/C Issuer
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations of such Person.

(e) For the avoidance of doubt, this Section 2.17 shall be subject to
Section 2.20.

Section 2.18. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Credit Lenders”, “Required Multicurrency Revolving Credit Lenders”,
“Required USD Revolving Credit Lenders” and Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.17; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting

 

132



--------------------------------------------------------------------------------

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.18(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.

(C) With respect to any fee payable under Section 2.09(a) or (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the applicable Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

133



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Multicurrency Revolving Credit Lender that is a
Defaulting Lender, all or any part of such Defaulting Lender’s participation in
L/C Obligations in respect of Multicurrency Letters of Credit shall be
reallocated among the Non-Defaulting Lenders that are Multicurrency Revolving
Credit Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Multicurrency
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Multicurrency Revolving Credit Exposure of any
Non-Defaulting Lender that is a Multicurrency Revolving Credit Lender to exceed
such Non-Defaulting Lender’s Multicurrency Revolving Credit Commitment. During
any period in which there is a USD Revolving Credit Lender that is a Defaulting
Lender, all or any part of such Defaulting Lender’s participation in L/C
Obligations in respect of USD Letters of Credit and Swing Line Loans shall be
reallocated among the Non-Defaulting Lenders that are USD Revolving Credit
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s USD Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate USD Revolving Credit Exposure of any Non-Defaulting Lender that is
a USD Revolving Credit Lender to exceed such Non-Defaulting Lender’s USD
Revolving Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Revolving Credit Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the applicable Borrower(s) shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay their
respective Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, in the
case of a Revolving Credit Lender that is a Defaulting Lender, the L/C Issuer
and in the case of a USD Revolving Credit Lender that is a Defaulting Lender,
the Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause

 

134



--------------------------------------------------------------------------------

the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held on a pro rata basis by the Appropriate Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

Section 2.19. Refinancing Amendments.

(a) The Company may, by written notice to the Administrative Agent from time to
time, request Indebtedness in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or existing Revolving Credit
Loans of any Class (or unused Revolving Credit Commitments of any Class), or any
then existing Credit Agreement Refinancing Indebtedness (solely for purposes of
this Section 2.19, “Refinanced Debt”) in the form of (i) Refinancing Term Loans
in respect of all or any portion of any Class of Term Loans then outstanding
under this Agreement, (ii) Refinancing Multicurrency Revolving Credit
Commitments in respect of all or any portion of any Multicurrency Revolving
Credit Loans (and the unused Multicurrency Revolving Credit Commitments with
respect to such Multicurrency Revolving Credit Loans) then outstanding under
this Agreement or (iii) Refinancing USD Revolving Credit Commitments in respect
of all or any portion of any USD Revolving Credit Loans (and the unused USD
Revolving Credit Commitments with respect to such USD Revolving Credit Loans)
then outstanding under this Agreement, in each case pursuant to a Refinancing
Amendment (such Indebtedness, “Credit Agreement Refinancing Indebtedness”). Each
written notice to the Administrative Agent requesting a Refinancing Amendment
shall set forth (i) the amount of the Refinancing Term Loans, Refinancing
Multicurrency Revolving Credit Loans or Refinancing USD Revolving Credit
Commitments being requested (which shall be in minimum increments of $25,000,000
and a minimum amount of $50,000,000) and (ii) the date on which such Refinancing
Term Loans or the applicable Refinancing Revolving Credit Commitments are
requested to become effective (which shall not be less than 10 Business Days (or
such shorter period as the Administrative Agent may agree in its sole
discretion) after the date of such notice). The Company may seek Credit
Agreement Refinancing Indebtedness from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) or any
Person that is an Eligible Assignee (each such Person that is not an existing
Lender and that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness pursuant to a Refinancing Amendment in accordance with
this Section 2.19, an “Additional Lender”)

(b) Notwithstanding the foregoing, the effectiveness of any Refinancing
Amendment shall be subject to (i) on the date of effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing or shall be
caused thereby, (ii) the terms of the applicable Credit Agreement Refinancing
Indebtedness shall comply with Section 2.19(c), (iii) before and after giving
effect to the incurrence of any Credit

 

135



--------------------------------------------------------------------------------

Agreement Refinancing Indebtedness, each of the conditions set forth in
Section 4.02 shall be satisfied and (iv) except as otherwise specified in the
applicable Refinancing Amendment, the Administrative Agent shall have received
(with sufficient copies for each of the Refinancing Term Loan Lenders,
Refinancing Multicurrency Revolving Credit Lenders and Refinancing USD Revolving
Credit Lenders, as applicable) legal opinions, board resolutions and other
closing certificates and documents reasonably requested by the Administrative
Agent and consistent with those delivered on the Closing Date under
Section 4.01, with such amendments as the Administrative Agent may reasonably
require.

(c) The terms and provisions of any Credit Agreement Refinancing Indebtedness
incurred pursuant to any Refinancing Amendment shall be, except as otherwise set
forth herein or in the Refinancing Amendment and reasonably acceptable to the
Administrative Agent, substantially the same as the Refinanced Debt; provided
that (i) such Credit Agreement Refinancing Indebtedness consisting of
Refinancing Term Loans shall have (A) a maturity date no earlier than the
maturity date of the Refinanced Debt and (B) a weighted average life to maturity
equal to or greater than the Refinanced Debt, (ii) there shall be no scheduled
amortization of such Credit Agreement Refinancing Indebtedness consisting of
Refinancing Revolving Credit Commitments and the scheduled termination date of
such Refinancing Multicurrency Revolving Credit Commitments and Refinancing USD
Revolving Credit Commitments shall not be earlier than the scheduled termination
date of the applicable Refinanced Debt, (iii) such Credit Agreement Refinancing
Indebtedness will rank pari passu in right of payment and of security with the
other Obligations of the Company hereunder, (iv) such Credit Agreement
Refinancing Indebtedness shall be guaranteed by the Guaranty, (v) the interest
rate margin, rate floors, fees, original issue discount and premiums applicable
to such Credit Agreement Refinancing Indebtedness shall be determined by the
Company and the Lenders providing such Credit Agreement Refinancing
Indebtedness, (vi) such Credit Agreement Refinancing Indebtedness (including, if
such Indebtedness includes any Refinancing Multicurrency Revolving Credit
Commitments or Refinancing USD Revolving Credit Commitments, the unused portion
of such Refinancing Multicurrency Revolving Credit Commitments or Refinancing
USD Revolving Credit Commitments, as applicable) shall not have a greater
principal amount than the principal amount of the Refinanced Debt plus accrued
interest, fees and premiums (if any) thereon and reasonable fees and expenses
associated with the refinancing (provided that the principal amount of such
Credit Agreement Refinancing Indebtedness shall not include any principal
constituting interest paid in kind), and the aggregate unused Refinancing
Multicurrency Revolving Credit Commitments or Refinancing USD Revolving Credit
Commitments shall not exceed the unused Multicurrency Revolving Credit
Commitments or USD Revolving Credit Commitments, as applicable, being replaced
and (vii) such Refinanced Debt shall be repaid, defeased or satisfied and
discharged on a dollar-for-dollar basis, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, substantially
concurrently with the incurrence of such Credit Agreement Refinancing
Indebtedness in accordance with the provisions of Section 2.05; provided further
that to the extent that such Credit Agreement Refinancing Indebtedness consists
of (x) Refinancing USD Revolving Credit Commitments, the USD Revolving Credit
Commitments being refinanced by such Credit Agreement Refinancing Indebtedness

 

136



--------------------------------------------------------------------------------

shall be terminated, and all accrued fees in connection therewith shall be paid,
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained and (y) Refinancing Multicurrency Revolving Credit Commitments, the
Multicurrency Revolving Credit Commitments being refinanced by such Credit
Agreement Refinancing Indebtedness shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained . Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the applicable Borrower, pursuant to any Refinancing Revolving Credit
Commitments established thereby, in each case on terms substantially equivalent
to the terms applicable to Letters of Credit under the applicable Revolving
Credit Commitments to be refinanced thereby; provided that terms relating to
pricing, fees or premiums may vary to the extent otherwise permitted by this
Section 2.19 and set forth in such Refinancing Amendment.

(d) In connection with any Credit Agreement Refinancing Indebtedness pursuant to
this Section 2.19, the Company, the U.K. Borrower, the Administrative Agent and
each applicable Lender or Additional Lender shall execute and deliver to the
Administrative Agent a Refinancing Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Credit Agreement
Refinancing Indebtedness. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto. Any Refinancing Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.19, including any amendments necessary to establish the Refinancing
Term Loans and Refinancing Revolving Credit Commitments as new Classes, tranches
or sub-tranches of Term Loans or Revolving Credit Commitments and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Company in connection therewith, in
each case on terms not inconsistent with this Section 2.19; provided that no
such Refinancing Amendment shall effect any amendments that would require the
consent of each affected Lender pursuant to Section 10.01 without compliance
with the requirements thereof.

Section 2.20. Foreign Obligors Not Obligated For U.S. Loan Party Obligations.
Notwithstanding any contrary provisions in any Loan Document, all references in
the Loan Documents to payments, proceeds, liabilities, Obligations (whether
joint and several or otherwise), Loans, fees, collections, Guarantees,
Collateral, security interests, pledges, indemnities (whether or not joint and
several), cash collateralization, setoff, L/C Advances, L/C Borrowings and any
other arrangement affecting the payment obligations of the Borrowers and the
other Loan Parties and their responsibilities to the Administrative Agent, the
Lenders, Swing Line Lender, L/C Issuer and the other Secured Parties, shall be
with respect to, in the case of and as applied to any U.S. Loan Party, only such
U.S. Loan Party and the other U.S. Loan Parties Guaranteeing the Obligations of
such U.S. Loan Party, such that no payments required to be paid by any Foreign
Obligor

 

137



--------------------------------------------------------------------------------

or received from, setoffs in respect of, or collections on account of the
property or assets of (including on account of cash collateral of), a Foreign
Obligor (or rights to such receipt or such collection) shall be applied,
directly, or indirectly by sharing among Lenders or Agents, to such U.S. Loan
Party’s Obligations and the Foreign Subsidiaries shall not be liable for or
otherwise obligated to pay (or pledge assets to secure) any Obligations of the
U.S. Loan Parties (whether or not the provisions hereof provide that the Loan
Parties’ obligations are joint and several), it being the intention of the
parties hereto to avoid adverse tax consequences due to the application of
Section 956 of the Code. For the avoidance of doubt, each of the U.K. Borrower
and any Designated Borrower shall be required to make payments in respect of its
Loans and Commitments to the extent provided for under this Agreement, whether
or not such payment is required to be made by the Company or by any Borrower.
All provisions contained in any Loan Document or side letter shall be
interpreted consistently with this Section 2.20 to the extent possible, and
where such other provisions conflict with the provisions of this Section 2.20,
the provisions of this Section 2.20 shall govern.

Section 2.21. U.S. Loan Parties; U.K. Borrower; Designated Borrowers.
Notwithstanding any contrary provisions in any Loan Document, including without
limitation, if applicable, any references in the Loan Documents to payments,
prepayments, proceeds, liabilities, Obligations (whether joint and several or
otherwise), Loans, fees, collections, Guarantees, Collateral, security
interests, pledges, cash collateralization, setoffs, L/C Advances, L/C
Borrowings and any other arrangement affecting the payment obligations of the
Borrowers and the other Loan Parties and their responsibilities to the
Administrative Agent, the Lenders, Swing Line Lender, L/C Issuer and the other
Secured Parties, (a) the Company shall be liable solely as a Guarantor under
Article 11 in regards to the Obligations of the U.K. Borrower and any Designated
Borrowers and the Cash Management Obligations and Hedge Obligations owing by any
other Loan Party or any Subsidiary of any Loan Party and (b) each Subsidiary
Guarantor shall be liable solely as a Guarantor under Article 11 in regards to
the Obligations of the Company, the U.K. Borrower and any Designated Borrowers
and the Cash Management Obligations and Hedge Obligations owing by any other
Loan Party or any other Subsidiary of any Loan Party. All provisions contained
in any Loan Document or side letter shall be interpreted consistently with this
Section 2.21 to the extent possible, and where such other provisions conflict
with the provisions of this Section 2.21, the provisions of this Section 2.21
shall govern.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Taxes from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or such Loan
Party shall be entitled to make such deduction or withholding.

 

138



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined in the good faith
discretion of the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.01(e), (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) if such
Tax is an Indemnified Tax, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined in the good
faith discretion of it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such Loan
Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) if such Tax is an Indemnified
Tax, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iv) A payment shall not be increased under Section 3.01(a)(iii)(C) above by
reason of a requirement to withhold or deduct from the payment Taxes imposed by
the United Kingdom if, on the date the payment falls due, the payment could have
been made to the Lender without such withholding or deduction if the Lender had
been a Qualifying Lender but on that date that Lender is not or has ceased to be
a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Company shall (or shall cause the applicable Loan
Party to) timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent, timely reimburse
it for the payment of, any Other Taxes

 

139



--------------------------------------------------------------------------------

(c) Tax Indemnifications. (i) Each of the U.S. Loan Parties and the Foreign
Obligors in respect only of Loans to any Foreign Obligors and subject to
Section 2.20 shall, and does hereby, jointly and severally indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
L/C Issuer, shall be conclusive absent manifest error. Subject to Section 2.20,
each of the Loan Parties shall, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or any Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.

 

140



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, each Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or by the taxing authorities of the jurisdiction
pursuant to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W 9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the

 

141



--------------------------------------------------------------------------------

“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or W-8BEN-E, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or W-8BEN-E, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

142



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by applicable Law and at such time or times reasonably requested by
the Company or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to any Loan Party or any other Person.

 

143



--------------------------------------------------------------------------------

(g) VAT.

(i) All amounts expressed to be payable under a Loan Document by any Loan Party
to a Recipient which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (ii) below, if
VAT is or becomes chargeable on any supply made by any Recipient to any Loan
Party under a Loan Document and such Recipient is required to account to the
relevant tax authority for the VAT, that Loan Party must pay to such Recipient
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Recipient must
promptly provide an appropriate VAT invoice to that Loan Party).

(ii) If VAT is or becomes chargeable on any supply made by any Recipient (the
“Supplier”) to any other Recipient (the “Receiving Party”) under a Loan
Document, and any Loan Party other than the Receiving Party (the “Relevant
Party”) is required by the terms of any Loan Document to pay an amount equal to
the consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Receiving Party in respect of that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Receiving Party must (where this paragraph (i) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Receiving
Party receives from the relevant tax authority which the Receiving Party
reasonably determines relates to the VAT chargeable on that supply; and

(B) (where the Receiving Party is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Receiving Party, pay to the Receiving Party an amount equal to the VAT
chargeable on that supply but only to the extent that the Receiving Party
reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

(iii) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Recipient for any cost or expense, that Loan Party shall reimburse or indemnify
(as the case may be) such Recipient for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Recipient reasonably determines that it is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.

 

144



--------------------------------------------------------------------------------

(iv) Any reference in this Section 3.01(g) to any Loan Party shall, at any time
when such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
Person who is treated as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (as provided for in Article 11 of Council
Directive 2006/112/EC or as implemented by a European Member State, or
equivalent provisions in any other jurisdiction).

(v) In relation to any supply made by a Recipient to any Loan Party under a Loan
Document, if reasonably requested by such Recipient, that Loan Party must
promptly provide such Recipient with details of that Loan Party’s VAT
registration and such other information as is reasonably requested in connection
with such Recipient’s VAT reporting requirements in relation to such supply.

(vi) For the avoidance of doubt, this Section 3.01(g) shall be subject to
Sections 2.20 and 2.21.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Section 3.02. Illegality. If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurocurrency Rate
(whether denominated in Dollars or any Alternative Currency) or the LIBOR Daily
Floating Rate or to determine or charge interest rates based upon the
Eurocurrency Rate or the LIBOR Daily Floating Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars or LIBOR Daily Floating
Rate Loans, to convert Base Rate Loans to Eurocurrency Rate Loans or LIBOR Daily
Floating Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the applicable Borrower(s) shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
or LIBOR Daily Floating Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest

 

145



--------------------------------------------------------------------------------

Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans or LIBOR Daily Floating Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans or LIBOR Daily Floating Rate Loans, as applicable and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the applicable
Borrower(s) shall also pay accrued interest on the amount so prepaid or
converted. This Section 3.02 shall be subject to Section 3.03(c) hereof.

Section 3.03. Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a LIBOR
Daily Floating Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent reasonably determines that (A) deposits (whether in Dollars
or an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan or LIBOR Daily Floating Rate
Loan, or (B) adequate and reasonable means do not exist for (I) determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan or (II)
the LIBOR Daily Floating Rate (in each case with respect to clause (i) above,
“Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
reasonably determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or the LIBOR
Daily Floating Rate does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan or LIBOR Daily Floating Rate
Loan, as applicable, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans or LIBOR Daily Floating Rate Loans in the
affected currency or currencies shall be suspended, (to the extent of the
affected LIBOR Daily Floating Rate Loans, Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), LIBOR Daily Floating Rate Loans (to the extent of the
affected LIBOR Daily Floating Rate Loans) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein. This Section 3.03(a) shall be subject to
Section 3.03(c) hereof.

 

146



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the applicable Borrower and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of the first sentence of Section 3.03,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the applicable Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Loans, or (3) any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the applicable Borrower written notice thereof. This Section 3.03(b) shall be
subject to Section 3.03(c) hereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the applicable Borrower(s) or Required
Lenders notify the Administrative Agent (with, in the case of the Required
Lenders, a copy to the Borrower) that the applicable Borrower(s) or Required
Lenders (as applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03(c), are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the applicable Borrower(s) may amend this Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any

 

147



--------------------------------------------------------------------------------

proposed LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the applicable Borrower(s) unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the applicable
Borrower(s) and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended, (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the applicable Borrower(s) may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the reasonable discretion of the Administrative Agent in
consultation with the Borrower, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

Section 3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or the L/C Issuer;

 

148



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the applicable Borrower(s) will pay to
such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduced amount received or receivable.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower(s) will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company for any such reduction suffered; provided that
such amounts shall only be payable by the Borrower to the applicable Lender, the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company under this
Section 3.04(b) so long as it is such Lender’s, L/C Issuer’s or such Lender’s or
the L/C Issuer’s holding company’s general policy or practice to demand
compensation in similar circumstances under comparable provisions of similar
financing agreements.

 

149



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The applicable Borrower(s) shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or the L/C Issuer’s right to
demand such compensation, provided that no Loan Party shall be required to
compensate a Lender or the L/C Issuer pursuant to the provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The applicable Borrower(s) shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided that (i) the applicable Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender and (ii) such amounts shall only be payable
by the Borrower to the applicable Lender under this Section 3.04(e) so long as
it is in such Lender’s general policy or practice to demand compensation in
similar circumstances under comparable provisions of similar financing
agreements. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable 10 days
from receipt of such notice.

(f) For the avoidance of doubt, this Section 3.04 shall be subject to
Section 2.20.

 

150



--------------------------------------------------------------------------------

Section 3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the applicable Borrower (with
respect to any Borrowings made by such Borrower) shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense directly
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the applicable
Borrower (or any other Borrower);

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Multicurrency Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any foreign exchange losses and any loss or expense directly arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract (but expressly
excluding any loss of anticipated profits).

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded. For the avoidance of doubt,
this Section 3.05 shall be subject to Section 2.20.

Section 3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make any Credit
Extension to any Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of such Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
or the L/C Issuer requests compensation under Section 3.04, or any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i)

 

151



--------------------------------------------------------------------------------

would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The applicable Borrower(s) hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

Section 3.07. Survival. All obligations of the Loan Parties under this Article 3
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE 4

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01. Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension on the Closing Date
hereunder is subject to prior or concurrent satisfaction of the following
conditions precedent (subject to Section 6.12(c) hereof):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials and certain other documents to be agreed, a recent date
before the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and each other Loan Document,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

(ii) Notes executed by the Borrowers party to this Agreement on the Closing Date
in favor of each Lender requesting Notes;

(iii) (A) sufficient copies of each Organizational Document of each Loan Party,
as applicable, and, to the extent applicable, certified as of the Closing Date
or a recent date prior thereto by the appropriate Governmental Authority;
(B) signature and incumbency certificates of the officers of such Persons
executing the Loan Documents on behalf of each Loan Party; (C) copies of
resolutions of the Board of Directors or similar governing body of each Loan
Party approving and authorizing the execution, delivery and performance of this
Agreement and

 

152



--------------------------------------------------------------------------------

the other Loan Documents to which it is a party or by which it or its assets may
be bound as of the Closing Date and, in respect of the U.K. Borrower,
authorizing the Company to act as its agent in connection with the Loan
Documents, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
(D) other than with respect to the U.K. Borrower, a good standing certificate
from the applicable Governmental Authority of each Loan Party’s jurisdiction of
incorporation, organization or formation, dated the Closing Date or a recent
date prior thereto and (E) to the extent requested by the Administrative Agent
in respect of the U.K. Borrower, (i) copies of resolutions of its shareholders
approving the terms of, and the transactions contemplated by, the Loan Documents
to which the U.K. Borrower is a party and (ii) a certificate signed by a
Responsible Officer of the U.K. Borrower certifying that the U.K. Borrower
Sublimit would not cause any borrowing or similar limit binding on it to be
exceeded.

(iv) a favorable opinion of Brown Rudnick LLP, counsel for the U.S. Loan
Parties, Whyte Hirschboeck Dudek S.C., Wisconsin counsel for the Loan Parties
(or another law firm reasonably acceptable to Administrative Agent) and Brown
Rudnick LLP, U.K. counsel for the U.K. Borrower, in each case as to such matters
as the Administrative Agent may reasonably request, dated as of the Closing Date
and otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

(v) [reserved];

(vi) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since
September 27, 2014 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;

(vii) a certificate from the applicable Loan Party’s insurance broker or other
evidence satisfactory to the Administrative Agent that all insurance required to
be maintained pursuant to Section 6.05 is in full force and effect, together
with endorsements naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 6.05;

(viii) (A) evidence that the outstanding obligations under the Existing Credit
Agreement shall have been repaid in full and all commitments to lend or make
other extensions of credit thereunder shall have been terminated and (B) all
documents or instruments necessary to release or evidence the release of all
Liens securing the obligations under the Existing Credit Agreement or other
obligations thereunder being repaid on the Closing Date (the “Refinancing”);

(ix) a certificate attesting to the Solvency of the Company and its
Subsidiaries, taken as a whole, after giving effect to the Transactions (as
defined in the Solvency Certificate) and the Borrowings hereunder as if they
occurred on the Closing Date, from the Company’s chief financial officer,
substantially in the form of Exhibit M;

 

153



--------------------------------------------------------------------------------

(x) a certificate signed by the chief financial officer of the Company
certifying (on a Pro Forma Basis after giving effect to the incurrence of
Indebtedness under the Facilities, the Refinancing and the other transactions to
occur on the Closing Date) that the Company is in compliance with the financial
covenants in Section 7.07 as of the last day of the then-most recently completed
Test Period.

(xi) [Reserved].

(xii) Personal Property Collateral:

(A) evidence that each U.S. Loan Party shall have taken or caused to be taken
any action, executed and delivered or caused to be executed and delivered any
agreement, document or instrument (including any Intellectual Property Security
Agreements, intercompany notes evidencing Indebtedness permitted to be incurred
pursuant to Section 7.01(b) or (x), UCC financing statements, originals of
securities, instruments and chattel paper, any agreements governing deposit
and/or securities accounts, in each case, to the extent required under and
subject to the provisions of the Pledge and Security Agreement and any other
Collateral Documents) and made or caused to be made searches of UCC filings in
the jurisdiction of the chief executive office and state of organization of each
U.S. Loan Party and each jurisdiction where a UCC filing would need to be made
in order to perfect the Collateral Agent’s security interest in the Collateral,
or any filing or recording in furtherance thereof or in connection therewith, in
each case, to the extent reasonably required by the Collateral Agent and in each
case, subject to the provisions of the Pledge and Security Agreement and the
other provisions hereof;

(B) completed Perfection Certificate dated as of the Closing Date and executed
by a Responsible Officer of each U.S. Loan Party, together with all attachments
contemplated thereby;

(C) fully executed Intellectual Property Security Agreements, in proper form for
filing or recording in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, in accordance with Section 4.03
of the Pledge and Security Agreement; and

(D) evidence that each U.S. Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent.

 

154



--------------------------------------------------------------------------------

(b) Any fees required to be paid pursuant to the Fee Letter on or before the
Closing Date shall have been paid. It is hereby expressly acknowledged and
agreed that any fees paid pursuant to this clause (b) shall be paid in
accordance with the Flow of Funds Memorandum delivered by the Company to the
Administrative Agent on the Closing Date.

(c) The Company shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent reimbursable hereunder and invoiced prior to
or on the Closing Date). It is hereby expressly acknowledged and agreed that any
fees paid pursuant to this clause (c) shall be paid in accordance with the Flow
of Funds Memorandum delivered by the Company to the Administrative Agent on the
Closing Date

(d) USA Patriot Act. The Loan Parties shall have provided the documentation and
other information to the Administrative Agent and Lenders that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Patriot Act, to the extent the Company shall have
received written requests therefor at least seven (7) Business Days prior to the
Closing Date.

(e) The Closing Date shall have occurred on or before June 30, 2015.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 4.02. Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the satisfaction or waiver in accordance
with Section 10.01 of following conditions precedent:

(a) The representations and warranties of the Company and each other Loan Party
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any such
representation or warranty that is qualified by materiality or Material Adverse
Effect, in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.08(a) and (b) shall be
deemed to refer to the then-most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

155



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Multicurrency Revolving Credit Lenders (in the case of any Loans to
be denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Multicurrency Letter of Credit to be denominated in an Alternative Currency)
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a), (b) and, if
applicable, (d) have been satisfied on and as of the date of the applicable
Credit Extension.

Section 4.03. Conditions to the Restatement Date. The obligation of the L/C
Issuer and each Lender to make its Credit Extension hereunder on the Restatement
Date is subject to prior or concurrent satisfaction of the following conditions
precedent (subject to Section 6.12(c) hereof):

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or electronic copies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Restatement Date (or, in the case of certificates of
governmental officials and certain other documents to be agreed, a recent date
before the Restatement Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

(ii) (A) sufficient copies of each Organizational Document of each Loan Party,
as applicable, and, to the extent applicable, certified as of the date
hereofRestatement Date or a recent date prior thereto by the appropriate
Governmental Authority; (B) signature and incumbency certificates of the
officers of such Persons executing the Loan Documents on behalf of each Loan
Party; (C) copies of resolutions of the Board of Directors or similar governing
body of each

 

156



--------------------------------------------------------------------------------

Loan Party approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the date hereofRestatement Date and, in
respect of the U.K. Borrower, authorizing the Company to act as its agent in
connection with the Loan Documents, certified as of the date hereofRestatement
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; (D) other than with respect to the
U.K. Borrower, a good standing certificate from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation, dated as of the date hereofRestatement Date or a recent date prior
thereto and (E) to the extent requested by the Administrative Agent in respect
of the U.K. Borrower, (i) copies of resolutions of its shareholders approving
the terms of, and the transactions contemplated by, the Loan Documents to which
the U.K. Borrower is a party and (ii) a certificate signed by a Responsible
Officer of the U.K. Borrower certifying that the U.K. Borrower Sublimit would
not cause any borrowing or similar limit binding on it to be exceeded.

(iii) a favorable opinion of Brown Rudnick LLP, counsel for the Loan Parties,
dated as of the date hereofRestatement Date, in a form consistent with the
opinion delivered by Brown Rudnick LLP on the Closing Date (other than opinions
regarding real property); and

(iv) a certificate signed by a Responsible Officer of the Company certifying
(a) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (b) that there has been no event or circumstance since
September 24, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b) Concurrently with the making of the 2017 Refinancing Term Loans and the 2017
Incremental Term Loans, (a) the entire aggregate principal amount of the
Existing Term A Loans and (b) all accrued interest, fees and other amounts
accrued prior to this Agreement becoming effective in connection therewith shall
have been paid in full and all Interest Periods in respect thereof shall have
been terminated;

(c) Concurrently with the availability of the 2017 Revolving Credit Commitments,
(i) the Revolving Credit Commitments in effect immediately prior to this
Agreement becoming effective shall have been terminated and the entire aggregate
principal amount of the all Revolving Credit Loans outstanding immediately prior
to this Agreement becoming effective shall have been paid in full and (ii) all
accrued interest, fees and other amounts accrued prior to this Agreement
becoming effective in connection therewith shall have been paid in full and all
Interest Periods in respect thereof shall have been terminated;

(d) Any fees required to be paid pursuant to the Fee Letter on or before the
Restatement Date shall have been paid. It is hereby expressly acknowledged and
agreed that any fees paid pursuant to this clause (d) shall be paid in
accordance with the Flow of Funds Memorandum delivered by the Company to the
Administrative Agent on the Restatement Date.

 

157



--------------------------------------------------------------------------------

(e) The Company shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent reimbursable hereunder and invoiced prior to
or on the Restatement Date). It is hereby expressly acknowledged and agreed that
any fees paid pursuant to this clause (e) shall be paid in accordance with the
Flow of Funds Memorandum delivered by the Company to the Administrative Agent on
the Restatement Date

(f) The Loan Parties shall have provided the documentation and other information
to the Administrative Agent and Lenders that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, to the extent the Company shall have received written
requests therefor at least three (3) Business Days prior to the Restatement
Date.

(g) The Administrative Agent shall have received all documents or instruments
necessary to release or evidence the release of all Liens and to discharge any
mortgages recorded in favor of the Collateral Agent on real property securing
the obligations under the Original Credit Agreement.

(h)

The Restatement Date shall have occurred on or before October 31, 2017.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.03, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Restatement Date
specifying its objection thereto.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the L/C Issuer to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party makes the
following representations and warranties to each Lender and the L/C Issuer, on
the Restatement Date and on each Credit Date:

Section 5.01. Organization; Requisite Power and Authority; Qualification. Each
of the Borrowers and their Subsidiaries (other than any Immaterial Subsidiary)
(a) is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of its
jurisdiction of organization as identified in Schedule 5.01 as of the
Restatement Date, (b) has all requisite power and authority (i) to own and
operate its properties and carry on its business as now conducted and as
proposed to be conducted except to the extent the combined effect of all such
failures and exceptions would not have a Material Adverse Effect, (ii) to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and (iii) to the extent such concepts are applicable in
such jurisdictions, is qualified to do business and in good standing in every
jurisdiction where its assets are located and wherever necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and would not be reasonably expected
to have, a Material Adverse Effect.

 

158



--------------------------------------------------------------------------------

Section 5.02. Equity Interests and Ownership. The Equity Interests of each
Subsidiary of the Company (other than any Immaterial Subsidiary) and the other
Loan Parties have been duly authorized and validly issued and is fully paid and
non-assessable. As of the Restatement Date, there is no existing option,
warrant, call, right, commitment or other agreement to which the Borrowers or
any of their Subsidiaries (other than any Immaterial Subsidiary) is a party
requiring, and there is no membership interest or other Equity Interests of the
Borrowers or any of their Subsidiaries (other than any Immaterial Subsidiary)
outstanding which upon conversion or exchange would require, the issuance by
such Borrower or such Subsidiary of any additional membership interests or other
Equity Interests of such Borrower or such Subsidiary or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of such Borrower or
such Subsidiary. Schedule 5.02 correctly sets forth the organizational
structure, including the ownership interest of each Borrower and each of its
Subsidiaries in their respective Subsidiaries, and capital structure of the
Borrowers and their Subsidiaries as of the Restatement Date.

Section 5.03. Due Authorization. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party that is a party thereto.

Section 5.04. No Conflict. The execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate (i) any provision of any law or any governmental rule or regulation
applicable to the Borrowers or any of their Subsidiaries except to the extent
that such violation would not have a Material Adverse Effect, (ii) any of the
Organizational Documents of the Borrowers or any of their Subsidiaries, or
(iii) in any material respect, any order, judgment or decree of any court or
other agency of government binding on the Borrowers or any of their
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Borrowers or any of their Subsidiaries, except to the extent the combined
effect of all such conflicts, breaches and defaults would not have a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Company or any of its Subsidiaries
(other than any Liens permitted under any of the Loan Documents or created under
any of the Loan Documents in favor of the Collateral Agent, on behalf of the
Secured Parties); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of the Borrowers or any of their Subsidiaries, except (x) for such
approvals or consents which will be obtained on or before the Restatement Date
and disclosed in writing to Lenders or (y) to the extent the combined effect of
the failure to obtain all such approvals and consents would not have a Material
Adverse Effect.

 

159



--------------------------------------------------------------------------------

Section 5.05. Governmental Consents. As of the Restatement Date, the execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are parties and the consummation of the transactions contemplated by the Loan
Documents do not and will not require any registration with, consent or approval
of, or notice to, or other action to, with or by, any Governmental Authority,
unless such action is taken, notice given or consents obtained on or prior to
the Restatement Date and except for (a) filings and recordings with respect to
the Collateral to be made, or otherwise delivered to the Collateral Agent for
filing and/or recordation, on or before the Restatement Date and (b) those
registrations with, consents approvals or approvals of, or notices to, or other
action to, with or by, any Governmental Authority, the failure of which to
obtain, make or take would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.06. Binding Obligation. Each Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto and is the legally valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 5.07. Reserved.

Section 5.08. Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Company and its Subsidiaries as of the date thereof
and their results of operations, cash flows and changes in shareholders’ equity
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.

(b) The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated July 1, 2017, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

Section 5.09. No Material Adverse Effect. Since September 24, 2016, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

Section 5.10. No Restricted Junior Payments. Since September 24, 2016, neither
the Borrowers nor any of their Subsidiaries has directly or indirectly declared,
ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 7.04
(or, with respect to the period prior to the Restatement Date, would have been
permitted if this Agreement had been in effect at such time).

 

160



--------------------------------------------------------------------------------

Section 5.11. Adverse Proceedings, Etc. Except as set forth on Schedule 5.11, as
of the Restatement Date, there are no Adverse Proceedings, that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. Neither the Borrowers nor any of their Subsidiaries (a) is in violation
of any applicable laws (including Environmental Laws) that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

Section 5.12. Payment of Taxes. Except as otherwise permitted under Section
6.03, all federal, state and other Tax returns and Tax reports of the Borrowers
and their Subsidiaries required to be filed by any of them have been timely
filed (taking into account any extension of time granted to them), and all
federal, state and other Taxes shown on such Tax returns to be due and payable
and all federal, state, and other Taxes, assessments, fees and other
governmental charges upon the Borrowers and their Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable, except those (a) which are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made or provided in accordance with GAAP or (b) with respect
to which the failure to make such filing or payment would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. Each
Borrower has not received notice of any proposed federal, state or other Tax
assessment against such Borrower or any of its Subsidiaries except those
(a) which are being actively contested by such Borrower or such Subsidiary in
good faith and by appropriate proceedings and for which adequate reserves have
been made or provided in accordance with GAAP or (b) with respect to which the
failure to pay such proposed Tax assessment would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.13. Properties.

(a) Title. Each of the Borrowers and each of their Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in Intellectual Property) and (iv) good title to (in the case of all
other personal property) all of their respective properties and assets reflected
in their respective Audited Financial Statements referred to in Section 5.08 and
in the then-most recent financial statements delivered pursuant to Section 6.01,
in each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
Section 7.08, except for such defects in title, leasehold interest or licensed
interest as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as permitted by this Agreement or any
Collateral Document, all such properties and assets are free and clear of Liens
in all material respects.

 

161



--------------------------------------------------------------------------------

(b) Real Estate. As of the Restatement Date, Schedule 5.13(b) contains a true,
accurate and complete list of (i) all Domestic Real Estate Assets, the fee
interest with respect to which, is owned by a Loan Party and (ii) all leases,
licenses or other occupancy arrangements (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) currently in
effect with respect to any Material Real Estate Asset. Each lease or assignments
of lease affecting any Real Estate Asset of any U.S. Loan Party, regardless of
whether such U.S. Loan Party is the landlord or tenant (whether directly or as
an assignee or successor in interest) under such lease or assignment is in full
force and effect with respect to such U.S. Loan Party and the Company does not
have knowledge of any default that has occurred and is continuing thereunder,
except where such defaults individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect, and each such agreement
constitutes the legally valid and binding obligation of each applicable U.S.
Loan Party, enforceable against such U.S. Loan Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles.

(c) Intellectual Property. Each of the Borrowers and each of their Subsidiaries
owns or is validly licensed to use all Intellectual Property that is necessary
for the present conduct of its business, free and clear of Liens (other than
Permitted Liens), without conflict with the rights of any other Person unless
the failure to own or benefit from such valid license would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. As
of the Restatement Date, neither the Borrowers nor any of their Subsidiaries is
infringing, misappropriating, diluting or otherwise violating the Intellectual
Property rights of any other Person unless (x) such infringement,
misappropriation, dilution or violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or (y) set
forth on Schedule 5.13 hereof. As of the Restatement Date, other than as set
forth on Schedule 5.13(c), there is no pending or, to the best knowledge of the
Borrowers and their Subsidiaries, threatened claim, investigation, litigation or
other proceeding against the Borrowers or any of their Subsidiaries alleging any
such infringement, misappropriation, dilution or other violation that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Borrowers and their
Subsidiaries, during the past two (2) years (or earlier if presently not
resolved), no Person has infringed, misappropriated, diluted or otherwise
violated any Intellectual Property Assets unless such infringement,
misappropriation, dilution or violation would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Borrowers and each of their Subsidiaries has taken and are taking commercially
reasonable steps, consistent with industry standards, to maintain and protect
all Intellectual Property Assets that are material to the conduct of its
respective business unless failure to take such steps would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

162



--------------------------------------------------------------------------------

Section 5.14. Environmental Matters. Neither the Borrowers nor any of their
Subsidiaries nor any of their respective Real Property Facilities or operations
are subject to any outstanding written order, consent decree or settlement
agreement with any Person relating to any Environmental Law, any Environmental
Claim or any Hazardous Materials Activity that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
Neither the Borrowers nor any of their Subsidiaries or, to any Loan Party’s
knowledge, any predecessor of the Borrowers or any of their Subsidiaries, has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9604) or any comparable state law that would reasonably be expected to have a
Material Adverse Effect. There are no and, to each of the Borrowers’ and their
Subsidiaries’ knowledge, have been no, conditions, occurrences or Hazardous
Materials Activities which would reasonably be expected to form the basis of an
Environmental Claim against the Borrowers or any of their Subsidiaries or any
predecessor of the Borrowers or any of their Subsidiaries that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. None of the Borrowers’ and their Subsidiaries’ operations that involve
the generation, transportation, treatment, storage or disposal of hazardous
waste, including as defined under 40 C.F.R. Parts 260 et seq. or any state
equivalent, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect. Compliance with all requirements pursuant to or
under Environmental Laws would not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. No event or condition has
occurred or is occurring with respect to the Borrowers or any of their
Subsidiaries or, to any Loan Party’s knowledge, any predecessor of the Borrowers
or any of their Subsidiaries, relating to any Environmental Law or any Hazardous
Materials Activity which individually or in the aggregate has had, or would
reasonably be expected to have, a Material Adverse Effect.

Section 5.15. No Defaults. Neither the Borrowers nor any of their Subsidiaries
are in material default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except, in each case,
where the consequences, direct or indirect, of such default or defaults, if any,
would not reasonably be expected to have a Material Adverse Effect.

Section 5.16. Material Contracts. Schedule 5.16 contains a true, correct and
complete list of all agreements evidencing Contractual Obligations of the
Borrowers and their Subsidiaries in effect on the Restatement Date which are
required by U.S. securities laws to be filed by the Company as exhibits to the
periodic reports it files with the SEC except for employment agreements,
management contracts or compensatory plans, contracts or arrangements. Except as
set forth on Schedule 5.16, as of the Restatement Date, all Material Contracts
are in full force and effect and, to the Company’s knowledge, no defaults
currently exist thereunder.

 

163



--------------------------------------------------------------------------------

Section 5.17. Governmental Regulation.

(a) Neither the Borrowers nor any of their Subsidiaries is required to register
or is subject to regulation under (i) the Investment Company Act of 1940 or
(ii) any other federal or state statute or regulation which, in each case, may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.

(b) Neither the Borrowers nor any of their Subsidiaries are a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

Section 5.18. Margin Stock. After applying the proceeds of the Loans, not more
than 25% of the value of assets of the Borrowers and their Subsidiaries, taken
as a whole, consist of Margin Stock (within the meaning of Regulation U issued
by the FRB). Neither the Borrowers nor any of their Subsidiaries are engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

Section 5.19. Employee Matters. Neither the Borrowers nor any of their
Subsidiaries are engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against the Borrowers or any of their Subsidiaries,
or to the knowledge of the Borrowers, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrowers or any of their Subsidiaries or to the knowledge of the
Borrowers, threatened against any of them, (b) no strike or work stoppage in
existence or threatened involving the Borrowers or any of their Subsidiaries and
(c) to the knowledge of the Borrowers, no union representation question existing
with respect to the employees of the Borrowers or any of their Subsidiaries and,
to the knowledge of the Borrowers, no union organization activity that is taking
place, except (with respect to any matter specified in clause (a), (b) or (c)
above, either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.

Section 5.20. Employee Benefit Plans. Except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, the Borrowers, each of their Subsidiaries and each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan. Except as
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect, each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Code has received or requested a favorable
determination, opinion, or advisory letter from the Internal Revenue Service
indicating that such Employee Benefit Plan is so qualified and nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Employee Benefit Plan to lose its qualified status. Except as would
not reasonably expected, individually or in the aggregate, to result in a
Material Adverse Effect, no liability to the PBGC (other than

 

164



--------------------------------------------------------------------------------

required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by the Borrower, any of its Subsidiaries or any of their ERISA
Affiliates. No ERISA Event has occurred or is reasonably expected to occur that,
either alone or together with all other such ERISA Events, would reasonably be
expected to result in a Material Adverse Effect. Except to the extent required
under Section 4980B of the Code or similar state laws, no Employee Benefit Plan
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of the Borrowers, any of their
Subsidiaries or any of their respective ERISA Affiliates. Except as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, the present value of the aggregate benefit liabilities
under each Pension Plan sponsored, maintained or contributed to by the
Borrowers, any of their Subsidiaries or any of their ERISA Affiliates
(determined as of the end of the then-most recent plan year on the basis of the
actuarial assumptions specified for funding purposes in the then-most recent
actuarial valuation for such Pension Plan) did not materially exceed the
aggregate current value of the assets of such Pension Plan. For purposes of the
immediately preceding sentence, if as of the applicable valuation date the
Pension Plan has an adjusted funding target attainment percentage of at least
eighty percent (80%), the present value of aggregate benefit liabilities under
such Pension Plan shall be deemed not to materially exceed the aggregate current
value of the assets of such Pension Plan. Except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, as of the then-most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, in each case, prior to the Closing
Date, the potential liability of the Borrowers, their respective Subsidiaries
and their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is not more than zero. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, the
Borrowers, each of their respective Subsidiaries and each of their respective
ERISA Affiliates have complied with the requirements of Section 515 of ERISA
with respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.
Neither the Company nor any Subsidiary has received any notice or is otherwise
aware that its Foreign Pension Plans are not in compliance with their terms or
with the requirements of any applicable laws, statutes, rules, regulations and
orders, and the aggregate unfunded liabilities with respect to such Foreign
Pension Plans would not reasonably be expected to result in a Material Adverse
Effect.

Section 5.21. [Reserved].

Section 5.22. Solvency. The Loan Parties are, in the aggregate, and, upon the
incurrence of any Obligation by any Loan Party on any date on which this
representation and warranty is made, will be, in the aggregate, Solvent.

Section 5.23. [Reserved].

 

165



--------------------------------------------------------------------------------

Section 5.24. Compliance with Statutes, Etc. Except as set forth on Schedule
5.24, as of the Restatement Date, each of the Borrowers and their Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws with respect to any Real Property
Facility or the operations of the Borrowers or any of their Subsidiaries),
except such non-compliance that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 5.25. Disclosure. The written information (other than the Projections)
contained in any Loan Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of the
Borrowers or any of their Subsidiaries for use in connection with the
transactions contemplated hereby, taken as a whole, as and when furnished but
after giving effect to all supplements and updates provided thereto, is and will
be complete and correct in all material respects and does not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein, in light of the
circumstances under which such statements were or are made, not materially
misleading. Any projections and pro forma financial information contained in
such materials (the “Projections”) have been or will be prepared in good faith
based upon assumptions believed by the Company to be reasonable at the time such
Projections are furnished to the Lenders (it being understood that the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond the Company’s control, the Projections, by their nature, are
inherently uncertain and no assurances are being given by the Company that the
results reflected in the Projections will be achieved and actual results may
differ from the Projections and such differences may be material) (it being
understood that nothing under this Section 5.25 or any other provision of this
Agreement shall be construed to require the Company or any of its Subsidiaries
to deliver Projections). There are no facts known (or which should upon the
reasonable exercise of diligence be known) to the Borrowers (other than matters
of a general economic nature) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

Section 5.26. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness,” “Designated Senior Indebtedness” or any similar designation under
and as defined in any agreement governing any Subordinated Indebtedness and the
subordination provisions set forth in each such agreement are legally valid and
enforceable against the Loan Parties party thereto except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

166



--------------------------------------------------------------------------------

Section 5.27. PATRIOT Act; Sanctioned Persons.

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with (i) the United States Trading with the Enemy Act, the
International Emergency Economic Powers Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) and all other applicable
anti-corruption Laws, and (iii) the PATRIOT Act.

(b) Neither the Borrowers, nor any of their Subsidiaries nor, to the knowledge
of the Borrowers, any director, officer, employee, agent or affiliate of the
Borrowers is a Person that is, or is owned or controlled by Persons that are:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority (collectively, “Sanctions”) or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

Section 5.28. Use of Proceeds. The Borrowers will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in Section 6.14.

Section 5.29. Security Documents.

(a) The Pledge and Security Agreement, upon execution and delivery thereof by
the parties thereto, will create in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, a legal, valid and enforceable security
interest in the Personal Property Collateral and the proceeds described therein
and (i) when the Pledged Collateral is delivered to the Collateral Agent in
accordance with the terms of the Pledge and Security Agreement, the Lien created
under Pledge and Security Agreement shall constitute a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
U.S. Loan Parties in such Pledged Collateral, in each case prior and superior in
right to any other Person and (ii) when financing statements in appropriate form
are filed in the offices specified in the Perfection Certificate delivered on
the Closing Date, the Lien created under the Pledge and Security Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the U.S. Loan Parties in the Personal Property Collateral
described in such statements (other than Intellectual Property and any Personal
Property Collateral which may not be perfected by filing of a financing
statement) in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 7.02.

(b) Upon the recordation of the Pledge and Security Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Company
and the Collateral Agent) with the United States Patent and Trademark Office and
the United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified in the Perfection Certificate
delivered on or before the Closing Date, the Lien created under the Pledge and
Security Agreement shall, constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the U.S. Loan Parties in the
Intellectual Property of such Loan Parties described therein as “Collateral” to
the extent that a security interest therein may be perfected by filing in the
United States and such Lien is, in each case, prior and superior in right to the
Lien of any

 

167



--------------------------------------------------------------------------------

other Person other than Liens permitted by Section 7.02 (it being understood
that subsequent recordings in the United States Patent and Trademark Office and
the United States Copyright Office may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the U.S. Loan Parties after the Restatement
Date).

Section 5.30. Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents to which such Foreign Obligor is
party are, subject to Legal Reservations, in proper legal form under the Laws of
the jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of such Applicable Foreign Obligor Documents. It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents to which
such Foreign Obligor is a party that such Applicable Foreign Obligor Documents
be filed, registered or recorded with, or executed or notarized before, any
court or other authority in the jurisdiction in which such Foreign Obligor is
organized and existing or that any registration charge or stamp or similar Tax
be paid on or in respect of such Applicable Foreign Obligor Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
such Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c) There is no Tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents to which such Foreign Obligor is a party,
or (ii) in the case of any payment by the U.K. Borrower pursuant to the
Applicable Foreign Obligor Documents on a payment to a Lender which is (1) a
Qualifying Lender pursuant to clause (a) of the definition thereof or (2) a
Treaty Lender and the payment is one specified in a direction given by the
Commissioners of Revenue and Customs under Regulation 2 of the Double Taxation
Relief (Taxes on Income) (General) Regulations 1970 (SI 1970/488).

 

168



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

ARTICLE 6

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 6.

Section 6.01. Financial Statements and Other Reports. The Company will deliver
to the Administrative Agent and Lenders:

(a) Quarterly Financial Statements. Promptly when available, and in any event
within 55 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Restatement Date
occurs, the consolidated balance sheets of the Company and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of the Company and its Subsidiaries
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter, setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification with respect thereto (it being agreed that the furnishing
of the Company’s quarterly report on Form 10-Q for such Fiscal Quarter, as filed
with the SEC, will satisfy the Company’s obligations under this Section 6.01(a)
with respect to such Fiscal Quarter).

(b) Annual Financial Statements. As soon as available, and in any event within
120 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Restatement Date occurs, (i) the consolidated balance sheets of the
Company and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year, in
reasonable detail, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by the Company, or
reasonably satisfactory to the Administrative Agent (which report and/or the
accompanying financial statements shall be unqualified as to going concern and
scope of audit), and shall be

 

169



--------------------------------------------------------------------------------

prepared in accordance with audit standards of the Public Accounting Oversight
Board and applicable Laws (it being agreed that the furnishing of the Company’s
annual report on Form 10-K for such year, as filed with the SEC, will satisfy
the Company’s obligation under this Section 6.01(b) with respect to such year).

(c) Compliance Certificate. Promptly when available, and in any event within 55
days after the end of each of the first three Fiscal Quarters and within 120
days after the end of each Fiscal Year, a duly executed and completed Compliance
Certificate.

(d) Certificate Regarding Change In GAAP. If any change in GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of the Company most recently theretofore delivered under Section 6.01(a)
or Section 6.01(b) hereof that has had, or could have, a significant effect, as
determined by Company in its good faith judgment, on the calculations of any
ratio or covenant hereunder, the Company shall deliver a certificate specifying
in reasonable detail the nature of such change and the effect thereof on such
calculations.

(e) Notice of Default. Promptly upon any Responsible Officer of any Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to any Borrower with respect
thereto; (ii) that any Person has given any notice to any Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.01(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of a Responsible Officer specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given and action taken by any such Person and the nature of such claimed Event
of Default, Default, default, event or condition, and what action such Borrower
has taken, is taking and proposes to take with respect thereto.

(f) Notice of Litigation. Promptly upon any Responsible Officer of any Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by any Borrower to the Lenders or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), would be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to the Borrowers to
enable the Lenders and their counsel to evaluate such matters; provided that the
Borrowers shall not be required to compromise in any way their attorney-client
privilege provided that a press release (describing the required information in
clauses (i) or (ii) of this Section 6.01(f)) delivered in accordance with
Sections 6.01(l) and 6.01(o) shall be deemed to satisfy the requirements in this
Section 6.01(f) unless additional information is requested by Lenders in
accordance with this Section 6.01(f), in which case the Borrowers shall be
required to so deliver such information in accordance with this Section 6.01(f).

 

170



--------------------------------------------------------------------------------

(g) ERISA. Provided that the Borrowers shall not be required to compromise in
any way their attorney-client privilege, (i) promptly upon becoming aware of the
occurrence of or forthcoming occurrence of any ERISA Event that would reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect, a written notice specifying the nature thereof, what action any
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness
upon request, copies of (A) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Company, any of its Subsidiaries
or any of their respective ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan; (B) all notices received by any Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (C) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.

(h) [Reserved].

(i) Insurance Report. As soon as practicable and in any event by the last day of
each Fiscal Year, a certificate from the Company’s insurance broker(s) outlining
all material insurance coverage maintained as of the date of such certificate by
the Company and its Subsidiaries.

(j) Information Regarding Collateral. The Company agrees promptly (and in any
event no later than the earlier of (x) 30 days after such change and (y) if
applicable, 10 days prior to the date on which the perfection of the Liens under
the Collateral Documents would (absent additional filings or other actions)
lapse, in whole or in part, by reason of such change) to (i) furnish to the
Collateral Agent written notice of any change (A) in any Loan Party’s corporate
name, (B) in any Loan Party’s identity or corporate structure, (C) in any Loan
Party’s jurisdiction of organization or (D) in any Loan Party’s Federal Taxpayer
Identification Number or state organizational identification number and
(ii) with respect to any U.S. Loan Party, make all filings under the UCC or
otherwise that are required in order for the Collateral Agent to continue at all
times following such change to have a valid, legal and perfected security
interest in all material respects in all the Collateral as contemplated in the
Collateral Documents; provided that, in connection with any change completed in
connection with the Reorganization, the Company shall not be required to take
any steps under this Section 6.01(j)(ii) until the date that is ninety (90) days
following the date of such change (for the avoidance of doubt, the Company and
its Subsidiaries shall not be required to comply with this Section 6.01(j) for
90 days in regards to each step of the Reorganization; if an additional change
occurs with respect to the same Subsidiary or Collateral subject to the initial
change(s) within a 90 day period, the Company and its Subsidiaries will have an
additional 90 day period to comply with Section 6.01(j) in regards to the new
change (and shall not be required comply with Section 6.01(j) in regards to the
initial change assuming that such change was changed by the subsequent change
rendering compliance with Section 6.01(j) unnecessary). The Company also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

 

171



--------------------------------------------------------------------------------

(k) Annual Collateral Verification. Within 90 days after the end of each Fiscal
Year, with respect to the preceding Fiscal Year, the Company shall deliver to
the Administrative Agent a certificate of its Responsible Officer certifying
that all UCC financing statements (including fixtures filings, as applicable)
and all supplemental Intellectual Property security agreements (including the
Intellectual Property Security Agreements) or other appropriate filings,
recordings or registrations, (that are required to have been filed pursuant to
the Collateral Documents) have been filed of record in each governmental,
municipal or other appropriate office in each applicable jurisdiction to the
extent necessary to effect, protect and perfect the security interests in the
Collateral owned by the U.S. Loan Parties as of such date, in accordance with
the Collateral Documents, subject to the compliance periods set forth therein,
for a period of not less than 18 months after the date hereof or the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).(as such period may be extended from
time to time by the Administrative Agent or the Collateral Agent).

(l) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Company to its security holders acting in such
capacity or by any Subsidiary of the Company to its security holders other than
the Company or another Subsidiary of the Company, (B) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Company or any of its Subsidiaries with any securities exchange or with the SEC
or any other Governmental Authority, provided that the Company shall not be
required to compromise in any way its attorney-client privilege and (C) all
press releases and other statements filed with and/or furnished to the SEC by
Company concerning the Company or any of its Subsidiaries and (ii) such other
information and data with respect to the Company or any of its Subsidiaries as
from time to time may be reasonably requested by the Administrative Agent or any
Lender, provided that the Company and its Subsidiaries shall not be required to
compromise in any way their attorney-client privilege.

(m) Certification of Public Information. The Borrowers and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 6.01 or otherwise
(the “Company Materials”) are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that the Company has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for such Public Lenders. The Company agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Company
which is suitable to make available to Public Lenders. If the Company has not
indicated whether a document or notice delivered pursuant to this Section 6.01
contains Non-Public Information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material Non-Public Information with respect to
the Company, its Subsidiaries and their securities.

 

172



--------------------------------------------------------------------------------

(n)

(i) Immaterial Subsidiaries. Together with each delivery of a Compliance
Certificate pursuant to Section 6.01(c) hereof, a certificate of a Responsible
Officer of the Company designating any Subsidiary that qualifies as an
Immaterial Subsidiary, and certifying that such Immaterial Subsidiary, together
with all other Immaterial Subsidiaries, (x) has assets comprising less than 5%
of Total Assets on the last day of the immediately preceding Fiscal Quarter or
Fiscal Year, as applicable, and (y) contributes less than 5% of Consolidated
Adjusted EBITDA for the period of four consecutive Fiscal Quarters ending on the
last day of the immediately preceding Fiscal Quarter or Fiscal Year, as
applicable, which certificate shall be deemed to supplement Schedule 1.01(D)(2)
for all purposes hereof; provided that any Domestic Subsidiary that shall have
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement and otherwise complied with the provisions of Section 6.10 shall be
deemed not to be an Immaterial Subsidiary and excluded from the calculations set
forth above unless the Company later designates such Subsidiary as an Immaterial
Subsidiary.

(ii) Immaterial Domestic Subsidiaries. Together with each delivery of a
Compliance Certificate pursuant to Section 6.01(c) hereof, a certificate of a
Responsible Officer of the Company designating any Domestic Subsidiary that
qualifies as an Immaterial Domestic Subsidiary, and certifying that such
Immaterial Domestic Subsidiary, together with all other Immaterial Domestic
Subsidiaries, (x) has assets comprising less than 510% of Total Assets of the
Company and its Domestic Subsidiaries on the last day of the immediately
preceding Fiscal Quarter or Fiscal Year, as applicable, and (y) contributes less
than 510% of Consolidated Adjusted EBITDA of the Company and its Domestic
Subsidiaries for the period of four consecutive Fiscal Quarters ending on the
last day of the immediately preceding Fiscal Quarter or Fiscal Year, as
applicable, which certificate shall be deemed to supplement Schedule 1.01(D)(1)
for all purposes hereof; provided that any Domestic Subsidiary that shall have
become a Guarantor hereunder and a Grantor under the Pledge and Security
Agreement and otherwise complied with the provisions of Section 6.10 shall be
deemed not to be an Immaterial Domestic Subsidiary and excluded from the
calculations set forth above unless the Company later designates such Subsidiary
as an Immaterial Domestic Subsidiary.

(o) Electronic Delivery. Documents required to be delivered pursuant to Sections
6.01(a), 6.01(b), 6.01(d) or 6.01(l) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the internet and, other than information
required to be delivered pursuant to Section 6.01(l), informs the Administrative
Agent in writing on the same date of such posting; or (ii) on which such
documents are posted on the Company’s behalf on an internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial or governmental, third-party website or whether sponsored by the
Administrative Agent) and, other than information required to be delivered
pursuant to Section 6.01(l) informs the Administrative Agent in writing on the
same date of such posting. Notwithstanding anything contained herein, in every
instance the Company shall be required to provide electronic or paper copies of
the Compliance Certificates required

 

173



--------------------------------------------------------------------------------

by Section 6.01(c) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery of or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it from the Administrative Agent or maintaining its
copies of such documents.

(p) Know Your Customer Requirements. Promptly following any request therefor,
the Company shall provide information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.

Section 6.02. Existence. Except to the extent not prohibited under Section 7.08
(other than Section 7.08(s)) or if otherwise permitted hereunder, each Loan
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business (except, other than with respect
to the Company, to the extent failing to so preserve and keep its existence
and/or such rights, franchises, licenses and permits would not reasonably be
expected to cause a Material Adverse Effect).

Section 6.03. Payment of Taxes and Claims. Each Loan Party will, and will cause
each of its Subsidiaries to, pay all Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty or fine accrues thereon, and all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any material penalty or
fine shall be incurred with respect thereto; provided, (i) no such Tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (x) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor and (y) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, and which is not permitted pursuant
to Section 7.02 such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim or (ii) failure to
make such payment would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. No Loan Party will, nor will
it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than the Company or any of
its Subsidiaries).

Section 6.04. Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties reasonably necessary in the operation of or used or useful in the
business of the Company and its Subsidiaries and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof.
Nothing in this Section 6.04 shall prevent (a) Dispositions, consolidations or
mergers in accordance with Section 7.08 or (b) the abandonment of rights,
franchises, licenses, trade names, copyrights, patents, trademarks or other
Intellectual Property in accordance with Section 7.08(g).

 

174



--------------------------------------------------------------------------------

Section 6.05. Insurance. The Borrowers will maintain or cause to be maintained,
with financially sound and reputable insurers, such public liability insurance,
third-party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage, in respect of
the assets, properties and businesses of the Borrowers and their Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Company will
maintain or cause to be maintained (a) [reserved] and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall name the Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear or
contain a loss payable clause or endorsement, reasonably satisfactory in form
and substance to the Collateral Agent, that names the Collateral Agent, on
behalf of the Secured Parties, as the loss payee thereunder, as applicable, and
provide for at least fifteen (15) days’ (or such shorter period as may be
consented to by the Collateral Agent in its reasonable discretion) prior written
notice to the Collateral Agent of any cancellation of such policy ; provided
that if the Company uses commercially reasonable efforts to obtain the agreement
of its then existing insurance companies to deliver such prior written notice of
cancellation and is unable to obtain such agreement from its insurers, then the
Administrative Agent shall waive such requirement; provided, further that,
unless an Event of Default shall have occurred and be continuing, the Collateral
Agent shall turn over to the applicable Borrower any amounts received by it as
loss payee under any casualty insurance maintained by such Borrower or its
Subsidiaries, the disposition of such amounts to be subject to the provisions of
Section 2.05(c)(ii), and, unless an Event of Default shall have occurred and be
continuing, the Administrative Agent agrees that the applicable Borrower and/or
the applicable Subsidiary shall have the sole right to adjust or settle any
claims under such insurance.

Section 6.06. Books and Records; Inspections. Each Loan Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true and correct entries in conformity in all material respects with
GAAP shall be made of all dealings and transactions in relation to its business
and activities. Each Loan Party will, and will cause each of its Subsidiaries
to, permit representatives of the Administrative Agent (and, after the
occurrence and during the continuation of an Event of Default, of each Lender),
at the expense of the Lenders (or, after the occurrence and during the
continuation of an Event of Default, at the expense of the Company) to visit and
inspect any of the properties of any Loan Party and any of its respective
Subsidiaries (subject to the rights of lessees or sublessees thereof and subject
to any restrictions or limitations in the applicable lease, sublease or other
written occupancy arrangement pursuant to which Borrowers or such their
Subsidiary is a party), to inspect, copy and

 

175



--------------------------------------------------------------------------------

take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their officers
and independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested.

Section 6.07. [Reserved].

Section 6.08. Compliance with Laws. Each Loan Party will comply, and shall cause
each of its Subsidiaries, if any, on or occupying any Real Property Facilities
to comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws), except
in such instances in which the failure to comply therewith would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

Section 6.09. Environmental Matters.

(a) Environmental Disclosure. Provided that the Company and its Subsidiaries
shall not be required to compromise in any way their attorney-client privilege
(except that such attorney-client privilege shall not be asserted in connection
with any environmental audits, investigations, analyses and reports of any kind
or character prepared by a third party that is not legal counsel for the Company
or any of its Subsidiaries), the Company will deliver to the Administrative
Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Company or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters relating to the
Company or any of its Subsidiaries or any Real Property Facility or with respect
to any Environmental Claims that would reasonably be expected to have a Material
Adverse Effect;

(ii) promptly upon a Responsible Officer, the Vice President
(Facilities/Environmental, Health and Safety/Real Estate) or Senior Manager
(Corporate Environmental, Health and Safety) obtaining knowledge thereof,
written notice describing in reasonable detail (A) any Release required to be
reported to any Governmental Authority under any applicable Environmental Laws
unless the Company reasonably determines that such Release would not reasonably
be expected to have a Material Adverse Effect, (B) any remedial action taken by
any Borrower or any other Person in response to (1) any Hazardous Materials
Activities the existence of which would reasonably be expected to result in one
or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect or (2) any Environmental Claims that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect and (C) any Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Real Property Facility that
could cause such Real Property Facility or any part thereof to be subject to any
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws, except to the extent that such restrictions,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect;

 

176



--------------------------------------------------------------------------------

(iii) as soon as practicable following the sending or receipt thereof by the
Company or any of its Subsidiaries, a copy of any and all written communications
with respect to (A) any Environmental Claims that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
(B) any Release required to be reported to any Governmental Authority that would
reasonably be expected to have a Material Adverse Effect and (C) any request for
information from any Governmental Authority that suggests such Governmental
Authority is investigating whether the Company or any of its Subsidiaries may be
potentially responsible for any Hazardous Materials Activity that would
reasonably be expected to have a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets or property by the Company or any of its
Subsidiaries that would reasonably be expected to (1) expose the Company or any
of its Subsidiaries to, or result in, Environmental Claims that would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (2) affect the ability of the Company or any of its Subsidiaries to maintain
in full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (B) any proposed
action to be taken by the Company or any of its Subsidiaries to modify current
operations in a manner that would reasonably be expected to subject the Company
or any of its Subsidiaries to any additional obligations or requirements under
any Environmental Laws that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 6.09(a).

(b) Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (ii) make an
appropriate response to any Environmental Claim against such Loan Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

177



--------------------------------------------------------------------------------

Section 6.10. Subsidiaries.

(a) Unless such Person qualifies as an Excluded Subsidiary, in the event that
any Person becomes a Subsidiary of the Company:

(i) the Company shall promptly (and in any event within thirty (30) Business
Days, or such later date as agreed to by the Administrative Agent in its sole
discretion) cause such Subsidiary to become a Subsidiary Guarantor hereunder and
a Grantor under the Pledge and Security Agreement by executing and delivering to
the Administrative Agent and the Administrative Agent a Counterpart Agreement;
and

(ii) the Company and such Subsidiary shall promptly (and in any event within
thirty (30) Business Days, or such later date as agreed to by the Administrative
Agent in its sole discretion) take all such actions and execute and deliver, or
cause to be executed and delivered, all such documents, instruments, agreements
and certificates reasonably requested by the Collateral Agent, including those
which are similar to those described in Sections 4.01(a)(iii) and 4.01(a)(xii).

(b) In the event that any Person becomes a First-Tier Foreign Subsidiary or
Excluded Disregarded Entity, and the Equity Interests of such Foreign Subsidiary
or Excluded Disregarded Entity are owned by the Company or by any Domestic
Subsidiary thereof (other than any Excluded Subsidiary), the Company shall, or
shall cause such Domestic Subsidiary to, promptly (and in any event within
thirty (30) Business Days, or such later date as agreed to by the Administrative
Agent in its sole discretion) deliver all such documents, instruments,
agreements and certificates as are similar to those described in
Section 4.01(a)(iii) (other than in regards to Immaterial Foreign Subsidiaries
(as defined in the Pledge and Security Agreement)), and the Company shall take,
or shall cause such Domestic Subsidiary to take, all of the actions referred to
in Section 4.01(a)(xii) necessary to grant and to perfect a First Priority Lien
in favor of the Collateral Agent, for the benefit of the Secured
Parties,required under the Pledge and Security Agreement in 65% of the Equity
Interests of such First-Tier Foreign Subsidiary or Excluded Disregarded Entity,
as applicable (it being understood and agreed that (x) no actions to grant or
perfect any lien or security interest in a Foreign Jurisdiction or under the
laws of a Foreign Jurisdiction shall be required to be undertaken with respect
to such Equity Interests and (y) neither the Company nor any of its Subsidiaries
shall be required to enter into any security agreements or pledge agreements
governed by laws of any non-U.S. jurisdictions).

(c) With respect to any Person that becomes a Domestic Subsidiary of the
Company, the Company shall promptly (and in any event within fifteentwenty
(1520) Business Days after such Person becoming a Domestic Subsidiary, or such
later date as agreed to by the Administrative Agent in its sole discretion) send
to the Administrative Agent written notice setting forth with respect to such
Person (x) the date on which such Person became a Domestic Subsidiary of the
Company and (y) all of the data required to be set forth in Schedule 5.01 with
respect to Subsidiaries of the Company, and such written notice shall be deemed
to supplement Schedule 5.01 for all purposes hereof.

Section 6.11. [Reserved].

Section 6.12. Further Assurances.

 

178



--------------------------------------------------------------------------------

(a) At any time or from time to time upon the request of the Administrative
Agent (but subject to the Collateral Documents, if applicable), each Loan Party
will, at its expense, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as the Administrative Agent or the
Collateral Agent may reasonably request in order to effect fully the purposes of
the Loan Documents. In furtherance and not in limitation of the foregoing, the
Company shall take such actions as the Administrative Agent or the Collateral
Agent may reasonably request from time to time to ensure that (i) the
Obligations of the Company are (A) guaranteed by each Subsidiary that is not an
Excluded Subsidiary and (B) secured by substantially all of the assets of the
Company and the Subsidiary Guarantors (other than Real Estate Assets) and all of
the outstanding Equity Interests of the Domestic Subsidiaries (other than
Excluded Subsidiaries pursuant to clauses (i), (iii) and (iv) of the definition
of “Excluded Subsidiary”) and 65% of the Equity Interests of First-Tier Foreign
Subsidiaries and Excluded Disregarded Entities and (ii) the Obligations of the
Foreign Obligors are guaranteed by the Company and each Subsidiary Guarantor,
subject in each case, to the provisions set forth herein, in the Pledge and
Security Agreement and the other Loan Documents, as applicable.

(b) If, at any time and from time to time, any Immaterial Domestic Subsidiary
that is not a Loan Party, together with all other Immaterial Domestic
Subsidiaries, (i) has assets comprising more than 510% of Total Assets of the
Company and its Subsidiaries on the last day of the then-most recent Fiscal
Quarter or Fiscal Year for which financial statements are required to be
delivered pursuant to this Agreement or (ii) contributes more than 510% of the
Consolidated Adjusted EBITDA of the Company and its Subsidiaries for the period
of four Fiscal Quarters ending on the last day of the Fiscal Quarter or Fiscal
Year then-most recently ended for which financial statements are required to be
delivered pursuant to this Agreement, then the Company shall, not later than 30
days after the date by which financial statements for such Fiscal Quarter or
Fiscal Year are required to be delivered pursuant to this Agreement, cause one
or more Immaterial Domestic Subsidiaries to become Loan Parties such that the
conditions contained in clauses (i) and (ii) of this Section 6.12(b) cease to be
true.

(c) The Company shall, or cause the applicable Loan Party to, complete the
actions listed on Schedule 6.12(c) by the times stated therein (or such later
date as may be consented to by the Administrative Agent in its reasonable
discretion). This Section 6.12 is subject in all respects to Sections 2.20 and
2.21.

Section 6.13. Maintenance of Ratings.

Unless otherwise consented to by the Administrative Agent, at all times, the
Company shall use commercially reasonable efforts to maintain (i) a public
corporate family rating issued by Moody’s and a public corporate credit rating
issued by S&P and (ii) a public credit rating from each of Moody’s and S&P with
respect to each of the facilities provided hereunder and the Senior Notes.

 

179



--------------------------------------------------------------------------------

Section 6.14. Use of Proceeds.

(a) The proceeds of the Term Loans and the Revolving Credit Loans on the Closing
Date shall be applied by the Borrowers to consummate the Refinancing. The
proceeds of the 2017 Refinancing Term Loans made on the Restatement Date
pursuant to Section 2.01(a) hereof shall be used on the Restatement Date to
prepay in full all Existing Term A Loans. The proceeds of the 2017 Incremental
Term Loans made on the Restatement Date pursuant to Section 2.01(a) hereof shall
be used to pay Convertible Note Repayment Obligations, purchase, repurchase or
redeem Convertible Notes pursuant to Section 7.04(c)(y), to fund the Convertible
Note Repayment Reserve as permitted hereunder, and for working capital and all
other general corporate purposes. The proceeds of the 2018 Refinancing Term
Loans made on the First Amendment Effective Date pursuant to the First Amendment
shall be used (i) on the First Amendment Effective Date to prepay in full all
2017 Refinancing Term Loans outstanding immediately prior to the Refinancing
(under and as defined in the First Amendment) and (ii) for working capital and
general corporate purposes of the Borrowers and their respective Subsidiaries,
including Permitted Acquisitions and permitted capital expenditures.

(b) The proceeds of the Revolving Credit Loans, Swing Line Loans and Letters of
Credit made or issued after the Closing Date shall be applied by the Borrowers
to the working capital and general corporate purposes of the Borrowers and their
respective Subsidiaries, including Permitted Acquisitions and permitted capital
expenditures, and may be used to pay Convertible Note Repayment Obligations,
purchase, repurchase or redeem Convertible Notes pursuant to Section 7.04(c)(y)
or fund the Convertible Note Repayment Reserve as permitted hereunder. The
proceeds of the 2018 Revolving Credit Facility made on the First Amendment
Effective Date pursuant to the First Amendment shall be used (i) on the First
Amendment Effective Date to prepay in full all of the 2017 Revolving Credit
Facility outstanding immediately prior to the Refinancing (under and as defined
in the First Amendment) and (ii) thereafter, for working capital and general
corporate purposes of the Borrowers and their respective Subsidiaries, including
Permitted Acquisitions and permitted capital expenditures.

(c) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes or might cause such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the FRB
or any other regulation thereof or to violate the Exchange Act.

Section 6.15. Senior Notes Repayment. From and after the Springing Maturity Date
through the earlier of (i) the repayment, redemption or defeasance of the Senior
Notes and (ii) a Qualified Refinancing, the Company and its Subsidiaries shall
maintain sufficient Qualified Cash and/or availability under the Revolving
Credit Facility (or availability under other committed credit facilities) to
repay, redeem or defease the Senior Notes in full on the Senior Notes Maturity
Date.

 

180



--------------------------------------------------------------------------------

ARTICLE 7

NEGATIVE COVENANTS

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article 7.
Notwithstanding any other provisions set forth herein, all baskets under this
Article 7 shall be deemed unused and otherwise fully available as of the
Restatement Date.

Section 7.01. Indebtedness. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Loan Party to the Company or any Subsidiary; provided
(i) all such Indebtedness owed to a U.S. Loan Party shall be (x) evidenced by
the Intercompany Note and (y) subject to a First Priority Lien pursuant to the
Pledge and Security Agreement and (ii) all such Indebtedness that is owed to a
Loan Party that is not a U.S. Loan Party or to a Subsidiary that is not a Loan
Party shall be unsecured and subordinated in right of payment to the payment in
full of the Obligations pursuant to the terms of the Intercompany Note (which
terms shall limit the obligation to subordinate to the extent that material
adverse tax consequences under Section 956 of the Code will arise from such
subordination);

(c) obligations in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, bid, stay, customs, appeal,
replevin, statutory and surety bonds and performance and completion guaranties
provided by the Company or any Subsidiary in the ordinary course of business;

(d) Indebtedness (i) in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts or (ii) arising from the honoring
by a bank or other financial institution of a check, draft, credit card,
purchase card or similar instrument drawn against insufficient funds in the
ordinary course of business or other cash management services (including
automated clearinghouse (ACH) transfers) in the ordinary course of business;
provided that such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(e) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price, earn-out, dissenting stockholder, or similar
obligations (including Indebtedness consisting of the deferred or contingent
purchase price of property or services acquired in a Permitted Acquisition and
any other acquisition constituting a permitted Investment), or from guaranties
or letters of credit, surety bonds or performance bonds securing the performance
of any Borrower or any Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions, permitted Investments or permitted dispositions of
any business, assets or Subsidiary of the Company or any of its Subsidiaries;

 

181



--------------------------------------------------------------------------------

(f) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Company or any of its Subsidiaries, in each case after
the Restatement Date as the result of a Permitted Acquisition or any other
acquisition constituting a permitted Investment, provided that (w) such
Indebtedness existed at the time such Person became a Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, (x) such Indebtedness is not guaranteed in any respect by the Company
or any Subsidiary (other than by any such person that so becomes a Subsidiary),
(y) in the case of any such Person that is a Loan Party, the Company is in pro
forma compliance with the financial covenants set forth in Section 7.07 and
(z) in the case of any such Person that is not a Loan Party, the aggregate
amount thereof does not exceed at any one time outstanding, together with
(A) any Indebtedness incurred pursuant to Sections 7.01(m)(ii), 7.01(n)(i), and
7.01(q) and (B) any Priority Incremental Obligations, the Priority Debt Cap; and
(ii) any Permitted Refinancing of any Indebtedness specified in subclause (i)
above, provided that such Permitted Refinancing shall not be secured by any
assets other than the assets securing the Indebtedness being renewed, extended
or refinanced and the proceeds of such asset or supporting obligations in
connection therewith;

(g) guaranties by the Company and its Subsidiaries with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 7.01 (except that a
Subsidiary that is not a U.S. Loan Party may not by virtue of this clause
(g) guaranty any Indebtedness that such Subsidiary could not otherwise incur
under this Section 7.01); provided that (i) if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations, (ii) no guaranty
by any Subsidiary of any Junior Financing shall be permitted unless such
Subsidiary shall have also guarantied the Obligations pursuant to the Guaranty
and (iii) any guaranty by a U.S. Loan Party of Indebtedness of a Subsidiary that
is not a U.S. Loan Party would have been permitted as an Investment pursuant to
Section 7.06(l);

(h) Indebtedness described in Schedule 7.01 and any Permitted Refinancing
thereof;

(i) Indebtedness (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Hedge Agreements entered into in the ordinary
course of business and not for speculative purposes;

(j) (i) the Senior Notes in an aggregate principal amount not to exceed
$1,000,000,0001,350,000,000 and any Permitted Refinancing thereof (which, for
the avoidance of doubt, shall include the Permitted Escrow Notes and any
Permitted Refinancing of such Permitted Refinancing) and (ii) the Convertible
Notes and any Permitted Refinancing thereof;

(k) (1) unsecured Indebtedness (including Subordinated Indebtedness and
Indebtedness convertible into equity of the Company) that (i) matures after, and
does not require any scheduled amortization or other scheduled or mandatory
payments of principal or first scheduled put right prior to, the date which is
at least 120 days after the

 

182



--------------------------------------------------------------------------------

latest maturity date of the Term Loans (it being understood that such
Indebtedness may have mandatory prepayment, repurchase or redemption provisions
satisfying the requirement of clause (ii) hereof), (ii) has terms and conditions
(other than interest rates, fees, funding discounts, redemption premiums and, to
the extent customary, subordination terms), taken as a whole, that are not
materially less favorable to the Company than the terms and conditions for the
Term Facility as determined in good faith by the Company, (iii) shall not be at
any time guaranteed by any Subsidiaries other than Subsidiaries that are
Guarantors and the terms of such guarantee shall be no more favorable to the
secured parties in respect of such Indebtedness than the terms of the Guaranty
and (iv) is incurred by the Company; provided that both immediately prior and
after giving effect to the incurrence thereof, (x) no Default or Event of
Default shall exist or result therefrom and (y) the Company will be in pro forma
compliance with the financial covenants set forth in Section 7.07 and (2) the
2017 Notes in an aggregate principal amount not to exceed $500,000,000;

(l) Indebtedness of any Subsidiary that is not a Loan Party to the Company or
any Subsidiary; provided that such Indebtedness owed to any (i) U.S. Loan Party
shall be evidenced by an Intercompany Note and shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement and (ii) any Loan
Party that is not a U.S. Loan Party or to a Subsidiary that is not a Loan Party,
shall be unsecured;

(m) (i) deposits or guaranties incurred in the ordinary course of business and
required by any Governmental Authority in a foreign jurisdiction to conduct
business in such jurisdiction and (ii) Indebtedness of (including, for the
avoidance of doubt, guaranties by) any Subsidiary that is not a U.S. Loan Party;
provided that the aggregate amount of all such Indebtedness permitted by this
clause (ii), together with (A) any indebtedness incurred pursuant to Sections
7.01(f) by non-Loan Parties, 7.01(n)(i), and 7.01(q) and (B) any Priority
Incremental Obligations, shall not exceed the Priority Debt Cap at any time;

(n) (i) Indebtedness of the Company and any of its Subsidiaries incurred to
finance or refinance the acquisition, leasing, construction or improvement of
fixed or capital assets (whether pursuant to a loan, a Capital Lease or
otherwise) otherwise permitted pursuant to this Agreement, and any other Capital
Leases and purchase money Indebtedness and Indebtedness incurred pursuant to a
Sale and Leaseback Transaction permitted under Section 7.09, and in each case a
Permitted Refinancing thereof, in an aggregate principal amount not exceeding in
the aggregate as to the Company and its Subsidiaries at any one time outstanding
(excluding any Indebtedness arising from the Permitted Gen-Probe Asset Sale),
together with (A) any Indebtedness incurred pursuant to Sections 7.01(f) by
non-Loan Parties, 7.01(m)(ii), and 7.01(q) and (B) any Priority Incremental
Obligations, the Priority Debt Cap and (ii) Indebtedness arising in connection
with the Permitted Gen-Probe Asset Sale;

(o) Refinancing Indebtedness, applied as required pursuant to the definition
thereof; provided that (i) if any Term Loans remain outstanding after giving
effect to the prepayment required under this clause (o), the aggregate principal
amount of such outstanding Term Loans shall not be less than $25,000,000 and
(ii) before and after giving effect to the incurrence of any Refinancing
Indebtedness, each of the conditions set forth in Section 4.02 shall be
satisfied;

 

183



--------------------------------------------------------------------------------

(p) Permitted Incremental Equivalent Debt; provided that after giving effect to
the incurrence thereof (i) the sum of the aggregate principal amount of (x) all
New Term Loans and New Revolving Credit Commitments established (and, without
duplication, New Revolving Credit Loans incurred) at or prior to such time
pursuant to Section 2.16 and (y) any other Permitted Incremental Equivalent Debt
shall not exceed the Incremental Cap, (ii) the Company and its Subsidiaries
shall be in pro forma compliance with each of the covenants set forth in
Section 7.07 as of the last day of the then-most recently ended Fiscal Quarter
after giving effect to the incurrence of such Indebtedness, (iii) before and
after giving effect to the incurrence of any Permitted Incremental Equivalent
Debt, each of the conditions set forth in Section 4.02 shall be satisfied
(provided that, to the extent the proceeds of any Permitted Incremental
Equivalent Debt will be used to consummate a Limited Condition Acquisition, the
requirements specified in clauses (ii) and (iii) above shall only be required to
be satisfied on the date on which definitive purchase or merger agreements with
respect to such Limited Condition Acquisition are entered into) and (iv) the
Company shall deliver to the Administrative Agent at least ten (10) Business
Days prior to the incurrence of such Permitted Incremental Equivalent Debt (x) a
certificate of a Responsible Officer, together with all relevant financial
information reasonably requested by the Administrative Agent, demonstrating
compliance with clauses (i), (ii) and (iii) of this clause (provided that such
certificate shall be conclusive evidence that such terms and conditions satisfy
such requirements unless the Administrative Agent provides notice to the Company
of its objection within five Business Days after the commencement of such ten
Business Day period) and (y) any customary legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements reasonably requested by
the Administrative Agent;

(q) Indebtedness incurred by (i) a Receivables Entity that is a Subsidiary in a
Qualified Receivables Transaction (i) in an aggregate amount outstanding at any
time not to exceed, (for the avoidance of doubt, excluding any Indebtedness
incurred pursuant to Section 7.01(q)(ii) and 7.01(q)(iii)), together with
(A) any Indebtedness incurred pursuant to Sections 7.01(f) by non-Loan Parties,
7.01(m)(ii), and 7.01(n)(i) and (B) any Priority Incremental Obligations, the
Priority Debt Cap and, (ii) a Receivables Entity that is a Subsidiary in a
Qualified Receivables Transaction owed to originators that constitute Loan
Parties;, (iii) one or more originators in respect of a Qualified Receivables
Transaction in an additional aggregate principal amount not to exceed
$150,000,000 in connection with the Qualified Intercompany Note Transactions and
(iv) any guaranty of the Indebtedness set forth in 7.01(q)(iii) by the Company
or one or more originators in respect of a Qualified Receivables Transaction;

(r) Indebtedness in the form of guaranties of loans and advances to officers,
directors, consultants and employees of the Company and/or its Subsidiaries, in
an aggregate amount not to exceed $15,000,000 outstanding at any time;

(s) Indebtedness consisting of guaranties of Indebtedness of joint ventures to
the extent such guaranty would have been permitted as an Investment pursuant to
Section 7.06(o);

 

184



--------------------------------------------------------------------------------

(t) Indebtedness incurred in connection with the settlement of the Adverse
Proceedings set forth on Schedule 5.11;

(u) Indebtedness of the Company or any of its Subsidiaries consisting of
take-or-pay obligations contained in supply agreements, in each case, in the
ordinary course of business;

(v) Indebtedness consisting of obligations to make payments to current or former
officers, directors, former or current consultants and employees of the Loan
Parties or any of their Subsidiaries and their respective estates, spouses or
former spouses with respect to the cancellation, purchase or redemption of,
Equity Interests of the Company to the extent permitted under Section 7.04(d);

(w) letters of credit or bank guaranties (other than Letters of Credit issued
pursuant to this Agreement) not supporting Indebtedness and having an aggregate
face amount not to exceed $100,000,000 outstanding at any time;

(x) other unsecured Indebtedness of the Company and its Subsidiaries in an
aggregate amount outstanding at any time not to exceed the greater of
(x) $250,000,000 and (y) 3.0% of Total Assets; and

(y) intercompany Indebtedness by and between the Company and any of its
Subsidiaries and/or between any of Company’s Subsidiaries to effect or in
furtherance of the Reorganization.; and

(z) (i) Indebtedness of the Real Estate Loan Borrower in an aggregate principal
amount not to exceed $150,000,000 and any Permitted Refinancing thereof and
(ii) any guaranty of such Indebtedness by the Company;

Section 7.02. Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any state or
under any similar recording or notice statute or under any applicable
Intellectual Property laws, rules or procedures, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Loan Document;

(b) Liens for Taxes that are (i) not yet due and payable or (ii) being contested
in good faith by appropriate proceedings being diligently conducted and for
which adequate reserves have been made in accordance with GAAP;

 

185



--------------------------------------------------------------------------------

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen or customers in
connection with purchase orders and other agreements entered into in ordinary
course of business, and other Liens imposed by law (other than any such Lien
imposed pursuant to Section 430(k) of the Code or ERISA or a violation of
Section 436 of the Code), in each case incurred in the ordinary course of
business (i) for amounts not yet more than 30 days overdue or (ii) for amounts
that are more than 30 days overdue and that (in the case of any such amounts
overdue for a period in excess of 30 days) are being contested in good faith by
appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance laws or similar legislation and
other types of social security, or to secure the performance of tenders, public
or statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds, import duties
or for the payment of rent and other similar obligations (exclusive of
obligations for the payment of borrowed money or other Indebtedness) or deposits
to secure public or statutory obligations of such Persons, so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;

(e) easements, rights of way, restrictions, encroachments, reservations of
rights of others for licenses, sewers, electric lines, telegraph and telephone
lines and other similar purposes, and other minor survey exceptions, defects,
encumbrances or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;

(f) any interest or title of a lessor under any lease of real estate permitted
hereunder;

(g) Liens solely on any cash earnest money deposits made by the Company or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(h) (i) Liens evidenced by the filing of precautionary UCC financing statements
and (ii) Liens arising from UCC financing statements regarding operating leases
or consignments entered into by the Loan Parties in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) (i) Liens consisting of Permitted Licenses and (ii) leases of real estate or
equipment entered into in the ordinary course of business or consistent with
past practice which do not (x) interfere in any material respect with the
business of the Company and its Subsidiaries or (y) secure any Indebtedness;

 

186



--------------------------------------------------------------------------------

(l) Liens described in Schedule 7.02;

(m) (i) Liens securing Indebtedness permitted pursuant to Section 7.01(n)(i);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and the proceeds of such asset or supporting
obligations in connection therewith, (ii) Liens securing the Indebtedness
permitted pursuant to Section 7.01(n)(ii) and (iii) Liens securing Indebtedness
permitted by Section 7.01(f); provided that such Lien was not incurred in
contemplation of the Permitted Acquisition (or any other acquisition) referred
to in Section 7.01(f) and only encumbers the assets acquired in such Permitted
Acquisition (or other acquisition) referred to in Section 7.01(f);

(n) (i) Liens on cash or deposits securing Indebtedness permitted pursuant to
Section 7.01(c) or (d), (ii) Liens on property in favor of any U.S. Loan Party
securing Indebtedness permitted by Section 7.01(l) and (iii) Liens securing
Indebtedness permitted pursuant to Section 7.01(o) and (p);

(o) Liens securing judgments for the payment of money not constituting an Event
of Default;

(p) Liens on property of a Subsidiary that is not a U.S. Loan Party that secure
Indebtedness of such Subsidiary permitted under Section 7.01(m)(ii);

(q) Liens on accounts receivable and related assets of the types specified in
the definition of “Qualified Receivables Transaction” incurred in connection
with a Qualified Receivables Transaction;

(r) (i) any other Liens (not securing Indebtedness) arising under, pursuant to
or in connection with Co-Development Agreements and (ii) Liens on Discontinued
Real Property (or any lease relating thereto);

(s) Liens on specific items of inventory or other goods and proceeds of any
Person arising in the ordinary course of business securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

(t) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, or otherwise arising on goods in
favor of suppliers of such goods, in each case in the ordinary course of
business;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business, including Liens encumbering reasonable customary initial deposits
and margin deposits;

(v) Liens on insurance policies and the proceeds thereof securing financing of
the premiums with respect thereto;

 

187



--------------------------------------------------------------------------------

(w) Liens consisting of an agreement to Dispose of any property permitted to be
Disposed of pursuant to Section 7.08;

(x) any customary encumbrance or restriction on the Equity Interests in any
Person (other than a Subsidiary) or a joint venture, including customary joint
venture, operating, shareholder, organizational, governance, trust or similar
agreement, including voting rights, information rights, pre-emptive rights,
rights of first refusal, “tag-along” and “drag along” rights, transfer
restrictions and put and call arrangements with respect to the Equity Interests
of any joint venture or such Person pursuant to any joint venture or similar
agreement;

(y) Liens arising on property in connection with a Sale and Leaseback
Transaction with respect to such property as permitted under Section 7.09;
provided that such Lien applies solely to the property subject to such Sale and
Leaseback Transaction;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depositary relations with banks or other financial institutions
and not given in connection with the issuance of Indebtedness, (ii) related to
pooled deposit or sweep accounts of the Company or any of its Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business or (iii) relating to purchase orders and other agreement
entered into with customers of the Company or any of the Subsidiaries in the
ordinary course of business;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.02(l) and (m); provided that (i) such Lien does not extend to any
additional property other than (A) after acquired property that is affixed or
incorporated into the property covered by such Lien and (B) the proceeds and
products thereof and (ii) the renewal, extension or refinancing of the
obligations secured by such Lien is permitted by Section 7.01;

(bb) three-way technology escrow agreements entered into using reputable escrow
agents in connection with the license, development and distribution agreements
of the Company and its Subsidiaries, pursuant to which Intellectual Property of
the Company and its Subsidiaries, as applicable, is placed in escrow for the
benefit of the agreement party that do not materially interfere with the conduct
of the Company’s or any of its Subsidiaries’ business as conducted on the
Restatement Date (or as permitted by Section 7.11) or materially detract from
the value thereof; provided that (i) the escrowed Intellectual Property is only
released to the agreement party upon the bankruptcy, cessation of business,
repudiation of material obligations or similar industry standard trigger events
of the Company and its Subsidiaries and (ii) upon such release, the agreement
party’s use is limited to its internal use only, consistent with the manner in
which the Intellectual Property was used by the Company and/or its Subsidiaries
on behalf of the agreement party prior to the technology’s release from escrow;

(cc) other Liens securing Indebtedness in an aggregate amount not to exceed the
greater of (x) $150,000,000 and (y) 1.75% of Total Assets;

 

188



--------------------------------------------------------------------------------

(dd) (x) Liens on the Notes Escrow Account (and the Notes Proceeds held therein)
securing the Permitted Escrow Notes or otherwise under the Notes Escrow
Arrangements, but only so long as the Notes Escrow Arrangements are in effect or
(y) Liens of the applicable trustee in connection with any discharge and/or
defeasance of the Senior Notes, Convertible Notes and/or any other Indebtedness
permitted hereunder on proceeds deposited with such trustee for such purpose to
the extent permitted pursuant to Section 7.04, including the Notes Proceeds or
proceeds of the issuance of any Permitted Refinancing of the Convertible Notes
or such other Indebtedness (or any account in which such proceeds are
deposited); and

(ee) restrictions on transfers under applicable securities laws.; and

(ff) Liens on (i) the Specified Owned Properties (and any other property or
assets of Real Estate Loan Borrower) securing Indebtedness permitted pursuant to
Section 7.01(z) and (ii) (x) any Securitization Intercompany Note and
(y) additional amounts (which may include cash collateral) not to exceed
$50,000,000, in each case, securing indebtedness permitted under Section
7.01(q)(iii).

For the avoidance of doubt, this Section 7.02 shall be subject to Section 2.20.
Notwithstanding the foregoing, no Loan Party shall permit to exist any Lien on
any Real Estate Assets of the Company or its Subsidiaries to secure Indebtedness
for borrowed money other than (i) fixtures and, (ii) to the extent permitted
under (x) Section 7.02(m)(i) or (y) Section 7.02(m)(iii) and (iii) to the extent
permitted under Section 7.02(ff)(i).

Section 7.03. No Further Negative Pledges. No Loan Party nor any of its
Subsidiaries shall enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, to secure the Obligations except (a) with respect to
specific property subject to a Lien permitted hereunder to secure payment of
Indebtedness permitted hereunder or to be sold pursuant to an executed agreement
with respect to an Asset Sale or other Disposition permitted hereunder; provided
that such restrictions are limited to the property so encumbered or subject to
such Asset Sale or other Disposition, (b) customary restrictions contained in
any Permitted License, lease or similar agreement permitted hereunder (provided
that such restrictions are limited to the property or assets subject to such
Permitted License, lease or similar agreement), (c) customary provision in joint
venture agreements applicable to joint ventures permitted hereunder; provided
that such restrictions are applicable solely to such joint venture entered into
in the ordinary course of business, (d)) customary provisions set forth in
Co-Development Agreements; provided that such restrictions are applicable solely
to the property subject to such Co-Development Agreement, (e) with respect to
Discontinued Real Property, (f) restrictions identified on Schedule 7.03,
(g) restrictions set forth in Indebtedness permitted under Section 7.01(f) that
impose restrictions on the property so acquired in connection with the Permitted
Acquisition (and any other acquisition) referred to in Section 7.01(f),
(h) restrictions under any Refinancing Indebtedness or Permitted Incremental
Equivalent Debt, (i) restrictions contained in (1) the indentures relating to
the Convertible Notes and the Senior Notes and (2) any indentures, note purchase
agreements or other agreements evidencing Indebtedness permitted in accordance
with Section 7.01(k) and, (j) pursuant

 

189



--------------------------------------------------------------------------------

to any amendment, modification, restatement, renewal, increase, supplement,
refunding, (k) restrictions identified on Schedule 7.03, (l) restrictions set
forth in Indebtedness permitted under Section 7.01(f) that impose restrictions
on the property so acquired in connection with the Permitted Acquisition (and
any other acquisition) referred to in Section 7.01(f) replacement or refinancing
of an agreement referred to in clauses (a) through (i) above, (m) restrictions
set forth in Indebtedness permitted under Sections 7.01(z) and 7.01(q)(iii)
(provided that such restrictions are limited to the property or assets subject
to such Indebtedness or if such restrictions also apply to other property, such
restrictions are no more restrictive in any material respect than such
restrictions in this Agreement); provided, however, that any such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is not more materially restrictive with respect to such
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing as determined in good faith by the Company.

Section 7.04. Restricted Junior Payments. No Loan Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment, except (a) each Subsidiary may make Restricted Junior Payments
of the types referred to in clauses (i), (ii) and (iii) of the definition of
Restricted Junior Payments with respect to its Equity Interests to the Company
and its other Subsidiaries (and, in the case of non-wholly owned Subsidiaries to
the Company and any of its other Subsidiaries and to each other owner of Equity
Interest of such Subsidiary based on their relative ownership interest of the
relevant class), (b) the Company and each Subsidiary may make Restricted Junior
Payments of the type referred to in clause (iv) of the definition thereof to the
Company or one or more other Subsidiaries, subject only to the subordination
provisions, if any, applicable thereto, (c) the Company may (x) pay Convertible
Note Repayment Obligations then due and payable or (y) make any cash payment in
respect of any purchase or repurchase through negotiated or open market
transactions of any Convertible Notes (i) not more than 18 months prior to a
Convertible Note Put Date in respect thereof or (ii) at any time on and after
the date on which the Company has the option to call or otherwise redeem such
Convertible Notes from the holder thereof, in each case so long as no Default or
Event of Default shall have occurred and be continuing or shall be caused
thereby, (d) so long as no Default or Event of Default shall have occurred and
be continuing or shall be caused thereby, the Company and each Subsidiary may
repurchase, redeem or otherwise acquire or retire for value any Equity Interests
(or any restricted stock units) of the Company or any of its Subsidiaries held
by any current or former officer, director, consultant or employee of the
Company or any of its Subsidiaries, or his or her estate, spouse, former spouse
or family member (or pay principal or interest on any Indebtedness issued in
connection with such repurchase, redemption or other acquisition) pursuant to
any equity subscription agreement, stock option agreement, shareholders’
agreement, similar agreement or any other agreement pursuant to which such
Equity Interests (or restricted stock units) were acquired or benefit plan of
any kind and pay the amount of withholding Taxes owed by the recipient of such
payment on account thereof, provided that only the Company may repurchase,
redeem or otherwise acquire or retire for value any Equity Interests (or
restricted stock

 

190



--------------------------------------------------------------------------------

units) of the Company specified in this clause (d), (e) the Company or any
Subsidiary may make cash payments in the form of cash settlements with respect
to the Spread Overlay Agreements in accordance with the terms thereof, and only
to the extent required thereby, so long as the Company receives
contemporaneously with or within ninety (90) days preceding such distribution
aggregate cash payments in connection with such Spread Overlay Agreements of not
less than the amount of such distribution, (f) as set forth on Schedule 7.04
hereof, (g) the Company or any Subsidiary may refinance any Junior Financing
with the proceeds of the Permitted Refinancing thereof (including without
limitation by (i) depositing such proceeds in the Notes Escrow Account pursuant
to the Notes Escrow Arrangement or (ii) defeasance and/or discharge of the
applicable Junior Financing as permitted or contemplated under the definition of
Permitted Refinancing), (h) the Company or any Subsidiary may make payments or
distributions to dissenting stockholders pursuant to applicable law, pursuant to
or in connection with a consolidation, merger or disposition of assets that
complies, if applicable, with the provisions of this Agreement, (i) so long as
no Default or Event of Default shall have occurred and be continuing, the
Company or any Subsidiary may purchase, redeem or acquire its outstanding Equity
Interests or any Indebtedness with the Net Equity Proceeds received from a
substantially concurrent issuance of new Equity Interests, (j) any Loan Party or
any Subsidiary may make any Restricted Junior Payment on account of the
repurchase of Equity Interests deemed to occur upon exercise of stock options,
warrants or similar rights or grant, vesting or lapse of restrictions on the
grant of any other performance shares, restricted stock, restricted stock units
or other equity awards to the extent that shares of such Equity Interests
represent all or a portion of (i) the exercise or purchase price of such
options, warrants or similar rights or other equity awards and (ii) the amount
of withholding Taxes owed by the recipient of such award in respect of such
grant, exercise, vesting or lapse of restrictions covered by clause (i), (k) so
long as no Default or Event of Default shall have occurred and be continuing or
shall be caused thereby, any Loan Party or any Subsidiary may make other
Restricted Junior Payments in an aggregate amount in any Fiscal Year not to
exceed the sum of (i) $125,000,000 plus (ii) the Available Amount; provided that
such amount shall be unlimited if (1) the Net Senior Secured Leverage Ratio is
less than or equal to 3.50:1.00 and (2) there is no continuing Default and
(l) any Restricted Junior Payment made to effect or in furtherance of the
Reorganization.

Section 7.05. Restrictions on Subsidiary Distributions. No Loan Party shall, nor
shall it permit any of its Subsidiaries to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary of the Company to (a) pay dividends or
make any other distributions on any of such Subsidiary’s Equity Interests owned
by the Company or any other Subsidiary of the Company, (b) repay or prepay any
Indebtedness owed by such Subsidiary to the Company or any other Subsidiary of
the Company, (c) make loans or advances to the Company or any other Subsidiary
of the Company or (d) transfer, lease or license any of its property or assets
to the Company or any other Subsidiary of the Company other than (i) with
respect to specific property subject to a Lien permitted hereunder to secure
payment of Indebtedness permitted hereunder or to be sold pursuant to an
executed agreement with respect to an Asset Sale or other Disposition permitted
hereunder; provided that such restrictions are limited to the property so
encumbered or subject to

 

191



--------------------------------------------------------------------------------

such Asset Sale or Disposition, (ii) customary restrictions contained in any
Permitted License, leases or similar agreements permitted hereunder; provided
that such restrictions are limited to the property or assets subject to such
Permitted License, lease or similar agreement, (iii) customary provision in
joint venture agreements applicable to joint ventures permitted hereunder;
provided that such restrictions are applicable solely to such joint venture
entered into in the ordinary course of business, (iv) customary provision set
forth in Co-Development Agreements; provided that such restrictions are
applicable solely to the property subject to such Co-Development Agreements,
(v) with respect to Discontinued Real Property, (vi) restrictions identified on
Schedule 7.05, (vii) restrictions set forth in Indebtedness permitted under
Section 7.01(f) that imposes restrictions on the property so acquired in
connection with the Permitted Acquisition (and/or any other acquisition)
referred to in Section 7.01(f), Section 7.01(g) (to the extent not more
restrictive that the restrictions contained in this Agreement), 7.01(k) (to the
extent not more restrictive that the restrictions contained in this Agreement),
Section 7.01(m)(ii) (solely with respect to the entity incurring such
Indebtedness), Section 7.01(n) (solely with respect to the assets financed
thereby in the case of Section 7.01(n)(i)), Section 7.01(q) and, Section 7.01(x)
(to the extent not more restrictive that the restrictions contained in this
Agreement) and Section 7.01(z) (to the extent not more restrictive in any
material respect than the restrictions contained in this Agreement),
(viii) restrictions under any Refinancing Indebtedness or Permitted Incremental
Equivalent Debt, (ix) restrictions contained in (A) this Agreement and the
indentures relating to the Convertible Notes and the Senior Notes and (B) any
indentures, note purchase agreements or other similar agreements evidencing the
Indebtedness permitted in accordance with Section 7.01(k) hereof,
(x) restrictions on cash or other deposits or customary net worth provisions
imposed by customers under contracts entered into in the ordinary course of
business, (xi) pursuant to any amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing of an agreement
referred to in clauses (i) through (x) above; provided, however, that any such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is no more materially restrictive with respect to
such encumbrances and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement or refinancing as determined in good faith by the
Company.

Section 7.06. Investments. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any joint venture, except:

(a) Investments in Cash, Cash Equivalents, Investment Grade Securities and
Acquired Non-Investment-Grade Securities;

(b) Investments owned as of or made prior to the Restatement Date in any
Subsidiary and Investments made or owned after the Restatement Date in any U.S.
Loan Party;

(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business of the Company and its Subsidiaries;

 

192



--------------------------------------------------------------------------------

(d) Investments made or owned by any Subsidiary that is not a U.S. Loan Party in
another Subsidiary that is not a U.S. Loan Party;

(e) Investments in the nature of pledges or deposits with respect to leases,
utilities, worker’s compensation, performance and other similar deposits
provided to third parties in the ordinary course of business;

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(g) Investments representing non-cash consideration received by the Company or
any of its Subsidiaries in connection with (i) any Asset Sale effected in
accordance with Section 7.08 or (ii) a Disposition of assets not constituting an
Asset Sale; provided that any such non-cash consideration received by the
Company or any other U.S. Loan Party is pledged to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Collateral Documents;

(h) Investments by the Company or any of its Subsidiaries in a Person in an
aggregate amount not to exceed at any time an amount equal to the greater of
(x) $300,000,000 and (y) 3.5% of Total Assets;

(i) loans and advances to employees, directors, officers and consultants of the
Company and its Subsidiaries made in the ordinary course of business in an
aggregate principal amount not to exceed $20,000,000 at any time outstanding in
the aggregate;

(j) Permitted Acquisitions;

(k) Investments existing on the Restatement Date or made or owned pursuant to
legally binding written contracts in existence on the Restatement Date, in each
case as described in Schedule 7.06(k) and any modification, replacement, renewal
or extension thereof so long as the amount of such Investment is not increased
thereby other than as otherwise permitted by this Section 7.06;

(l) Investments made after the Restatement Date by any U.S. Loan Party in any
Subsidiary that is not a U.S. Loan Party in an aggregate amount in any Fiscal
Year not to exceed at any time, together with the aggregate amount of any
Investment made during such Fiscal Year pursuant to the proviso to clause (c) of
the definition of Permitted Acquisition, the greater of (x) $300,000,000 and
(y) 3.5% of Total Assets; provided that any such Investments in the form of
loans shall comply with Section 7.01(l); provided further, for Company’s Fiscal
Year ending in September 2018, only such Investments made after the Restatement
Date shall be included for purposes of this clause (l) for such Fiscal Year;

(m) the Spread Overlay Agreements to the extent constituting an Investment;

 

193



--------------------------------------------------------------------------------

(n) all Investments existing or arising under any Hedge Agreement entered into
in the ordinary course of business and not for speculative purposes;

(o) Investments in any joint ventures in an amount outstanding at any one time
not to exceed the greater of (i) $250,000,000 and (ii) 3.0% of Total Assets;

(p) any Investments received in good faith in settlement or compromise of
obligations of trade creditors or customers that were incurred in the ordinary
course of business, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;

(q) any Permitted License to the extent constituting an Investment;

(r) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(s) Investments made solely in exchange for the issuance of Equity Interests
(other than Disqualified Equity Interests) of the Company;

(t) Investments made (i) by any non-Loan Party to the extent such investments
are financed or otherwise funded with the proceeds received by such non-Loan
Party from an investment previously made pursuant to Section 7.06(h) or
Section 7.06(l) and (ii) in any non-Loan Party of an investment previously made
pursuant to Section 7.06(h).

(u) Investments in a Receivables Entity, or any Investment by a Receivables
Entity in any other Person in connection with a Qualified Receivables
Transaction, including Investments of funds held in accounts permitted or
required by the arrangements governing such Qualified Receivables Transaction or
any related Indebtedness; provided, however, that any Investment in a
Receivables Entity is in the form of a promissory note, contribution of
additional receivables or an equity interest;

(v) Investments held by a Subsidiary acquired after the Closing Date, including
by way of a merger, amalgamation or consolidation with or into the Company or
any of its Subsidiaries in a transaction that is not prohibited by Section 7.08
to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation (it being
understood that Investments in Subsidiaries of such acquired Subsidiary must be
otherwise permitted by Section 7.06(j));

(w) Investments in guaranteed investment contracts, annuities, mutual funds,
insurance policies and similar products and investments purchased in the
ordinary course of business in accordance with the Company’s qualified and/or
non-qualified deferred compensation plan;

(x) Investments held by a Massachusetts securities corporation in an aggregate
amount not to exceed $1,000,000;

(y) Investments to effect or in furtherance of the Reorganization; and

 

194



--------------------------------------------------------------------------------

(z) other Investments in an unlimited amount so long as after giving effect to
such Investment the Company and its Subsidiaries would be in compliance, on a
pro forma basis, with a Net Senior Secured Leverage Ratio not to exceed
3.50:1.00; provided that before and immediately after giving effect to such
Investment, no Default or Event of Default shall have occurred and be continuing
or would result therefrom.; and

(aa) Investments made in the Real Estate Loan Borrower in connection with
Indebtedness incurred pursuant to Section 7.01(z), including without limitation
of the Investment of the Specified Owned Properties in the Real Estate Loan
Borrower).

Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment that results in or facilitates in any manner any Restricted Junior
Payment not otherwise permitted under the terms of Section 7.04.

Section 7.07. Financial Covenants.

(a) Interest Coverage Ratio. The Company shall not permit the Interest Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the first full
Fiscal Quarter ending after the Restatement Date, to be less than 3.75:1.00.

(b) Total Net Leverage Ratio. The Company shall not permit the Total Net
Leverage Ratio as of the last day of any Fiscal Quarter ending on or about each
date set forth below, beginning with the first full Fiscal Quarter ending after
the Restatement Date, to exceed the correlative ratio indicated opposite such
date:

 

Fiscal Quarter

   Total Net Leverage Ratio  

September 30, 2017

     5.00:1.00  

December 30, 2017

     5.00:1.00  

March 31, 2018

     5.00:1.00  

June 30, 2018

     5.00:1.00  

September 29, 2018

     5.00:1.00  

December 29, 2018

     5.00:1.00  

March 30, 2019

     5.00:1.00  

June 29, 2019

     5.00:1.00  

September 28, 2019

     5.00:1.00  

December 28, 2019

     5.00:1.00  

March 28, 2020

     5.00:1.00  

 

195



--------------------------------------------------------------------------------

Fiscal Quarter

   Total Net Leverage Ratio  

June 27, 2020

     5.00:1.00  

September 26, 2020

     5.00:1.00  

December 26, 2020

     5.00:1.00  

March 27, 2021

     5.00:1.00  

June 26, 2021

     5.00:1.00  

September 25, 2021

     5.00:1.00  

December 25, 2021

     5.00:1.00  

March 26, 2022

     5.00:1.00  

March 27, 2021June 25, 2022 and thereafter

     4.50:1.00  

provided that the Company shall be permitted, upon written notice to the
Administrative Agent, up to three (3) times during the period commencing on the
Restatement Date and ending on the Maturity Date, solely in connection with a
Material Acquisition, to increase such Total Net Leverage Ratio by 0.50:1.00 for
the four consecutive fiscal quarters ended immediately after the closing date of
such Material Acquisition.

Section 7.08. Fundamental Changes; Disposition of Assets; Acquisitions. No Loan
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, or acquire
by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, substantially all property or fixed assets of,
or stock or other evidence of beneficial ownership of, any Person or any
division or line of business or other business unit of any Person, except:

(a) (i) any Subsidiary of the Company may be merged with or into the Company or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets or the Equity Interests issued by it may be
conveyed, sold, leased, transferred or otherwise Disposed of, in one transaction
or a series of transactions, to the Company or any Guarantor; provided, in the
case of such a merger, the Company or such Guarantor, as applicable shall be the
continuing or surviving Person; (ii) any Massachusetts securities corporation
may be merged with or into any other Massachusetts securities corporation, or be
liquidated, wound up or dissolved, or all or

 

196



--------------------------------------------------------------------------------

any part of its business, property or assets or the Equity Interests issued by
it may be conveyed, sold, leased, transferred or otherwise Disposed of, in one
transaction or a series of transactions, to any other Massachusetts securities
corporation or any U.S. Loan Party; and (iii) any Subsidiary that is not a Loan
Party may be merged with or into any other Subsidiary, or be liquidated, wound
up or dissolved, or its issued Equity Interests or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise Disposed of, in one transaction or a series of transactions to any
other Subsidiary.

(b) sales, licenses, leases or other Dispositions of assets that do not
constitute Asset Sales;

(c) Asset Sales; provided (i) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the Board of Directors of the Company (or similar governing
body)), (ii) no less than 70% thereof shall be paid in Cash; provided that for
the purpose of this clause (ii), the following shall be deemed to be Cash:
(A) any securities received by the Company or such Subsidiary that are converted
by the Company or such Subsidiary into Cash or Cash Equivalents (to the extent
of the Cash or Cash Equivalents received in such conversion) within 180 days
following the closing of the applicable Asset Sale, (B) any Designated Non-Cash
Consideration in respect of such Asset Sale having an aggregate fair market
value, taken together with the Designated Non-Cash Consideration in respect of
all such Asset Sales, not to exceed at any time the greater of $200,000,000 and
3% of Total Assets and (C) any liabilities (as shown on the Company’s then-most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Company and/or any of its Subsidiaries (other than liabilities that are by their
terms subordinated to the Obligations) that are assumed by the transferee with
respect to the applicable Disposition and for which the Company and the
applicable Subsidiaries shall have been validly released by all applicable
creditors in writing, (iii) the Net Asset Sale Proceeds thereof shall be applied
or otherwise used in accordance with Section 2.05(c)(i) and (iv) at the time of
such Asset Sale, no Default or Event of Default shall have occurred and be
continuing or would result therefrom (it being understood and agreed that the
proceeds of such Asset Sales shall be valued at the principal amount thereof in
the case of non-Cash proceeds consisting of notes or other debt Securities and
valued at fair market value in the case of other non-Cash proceeds);

(d) Disposals of obsolete, worn out or surplus property or damaged property no
longer useful in the business of the Company and its Subsidiaries (including
without limitation, in connection with scheduled maintenance);

(e) Permitted Acquisitions;

(f) Investments made or owned in accordance with Section 7.06 and Sale and
Leaseback Transactions made in accordance with Section 7.09;

 

197



--------------------------------------------------------------------------------

(g) (i) the abandonment of rights, franchises, licenses, trade names,
copyrights, patents, trademarks or other Intellectual Property that are, in the
reasonable judgment of the Company, either no longer economically practicable to
maintain or no longer material in the conduct of the business of the Company and
its Subsidiaries taken as a whole, (ii) the transfer of Intellectual Property
rights (including Permitted Licenses) in settlement of any dispute or litigation
with governmental regulatory authorities or otherwise necessary to comply with
any legal or regulatory requirement, (iii) the transfer of Intellectual Property
rights (including Permitted Licenses) to third parties in settlement of any
dispute or litigation with third parties and (iv) the transfer, sale or other
disposition of non-core Intellectual Property, which, in the case of clauses
(i), (iii) and (iv), does not materially interfere with the conduct of the
Company’s or any of its Subsidiaries’ business as conducted on the Restatement
Date (or as permitted by Section 7.11) or materially detract from the value
thereof;

(h) sales to a Receivables Entity or transfers by a Receivable Entity of
accounts receivable and related assets of the type specified in the definition
of “Qualified Receivables Transaction”;

(i) (x) to the extent allowable under Section 1031 of the Code, any exchange of
like-kind property (excluding any boot thereon) for use in any business or lines
of business in which the Company and/or its Subsidiaries are engaged as of the
Restatement Date (or as permitted by Section 7.11) and (y) or any other exchange
for replacement property or for credit to purchase similar replacement property
provided that, in each case, to the extent the property exchanged is Collateral,
such replacement property shall constitute Collateral;

(j) sales, licenses, leases or other Dispositions of property to the Company or
a Subsidiary; provided that if the transferor of such property is a U.S. Loan
Party either (i) the transferee thereof must be a U.S. Loan Party, (ii) such
sale, license, lease or other Disposition must be for fair market value or
(iii) such transaction shall constitute an Investment and must be permitted by
Section 7.06;

(k) the unwinding of any Hedge Agreement or Swap Obligations;

(l) sales, transfers and other Dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements, which
do not materially interfere with the conduct of the business of the Company and
its Subsidiaries;

(m) the creation of a Lien permitted under Section 7.02 (other than 7.02(w));

(n) dispositions of Investments or accounts receivable in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

(o) the sale, discount or other Disposition of accounts receivable or notes
receivable in the ordinary course of business or the conversion of accounts
receivable to notes receivable;

 

198



--------------------------------------------------------------------------------

(p) the taking of any Real Estate Asset by any Person pursuant to the power of
eminent domain, condemnation or otherwise; provided that any Net Insurance/
Condemnation Proceeds realized by the Company or any of its Subsidiaries in
connection with such taking are applied or otherwise used in accordance with
Section 2.05(c)(ii), if applicable;

(q) Dispositions of assets not used or useful in the business of the Company and
its Subsidiaries acquired in connection with (i) any Permitted Acquisition or
any other acquisition or Investment permitted under this Agreement within 180
days thereof and (ii) any Prior Acquisition (it being understood and agreed that
(x) Cash and Cash Equivalents shall not constitute non-core assets and
(y) Acquired Non-Investment Grade Securities shall constitute non-core assets);
provided that, in regards to any Permitted Acquisition, Prior Acquisition or
other acquisition constituting an Investment, the aggregate amount of assets
disposed of pursuant to this clause (q) shall not exceed the greater of (x) 20%
of the net purchase price of such Permitted Acquisition, Prior Acquisition or
other acquisition constituting an Investment, as applicable and (y) 1% of Total
Assets;

(r) (i) any leases or subleases of any Real Estate Asset permitted by
Section 7.02 and (ii) Dispositions of leasehold improvements or leased assets in
connection with the termination of any operating lease;

(s) the abandonment, termination or lapse of rights, franchises, licenses and
permits to the extent permitted by Section 6.02;

(t) Dispositions of mutual funds and other Investments permitted to be made
pursuant to Section 7.06(w);

(u) Restricted Junior Payments permitted by Section 7.04 to the extent
constituting a Disposition or Asset Sale; and

(v) the Permitted Gen-Probe Asset Sale.

For the avoidance of doubt, the formation of a Subsidiary, in and of itself,
shall be permitted under this Section 7.08 hereof provided that any
capitalization or other initial or subsequent Investment in connection therewith
shall be subject to Section 7.06 hereof.

Section 7.09. Sales and Leasebacks. Except as set forth on Schedule 7.09, no
Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Company or any of its Subsidiaries) or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Loan Party to any Person (other than the Company or any of
its Subsidiaries) in connection with such lease (any such sale or use pursuant
to clauses (a) or (b), a “Sale and Leaseback Transaction”), unless (i) the
Company shall be in compliance, on a pro forma basis after giving effect to the
consummation of the Sale and Leaseback Transaction and the application of the
proceeds thereof, with the Total Net Leverage Ratio set forth in subsection
7.07, recomputed as at the last day of the

 

199



--------------------------------------------------------------------------------

then-most recently ended Fiscal Quarter of the Company for which the relevant
information is available as if such Sale and Leaseback Transaction had been
consummated on the first day of the relevant period for testing such compliance
(such calculation to be made in a manner reasonably satisfactory to the
Administrative Agent and to be evidenced by a certificate in form and substance
reasonably satisfactory to the Administrative Agent signed by a Responsible
Officer of the Company and delivered to the Administrative Agent (which shall
promptly deliver copies to each Lender) at least three (3) Business Days prior
to the consummation of such Sale and Leaseback Transaction), (ii) the lease
entered into by the Company or any of its Subsidiaries in connection with such
Sale and Leaseback Transaction is either (A) a Capital Lease or (B) a lease the
payments under which will be treated as an operating expense for purposes of
determining Consolidated Adjusted EBITDA and (iii) an amount equal to 100% of
the Net Cash Proceeds of such Sale and Leaseback Transaction (other than any Net
Cash Proceeds with respect to the Permitted Gen-Probe Asset Sale, to the extent
applicable) is applied or otherwise used in accordance with Sections 2.05 and
2.06.

Section 7.10. Transactions with Shareholders and Affiliates. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction involving aggregate consideration
in excess of $10,000,000 (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of the Company on
terms that are less favorable to the Company or that Subsidiary, as the case may
be, than those that might be obtained at the time from a Person who is not such
a holder or Affiliate; provided, the foregoing restriction shall not apply to
(a) any transaction between the Company and any of its Subsidiaries or among
Subsidiaries of the Company; (b) customary fees paid to members of the Board of
Directors (or similar governing body) of the Company and its Subsidiaries;
(c) compensation or fees to, or the provision of benefits for officers,
consultants and former consultants, directors and employees of the Company and
its Subsidiaries entered into in the ordinary course of business (including,
without limitation, loans and advances permitted under Section 7.06(i));
(d) transactions or arrangements described in Schedule 7.10 or any renewals or
extensions of any such agreements (so long as such renewals or extensions are
not less favorable in any material respect to the Company or its Subsidiaries);
(e) (i) any transactions between a Loan Party and any Person that is an
Affiliate solely because a director of such Person is also a director of a Loan
Party, so long as such director abstains from voting as a director of such Loan
Party in any matter involving such Person and (ii) any transactions with a
Person that is an Affiliate of the Company (other than a Subsidiary) solely
because the Company or any Subsidiary owns Equity Interests in such Person;
(f) Restricted Junior Payments permitted to be made under Section 7.04;
(g) transactions with consultants, customers, clients, suppliers, lessees or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement;
(h) transactions effected as a part of a Qualified Receivables Transaction and
any Permitted Refinancing thereof; (i) Investments permitted under Sections
7.06(c), (o), and (p); (j) the issuances of Equity Interests or other securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment arrangements, stock option and stock ownership
plans or similar employee benefit plans approved by a majority of the Board of
Directors of the Company or majority of

 

200



--------------------------------------------------------------------------------

disinterested members of the Board of Directors or any direct or indirect parent
company of a Subsidiary of the Company, as appropriate, in good faith; (k) any
employment or consulting agreement, incentive agreement, employee benefit plan,
severance agreement, stock option or stock ownership plan, or any similar
arrangement entered into by the Company or any of its Subsidiaries in the
ordinary course of business approved by the Board of Directors of the Company,
and payments, awards, grants or issuances of Capital Stock or other securities
pursuant thereto; (l) any transaction with a Person in its capacity as a holder
of Indebtedness or Equity Interests of the Company or any of its Subsidiaries
where such Person is treated no more favorably than the other holders of
Indebtedness or Equity Interests of the Company or any of its Subsidiaries,
(m) entering into, making payments pursuant to and otherwise performing an
indemnification and contribution agreement in favor of any Person and each
Person who is or becomes a director, officer, agent or employee of the Company
or any of its Subsidiaries, in respect of liabilities (i) arising under the
Securities Act, the Exchange Act and any other applicable securities laws or
otherwise, in connection with any offering of securities by the Company,
(ii) incurred to third parties for any action or failure to act of the Company
or any of its Subsidiaries, predecessors or successors, (iii) arising out of the
fact that any indemnitee was or is a director, officer, agent or employee of the
Company or any of its Subsidiaries, or is or was serving at the request of any
such corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or enterprise or (iv) to the
fullest extent permitted by Delaware or other applicable state law, arising out
of any breach or alleged breach by such indemnitee of his or her fiduciary duty
as a director or officer of the Company or any of its Subsidiaries and (n) any
transaction to effect and/or in furtherance of the Reorganization.

For purposes of this Section 7.10, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in the first sentence hereof if
such transaction shall be approved (in form and substance reasonably
satisfactory to the Administrative Agent) by a nationally recognized expert with
expertise in appraising the terms and conditions of the type of transaction for
which approval is required (for the avoidance of doubt, however, no such
approval shall be required).

Section 7.11. Conduct of Business. From and after the Restatement Date, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (a) the businesses engaged in by such Loan Party on the
Restatement Date including, without limitation, any medical, pharmaceutical,
diagnostic, medical device, medical technology, medical aesthetics or other
health or well-being oriented business and any businesses similar, related,
ancillary or incidental thereto or a reasonable extension, development or
expansion thereof; (b) any other business acquired in connection with a
Permitted Acquisition (or any other acquisition permitted hereunder) and any
businesses similar, related, ancillary or incidental thereto, or that is an
adjunct thereto (provided that the Administrative Agent consents to such adjunct
if material), or a reasonable extension, development or expansion thereof, and
(c) such other lines of business as may be consented to by the Required Lenders.

 

201



--------------------------------------------------------------------------------

Section 7.12. Amendments or Waivers of Organizational Documents. No Loan Party
shall, nor shall it permit any of its Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents if such amendment, restatement, supplement,
modification or waiver would have a Material Adverse Effect on the rights or
remedies of the Lenders under the Loan Documents or with respect to the Loan
Parties, without in each case obtaining the prior written consent of the
Required Lenders to such amendment, restatement, supplement or other
modification or waiver.

Section 7.13. Amendments or Waivers with Respect to Junior Financing. Except in
connection with a Permitted Refinancing thereof, no Loan Party shall, nor shall
it permit any of its Subsidiaries to, amend or otherwise change the terms of any
Junior Financing, or make any payment consistent with an amendment thereof or
change thereto, if the effect of such amendment or change is to change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto or otherwise make such event of default more
favorable to the Loan Party), change the redemption, prepayment or defeasance
provisions thereof, change the subordination provisions of such Junior Financing
(or of any guaranty thereof), if the effect of such amendment or change,
together with all other amendments or changes made, is to increase materially
the obligations of the obligor thereunder or to confer any additional rights on
the holders of such Junior Financing (or a trustee or other representative on
their behalf) which would be materially adverse to any Loan Party or Lenders.

Section 7.14. Fiscal Year. The Company shall not change its Fiscal Year end for
SEC reporting purposes from the last Saturday in September.

Section 7.15. Massachusetts Securities Corporation. Notwithstanding any other
provision of this Article 7, (a) no Loan Party shall permit any Subsidiary that
is a Massachusetts securities corporation to create, incur, assume or suffer to
exist any Liens or any Indebtedness, Dispose of any assets (other than (i) in
compliance with Section 7.08(a)(ii) or (ii) Dispositions to a U.S. Loan Party or
in connection with the sale and purchase of Investments), make any Investments
or engage in any other business operations, other than Investments permitted by
Section 7.06(a), in each case in accordance with Massachusetts General Laws
Chapter 63, § 38B and, in addition, (b) no Loan Party shall permit any
Subsidiary that is a Massachusetts securities corporation to engage in any
business other than (i) investing in assets and securities of all kinds,
including but not limited to debt securities and securities sold in transactions
originated by it or its manager and (ii) other activities required by law to
maintain tax advantaged status under Massachusetts General Laws Chapter 63, §
38B.

Section 7.16. Sanctions and Anti-Corruption: Use of Proceeds.

(a) No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anti-corruption Law.

 

202



--------------------------------------------------------------------------------

(b) The Borrowers will not, directly or indirectly, use the proceeds of the
Loans or Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loan or Letter of Credit, whether as lender, underwriter, advisor, investor or
otherwise).

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Failure to Make Payments When Due. Failure by any Borrower to pay (i) when
due any Installment or payment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to the L/C Issuer in
reimbursement of any drawing under a Letter of Credit or any Cash
Collateralization required pursuant to Section 2.18; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) Business
Days after the date due; or

(b) Default in Other Agreements. (i) Except for the failure to fund the disputed
portion of a payment in connection with an earn-out that is the subject of a
good faith dispute and for which adequate reserve or other appropriate provision
shall have been made in accordance with GAAP, failure of any of the Loan Parties
or any of their respective Subsidiaries to pay when due any principal of or
interest on or any other amount, including any payment in settlement, payable in
respect of one or more items of Indebtedness (other than Indebtedness referred
to in Section 7.01(a)) individually or in the aggregate in a principal amount
(or Net Mark-to-Market Exposure) of $100,000,000 or more, in each case beyond
the grace period, if any, provided therefor; or (ii) breach or default by any
Loan Party with respect to any other material term of (A) one or more items of
Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (B) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 6.01(e), 6.02, 6.14 6.15 or
Article 7; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or

 

203



--------------------------------------------------------------------------------

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or in any of the
other Loan Documents, other than any such term referred to in any other
paragraph of this Section 8.01, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) a Responsible Officer of
such Loan Party becoming aware of such default or (ii) receipt by the Company of
notice from the Administrative Agent or any Lender of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Company or any of its Subsidiaries (other than any Immaterial Subsidiary) in
an involuntary case under any Debtor Relief Laws now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law or applicable foreign law; or
(ii) an involuntary case shall be commenced against the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary) under any Debtor Relief Laws
now or hereafter in effect; or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, interim receiver, liquidator,
sequestrator, trustee, custodian, receiver and manager, administrator,
administrative receiver, insolvency practitioner or other officer having similar
powers over the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary), or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of a receiver,
interim receiver, liquidator, receiver and manager, administrator,
administrative receiver, insolvency practitioner, trustee or other custodian of
the Company or any of its Subsidiaries (other than any Immaterial Subsidiary)
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Company or any of its Subsidiaries (other than any
Immaterial Subsidiary), and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Company or any
of its Subsidiaries (other than any Immaterial Subsidiary) shall have an order
for relief entered with respect to it or shall commence a voluntary case under
any Debtor Relief Laws now or hereafter in effect, or shall consent to the entry
of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, interim receiver,
liquidator, receiver and manager, administrator, administrative receiver,
insolvency practitioner, trustee or other custodian for all or a substantial
part of its property; or the Company or any such Subsidiaries (other than any
Immaterial Subsidiary) shall make any assignment for the benefit of creditors;
or (ii) the Company or any of its Subsidiaries (other than any Immaterial
Subsidiary) shall be unable, or shall fail generally, or shall admit in writing
its general inability, to pay its debts as such debts become due; or the Board
of Directors (or similar governing body) of the Company or any such Subsidiaries
(other than any Immaterial Subsidiary) (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f); or

 

204



--------------------------------------------------------------------------------

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in any individual case or in the aggregate in an
amount in excess of $100,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has acknowledged coverage) shall be entered or filed against the Company or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party and such order
shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or would reasonably be expected to
result in a Material Adverse Effect; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest pursuant to Section 430(k) of the Code or ERISA or a
violation of Section 436 of the Code; or

(k) Change of Control. There occurs any Change of Control; or

(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or the Collateral
Agent shall not have or shall cease to have a valid and perfected Lien in any
material portion of the Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, except
as otherwise provided in any Collateral Document, in each case for any reason
other than the failure of the Collateral Agent or any Secured Party to take any
action within its control or (iii) any Loan Party shall contest the validity or
enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party or shall contest the validity or
perfection of any Lien in any Collateral purported to be granted by the
Collateral Documents; or

(m) Subordination Provisions. The Company or any other Loan Party shall make any
payment in violation of any subordination terms or conditions, if any, with
respect to any Junior Financing;

 

205



--------------------------------------------------------------------------------

Section 8.02. Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the applicable Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an Event of Default pursuant to
Section 8.01(f) or 8.01(g), the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03. Application of Funds. Subject to Section 2.20, after the exercise
of remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.17 and 2.18, be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Loan Document Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Loan Document Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article 3,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

206



--------------------------------------------------------------------------------

Third, to payment of that portion of the Loan Document Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) Hedge Obligations and Cash
Management Obligations then owing under Hedge Agreements and Cash Management
Agreements, ratably among the Lenders, the L/C Issuer, the Lender Counterparties
and the Cash Management Providers in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.17; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c), 2.17 and 2.20, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE 9

ADMINISTRATIVE AGENT

Section 9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except with respect to
provisions in this Article referencing notices to, consents of, and
consultations with any Loan Party, the provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

207



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Lender Counterparty and a potential Cash Management Provider) and the
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the U.S.
Loan Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “Collateral Agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 and Article 10
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Section 9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 9.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

208



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any Collateral or (vi) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

209



--------------------------------------------------------------------------------

Section 9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

Section 9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with, prior to the
occurrence of an Event of Default, the consent of the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all

 

210



--------------------------------------------------------------------------------

payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder, and the
acceptance by such successor of such appointment (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

211



--------------------------------------------------------------------------------

Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Co-Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

Section 9.09. Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Loan Document Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.

 

212



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Loan Document Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Loan Document Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar Laws in any other
jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Loan Document Obligations
owed to the Secured Parties shall be entitled to be, and shall be, credit bid on
a ratable basis (with Loan Document Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Loan Document Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Loan Document Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (iv) to the extent that Loan Document Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Loan Document Obligations assigned to the acquisition vehicle exceeds the amount
of debt credit bid by the acquisition vehicle or otherwise), such Loan Document
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Loan Document Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

 

213



--------------------------------------------------------------------------------

Section 9.10. Collateral and Guaranty Matters. Without limiting the provisions
of Section 9.09, each of the Lenders (including in its capacity as a potential
Lender Counterparty and a potential Cash Management Bank, as applicable) and the
L/C Issuer irrevocably authorize the Administrative Agent and Collateral Agent
to, and the Administrative Agent and Collateral Agent shall,

(a) release any Lien on any property granted to or held by the Administrative
Agent and/or Collateral Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Loan Document Obligations
(other than contingent indemnification obligations as to which no claim has been
made or notice has been given and the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized or
secured by one or more letters of credit on terms and conditions, and with one
or more financial institutions, reasonably satisfactory to the Administrative
Agent and the L/C Issuer), (ii) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a person
that is not a U.S. Loan Party, (iii) that constitutes “Excluded Assets” (as such
term is defined in the Pledge and Security Agreement) or (iv) if approved,
authorized or ratified in accordance with Section 10.01; provided, however, that
with respect to clause (ii), the Company shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent, certifying that the transaction is permitted by
this Agreement and the other Loan Documents;

(b) release any Subsidiary Guarantor from its obligations under the Guaranty
(and to release any Lien on any property of such Subsidiary Guarantor granted to
or held by the Administrative Agent under any Loan Document) if such Person
ceases to be a Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction permitted under the Loan Documents; provided, however, that the
Company shall have delivered to the Administrative Agent a certificate in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that the transaction is permitted by this Agreement and the other Loan
Documents;

(c) release the U.K. Borrower from its obligations under each Loan Document if
such Person ceases to be a Borrower as provided in Section 2.14(e);

(d) release any Designated Borrower from its obligations under each Loan
Document if such Person ceases to be a Designated Borrower as provided in
Section 2.14(d); and

(e) to subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by Section 7.02(m).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and Collateral Agent’s authority
to release or subordinate its interest in particular types or items of property,
to release any Subsidiary Guarantor from its obligations under the Guaranty
pursuant to this Section 9.10, or to release the U.K. Borrower from its
obligations as a Borrower pursuant Section

 

214



--------------------------------------------------------------------------------

2.14(e) and this Section 9.10 or to release a Designated Borrower from its
obligations as a Borrower pursuant Section 2.14(d) and this Section 9.10. In
each case as specified in this Section 9.10, the Administrative Agent and/or
Collateral Agent (as applicable) will, at the Company’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to release such Subsidiary Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Section 9.11. Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Cash Management Provider or Lender Counterparty that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Hedge Obligations unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Provider or Lender Counterparty, as the case may be.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) and the applicable Loan Party or Loan Parties signatory thereto, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that any provision of this Agreement
or any other Loan Document may be amended by an agreement in writing entered
into by the Company and the Administrative Agent without the consent of any
other Lender or party hereto to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall

 

215



--------------------------------------------------------------------------------

have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days’ of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment; provided, further,
that no amendment, waiver or consent pursuant to this Section 10.01 shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood that a waiver of any condition precedent or the waiver of
any Default, Event of Default or (waiver or extension of a) mandatory prepayment
shall not constitute an extension or increase of any Commitment);

(c) extend any scheduled maturity hereunder or postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under
such Loan Document without the written consent of each Lender directly affected
thereby (it being understood that a waiver of any Default, Event of Default or
(or waiver or extension of a) mandatory prepayment shall not constitute an
extension or postponement under this clause);

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the third proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby (it being understood that a waiver, extension or
reduction of a mandatory prepayment shall not be deemed to constitute a
reduction under this clause); provided, however, (i) that only the consent of
the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of any Borrower to pay interest or Letter of
Credit Fees at the Default Rate and (ii) the LIBOR Successor Rate can be
implemented in accordance with the provisions of Section 3.03(c) notwithstanding
this clause (d);

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Multicurrency Revolving Credit Lender and the L/C
Issuer;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii), (iii) or (iv) of this
Section 10.01(g)), without the written consent of each

 

216



--------------------------------------------------------------------------------

Lender, (ii) the definition of “Required Revolving Credit Lenders” without the
written consent of each Revolving Credit Lender, (iii) the definition of
“Required Multicurrency Revolving Credit Lenders” without the written consent of
each Multicurrency Revolving Credit Lender or (iv) the definition of “Required
USD Revolving Credit Lenders” without the written consent of each USD Revolving
Credit Lender;

(h) release the Company or any material Subsidiary Guarantor from the Guaranty
without the written consent of each Lender, except, with respect to any
Subsidiary Guarantor, to the extent the release of such Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(i) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(j) other than in connection with the making of the initial Credit Extension on
the Closing Date, waive any Default or Event of Default for purposes of
Section 4.02 or amend or waive the provisions of Section 4.02, in each case with
respect to Revolving Credit Loans without the consent of the Required
Multicurrency Revolving Credit Lenders or Required USD Revolving Credit Lenders,
as applicable;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (v) no such amendment, waiver
or consent shall (x) solely affect the Lenders holding Loans of a particular
Facility or tranche (the “Affected Tranche”) or (y) adversely affect the Lenders
holding Loans of the Affected Tranche in a disproportionate manner relative to
the Lenders holding Loans in any other tranche, in each case without the consent
of Lenders holding more than 50% of the aggregate outstanding principal amount
of all Loans (and unutilized Commitments, if any) of the Affected Tranche.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

217



--------------------------------------------------------------------------------

If any Lender is a Non-Consenting Lender, the Company may replace such
non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Company to be made pursuant to this paragraph).

Section 10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic email
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Company or any other Loan Party, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to any Loan
Party).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Agents,
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article 2 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuer or any Loan Party may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular

 

218



--------------------------------------------------------------------------------

notices or communications; provided that notwithstanding anything contained
herein to the contrary, neither the Administrative Agent, the L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
the L/C Issuer or such Lender pursuant to procedures approved by it; provided
further that without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by a manually executed
counterpart.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Company Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to each Loan
Party, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other

 

219



--------------------------------------------------------------------------------

communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Company
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to any Loan Party or its securities for purposes of United States
Federal or state securities laws. The Company shall not have any responsibility
for such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Loan Documents.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein. The Company shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder

 

220



--------------------------------------------------------------------------------

and under the other Loan Documents, (c) subject to Section 2.20, any Lender from
exercising setoff rights in accordance with Section 10.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 .

Section 10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
or invoiced out of pocket expenses incurred by the Administrative Agent, the
Arrangers and their respective Affiliates (including, but not limited to,
(a) the reasonable fees, disbursements and other charges of counsel which shall
be limited to the reasonable and documented or invoiced out-of-pocket fees,
disbursements and other charges of a single counsel, as counsel to the Arrangers
and the Administrative Agent, and if necessary, of one regulatory and one local
counsel retained by the Arrangers or the Administrative Agent in each relevant
regulatory field and each relevant jurisdiction, respectively, and (b) the
reasonable and documented or invoiced out-of-pocket due diligence expenses), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented or invoiced out of pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out of pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including,
but not limited to, the reasonable fees, disbursements and other charges of
counsel which shall be limited to the reasonable and documented or invoiced
out-of-pocket fees, disbursements and other charges of (x) a single counsel, as
counsel to the Administrative Agent, the Lenders and the L/C Issuer, (y) if
necessary, of one regulatory and one local counsel to the Administrative Agent,
the Lenders and the L/C Issuer retained by the Administrative Agent in each
relevant regulatory field and each relevant jurisdiction, respectively and
(z) in the case of any actual or reasonably perceived conflict of interest, one
additional legal counsel for all similarly situated Persons in each applicable
jurisdiction), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

221



--------------------------------------------------------------------------------

(b) Indemnification by the Company.

(i) The Company shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims (including
Environmental Claims), damages, liabilities, penalties and related expenses
(including, without limitation, the reasonable and documented fees,
disbursements and other charges of counsel (but limited, in the case of legal
fees and expenses, to the reasonable and documented or invoiced out-of-pocket
fees and expenses (x) of one counsel, representing all of the Indemnitees, taken
as a whole, (y) if necessary, of one regulatory and one local counsel of the
Indemnitees, taken as a whole, in each relevant regulatory field and each
relevant jurisdiction and (z) in the case of any actual or reasonably perceived
conflict of interest, one additional legal counsel for all similarly situated
Indemnitees in each applicable jurisdiction)), incurred by or asserted or
awarded against any Indemnitee by any Person (including the Company or any other
Loan Party), in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (A) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (B) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (C) any Environmental Claim,
Environmental Law, Hazardous Material or any Hazardous Material Activity
relating to or arising from, directly or indirectly, any Loan Party, any of its
Subsidiaries or any of their respective predecessors or any past or present
activity, operation, property or practice of any Loan Party, any of its
Subsidiaries or any of their respective predecessors, or (D) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities, penalties or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from (x) such Indemnitee’s gross negligence, bad faith or willful
misconduct, (y) such Indemnitee’s material breach of its obligations hereunder
or under any other Loan Document or (z) disputes solely among Indemnitees (other
than (x) claims arising from or in connection with any act or omission by the
Company or any of its Affiliates and (y) claims against any Lender, any Arranger
or the Administrative Agent, in each case in its capacity as such). Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

222



--------------------------------------------------------------------------------

(ii) The Company shall not be liable for (x) any indirect, special, punitive, or
consequential damages in connection with the Senior Secured Credit Facilities;
provided that nothing contained in this clause (x) shall limit the Company’s
indemnification and reimbursement obligations to the extent expressly set forth
herein and (y) any settlement of any proceeding effected without its prior
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with the Company’s written consent, or if there is a final
judgment against an Indemnitee in any such proceeding, the Company agrees to
indemnify and hold harmless each Indemnitee to the extent and in the manner set
forth in this Section 10.04. Notwithstanding any other provisions set forth
herein, if any Indemnitee is entitled to indemnification under
Section 10.04(b)(i) with respect to any action or proceeding brought by a third
party that is also brought against the Company, the Company shall be entitled to
assume the defense of any such action or proceeding with counsel reasonably
satisfactory to the Indemnitee. Upon assumption by the Company of the defense of
any such action or proceeding, the Indemnitee shall have the right to
participate in such action or proceeding and to retain its own counsel but the
Company shall not be liable for any legal expenses of other counsel subsequently
incurred by such Indemnitee in connection with the defense thereof unless
(i) the Company has agreed to pay such fees and expenses, (ii) the Company shall
have failed to employ counsel reasonably satisfactory to the Indemnitee in a
timely manner or (iii) the Indemnitee shall have been advised by counsel that
there are actual or potential conflicting interests between the Company and the
Indemnitee, including situations in which there are one or more legal defenses
available to the Indemnitee that are different from or additional to those
available to the Company. The Company shall not consent to the terms of any
compromise or settlement of any action defended by the Company in accordance
with the foregoing without the prior written consent of the Indemnitee, which
shall not be unreasonably withheld or delayed.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that
(x) the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any

 

223



--------------------------------------------------------------------------------

such sub-agent), the L/C Issuer or the Swing Line Lender in connection with such
capacity, (y) only the Revolving Credit Lenders shall be required to pay any
amount required to be paid to the L/C Issuer pursuant to this subsection (c) and
(z) only the USD Revolving Credit Lenders shall be required to pay any amount
required to be paid to the Swing Line Lender pursuant to this subsection (c).
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the parties hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that nothing contained in this sentence
shall limit the Company’s indemnification and reimbursement obligations to the
extent expressly set forth in Section 10.04(a) and 10.04(b). No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than thirty (30) Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Loan Document Obligations.

Section 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share

 

224



--------------------------------------------------------------------------------

(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

Section 10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Company nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(e). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.06(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees (other than a Disqualified Institution unless the Company consents to
such assignment in its sole and absolute discretion, in which case such entity
will not be considered a Disqualified Institution for purposes of such
assignment) all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

225



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is by a Lender
to an Affiliate of such Lender or an Approved Fund (but shall, for the avoidance
of doubt, be required for an assignment by a Lender to (x) another Lender who is
not an Affiliate of the assigning Lender and (y) an Approved Fund of another
Lender); provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received a
written request for such consent;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

226



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer shall be required for any assignment in
respect of the Revolving Credit Facility and the consent of the Swing Line
Lender shall be required for any assignment in respect of the USD Revolving
Credit Facility (in each case, such consent not to be unreasonably withheld or
delayed).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent and the Company an
Administrative Questionnaire.

(v) No Assignment to Certain Persons. Notwithstanding any other provisions
hereof, no such assignment shall be made (A) to the Company or any of the
Company’s Affiliates or Subsidiaries, (B) to any Disqualified Institution
(except to the extent expressly permitted hereunder), (C) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (C), or (D) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person). Notwithstanding anything to the contrary in this Agreement, the
Borrowers and the other Loan Parties and the Lenders acknowledge and agree that
in no event shall the Administrative Agent be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender,
participant or prospective Lender is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans or Commitments, or any disclosure of confidential information, to any
Disqualified Institution.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

227



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If any such assignment occurs after the issuance
of any Note to the assigning Lender, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to the Administrative Agent for cancellation, and
thereupon the Borrowers shall issue and deliver new Notes, if so requested by
the assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Credit
Commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register in which it shall record the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

228



--------------------------------------------------------------------------------

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, any
Borrower, the Administrative Agent, the L/C Issuer or the Swing Line Lender,
sell participations to any Person (other than a natural Person, a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries and, to the extent the list thereof has
been made available to all Lenders, any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (ii) such Lender’s obligations under
this Agreement shall remain unchanged, (iii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iv) the Borrowers, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.04(c)
without regard to the existence of any participation.

(v) (ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.01(b),
(c), (d), or (i) that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
Section 10.06(b) and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided

 

229



--------------------------------------------------------------------------------

that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) [Reserved.]

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder that agrees in its sole discretion to serve as L/C Issuer or
Swing Line Lender, as applicable; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, and the acceptance by such successor of such
appointment, (A) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (B) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

230



--------------------------------------------------------------------------------

Section 10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties who need to
know such information (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information); provided that each of the Administrative Agent, the Lenders and
the L/C Issuer shall be responsible for their Related Parties’ compliance with
this Section 10.07 to the extent that any such Person is not otherwise bound in
writing by the terms of this Section 10.07 or language substantially similar to
this Section 10.07, (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) pursuant to the order of any court
or administrative agency or in any pending legal or administrative proceeding,
or otherwise to the extent required by applicable laws or compulsory legal
process (in which case the disclosing Person agrees to inform the Company
promptly thereof prior to such disclosure to the extent not prohibited by law,
rule or regulation), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
to be bound by the terms of this Section 10.07 (or language substantially
similar to this paragraph or as otherwise reasonably acceptable to the Company,
the Lenders and the Administrative Agent, including as may be agreed in any
confidential information memorandum or other marketing material), to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in
(but not a Disqualified Institution), any of its rights and obligations under
this Agreement or any Eligible Assignee invited to be an Additional Lender
pursuant to Section 2.19 or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any of the Borrowers and their obligations, this
Agreement or payments hereunder (provided that, such assignees (or prospective
assignees), transferees, Participants (or prospective participants), Eligible
Assignees and counterparties or prospective counterparties (and their respective
Related Parties) are advised of and agree to be bound by either the provisions
of this Section 10.07 or other provisions at least as restrictive as this
Section 10.07)), (g) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 10.07, (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates from a source other than the Company that is not, to
the Administrative Agent’s knowledge, subject to confidentiality obligations to
the Company or (z) is independently developed, (h) for purposes of establishing
a “due diligence” defense or (i) with the written consent of the Company. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents.

 

231



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

Section 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or the L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have, but in all respects are subject to Section

 

232



--------------------------------------------------------------------------------

2.20. Each Lender and the L/C Issuer agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. This Section 10.08 shall be subject in all respects to
Section 2.20.

Section 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, the Arrangers or the L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements (including, without
limitation, any commitment letter(s) (other than the provisions thereof that
expressly survive the execution of this Agreement)) and understandings, oral or
written, relating to the subject matter hereof and thereof. Except as provided
in Section 4.01 and 4.03, as applicable, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

233



--------------------------------------------------------------------------------

Section 10.12. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

Section 10.13. Replacement of Lenders. If (x) the Borrowers are entitled to
replace a Lender pursuant to the provisions of Section 3.06, (y) any Lender is a
Defaulting Lender or a Non-Consenting Lender or (z) any Lender is prohibited
under applicable Law or shall not be licensed to make Loans or otherwise extend
credit to an Applicant Borrower as provided in Section 2.14(a) (provided that
such Applicant Borrower is otherwise approved by the Required Revolving Credit
Lenders), then the Borrowers may, at their sole expense and effort, upon notice
by the Company to such Lender and the Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)

such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

234



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR

 

235



--------------------------------------------------------------------------------

PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company and each other Loan Party acknowledges and agrees, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers and the Lenders are arm’s-length
commercial transactions between the Company, each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each of the Company and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Company and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Company, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Company, any other Loan Party or any of their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set

 

236



--------------------------------------------------------------------------------

forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Company, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Company and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Section 10.17. Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

Section 10.18. USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. The Loan Parties shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Section 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final

 

237



--------------------------------------------------------------------------------

judgment is given. The obligation of each Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable Law).

Section 10.20. Entire Agreement. This Agreement and the other Loan Documents
represent the final Agreement among the parties with respect to the subject
matter hereof and thereof and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreement of the parties. There are no
unwritten oral agreements among the parties.

Section 10.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or L/C Issuer that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

238



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.22. Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Term Lender extends the maturity date of, or replaces, renews or refinances,
any of its then-existing Term Loans with Refinancing Term Loans or loans
incurred under a new credit facility, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Term Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in Cash” or any other similar requirement.

Section 10.23. Amendment and Restatement; No Novation. This Agreement
constitutes for all purposes an amendment and restatement of the Original Credit
Agreement. The Original Credit Agreement, as amended and restated hereby,
continues in full force and effect as so amended and restated by this Agreement.
Nothing contained in this Agreement or any other Loan Document shall constitute
or be construed as a novation of any of the Obligations.

ARTICLE 11

GUARANTY

Section 11.01. Guaranty of the Obligations. Subject to the provisions of
Section 11.02, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Secured Parties the due and punctual payment in full of all Obligations when
the same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a) or other applicable Debtor Relief Laws)
(collectively, the “Guaranteed Obligations”).

Section 11.02. Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or

 

239



--------------------------------------------------------------------------------

before such date by all Funding Guarantors under this Guaranty in respect of the
obligations Guaranteed. “Fair Share Contribution Amount” means, with respect to
a Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
that would not render its obligations hereunder or thereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of Title 11
of the United States Code or any comparable applicable provisions of state law;
provided, solely for purposes of calculating the Fair Share Contribution Amount
with respect to any Contributing Guarantor for purposes of this Section 11.02,
any assets or liabilities of such Contributing Guarantor arising by virtue of
any rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including in respect of this Section 11.02), minus (2) the aggregate amount of
all payments received on or before such date by such Contributing Guarantor from
the other Contributing Guarantors as contributions under this Section 11.02. The
amounts payable as contributions hereunder shall be determined as of the date on
which the related payment or distribution is made by the applicable Funding
Guarantor. The allocation among Contributing Guarantors of their obligations as
set forth in this Section 11.02 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 11.02.

Section 11.03. Payment by Guarantors. Subject to Section 11.02, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Secured Party may have at law or in
equity against any Guarantor by virtue hereof, that upon the failure of any
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) or other applicable Debtor Relief Laws), the Guarantors
will upon demand pay, or cause to be paid, in Cash, to the Administrative Agent
for the ratable benefit of the Secured Parties, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for any Borrower’s becoming the subject of a case under the
Bankruptcy Code or other applicable Debtor Relief Laws, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against such
Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to the Secured Parties as aforesaid.

Section 11.04. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

240



--------------------------------------------------------------------------------

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Secured Party with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Secured Party in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Secured Party may have against any such
security, in each case as such Secured Party in its discretion may determine
consistent herewith or the

 

241



--------------------------------------------------------------------------------

applicable Hedge Agreement or Cash Management Agreement and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any Borrower or any other Guarantor or any security for
the Guaranteed Obligations; and (vi) exercise any other rights available to it
under the Loan Documents, any Hedge Agreements or any Cash Management
Agreements, as applicable; and

(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, any Hedge Agreements, any Cash Management Agreements, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Loan Documents, any of the Hedge Agreements, any of the Cash
Management Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Loan Document,
such Hedge Agreement, such Cash Management Agreement or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or any
of the Hedge Agreements or Cash Management Agreements or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Secured Party might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Secured
Party’s consent to the change, reorganization or termination of the corporate
structure or existence of the Company or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which any Borrower may allege or assert against any Secured Party
in respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

242



--------------------------------------------------------------------------------

Section 11.05. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Secured Parties: (a) any right to require any Secured Party, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Secured Party in favor of any Loan Party or any other
Person or (iv) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Secured Party’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith;
(e) (i) any principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims
and (iv) promptness, diligence and any requirement that any Secured Party
protect, secure, perfect or insure any security interest or lien or any property
subject thereto; (f) notices, demands, presentments, protests, notices of
protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, the Hedge Agreements, the Cash
Management Agreements or any agreement or instrument related thereto, notices of
any renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 11.04 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

Section 11.06. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Revolving Credit Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any Borrower with respect
to the Guaranteed Obligations, (ii) any right to enforce, or to participate in,
any claim, right or remedy that any Secured Party now has or may hereafter have
against any Borrower and (iii) any benefit of, and any right to participate in,
any collateral or security now or

 

243



--------------------------------------------------------------------------------

hereafter held by any Secured Party. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving Credit
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 11.02. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Secured Party may have against any Borrower, to all right, title and
interest any Secured Party may have in any such collateral or security, and to
any right any Secured Party may have against such other guarantor. If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been finally and indefeasibly paid in
full, such amount shall be held in trust for the Administrative Agent on behalf
of the Secured Parties and shall forthwith be paid over to the Administrative
Agent for the benefit of the Secured Parties to be credited and applied against
the Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

Section 11.07. Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Administrative Agent on behalf of the Secured Parties and
shall, upon acceleration of the Obligations, forthwith be paid over to the
Administrative Agent for the benefit of the Secured Parties to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

Section 11.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Credit Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

Section 11.09. Authority of Guarantors or Borrowers. It is not necessary for the
enforcement of this Article 11 for any Secured Party to inquire into the
capacity or powers of any Guarantor or any Borrower or the officers, directors
or any agents acting or purporting to act on behalf of any of them.

 

244



--------------------------------------------------------------------------------

Section 11.10. Financial Condition of Loan Parties. Any Credit Extension may be
made to any Borrower or continued from time to time, and any Hedge Agreements or
Cash Management Agreements may be entered into by any Loan Party or any of its
Subsidiaries from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of the Loan
Parties at the time of any such grant or continuation or at the time such Hedge
Agreement or such Cash Management Agreement is entered into, as the case may be.
No Secured Party shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of any Loan Party. Each Guarantor has adequate means to obtain
information from the Loan Parties on a continuing basis concerning the financial
condition of the Loan Parties and their Subsidiaries and their ability to
perform their obligations under the Loan Documents, the Hedge Agreements and the
Cash Management Agreements, as applicable, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Loan Parties and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Secured Party to disclose any matter, fact or thing relating
to the business, operations or conditions of the Loan Parties now known or
hereafter known by any Secured Party.

Section 11.11. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of the Required Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Loan Parties. The obligations of the Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Loan Parties or by any defense which the Loan Parties may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and the Secured Parties that the Guaranteed
Obligations which are guaranteed by Guarantors pursuant hereto should be
determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations. The Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar Person in any jurisdiction to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

 

245



--------------------------------------------------------------------------------

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by any Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder.

Section 11.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Equity Interests of any Guarantor (other than the Company) or any of its
successors in interest hereunder shall be sold or otherwise disposed of
(including by merger or consolidation) in accordance with the terms and
conditions hereof, the Guaranty of such Guarantor or such successor in interest,
as the case may be, hereunder shall automatically be discharged and released
without any further action by any Secured Party or any other Person effective as
of the time of such sale.

Section 11.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations that would otherwise constitute Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.13 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 11.13, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. Each Qualified ECP Guarantor intends that
this Section 11.13 constitute, and this Section 11.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

For the avoidance of doubt, this Article 11 shall be subject to Section 2.20.

 

246



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

247



--------------------------------------------------------------------------------

Exhibit B

[Amendments to Pledge and Security Agreement attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

Originally dated as of May 29, 2015 and, amended and restated as of October 3,
2017 and

amended as of December 17, 2018

among

EACH OF THE GRANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS; GRANT OF SECURITY   

Section 1.01. General Definitions

     1  

Section 1.02. Definitions; Interpretation

     9   ARTICLE 2    GRANT OF SECURITY   

Section 2.01. Grant of Security

     10  

Section 2.02. Certain Limited Exclusions

     11   ARTICLE 3    SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE   

Section 3.01. Security for Obligations

     12  

Section 3.02. Continuing Liability Under Collateral

     13   ARTICLE 4    CERTAIN PERFECTION REQUIREMENTS   

Section 4.01. Delivery Requirements

     13  

Section 4.02. Control Requirements

     14  

Section 4.03. Intellectual Property Recording Requirements

     14  

Section 4.04. Other Actions

     15  

Section 4.05. Timing and Notice

     15   ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

Section 5.01. Grantor Information & Status

     16  

Section 5.02. Collateral Identification, Special Collateral

     17  

Section 5.03. Ownership Of Collateral And Absence Of Other Liens

     18  

Section 5.04. Status of Security Interest

     18  

Section 5.05. Goods and Receivables

     19  

Section 5.06. Pledged Equity Interests, Investment Related Property

     20  

Section 5.07. Intellectual Property

     20  

Section 5.08. Miscellaneous

     21  



--------------------------------------------------------------------------------

ARTICLE 6        COVENANTS AND AGREEMENTS       

Section 6.01. Grantor Information and Status

     22  

Section 6.02. Collateral Identification; Special Collateral

     22  

Section 6.03. Ownership of Collateral and Absence of Other Liens

     22  

Section 6.04. Status of Security Interest

     23  

Section 6.05. Goods & Receivables.

     23  

Section 6.06. Pledged Equity Interests, Investment Related Property

     24  

Section 6.07. Intellectual Property

     27  

Section 6.08. Miscellaneous

     28   ARTICLE 7        ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES;
ADDITIONAL GRANTORS       

Section 7.01. Access; Right of Inspection

     29  

Section 7.02. Further Assurances

     29  

Section 7.03. Additional Grantors

     30   ARTICLE 8        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT       

Section 8.01. Power of Attorney

     31  

Section 8.02. No Duty On The Part Of Collateral Agent Or Secured Parties

     32  

Section 8.03. Appointment Pursuant to Credit Agreement

     32   ARTICLE 9        REMEDIES       

Section 9.01. Generally

     32  

Section 9.02. Application of Proceeds

     34  

Section 9.03. Sales on Credit

     34  

Section 9.04. Investment Related Property

     34  

Section 9.05. Grant of Intellectual Property License

     35  

Section 9.06. Intellectual Property

     35  

Section 9.07. Cash Proceeds; Deposit Accounts

     36  



--------------------------------------------------------------------------------

ARTICLE 10

COLLATERAL AGENT

ARTICLE 11

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

ARTICLE 12

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

ARTICLE 13

MISCELLANEOUS

ARTICLE 14

AMENDMENT AND RESTATEMENT

SCHEDULE 1.01A — RESERVED

SCHEDULE 5.01 — GENERAL INFORMATION

SCHEDULE 5.02 — COLLATERAL IDENTIFICATION

SCHEDULE 5.04 — FINANCING STATEMENTS

SCHEDULE 5.05 — LOCATION OF EQUIPMENT AND INVENTORY

SCHEDULE 5.06 — PLEDGED EQUITY INTERESTS

SCHEDULE 5.07 — INTELLECTUAL PROPERTY

SCHEDULE 5.08 — CONSENTS

EXHIBIT A — PLEDGE SUPPLEMENT

EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT

EXHIBIT C — [RESERVED]

EXHIBIT D — [RESERVED]

EXHIBIT E — TRADEMARK SECURITY AGREEMENT

EXHIBIT F — COPYRIGHT SECURITY AGREEMENT

EXHIBIT G — PATENT SECURITY AGREEMENT



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT originally dated as of
May 29, 2015 and amended and restated as of October 3, 2017 among Hologic, Inc.
(the “Company”), certain domestic subsidiaries of the Company party hereto from
time to time, whether as an original signatory hereto or as an Additional
Grantor (as herein defined) (each, a “Grantor”), and Bank of America, N.A., as
collateral agent for the Secured Parties (as herein defined) (in such capacity
as collateral agent, together with its successors and permitted assigns, the
“Collateral Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit and Guaranty Agreement, dated
as of May 29, 2015 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Original Credit Agreement”) by
and among the Company, the other Borrowers party thereto from time to time, the
other Grantors party thereto, as Guarantors, the Collateral Agent, the other
Agents party thereto and the Lenders party thereto from time to time;

WHEREAS, each Grantor has granted liens on certain of its assets to secure
(i) the Obligations under the Original Credit Agreement and the other Loan
Documents, (ii) such Grantor’s obligations under Hedge Agreements and Cash
Management Agreements and (iii) other obligations under the Loan Documents;

WHEREAS, effective as of the Restatement Date, the Original Credit Agreement is
being amended and restated in the form of the Credit Agreement (as defined
below); and

WHEREAS, the Lenders and L/C Issuers are not willing to make loans or issue or
participate in Letters of Credit under the Credit Agreement unless (i) the
Obligations continue to be secured and guaranteed as set forth herein and in the
other Loan Documents and (ii) each Guaranty thereof is secured by Liens on the
assets of the relevant Grantor as provided in this Agreement and the other
Collateral Documents;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, each Grantor and
the Collateral Agent agree as follows:

ARTICLE 1

DEFINITIONS; GRANT OF SECURITY

Section 1.01. General Definitions. In this Agreement, the following terms shall
have the following meanings:

“Additional Grantors” shall have the meaning assigned in Section 7.03.



--------------------------------------------------------------------------------

“Agreement” shall mean this Amended and Restated Pledge and Security Agreement
dated as of October 3, 2017, as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, in accordance
with the terms of the Credit Agreement.

“Cash Proceeds” shall have the meaning assigned in Section 9.07.

“Collateral” shall have the meaning assigned in Section 2.01.

“Collateral Account” shall mean any Deposit Account or Securities Account
established by the Collateral Agent.

“Collateral Agent” shall have the meaning set forth in the preamble.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, supplier lists, blueprints, technical
specifications, manuals, computer software and related documentation, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Company” shall have the meaning set forth in the preamble.

“Control” shall mean: (1) with respect to any Deposit Accounts, control within
the meaning of Section 9-104 of the UCC, (2) with respect to any Securities
Accounts, Security Entitlements, Commodity Contract or Commodity Account,
control within the meaning of Section 9-106 of the UCC, (3) with respect to any
Uncertificated Securities, control within the meaning of Section 8-106(c) of the
UCC, (4) with respect to any Certificated Security, control within the meaning
of Section 8-106(a) or (b) of the UCC, (5) with respect to any Electronic
Chattel Paper, control within the meaning of Section 9-105 of the UCC, (6) with
respect to Letter-of-Credit Rights, control within the meaning of Section 9-107
of the UCC and (7) with respect to any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction), control within the meaning of
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
the jurisdiction relevant to such transferable record.

“Copyright Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue (whether such Grantor
is licensee or licensor thereunder) including, without limitation, each
agreement required to be listed in Schedule 5.02(II) under the heading
“Copyright Licenses” (as such schedule may be amended or supplemented from time
to time) provided that, for the avoidance of doubt, the Copyright Licenses shall
not include any Excluded Asset.

 

2



--------------------------------------------------------------------------------

“Copyright Security Agreement” shall mean a Copyright Security Agreement
substantially in the form of Exhibit F.

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and all
rights in and to databases, and all Mask Works (as defined under 17 U.S.C. 901
of the U.S. Copyright Act), whether registered or unregistered and whether or
not the underlying works of authorship have been published, moral rights,
reversionary interests, termination rights, and, with respect to any and all of
the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications required to be listed in
Schedule 5.02(II) under the heading “Copyrights” (as such schedule may be
amended or supplemented from time to time), (ii) all extensions and renewals
thereof, (iii) the right to sue or otherwise recover for past, present and
future infringements or other violations thereof, and (iv) all Proceeds of the
foregoing, including, without limitation, licenses, fees, royalties, income,
payments, claims, damages and proceeds of suit now or hereafter due and/or
payable with respect thereto, and (v) all other rights of any kind accruing
thereunder or pertaining thereto throughout the world provided that, for the
avoidance of doubt, Copyrights shall not include any Excluded Asset.

“Credit Agreement” shall mean that certain Amended and Restated Credit and
Guaranty Agreement dated as of the date hereof by and among the Company, the
other Borrowers party thereto from time to time, the other Grantors party
thereto, as Guarantors, the Collateral Agent, the other Agents party thereto and
the Lenders party thereto from time to time.

“Excluded Asset(s)” shall mean any asset of any Grantor excluded from the
security interest hereunder by virtue of Section 2.02 hereof but only to the
extent, and for so long as, so excluded thereunder.

“Excluded Foreign Equity Interests” shall mean the capital stock of and/or any
other Equity Interests issued by any Foreign Subsidiary that is not a First-Tier
Foreign Subsidiary.

“Existing Security Agreement” shall mean that certain Pledge and Security
Agreement dated as of May 29, 2015 among the Company, the Grantors party thereto
and Bank of America, N.A., as collateral agent, as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof.

“Foreign Intellectual Property” shall mean any Intellectual Property (whether
now owned or existing or hereafter acquired, created, developed or arising)
consisting of foreign, international, or multi-national issued/registered
Patents, registered Trademarks, registered Copyrights, or any applications for
the foregoing.

“Grantors” shall have the meaning set forth in the preamble.

 

3



--------------------------------------------------------------------------------

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee thereof
or an additional insured thereon) and (ii) any key man life insurance policies.

“Intellectual Property” shall mean, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under the laws of the United States (or of any state or political subdivision
thereof) or of any Foreign Jurisdiction or otherwise, including without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets, and the
Trade Secret Licenses, and the right to sue or otherwise recover for past,
present and future infringement, dilution, misappropriation or other violation
or impairment thereof, including the right to receive all Proceeds therefrom,
including without limitation license fees, royalties, income, payments, claims,
damages and proceeds of suit, now or hereafter due and/or payable with respect
thereto provided that, for the avoidance of doubt, the Intellectual Property
shall not include any Excluded Asset.

“Intellectual Property Agreements” shall mean the Patent Security Agreement, the
Trademark Security Agreement and the Copyright Security Agreement.

“Intellectual Property Licenses” shall mean, collectively, the Copyright
Licenses, Patent Licenses, Trademark Licenses and Trade Secret Licenses.

“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodity Accounts and Deposit Accounts.

“Investment Related Property” shall mean: (i) all “investment property” (as such
term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit provided that, for the avoidance of doubt, the Investment Related
Property shall not include any Excluded Asset.

“Material Intellectual Property” shall mean any item of Intellectual Property
included in the Collateral which is material to the business of the Grantors,
taken as a whole, or is otherwise of material value to the Grantors, taken as a
whole.

“M.G.L.” shall have the meaning assigned in Section 2.02.

“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Sections 9-406 through 409
of the UCC).

“Patent Licenses” shall mean all agreements, licenses and covenants (whether or
not in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue (whether such Grantor is licensee
or licensor thereunder), including, without limitation, each agreement required
to be listed in Schedule 5.02(II) under the heading “Patent Licenses” (as such
schedule may be amended or supplemented from time to time) provided that, for
the avoidance of doubt, the Patent Licenses shall not include any Excluded
Asset.

 

4



--------------------------------------------------------------------------------

“Patent Security Agreement” shall mean a Patent Security Agreement substantially
in the form of Exhibit G.

“Patents” shall mean all United States and foreign patents and certificates of
invention, inventions or similar industrial property rights, and applications
for any of the foregoing, including, but not limited to: (i) each patent and
patent application required to be listed in Schedule 5.02(II) under the heading
“Patents” (as such schedule may be amended or supplemented from time to time),
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all improvements thereto, (iv) the
right to sue or otherwise recover for past, present and future infringements or
other violations thereof, (v) all Proceeds of the foregoing, including, without
limitation, license fees, royalties, income, payments, claims, damages, and
proceeds of suit now or hereafter due and/or payable with respect thereto, and
(vi) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world provided that, for the avoidance of doubt, the Patents
shall not include any Excluded Asset.

“Pledged Debt” shall mean all indebtedness for borrowed money owed to such
Grantor, whether or not evidenced by any Instrument, including, without
limitation, all indebtedness described on Schedule 5.02(I) under the heading
“Pledged Debt” (as such schedule may be amended or supplemented from time to
time), issued by the obligors named therein, the instruments, if any, evidencing
such any of the foregoing, and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing
provided that, for the avoidance of doubt, the Pledged Debt shall not include
any Excluded Asset.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and any other participation or interests in any
equity or profits of any business entity including, without limitation, any
trust and all management rights relating to any entity whose Equity Interests
are included as Pledged Equity Interests provided that, for the avoidance of
doubt, the Pledged Equity Interests shall not include any Excluded Asset.

“Pledged LLC Interests” shall mean, other than any Excluded Asset, all interests
in any limited liability company and each series thereof owned by any Grantor,
including, without limitation, all limited liability company interests listed on
Schedule 5.02(I) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests and all rights as a member of the related
limited liability company that constitutes “Collateral” hereunder.

 

5



--------------------------------------------------------------------------------

“Pledged Partnership Interests” shall mean, other than any Excluded Asset, all
interests in any general partnership, limited partnership, limited liability
partnership or other partnership owned by any Grantor, including, without
limitation, all partnership interests listed on Schedule 5.02(I) under the
heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests and all rights as a
partner of the related partnership that constitutes “Collateral” hereunder.

“Pledged Stock” shall mean, other than any Excluded Asset, all shares of capital
stock owned by any Grantor, including, without limitation, all shares of capital
stock described on Schedule 5.02(I) under the heading “Pledged Stock” (as such
schedule may be amended or supplemented from time to time), and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books of any
securities intermediary pertaining to such shares, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares that
constitutes “Collateral” hereunder.

“Pledge Supplement” shall mean an agreement substantially in the form of Exhibit
A hereto.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records provided that, for the
avoidance of doubt, Receivables shall not include any Excluded Asset.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors, secured parties or
agents thereof, and certificates, acknowledgments, or other writings, including,
without limitation, lien search reports, from filing or other registration
officers, (iv) all credit information, reports and memoranda relating thereto
and (v) all other written or non-written forms of information related in any way
to the foregoing or any Receivable.

 

6



--------------------------------------------------------------------------------

“Secured Obligations” shall have the meaning assigned in Section 3.01.

“Secured Parties” shall mean the Agents, the Lenders, the L/C Issuer, the Lender
Counterparties and the Cash Management Providers, and the respective successors
and permitted assigns of each of the foregoing Persons.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Servicer Account” shall mean the Company’s servicer account at JPMorgan Chase
Bank, N.A., ending in 9386, and any other servicer account used in connection
with a Qualified Receivables Transaction.

“Servicer Lockbox” shall mean the Company’s lockbox at JPMorgan Chase Bank, N.A.
linked to the Servicer Account and any other lockbox linked to a servicer
account used in connection with a Qualified Receivables Transaction.

“Specified Equipment and Inventory” shall mean, at any time, any (A) Equipment
and/or Inventory which is installed or otherwise located at a physician’s
office, hospital, medical clinic, laboratory or other third party location
pursuant to a Customer Usage Agreement, System Loan and Product Purchase
Agreement, use agreements, conditional sales agreements, leases and other
similar contracts entered into by a Grantor with end users or other third
parties that directly or indirectly contract with end users and which the
Grantors, in their discretion, determine are a necessary or desirable means of
generating revenue from such Equipment or Inventory, including through the
diagnostic processes related thereto, including, but not limited to,
(i) diagnostic Equipment or Inventory, such as Thin Prep PAP Processors, Panther
Fusion, Tigres, Panther, ETS (Direct Tube Sampling Instruments) and mammography
and osteoporosis Equipment and Inventory, (ii) surgical Equipment or Inventory,
such as NovaSure and MyoSure controller, (iii) molecular Equipment or Inventory,
(iv) any medical aesthetics machines and controller and (v) any other medical
device related Equipment and/or Inventory; (B) any Equipment and/or Inventory
which is stored with or located at a warehouse, distribution center, or other
similar location owned, operated, leased or subcontracted by any third party
manufacturer (and/or any other operator of warehouses, distribution centers,
and/or other similar location); and (C) any Equipment and/or Inventory
consisting of molds, plastics and assembly manufacturing equipment in the
possession of any third party manufacturer.

 

7



--------------------------------------------------------------------------------

“Specified Material Contracts” means (i) that certain Supply Agreement dated as
of November 22, 2006 by and between Gen-Probe Incorporated, a corporation of the
State of Delaware, USA, located at 10210 Genetic Center Drive, San Diego,
California 92121-4362 and STRATEC Biomedical Systems AG, having its principal
place of business at Gewerbestrasse 37, D-75217 Birkenfeld-Graefenhausen,
Germany and (ii) that certain agreement dated as of July 24, 2009 between
GEN-PROBE INCORPORATED, a Delaware corporation, having a place of business at
10210 Genetic Center Drive, San Diego, California 92121, and NOVARTIS VACCINES
AND DIAGNOSTICS, INC., a Delaware corporation, having a place of business at
4560 Horton Street, Emeryville, California 94608, in each case as amended,
supplemented, restated or otherwise modified from time to time.

“Specified Minority Debt Investments” means any loan to any Person in which the
Grantors or their Subsidiaries own an Equity Interest or any other equity
interest (other than a Subsidiary) and any refinancing thereof and/or amendment,
restatement or supplement thereto, whether such Indebtedness was incurred prior
to the Restatement Date, on the Restatement Date or thereafter.

“Specified Minority Investments” means, any Equity Interest acquired by any
Grantor in any Person (other than a Subsidiary) or Equity Interests received in
exchange therefor or on account thereof, whether such acquisition or exchange
occurred prior to the Restatement Date, on the Restatement Date or thereafter.

“Trademark Licenses” shall mean any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue or permitting
co-existence (whether such Grantor is licensee or licensor thereunder),
including, without limitation, each agreement required to be listed in Schedule
5.02(II) under the heading “Trademark Licenses” (as such schedule may be amended
or supplemented from time to time) provided that, for the avoidance of doubt,
Trademark Licenses shall not include any Excluded Asset.

“Trademark Security Agreement” shall mean a Trademark Security Agreement
substantially in the form of Exhibit E.

“Trademarks” shall mean all United States and foreign trademarks, trade names,
trade dress, corporate names, company names, business names, fictitious business
names, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, whether or not registered, and with respect to any
and all of the foregoing: (i) all registrations and applications therefor
including, without limitation, the registrations and applications required to be
listed in Schedule 5.02(II) under the heading “Trademarks” (as such schedule may
be amended or supplemented from time to time), (ii) all extensions or renewals
of any of the foregoing, (iii) all of the goodwill of the business connected
with the use of and symbolized by any of the foregoing, (iv) the right to sue or
otherwise recover for past, present and future infringement, dilution or other
violation of any of the foregoing or for any injury to the related goodwill,
(v) all Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (vi) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world provided
that, for the avoidance of doubt, Trademarks shall not include any Excluded
Asset.

 

8



--------------------------------------------------------------------------------

“Trade Secret Licenses” shall mean any and all agreements (whether or not in
writing) providing for the granting of any right in or to Trade Secrets (whether
such Grantor is licensee or licensor thereunder) including, without limitation,
each agreement required to be listed in Schedule 5.02(II) under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time) provided that, for the avoidance of doubt, Trade Secret Licenses
shall not include any Excluded Asset.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue or otherwise recover for
past, present and future misappropriation or other violation thereof, (ii) all
Proceeds of the foregoing, including, without limitation, license fees,
royalties, income, payments, claims, damages, and proceeds of suit now or
hereafter due and/or payable with respect thereto, and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world provided
that, for the avoidance of doubt, Trade Secrets shall not include any Excluded
Asset.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

“United States” shall mean the United States of America.

Section 1.02. Definitions; Interpretation. (a) In this Agreement, the following
capitalized terms shall have the meaning given to them in the UCC (and, if
defined in more than one Article of the UCC, shall have the meaning given in
Article 9 thereof): Account, Account Debtor, As-Extracted Collateral, Bank,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity Account,
Commodity Contract, Commodity Intermediary, Consignee, Consignment, Consignor,
Deposit Account, Document, Entitlement Order, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivable, Instrument, Inventory, Letter-of-Credit Right,
Manufactured Home, Money, Payment Intangible, Proceeds, Record, Securities
Account, Securities Intermediary, Security Certificate, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security. For
the avoidance of doubt, such capitalized terms included shall not include any
Excluded Assets.

(b) All other capitalized terms used herein (including the preamble, recitals
and exhibits hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement. The incorporation by reference of
terms defined in the Credit Agreement shall survive any termination of the
Credit Agreement until this Agreement is terminated as provided in Article 11
hereof. Any of the terms defined herein may, unless the context otherwise
requires,

 

9



--------------------------------------------------------------------------------

be used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an
Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise
specifically provided. The use herein of the word “include” or “including,” when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter. The terms lease and
license shall include sub-lease and sub-license, as applicable. If any conflict
or inconsistency exists between this Agreement and the Credit Agreement, the
Credit Agreement shall govern. All references herein to provisions of the UCC
shall include all successor provisions under any subsequent version or amendment
to any Article of the UCC.

ARTICLE 2

GRANT OF SECURITY

Section 2.01. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all personal property of such Grantor including, but not limited to the
following, in each case whether now owned or hereafter existing, in which such
Grantor now has or hereafter acquires an interest, creates or develops or
otherwise arising and wherever the same may be located (all of which, other than
to the extent constituting Excluded Assets, being hereinafter collectively
referred to as the “Collateral”):

(a) Accounts;

(b) Chattel Paper;

(c) Documents;

(d) General Intangibles;

(e) Goods (including, without limitation, Inventory and Equipment);

(f) Instruments;

(g) Insurance;

(h) Intellectual Property;

(i) Investment Related Property (including, without limitation, Deposit
Accounts);

(j) Letter-of-Credit Rights;

(k) Money;

 

10



--------------------------------------------------------------------------------

(l) Receivables and Receivable Records;

(m) Commercial Tort Claims now or hereafter described on Schedule 5.02(III);

(n) to the extent not otherwise included above, all other personal property of
any kind and all Collateral Records, Collateral Support and Supporting
Obligations relating to any of the foregoing; and

(o) to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.

Section 2.02. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the Collateral include or the security interest
granted under Section 2.01 hereof attach to (a) any lease, license, contract or
agreement to which any Grantor is a party, or any of its rights or interests
thereunder, if and to the extent that a security interest (x) is prohibited by
or would be in violation of (i) any law, rule or regulation applicable to such
Grantor, or (ii) a term, provision or condition of any such lease, license,
contract or agreement (unless such law, rule, regulation, term, provision or
condition would be rendered ineffective with respect to the creation of the
security interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law (including the Bankruptcy Code) or principles of
equity) or (y) would result in a breach, default or other violation of any term,
provision or condition of any such lease, license, contract or agreement after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity;
provided, however, that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in subclause (i) or (ii) of clause (a) of
this Section 2.02; provided further that the exclusions referred to in clause
(a) of this Section 2.02 shall not include any Proceeds of any such lease,
license, contract or agreement; (b) any of the outstanding capital stock of or
other Equity Interest in a (I) First-Tier Foreign Subsidiary or Excluded
Disregarded Entity in excess of 65% of the voting power of all classes of
capital stock of such First-Tier Foreign Subsidiary or Excluded Disregarded
Entity entitled to vote; provided that immediately upon the amendment of the
Internal Revenue Code to allow the pledge of a greater percentage of the voting
power of capital stock in a First-Tier Foreign Subsidiary or Excluded
Disregarded Entity without adverse tax consequences, the Collateral shall
include, and the security interest granted by each Grantor shall attach to, such
greater percentage of capital stock of each First-Tier Foreign Subsidiary and
Excluded Disregarded Entity and (II) “security corporation” under Massachusetts
General Laws (“M.G.L.”) chapter 63, § 38B, but only to the extent that the
pledge of such capital stock or other Equity Interest would result in such
entity ceasing to qualify as a “security corporation” under M.G.L. chapter 63, §
38B; (c) any Excluded Foreign Equity Interests and the Equity Interests issued
by any Receivables Entity or Immaterial Domestic Subsidiary; (d) any
“intent-to-use” application for trademark or service mark registration filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing
under Section 1(c) or Section 1(d) of the Lanham Act of a “Statement of Use” or
an “Amendment to Allege

 

11



--------------------------------------------------------------------------------

Use” with respect thereto, solely to the extent, if any, that, and solely during
the period, if any, in which, the grant of a security interest therein prior to
such filing would impair the validity or enforceability of any registration that
issues from such intent-to-use trademark or service mark application under
applicable federal law; (e) motor vehicles and other Goods covered by a
certificate of title the perfection of a security interest in which is excluded
from the Uniform Commercial Code in the relevant jurisdiction; (f) Foreign
Intellectual Property; (g) Margin Stock (within the meaning of Regulation U
issued by the FRB); (h) Equity Interests in any Person (other than wholly owned
Subsidiaries of the Company) if and to the extent that a security interest
(x) is prohibited by or would be in violation of any term, provision or
condition of such Person’s organizational or joint venture documents (unless
such term, provision or condition would be rendered ineffective with respect to
the creation of the security interest hereunder pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity) or (y) would result in a breach, default or other
violation of any term, provision or condition of such documents after giving
effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity; provided, however,
that the Collateral shall include (and such security interest shall attach)
immediately at such time as the contractual prohibition shall no longer be
applicable and to the extent severable, shall attach immediately to any portion
of such Equity Interests not subject to the prohibitions specified in this
clause 2.02(h), (i) any property and/or assets of Grantors (other than
(i) Intellectual Property, (ii) Pledged Equity Interests, (iii) intercompany
loans and (iv) the Proceeds of any Collateral) located outside of the United
States, provided that the aggregate value of such property and assets does not
exceed $175,000,000 at any time and provided further that in regards to any of
such property or assets valued in excess of $175,000,000, such property and
assets shall not constitute Collateral to the extent that the Collateral Agent
and the Company reasonably agree that the costs or other consequences (including
adverse tax consequences) of providing a security interest in such property
and/or assets is excessive in view of the benefits to be obtained by the Secured
Parties, (j) the Service Account and the Servicer Lockbox, (k) any interest that
the Grantors own in any aircraft or component thereof (including ownership,
title or leasehold interest) or, (l) Inventory on consignment where the Grantor
is the Consignor or (m) any intercompany notes issued by any Receivables Entity
to any Loan Party or its Subsidiaries in connection with any Qualified
Intercompany Note Transaction.

ARTICLE 3

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

Section 3.01. Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all the Obligations (the “Secured
Obligations”).

 

12



--------------------------------------------------------------------------------

Section 3.02. Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (a) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Collateral Agent or any other Secured Party,
(b) each Grantor shall remain liable under each of the agreements included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any Secured Party have any
obligation to make any inquiry as to the nature or sufficiency of any payment
received by it or have any obligation to take any action to collect or enforce
any rights under any agreement included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests and (c) the exercise by the Collateral Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

ARTICLE 4

CERTAIN PERFECTION REQUIREMENTS

Section 4.01. Delivery Requirements. (a) With respect to any Certificated
Securities included in the Collateral (other than, on and after the First
Amendment Effective Date, any First-Tier Foreign Subsidiary that is designated
or otherwise qualifies as an Immaterial Foreign Subsidiary, as disclosed to the
Collateral Agent), each Grantor shall deliver to the Collateral Agent the
Security Certificates evidencing such Certificated Securities duly indorsed by
an effective indorsement (within the meaning of Section 8-107 of the UCC), or
accompanied by share transfer powers or other instruments of transfer duly
endorsed by such an effective endorsement, in each case, to the Collateral Agent
or in blank. In addition, each Grantor shall cause any certificates evidencing
any Pledged Equity Interests included in the Collateral, including, without
limitation, any Pledged Partnership Interests included in the Collateral or
Pledged LLC Interests included in the Collateral, to be similarly delivered to
the Collateral Agent regardless of whether such Pledged Equity Interests
constitute Certificated Securities (in each case, other than, on and after the
First Amendment Effective Date, any First-Tier Foreign Subsidiary that is
designated or otherwise qualifies as an Immaterial Foreign Subsidiary, as
disclosed to the Collateral Agent). Notwithstanding the foregoing, the delivery
requirements set forth in this Section 4.01(a) shall be subject to the delivery
periods set forth in Section 4.05 and shall not apply to any certificates
evidencing Equity Interests or any other equity investments other than
certificates evidencing the Equity Interests or equity investments, in each
case, in the Company’s Subsidiaries. For the purpose of this Section 4.01(a),
“Immaterial Foreign Subsidiary” shall mean, at any date of determination, any
Foreign Subsidiary of the Company that, together with all other Immaterial
Domestic Subsidiaries and Immaterial Foreign Subsidiaries, (i) had consolidated
assets comprising in the aggregate less than 10% of Total Assets of the Company
and its Subsidiaries on the last day of the then-most recent Fiscal Quarter for
which financial statements are available and (ii) contributed in the aggregate
less than 10% of Consolidated Adjusted EBITDA for the period of four (4) Fiscal
Quarters then-most recently ended for which financial statements are available.

 

13



--------------------------------------------------------------------------------

(b) With respect to any Instruments or Tangible Chattel Paper included in the
Collateral, each Grantor shall deliver, within the delivery periods set forth in
Section 4.05, to the Collateral Agent all such Instruments or Tangible Chattel
Paper to the Collateral Agent duly indorsed in blank; provided, however, that
such delivery requirement shall not apply to (i) any Instruments or Tangible
Chattel Paper having a face amount of less than $15,000,000 individually, except
to the extent the aggregate outstanding face amount of such Instruments and
Tangible Chattel Paper exceeds $50,000,000 (in which case the delivery
requirements under this Section 4.01(b) shall apply to all such Instruments and
Tangible Chattel Paper in excess of such aggregate threshold), (ii) any Tangible
Chattel Paper relating to or in respect of any Specified Equipment and Inventory
or (iii) Specified Minority Debt Investments.

Section 4.02. Control Requirements.

(a) [Reserved].

(b) With respect to any Uncertificated Security of a Subsidiary of the Company
included in the Collateral (other than any (x) Uncertificated Securities
constituting (x) Collateral credited to a Securities Account and,
(y) Uncertificated Securities constituting Specified Minority Investments and
(z) Uncertificated Securities issued by Immaterial Foreign Subsidiaries), each
Grantor shall cause, within the compliance period set forth in Section 4.05, the
issuer of such Uncertificated Security to either (i) register the Collateral
Agent as the registered owner thereof on the books and records of the issuer or
(ii) execute an agreement substantially in the form of Exhibit B hereto (or such
other agreement in form and substance reasonably satisfactory to the Collateral
Agent), pursuant to which such issuer agrees to comply with the Collateral
Agent’s instructions with respect to such Uncertificated Security without
further consent by such Grantor.

(c) With respect to any Letter-of-Credit Rights included in the Collateral
(other than any Letter-of-Credit Rights constituting a Supporting Obligation for
a Receivable in which the Collateral Agent has a valid and perfected security
interest) with a value in excess of $35,000,000 individually, each Grantor shall
ensure, within the compliance period set forth in Section 4.05, that Collateral
Agent has Control thereof by obtaining the written consent of each issuer of
each related letter of credit to the assignment of the proceeds of such letter
of credit to the Collateral Agent.

(d) Reserved.

Section 4.03. Intellectual Property Recording Requirements. (a) In the case of
any Collateral (whether now owned or existing or hereafter acquired, created,
developed or arising) consisting of Patents issued in the United States or
pending Patent applications filed in the United States, each Grantor shall
execute and deliver, within the compliance period set forth in Section 4.05, to
the Collateral Agent a Patent Security Agreement in substantially the form of
Exhibit G hereto (or a supplement thereto) covering all such Patents in
appropriate form for recordation with the United States Patent and Trademark
Office with respect to the security interest of the Collateral Agent.

 

14



--------------------------------------------------------------------------------

(b) In the case of any Collateral (whether now owned or existing or hereafter
acquired, created, developed or arising) consisting of Trademarks registered in
the United States or pending Trademark applications filed in the United States,
each Grantor shall execute and deliver, within the compliance period set forth
in Section 4.05, to the Collateral Agent a Trademark Security Agreement in
substantially the form of Exhibit E hereto (or a supplement thereto) covering
all such Trademarks, in appropriate form for recordation with the United States
Patent and Trademark Office with respect to the security interest of the
Collateral Agent.

(c) In the case of any Collateral (whether now owned or existing or hereafter
acquired, created, developed or arising) consisting of Copyrights registered in
the United States or pending Copyright applications filed in the United States,
or consisting of exclusive Copyright Licenses that constitute Material
Intellectual Property in respect of Copyrights registered in the United States
for which any Grantor is the licensee, the Grantor shall execute and deliver,
within the compliance period set forth in Section 4.05, to the Collateral Agent
a Copyright Security Agreement in substantially the form of Exhibit F hereto (or
a supplement thereto) covering all such Copyrights and exclusive Copyright
Licenses, in appropriate form for recordation with the United States Copyright
Office with respect to the security interest of the Collateral Agent.

Section 4.04. Other Actions. With respect to any Pledged Partnership Interests
and Pledged LLC Interests included in the Collateral (other than any Specified
Minority Investment), if the Grantors own less than 100% of the Equity Interests
in any issuer of such Pledged Partnership Interests or Pledged LLC Interests
constituting Collateral, the Grantors shall, within the compliance period set
forth in Section 4.05, use their commercially reasonable efforts to obtain the
consent of each other holder of partnership interest or limited liability
company interests in such issuer to the security interest of the Collateral
Agent hereunder and following an Event of Default, the transfer of such Pledged
Partnership Interests and Pledged LLC Interests constituting Collateral to the
Collateral Agent or its designee, and to the substitution of the Collateral
Agent or its designee as a partner or member with all the rights and powers
related thereto. Each Grantor consents to the grant by each other Grantor of a
Lien in all Investment Related Property constituting Collateral to the
Collateral Agent and without limiting the generality of the foregoing consents
to the transfer of any Pledged Partnership Interest and any Pledged LLC Interest
constituting Collateral to the Collateral Agent or its designee following an
Event of Default for the purposes of enabling the Collateral Agent to exercise
rights and remedies under the Credit Agreement and Article 9 hereof and to the
substitution of the Collateral Agent or its designee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

Section 4.05. Timing and Notice. Notwithstanding any provisions set forth
herein, with respect to any Collateral in existence on the Restatement Date,
each Grantor shall comply with the requirements of Article 4 on the Restatement
Date (subject to Section 6.01(j) of the Credit Agreement and any remaining
period that was available under Section 4.05 of the Existing Security Agreement
immediately prior to giving effect to this Agreement) and Section 6.12(c) of the
Credit Agreement, and with respect to any Collateral hereafter owned or
acquired,

 

15



--------------------------------------------------------------------------------

created, developed or arising such Grantor shall (i) for the avoidance of doubt,
comply with the requirements of Sections 6.10 and 6.11 of the Credit Agreement
as applicable, and (ii) comply with the requirements of Article 4 and/or
Sections 6.02(a), 6.02(b) and 6.05(b) hereof, as applicable, in each case,
subject to Section 6.01(j) of the Credit Agreement, (x) with respect to
(1) Material Intellectual Property and (2) Collateral (other than Intellectual
Property) valued, in the aggregate with all other Collateral (other than
Intellectual Property) acquired, created, developed or arising in the same
Fiscal Quarter, in excess of the greater of (1) $75,000,000 and (2) 0.5% of
Total Assets, within 45 days after such Collateral is acquired, created,
developed or otherwise arises and (y) with respect to all other Collateral,
within the later of (I) 45 days after such Collateral is acquired, created,
developed or otherwise arises and (II) 15 days after the end of such Fiscal
Quarter (or, in the case of Intellectual Property, such Fiscal Year) in which
such Collateral is acquired, created, developed or otherwise arises; provided
that the Collateral Agent may grant an extension therefor if the applicable
Grantor in respect thereof is using commercially reasonable efforts to comply
with such requirements.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants, on the Restatement Date and on each
Credit Date, that the following statements are true and correct in all material
respects as of such date other than to the extent such representation or
warranty specifically relate to an earlier date (in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date), in each case, subject to Section 4.05:

Section 5.01. Grantor Information & Status. (a) As of the Restatement Date,
Schedules 5.01(A) and (B) set forth under the appropriate headings: (1) the full
legal name of such Grantor, (2) all trade names or other names under which such
Grantor (currently) commonly conducts business, (3) the type of organization of
such Grantor, (4) the jurisdiction of organization of such Grantor, (5) its
organizational identification number, if any, and (6) the jurisdiction where the
chief executive office or its sole place of business (or the principal residence
if such Grantor is a natural person) is located.

(b) Except as provided on Schedule 5.01(C), as of the Restatement Date, it has
not changed its name, jurisdiction of organization, chief executive office or
sole place of business (or principal residence if such Grantor is a natural
person) or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) and has not commonly done business under
any other name, in each case, within the past five (5) years.

(c) It has not within the last five (5) years become bound (whether as a result
of merger or otherwise) as debtor under a security agreement entered into by
another Person, which has not heretofore been terminated other than the
agreements identified on Schedule 5.01(D) hereof (as such Schedule may be
amended or supplemented from time to time).

 

16



--------------------------------------------------------------------------------

(d) As of the Restatement Date, such Grantor has been duly organized and is
validly existing as an entity of the type as set forth opposite such Grantor’s
name on Schedule 5.01(A) solely under the laws of the jurisdiction as set forth
opposite such Grantor’s name on Schedule 5.01(A) and, except as permitted by the
Credit Agreement, remains duly existing as such. Except as permitted by the
Credit Agreement, such Grantor has not filed any certificates of dissolution or
liquidation, any certificates of domestication, transfer or continuance in any
other jurisdiction.

(e) No Grantor is a “transmitting utility” (as defined in Section 9-102(a)(81)
of the UCC).

Section 5.02. Collateral Identification, Special Collateral.

(a) On the Restatement Date, Schedule 5.02 sets forth under the appropriate
headings all of such Grantor’s: (1) Pledged Equity Interests constituting
Collateral, other than any Pledged Equity Interests valued at less than
$10,000,000 individually, except to the extent that the aggregate value of such
Pledged Equity Interests exceeds $35,000,000, (in which case, this scheduling
requirement shall only apply to all Pledged Equity Interests in excess of the
aggregate threshold), provided that such exception shall not apply to any
Pledged Equity Interests evidencing the Equity Interests in the Company’s
Subsidiaries, (2) Pledged Debt other than (x) any Pledged Debt having a face
amount of less than $15,000,000 individually, except to the extent that the
aggregate face amount of such Pledged Debt exceeds $50,000,000 (in which case,
this scheduling requirement shall only apply to all Pledged Debt in excess of
the aggregate threshold) and (y) Specified Minority Debt Investments,
(3) Reserved, (4) Reserved, (5) United States registrations and issuances of and
applications for Patents, Trademarks, and Copyrights owned by such Grantor
constituting Material Intellectual Property, (6) Patent Licenses, Trademark
Licenses, Trade Secret Licenses and Copyright Licenses constituting Material
Intellectual Property other than employment related agreements or consulting
agreements with individuals to the extent that such agreements can be
characterized as Patent Licenses, Trademark Licenses, Trade Secret Licenses
and/or Copyright Licenses, (7) Commercial Tort Claims constituting Collateral
other than (A) any Commercial Tort Claims having a value of less than
$20,000,000 individually, except to the extent that the aggregate value of such
Commercial Tort Claims exceeds $60,000,000 or (B) any Commercial Tort Claim with
respect to the infringement of Intellectual Property as to which the Company has
no knowledge, (8) Letter of Credit Rights for the letters of credit other than
any individual Letter of Credit Rights worth less than $25,000,000, (9) the name
and address of any warehouseman, bailee or other third party in possession of
any Inventory, Equipment and other tangible personal property, in each case,
constituting Collateral other than (A) Specified Equipment and Inventory,
(B) other Equipment, Inventory and other tangible personal property with
warehousemen, salesmen, servicemen, customers or such items in transit, under
repair or with assemblers and/or manufacturers, (C) any other Inventory,
Equipment and other tangible personal property, in each case, constituting
Collateral at one location having a value less than $20,000,000 individually,
except to the extent the aggregate value of such Inventory, Equipment or other
tangible personal property exceeds $60,000,000 or (D) listed on Schedule 5.05
and (10) Material Contracts.

 

17



--------------------------------------------------------------------------------

(b) None of the Collateral in excess of $15,000,000 individually or $40,000,000
in the aggregate (which is not encumbered by a valid, perfected, First Priority
Lien securing the Secured Obligations) constitutes, or is the Proceeds of,
(1) Farm Products, (2) As-Extracted Collateral, (3) Manufactured Homes,
(4) Health-Care-Insurance Receivables, (5) timber to be cut, or (6) satellites,
ships or railroad rolling stock.

(c) All information supplied by any Grantor with respect to any of the
Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects, subject to the
thresholds, exclusions and limitations set forth in this Agreement, the Credit
Agreement, or the Perfection Certificate, as applicable.

Section 5.03. Ownership Of Collateral And Absence Of Other Liens. (a) Other than
as provided herein and in the Credit Agreement, it owns the Collateral purported
to be owned by it or otherwise has the rights it purports to have in each item
of Collateral and, as to all Collateral whether now existing or hereafter
acquired, developed or created (including by way of lease or license), will
continue to own or have such rights in each item of the Collateral, in each case
free and clear of any and all Liens, rights or claims of all other Persons,
including, without limitation, liens arising as a result of such Grantor
becoming bound (as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, in each case, other than any Permitted
Liens and except if the failure to own or have rights in such Collateral or if
the rights or claims of other Persons in the Collateral would not reasonably be
expected to have a Material Adverse Effect.

(b) Other than any financing statements filed in favor of the Collateral Agent,
no effective financing statement, fixture filing or other instrument similar in
effect under any applicable law covering all or any part of the Collateral is on
file in any filing or recording office except for (x) financing statements for
which duly authorized proper termination statements have been delivered to the
Collateral Agent for filing and (y) financing statements, fixture filings or
instruments similar in effect filed in connection with Permitted Liens. Other
than any automatic control in favor of a Bank, Securities Intermediary or
Commodity Intermediary maintaining a Deposit Account, Securities Account or
Commodity Contract, no Person is in Control of any Collateral other than in
connection with Permitted Liens.

Section 5.04. Status of Security Interest. (a) Upon the filing of any financing
statement naming such Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral in the filing offices set forth opposite
such Grantor’s name on Schedule 5.04 hereof (as such schedule may be amended or
supplemented from time to time), the security interest of the Collateral Agent
in all Collateral that can be perfected by the filing of a financing statement
under the Uniform Commercial Code as in effect in the applicable jurisdiction
will constitute valid, perfected, First Priority Liens with respect to such
Collateral under the law of such jurisdiction (to the extent applicable
thereto). Each agreement purporting to give the Collateral Agent Control over
any Collateral is effective to establish the Collateral Agent’s Control of the
Collateral subject thereto.

 

18



--------------------------------------------------------------------------------

(b) To the extent perfection or priority of the security interest therein is not
subject to Article 9 of the UCC, upon recordation of the Intellectual Property
Agreements in the applicable intellectual property registries in the United
States (including but not limited to the United States Patent and Trademark
Office and the United States Copyright Office) of the security interests granted
hereunder in all Collateral consisting of Patents registered or issued in the
United States (and all applications therefor), Trademarks registered or issued
in the United States (and all applications therefor), Copyrights registered in
the United States (and all applications therefor) and exclusive Copyright
Licenses (with respect to Copyrights registered in the United States), the
security interests granted to the Collateral Agent hereunder in such Collateral
listed in such Intellectual Property Agreements shall constitute valid,
perfected, First Priority Liens in Grantor’s interest therein.

(c) Except (x) as set forth in the Credit Agreement and (y) with respect to the
Specified Minority Investments, no authorization, consent, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other Person is required for either the pledge or grant
by any Grantor of the Liens in the Collateral purported to be created in favor
of the Collateral Agent hereunder, except (A) for the filings contemplated by
clauses (a) and (b) of Section 5.04 above, (B) as may be required, in connection
with the disposition of any Investment Related Property, by laws generally
affecting the offering and sale of Securities and (C) for such consents
previously obtained.

(d) Such Grantor is in compliance with its obligations under Article 4 hereof.

Section 5.05. Goods and Receivables.

(a) Reserved.

(b) Reserved.

(c) Any Goods now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance with the requirements of
the Fair Labor Standards Act, as amended, and the rules and regulations
promulgated thereunder, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

(d) Other than any (i) Inventory or Equipment in transit, being repaired or in
the possession or control of any warehouseman, bailee, repairman, serviceman,
salesman, customer, assembler, manufacturer or other third party, (ii) Specified
Equipment and Inventory (and any Equipment and/or Inventory which is stored with
or located at a warehouse, distribution center, or other similar location
operated, leased or subcontracted (but not owned) by Company) and (iii) any
other Inventory, Equipment and other tangible personal property at one location
having a value less than $20,000,000 individually, except to the extent the
aggregate value of such Inventory, Equipment or other tangible personal property
exceeds $60,000,000, all of the Equipment and Inventory included in the
Collateral is located only at the locations specified in Schedule 5.05 (as such
schedule may be amended or supplemented from time to time).

 

19



--------------------------------------------------------------------------------

Section 5.06. Pledged Equity Interests, Investment Related Property. (a) Except
as otherwise permitted in the Credit Agreement or herein, it is the record and
beneficial owner of the Pledged Equity Interests free of all Liens (other than
Permitted Liens), rights or claims of other Persons (other than Permitted Liens)
and, other thanexcept as set forth in Schedule 5.06 hereof (as such schedule may
be amended or supplemented from time to time), as otherwise permitted in the
Credit Agreement or herein and with respect to the Specified Minority
Investments, there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requiresrequired the
issuance or sale of, any Pledged Equity Interests that, in any material respect,
adversely effects the value of the Collateral taken as a whole (or any Liens in
such Collateral).

(b) Except (x) as set forth in Schedule 5.06 (as such schedule may be amended or
supplemented from time to time) and (y) with respect to the Specified Minority
Investments, no consent of any Person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary or reasonably desirable in
connection with the creation, perfection or First Priority status of the
security interest of the Collateral Agent in any Pledged Equity Interests
constituting Collateral other than those consents previously obtained.

(c) Except as set forth in Schedule 5.06(c) (as such schedule may be amended or
supplemented from time to time), all of the Pledged LLC Interests and Pledged
Partnership Interests constituting Collateral (other than Specified Minority
Investments) are or represent interests that by their terms provide that they
are securities governed by the uniform commercial code of an applicable
jurisdiction.

Section 5.07. Intellectual Property.

(a) Reserved.

(b) Except as set forth in Schedule 5.07 and other than any Intellectual
Property the disposition or license of which is otherwise permitted under
Section 7.08 of the Credit Agreement, each (i) Patent, Trademark and Copyright
listed on Schedule 5.02 that constitutes Material Intellectual Property is
subsisting and has not been adjudged invalid or unenforceable, in whole or in
part, (ii) no Patents constituting Material Intellectual Property is the subject
of a reexamination proceeding, and (iii) such Grantor has performed in all
material respects all acts and has paid all renewal, maintenance and other fees
and taxes required to maintain in full force and effect each and every
registration and application of Copyrights, Patents and Trademarks that
constitute Material Intellectual Property; in each case of clauses (i), (ii) and
(iii), except as would not reasonably be likely to have a Material Adverse
Effect.

(c) No action or proceeding is pending, or to such Grantors’ knowledge,
threatened, challenging the validity, enforceability, registration, ownership or
use of any of such Grantor’s Patents, Trademarks, or Copyrights listed on
Schedule 5.02 that constitute Material Intellectual Property that is reasonably
likely to have a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

(d) None of the Trademarks, Patents, Copyrights or Trade Secrets that constitute
Material Intellectual Property has been licensed by any Grantor to any Affiliate
or third party, except as disclosed in Schedule 5.07 (as such schedule may be
amended or supplemented from time to time) or otherwise permitted under the
Credit Agreement (including, without limitation, to effect or in furtherance of
the Reorganization), and all exclusive Copyright Licenses (with respect to
Copyrights registered in the United States) that constitute Material
Intellectual Property have been properly recorded in the United States Copyright
Office.

(e) Such Grantor has been using appropriate statutory notice of registration in
connection with its use of registered Trademarks, proper marking practices in
connection with the use of issued Patents and pending Patent applications, and
appropriate notice of copyright in connection with the publication of
Copyrights, except where failure to use such statutory notice of registration,
proper marking practices and appropriate notice of copyright would not have a
Material Adverse Effect.

(f) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets that constitute Material Intellectual
Property in accordance with industry standards except where the failure to take
such steps would not reasonably likely have a Material Adverse Effect. 

(g) Such Grantor has maintained its standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks of such Grantor and has
taken commercially reasonable actions to insure that all licensees of the
Trademarks owned by such Grantor meet such standards of quality, in each case,
except where failure to maintain or meet such standards is not reasonably likely
have a Material Adverse Effect.

(h) [Reserved.]

(i) [Reserved.]

(j) no settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
binds such Grantor in a manner that is reasonably likely to adversely affect
such Grantor’s rights to own, license or use any Material Intellectual Property,
except, in each case, (x) as disclosed in Schedule 5.07 hereof (as such schedule
may be amended or supplemented from time to time) or (y) where such settlement,
consents, covenants not to sue, co-existence agreements, non-assertion
assurances, or releases would not reasonably be likely to have a Material
Adverse Effect.

Section 5.08. Miscellaneous. No Material Contract prohibits assignment or
requires consent of or notice to any Person in connection with the assignment to
the Collateral Agent hereunder, except such as has been given or made or is
currently sought (or is not required to be sought) pursuant to Section 6.08
hereof or was sought in accordance with Section 6.08 hereof and not given or
made, as set forth in Schedule 5.08 (as such schedule may be amended or
supplemented from time to time).

 

21



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS AND AGREEMENTS

Each Grantor hereby covenants and agrees that, subject to the compliance periods
set forth in Section 4.05:

Section 6.01. Grantor Information and Status. Without limiting any prohibitions
or restrictions on mergers or other transactions set forth in the Credit
Agreement, and except as it may be permitted to do so under the Credit
Agreement, each Grantor covenants and agrees to comply with the requirements of
Section 6.01(j) of the Credit Agreement within the time periods set forth
therein and, within the earlier of (x) thirty (30) days after the completion of
such merger or other change in corporate structure and (y) if applicable, ten
(10) days prior to the date on which the perfection of the Liens under the
Collateral Documents would (absent additional filings or other actions) lapse,
in whole or in part, by reason of such change, take all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of the Collateral Agent’s security interest in that portion of the
Collateral granted or intended to be granted and agreed to hereby, subject to
the thresholds, exclusions and limitations set forth herein, which in the case
of any merger or other change in corporate structure shall include, without
limitation, executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, confirming
the grant of the security interest hereunder.

Section 6.02. Collateral Identification; Special Collateral. (a) In the event
that it hereafter acquires any Collateral of a type described in Section 5.02(b)
hereof with a fair market value in excess of $15,000,000 individually or
$40,000,000 in the aggregate (to the extent not already encumbered by a valid,
perfected, First Priority Lien securing the Secured Obligations), it shall
promptly notify the Collateral Agent thereof in writing and take such actions
and execute such documents and make such filings all at such Grantor’s expense
as the Collateral Agent may reasonably request to the extent that such actions,
execution of documents and/or filings are otherwise required under Article 4
hereof in order to ensure that the Collateral Agent has a valid, perfected,
First Priority Lien in such Collateral.

(b) In the event that it hereafter acquires or has any Commercial Tort Claim
constituting Collateral that a Responsible Officer of such Grantor reasonably
believes has a value in excess of $20,000,000 individually or $60,000,000 in the
aggregate (other than any Commercial Tort claim in respect of the infringement
of Intellectual Property as to which the Company has no knowledge), it shall
deliver to the Collateral Agent a completed Pledge Supplement, substantially in
the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, identifying such new Commercial Tort Claims; provided that no
Grantor shall be required to compromise in any way its attorney-client
privilege.

Section 6.03. Ownership of Collateral and Absence of Other Liens. (a) Except for
the security interest created by this Agreement and Permitted Liens, and without
duplication of Section 6.07(e), it shall not create or suffer to exist any Lien
upon or with respect to any of the Collateral, and such Grantor shall use
commercially reasonable efforts to defend the Collateral against all Persons
(other than the holders of Permitted Liens) at any time claiming any interest
therein.

 

22



--------------------------------------------------------------------------------

(b) Upon any Responsible Officer of such Grantor obtaining knowledge thereof, it
shall promptly notify the Collateral Agent in writing of any event that may have
a Material Adverse Effect on the value of the Collateral (taken as a whole), a
Material Adverse Effect on the ability of such Grantor or the Collateral Agent
to dispose of all or any material portion of the Collateral, or a Material
Adverse Effect on the rights and remedies of the Collateral Agent in relation
thereto, including, without limitation, the levy of any legal process against
all or any material portion of the Collateral, in each case, other than
Dispositions permitted under Section 7.08 of the Credit Agreement.

(c) It shall not sell, transfer or assign (by operation of law or otherwise) or
exclusively license to another Person any Collateral except as otherwise
permitted by the Credit Agreement.

Section 6.04. Status of Security Interest. (a) Subject to the thresholds,
exclusions and limitations set forth (and/or referenced) in Article 4 hereof and
subsection (b) of this Section 6.04, such Grantor shall maintain the security
interest of the Collateral Agent hereunder in all Collateral as valid,
perfected, First Priority Liens to the extent required hereunder.

(b) Notwithstanding anything to the contrary herein, no Grantor shall be
required to take any action to (i) perfect a security interest in any Collateral
that can only be perfected by Control, in each case except as and to the extent
specified in Article 4 hereof and (ii) grant or perfect any lien or security
interest in Collateral in a Foreign Jurisdiction or under or pursuant to the
laws of a Foreign Jurisdiction (and none of the Grantors shall be required to
enter into any security agreements or pledge agreements governed by laws of any
Foreign Jurisdictions)

Section 6.05. Goods & Receivables.

(a) [Reserved.]

(b) Reserved.

(c) It shall keep the Equipment, Inventory and any Documents evidencing any
material Equipment and Inventory constituting Collateral in the locations
specified on Schedule 5.05 (as such schedule may be amended or supplemented from
time to time) or as otherwise provided by Section 5.05 unless, with respect to
any locations in the United States, it shall have notified the Collateral Agent
in writing prior to thirty (30) days after any change in locations, identifying
such new locations and providing such other information in connection therewith
as the Collateral Agent may reasonably request.

(d) It shall keep and maintain at its own cost and expense satisfactory and
complete records of the Receivables, including, but not limited to, to the
extent it is commercially reasonable to do so, the originals of all
documentation with respect to all Receivables and records of all payments
received and all credits granted on the Receivables, all merchandise returned
and all other material dealings therewith.

 

23



--------------------------------------------------------------------------------

(e) Reserved.

(f) It shall not amend, modify, terminate or waive any provision of any
Receivable other than (i) in the ordinary course of business or (ii) such
amendments, modifications, terminations or waivers that would not have a
Material Adverse Effect.

(g) At any time following the occurrence and during the continuation of an Event
of Default, the Collateral Agent shall have the right at any time to notify, or
require such Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation constituting
Collateral and, in addition, the Collateral Agent may: (1) direct the Account
Debtors under any Receivables to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Collateral Agent; (2) notify, or
require such Grantor to notify, each Person maintaining a lockbox or similar
arrangement to which Account Debtors under any Receivables have been directed to
make payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to the Collateral Agent; and (3) enforce, at the expense of
such Grantor, collection of any such Receivables and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. If the Collateral Agent notifies such
Grantor that it has elected to collect the Receivables in accordance with the
preceding sentence, any payments of Receivables received by such Grantor shall
be forthwith (and in any event within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent if required, in the Collateral Account maintained by the
Collateral Agent, and until so turned over, all amounts and proceeds (including
checks and other instruments) received by such Grantor in respect of the
Receivables, any Supporting Obligation constituting Collateral or Collateral
Support constituting Collateral shall be received in trust for the benefit of
the Collateral Agent hereunder and shall be segregated from other funds of such
Grantor and such Grantor shall not, except as may be permitted by the Collateral
Agent, adjust, settle or compromise the amount or payment of any Receivable for
less than the total unpaid balance thereof, grant any extension or renewal of
the time of payment of any Receivable or release wholly or partly any Account
Debtor or obligor thereof, or allow any credit or discount thereon.

Section 6.06. Pledged Equity Interests, Investment Related Property. (a) Except
as provided in the next sentence, in the event such Grantor receives any
dividends, interest, distributions, securities or other property on account of
any Pledged Equity Interest or other Investment Related Property constituting
Collateral, upon the merger, consolidation, liquidation or dissolution of any
issuer of such Pledged Equity Interest or Investment Related Property, then
(i) such dividends, interest, distributions, securities or other property shall
be included in the definition of Collateral without further action (unless
otherwise constituting an Excluded Asset) and (ii) such Grantor shall promptly
take all steps, if any, necessary or reasonably advisable to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such dividends, interest, distributions, securities or other property
(including, without limitation,

 

24



--------------------------------------------------------------------------------

delivery thereof to the Collateral Agent) and pending any such action such
Grantor shall be deemed to hold such dividends, interest, distributions,
securities or other property in trust for the benefit of the Collateral Agent
and shall segregate such dividends, interest, distributions, securities or other
property from all other property of such Grantor; provided that, for the
avoidance of doubt, such Grantor shall not be required to (x) comply with the
delivery and control requirements set forth in Article 4 with respect to any
such Investment Related Property that constitutes Specified Minority Investments
and (y) take any action to perfect Collateral Agent’s liens on any such
dividends, interest, distributions, securities or other property, in each case,
constituting Specified Minority Investments other than as required pursuant to
Article 4 hereof (and subject to the thresholds, exclusions and limitations (and
time periods in regards to compliance) set forth (and/or referenced) in Article
4 hereof). Notwithstanding the foregoing, so long as the Collateral Agent has
not (after the occurrence or during the continuation of an Event of Default)
directed the Grantors in writing to segregate all cash dividends, securities,
distributions and other property in accordance with the immediately preceding
sentence, the Collateral Agent authorizes such Grantor to retain all cash
dividends, securities, distributions and other property paid consistent with the
past practice of the issuer and all scheduled payments of interest.

(b) Voting.

(i) So long as no Event of Default shall have occurred and be continuing, except
as otherwise provided in this Agreement or in the Credit Agreement, such Grantor
shall be entitled to exercise or refrain from exercising any and all voting and
other consensual rights pertaining to the Investment Related Property included
in the Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or the Credit Agreement; provided, such Grantor shall
not exercise or refrain from exercising any such right if the Collateral Agent
shall have notified such Grantor that, in the Collateral Agent’s reasonable
judgment, such action would have a Material Adverse Effect; and provided
further, such Grantor shall give the Collateral Agent at least five (5) Business
Days prior written notice of the manner in which it intends to exercise, or the
reasons for refraining from exercising, any such right in a manner that would
reasonably be expected to have a Material Adverse Effect; it being understood,
however, that neither the voting by such Grantor of any Pledged Stock for, or
such Grantor’s consent to, the election of directors (or similar governing body)
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting, nor such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement, shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section 6.06(b)(i) and no notice of
any such voting or consent need be given to the Collateral Agent.

(ii) Upon the occurrence and during the continuation of an Event of Default:

(A) upon receipt of written notice from Collateral Agent terminating such
Grantor’s voting rights, all rights of such Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease and all such rights

 

25



--------------------------------------------------------------------------------

shall thereupon become vested in the Collateral Agent (to the extent permitted
by applicable law and the applicable agreements and organization documents) who
shall thereupon have the sole right to exercise such voting and other consensual
rights; provided that (x) to the extent the applicable agreements or
organizational documents prohibit the vesting of such voting rights in the
Collateral Agent (including, without limitation, through the use of a proxy or
power-of-attorney), such Grantor shall exercise such voting and other consensual
rights solely in accordance with the instructions of the Collateral Agent and
(y) such rights shall automatically revert back to such Grantor upon the waiver
or cure of all Events of Default then existing; and

(B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder: (1) such Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (2) such Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 8.01.

(c) Except (x) to the extent not prohibited by the Credit Agreement (including,
without limitation, in connection with any transaction not prohibited by the
Credit Agreement) and (y) with respect to the Specified Minority Investments,
without the prior written consent of the Collateral Agent, it shall not vote to
enable or take any other action to: (i) cause to be amended or terminated any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes, in an adverse manner, the rights of such Grantor with
respect to any Investment Related Property constituting Collateral or adversely
affects the validity, perfection or priority of the Collateral Agent’s security
interest, (ii) cause any issuer of any Pledged Equity Interest to issue any
additional stock, partnership interests, limited liability company interest or
other Equity Interests of any nature or to issue securities convertible into or
granting the right of purchaser or exchange for any such additional stock,
partnership interests, limited liability company interest or other Equity
Interests of any nature of such issuer unless such additional stock, partnership
interests, limited liability company interest or any other Equity Interests
owned by such Grantor (or, in each case, any portion thereof) has been pledged
to the Collateral Agent to the extent required by the terms and conditions of
Sections 2.01 and 2.02, (iii) cause any issuer of any Pledged Equity Interest to
dispose of all or a material portion of their assets, (iv) waive any material
default under or material breach of any terms of organizational document
relating to the issuer of any Pledged Equity Interest or the terms of any
Pledged Debt other than to the extent that such waiver would not reasonably be
expected to have a Material Adverse Effect, (v) cause any issuer of any Pledged
Partnership Interests or Pledged LLC Interests that are not securities (for
purposes of the UCC) on the Restatement Date to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC other than at the direction of
Collateral Agent or (vi) cause any Pledged Partnership Interests or Pledged LLC
Interests to be certificated without delivering

 

26



--------------------------------------------------------------------------------

each such certificate to the Collateral Agent in accordance with
Section 4.01(a), subject to the delivery periods set forth in Section 4.05, and
such Grantor shall fulfill all other requirements under Article 4 applicable in
respect thereof; provided, however, notwithstanding the foregoing, if any issuer
of any Pledged Partnership Interests or Pledged LLC Interests takes any such
action in violation of the foregoing in this clause (v), such Grantor shall
promptly notify the Collateral Agent in writing of any such election or action
and, in such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof.

(d) Except as expressly permitted by the Credit Agreement, without the prior
written consent of the Collateral Agent, it shall not permit any issuer (that is
a Subsidiary) of any Pledged Equity Interest constituting Collateral to merge or
consolidate unless (i) subject to the thresholds, exclusions and limitations
(and time periods in regards to compliance) set forth (and/or referenced in) in
Article 4 hereof, such issuer creates, or has previously created, a security
interest that is perfected by a filed financing statement (that is not effective
solely under section 9-508 of the UCC) in collateral in which such new debtor
has or acquires rights, (ii) all the outstanding capital stock or other Equity
Interests of the surviving or resulting corporation, limited liability company,
partnership or other entity is, upon such merger or consolidation, pledged
hereunder (subject to Section 2.02 hereof) and no cash, securities or other
property is distributed in respect of the outstanding Equity Interests of any
other constituent Grantor if it is prohibited under the Credit Agreement;
provided that if the surviving or resulting Grantors upon any such merger or
consolidation involves an issuer that is a First-Tier Foreign Subsidiary, then
such Grantor shall only be required to pledge Equity Interests in accordance
with Sections 2.01 and 2.02 and (iii) such Grantor promptly complies with the
delivery and control requirements of Article 4 hereof.

Section 6.07. Intellectual Property. (a) Other than to the extent permitted by
the Credit Agreement, it shall not do any act or omit to do any act whereby any
of the Material Intellectual Property may lapse, or become abandoned, canceled,
dedicated to the public, forfeited or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein unless such act or omission would not reasonably be expected to have a
Material Adverse Effect.

(b) Other than to the extent permitted in the Credit Agreement, it shall not,
with respect to any Trademarks constituting Material Intellectual Property,
cease the use of any of such Trademarks or fail to maintain the level of the
quality of products sold and services rendered under any of such Trademark at a
level at least substantially consistent with the quality of such products and
services as of the Restatement Date, and such Grantor shall take all reasonable
steps to insure that licensees of such Trademarks use such consistent standards
of quality except where the failure to use such Trademarks, to maintain such
level of quality or take such steps would not have a Material Adverse Effect.

(c) It shall promptly notify the Collateral Agent if it knows or has reason to
know that any item of Material Intellectual Property may become (i) abandoned or
dedicated to the public or placed in the public domain, (ii) invalid or
unenforceable, (iii) subject to any adverse determination or development
regarding such Grantor’s ownership, registration or use or the validity or
enforceability of such item of Material Intellectual Property

 

27



--------------------------------------------------------------------------------

(including the institution of, or any such determination or development in, any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry within the United States or
any court) unless such adverse determination or development would not reasonably
be expected to have a Material Adverse Effect or (iv) the subject of any
reversion or termination rights unless becoming the subject of such reversion or
termination rights would not reasonably be expected to have a Material Adverse
Effect.

(d) Other than to the extent permitted by the Credit Agreement, it shall take
all commercially reasonable steps, including in any proceeding before the United
States Patent and Trademark Office, the United States Copyright Office, any
state registry within the United States or any court, to pursue any application
and maintain any registration or issuance of each Trademark, Patent, and
Copyright, that, in each case, constitutes Material Intellectual Property owned
by or exclusively licensed to such Grantor, including, but not limited to, those
items on Schedule 5.02(II) unless failing to take such steps would not
reasonably be expected to have a Material Adverse Effect.

(e) In the event that any Material Intellectual Property owned by or exclusively
licensed to such Grantor is infringed, misappropriated, or diluted by a third
party and Grantors have knowledge thereof, such Grantor shall promptly take
action in response to such infringement, misappropriation, or dilution to
protect its rights in such Material Intellectual Property to the extent that
such Grantor deems it commercially reasonable to do so and such infringement,
misappropriation or dilution would reasonably be expected to have a Material
Adverse Effect.

(f) It shall take commercially reasonable steps, consistent with industry
standards, to protect the secrecy of all Trade Secrets that constitute Material
Intellectual Property (including, without limitation, entering into
confidentiality agreements with employees and consultants and labeling and
restricting access to secret information and documents) unless failure to take
such steps would not reasonably be expected to have a Material Adverse Effect.

(g) It shall use commercially reasonable efforts to use proper statutory notice,
consistent with industry standards, in connection with its use of any of the
Material Intellectual Property unless failure to use proper statutory notice
would not reasonably be expected to have a Material Adverse Effect.

Section 6.08. Miscellaneous. Such Grantor shall, within thirty (30) days after
the Restatement Date, with respect to any of its Material Contracts that is a
Non-Assignable Contract (other than any Material Contract that constitutes
(i) an Account, Chattel Paper or Payment Intangible of such Grantor, (ii) a
Specified Minority Investment and (iii) the Specified Material Contracts) in
effect on the Restatement Date and within thirty (30) days after it enters into
any Material Contract (entered into after the Restatement Date) that is a
Non-Assignable Contract (other than any Specified Minority Investment), request
in writing the consent of the counterparty or counterparties to such
Non-Assignable Contract pursuant to the terms of such Non-Assignable Contract or
applicable law to the assignment or granting of a security interest in such Non-
Assignable Contract to the Secured Parties and use commercially reasonable
efforts to obtain such consent as soon as practicable thereafter. For the
avoidance of doubt, to the extent

 

28



--------------------------------------------------------------------------------

that the Grantors requested in writing the consent of the counterparty or
counterparties to a Non-Assignable Contract pursuant to the terms of such
Non-Assignable Contract or applicable law to the assignment or granting of a
security interest in such Non- Assignable Contract to the Secured Parties (all
capitalized terms before this parenthesis in this sentence, shall be defined as
defined in the Original Credit Agreement) and used commercially reasonable
efforts to obtain such consent, in each case, in accordance with Section 6.08 of
the Original Credit Agreement, the Grantors shall not be required to take any
additional steps to comply with this Section 6.08 in regards to such
Non-Assignable Contract.

ARTICLE 7

ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL GRANTORS

Section 7.01. Access; Right of Inspection. The Collateral Agent shall at all
times, upon reasonable prior notice, have free reasonable access during normal
business hours to all the books, correspondence and records of each Grantor, and
the Collateral Agent and its representatives may examine the same, take extracts
therefrom and make photocopies thereof, in each case, at the Collateral Agent’s
expense (or, after the occurrence and during the continuation of an Event of
Default, at the Company’s expense), and each Grantor agrees to render to the
Collateral Agent, at such Grantor’s cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. The Collateral
Agent and its representatives shall upon reasonable notice and at such
reasonable times during normal business hours also have the right to enter any
premises of each Grantor one time per fiscal year (or, if an Event of default
has occurred and is continuing, on an unlimited basis) and inspect any property
of each Grantor where any of the Collateral is located for the purpose of
inspecting the same, observing its use or otherwise protecting its interests
therein, in each case, at the Collateral Agent’s expense (or, after the
occurrence and during the continuation of an Event of Default, at the Company’s
expense).

Section 7.02. Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, that it shall, subject to the other
provisions hereof, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Collateral Agent may reasonably request, in order to create and/or
maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing and subject to
Article 4 and Article 6 hereof, in each case, each Grantor shall:

(i) file such financing or continuation statements, or amendments thereto,
record security interests in Intellectual Property and execute and deliver such
other agreements, instruments, endorsements, powers of attorney or notices, as
may be necessary or desirable, or as the Collateral Agent may reasonably
request, in order to effect, reflect, perfect and preserve the security
interests granted or purported to be granted hereby;

 

29



--------------------------------------------------------------------------------

(ii) take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in the United
States in which said Intellectual Property is registered or issued or in which
an application for registration or issuance is pending including, without
limitation, the United States Patent and Trademark Office, the United States
Copyright Office;

(iii) at any reasonable time, upon reasonable request by the Collateral Agent,
allow inspection of the Collateral by the Collateral Agent, or persons
designated by the Collateral Agent (subject to Section 7.01 hereof);

(iv) at the Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any material part of the Collateral; and

(v) furnish the Collateral Agent with such information regarding the Collateral,
including, without limitation, the location thereof, as the Collateral Agent may
reasonably request from time to time.

(b) Each Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments to any of the
foregoing, in any jurisdictions and with any filing offices, in each case, in
the United States as the Collateral Agent may determine, in its reasonable
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein (subject to Article 2,
Article 4 and Article 6 hereof). Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its reasonable discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including, without
limitation, describing such property as “all assets, whether now owned or
hereafter acquired, developed or created” or words of similar effect.

Section 7.03. Additional Grantors. From time to time subsequent to the
Restatement Date, additional domestic Persons may become parties hereto as
additional Grantors (each, an “Additional Grantor”), by executing a Pledge
Supplement. Upon delivery of any such Pledge Supplement to the Collateral Agent,
notice of which is hereby waived by Grantors, each Additional Grantor shall be a
Grantor and shall be as fully a party hereto as if Additional Grantor were an
original signatory hereto. Each Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of the Collateral Agent not
to cause any Subsidiary of Company to become an Additional Grantor hereunder.
This Agreement shall be fully effective as to any Grantor that is or becomes a
party hereto regardless of whether any other Person becomes or fails to become
or ceases to be a Grantor hereunder.

 

30



--------------------------------------------------------------------------------

ARTICLE 8

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

Section 8.01. Power of Attorney. Each Grantor hereby irrevocably appoints the
Collateral Agent (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, the Collateral Agent or otherwise, from
time to time in the Collateral Agent’s reasonable discretion to take any action
and to execute any instrument that the Collateral Agent may deem reasonably
necessary or advisable to accomplish the purposes of this Agreement. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default
(other than in regards to clauses (e) and (f) below, which the Collateral Agent
may do under this Section 8.01 whether or not an Event of Default has occurred
and is continuing):

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to the Collateral Agent pursuant to and to the extent provided in the
Credit Agreement;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of the Collateral Agent with
respect to any of the Collateral;

(e) to prepare and file any UCC financing statements against such Grantor as
debtor covering the Collateral;

(f) subject to any exceptions contained in Article 2 and Article 4 hereof, to
prepare, sign, and file for recordation in any intellectual property registry
within the United States, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;

(g) to take or cause to be taken all actions necessary to perform or comply or
cause performance or compliance with the terms of this Agreement, including,
without limitation, access to pay or discharge taxes or Liens (other than
Permitted Liens) levied or placed upon or threatened against the Collateral, the
legality or validity thereof and the amounts necessary to discharge the same to
be determined by the Collateral Agent in its sole discretion, any such payments
made by the Collateral Agent to become obligations of such Grantor to the
Collateral Agent, due and payable immediately without demand; and

 

31



--------------------------------------------------------------------------------

(h) subject to applicable law, generally to sell, transfer, lease, license,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Collateral Agent were the
absolute owner thereof for all purposes, and to do, at the Collateral Agent’s
option and such Grantor’s expense, at any time or from time to time, all acts
and things that the Collateral Agent deems reasonably necessary to protect,
preserve or realize upon the Collateral and the Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

Section 8.02. No Duty On The Part Of Collateral Agent Or Secured Parties. The
powers conferred on the Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon the Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

Section 8.03. Appointment Pursuant to Credit Agreement. The Collateral Agent has
been appointed as collateral agent pursuant to the Credit Agreement. The rights,
duties, privileges, immunities and indemnities of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement.

ARTICLE 9

REMEDIES

Section 9.01. Generally. (a) If any Event of Default shall have occurred and be
continuing, the Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of the
Collateral Agent on default under the UCC (whether or not the UCC applies to the
affected Collateral) to collect, enforce or satisfy any Secured Obligations then
owing, whether by acceleration or otherwise, and also may pursue any of the
following separately, successively or simultaneously:

(i) require any Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

(ii) enter onto the property where any Collateral is located and take possession
thereof with or without judicial process;

(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and

(iv) without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent may deem commercially reasonable.

 

32



--------------------------------------------------------------------------------

(b) The Collateral Agent or any Secured Party may be the purchaser of any or all
of the Collateral at any public or private (to the extent to the portion of the
Collateral being privately sold is of a kind that is customarily sold on a
recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each Grantor hereby waives any
claims against the Collateral Agent arising by reason of the fact that the price
at which any Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Secured
Obligations, the Grantors shall be liable for the deficiency and the fees of any
attorneys employed by the Collateral Agent to collect such deficiency. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Collateral Agent, that the
Collateral Agent has no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities. Nothing in this Section shall in any way limit the rights of the
Collateral Agent hereunder.

(c) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

33



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

Section 9.02. Application of Proceeds. Except as expressly provided elsewhere in
this Agreement, all proceeds of Collateral received by the Collateral Agent in
the event that an Event of Default shall have occurred and not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.02 of the Credit Agreement and in respect of any sale of, any
collection from, or other realization upon all or any part of the Collateral
shall be applied in full or in part by the Collateral Agent against the Secured
Obligations in the order of priority set forth in Section 8.03 of the Credit
Agreement.

Section 9.03. Sales on Credit. If Collateral Agent sells any of the Collateral
upon credit, the Grantor will be credited only with payments actually made by
purchaser and received by the Collateral Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral,
Collateral Agent may resell the Collateral and Grantor shall be credited with
proceeds of the sale.

Section 9.04. Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, the Collateral Agent may be compelled, with respect to
any sale of all or any part of the Investment Related Property included in the
Collateral conducted without prior registration or qualification of such
Investment Related Property included in the Collateral under the Securities Act
and/or such state securities laws, to limit purchasers to those who will agree,
among other things, to acquire the Investment Related Property included in the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sale may be at prices and on terms less favorable than those obtainable through
a public sale without such restrictions (including a public offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
sale shall be deemed to have been made in a commercially reasonable manner and
that the Collateral Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Investment Related Property included in
the Collateral for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Collateral Agent determines to
exercise its right to sell any or all of the Investment Related Property
included in the Collateral, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Stock to be sold hereunder, each partnership
and each limited liability company from time to time to furnish to the
Collateral Agent all such information as the Collateral Agent may request in
order to determine the number and nature of interest, shares or other
instruments included in the Investment Related Property included in the
Collateral which may be sold by the Collateral Agent in exempt transactions
under the Securities Act and the rules and regulations of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

34



--------------------------------------------------------------------------------

Section 9.05. Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article 9 hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks, to use, assign, license or sublicense any of the Intellectual
Property now owned or hereafter acquired, developed or created by such Grantor,
wherever the same may be located. Such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

Section 9.06. Intellectual Property. (a) Anything contained herein to the
contrary notwithstanding, in addition to the other rights and remedies provided
herein, upon the occurrence and during the continuation of an Event of Default:

(i) the Collateral Agent shall have the right (but not the obligation) to bring
suit or otherwise commence any action or proceeding in the name of any Grantor,
the Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property rights, in which event such Grantor shall, at
the request of the Collateral Agent, do any and all lawful acts and execute any
and all documents required by the Collateral Agent in aid of such enforcement
and such Grantor shall promptly, upon demand, reimburse and indemnify the
Collateral Agent as provided in Article 12 hereof in connection with the
exercise of its rights under this Section, and, to the extent that the
Collateral Agent shall elect not to bring suit to enforce any Intellectual
Property rights as provided in this Section, upon acceleration of the
Obligations, each Grantor agrees to use commercially reasonable measures,
whether by action, suit, proceeding or otherwise, to prevent the infringement,
misappropriation, dilution or other violation of any of such Grantor’s rights in
the Intellectual Property by others and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing,
misappropriating, diluting or otherwise violating as shall be necessary to
prevent such infringement, misappropriation, dilution or other violation;

(ii) upon written demand from the Collateral Agent, for the purpose of enabling
the Collateral Agent, to exercise rights and remedies under Article 9 hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor shall grant, assign,
convey or otherwise transfer to the Collateral Agent or such Collateral Agent’s
designee all of such Grantor’s right, title and interest in and to the
Intellectual Property and shall execute and deliver to the Collateral Agent such
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement, in each case, in accordance with applicable law;

(iii) each Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Secured Obligations outstanding only to the extent that
the Collateral Agent (or any Secured Party) receives cash proceeds in respect of
the sale of, or other realization upon, the Intellectual Property;

 

35



--------------------------------------------------------------------------------

(iv) Reserved; and

(v) the Collateral Agent shall have the right to notify, or require each Grantor
to notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done:

(A) all amounts and proceeds (including checks and other instruments) received
by Grantor in respect of amounts due to such Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 9.07 hereof; and

(B) the Grantor shall not adjust, settle or compromise the amount or payment of
any such amount or release wholly or partly any obligor with respect thereto or
allow any credit or discount thereon.

(b) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property shall have been previously made
and shall have become absolute and effective, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
any Grantor, the Collateral Agent shall promptly execute and deliver to such
Grantor, at such Grantor’s sole cost and expense, such assignments or other
transfer as may be necessary to reassign to such Grantor any such rights, title
and interests as may have been assigned to the Collateral Agent as aforesaid,
subject to any disposition thereof that may have been made by the Collateral
Agent; provided, after giving effect to such reassignment, the Collateral
Agent’s security interest granted pursuant hereto, as well as all other rights
and remedies of the Collateral Agent granted hereunder, shall continue to be in
full force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.

Section 9.07. Cash Proceeds; Deposit Accounts. (a) If any Event of Default shall
have occurred and be continuing, in addition to the rights of the Collateral
Agent specified in Section 6.05 with respect to payments of Receivables and
solely after the Collateral Agent so directs the Grantors in writing, all
proceeds of any Collateral received by any Grantor consisting of cash, checks
and other near-cash items (collectively, “Cash Proceeds”), shall be deemed to be
held by such Grantor in trust for the Collateral Agent and, upon the written
direction of the Collateral Agent, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly indorsed by
such Grantor to the Collateral Agent, if required) and held by the

 

36



--------------------------------------------------------------------------------

Collateral Agent in the Collateral Account. Any Cash Proceeds received by the
Collateral Agent (whether from a Grantor or otherwise) during the continuation
of any Event(s) of Default may, in the sole discretion of the Collateral Agent,
(i) may be applied by the Collateral Agent against the Secured Obligations then
due and owing and/or (ii) if all of such Obligations then due and owing have
been paid in full, be held by the Collateral Agent for the ratable benefit of
the Secured Parties, as collateral security for the Secured Obligations (whether
matured or unmatured) only for so long as it reasonably appears there may be
additional Secured Obligations that arise.

ARTICLE 10

COLLATERAL AGENT

The provisions of Article 9 and Section 10.04(b) of the Credit Agreement shall
inure to the benefit of the Collateral Agent, and shall be binding upon all
Grantors and all Secured Parties, in connection with this Agreement and the
other Collateral Documents, as if references therein to the Administrative Agent
were to the Collateral Agent.

ARTICLE 11

CONTINUING SECURITY INTEREST; TRANSFER OF LOANS

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent indemnification obligations as to which no
claim has been made or notice has been given), the cancellation or termination
of the Commitments and the cancellation, expiration, posting of backstop letters
of credit or cash collateralization of all outstanding Letters of Credit
satisfactory to the issuer(s) of such Letters of Credit, be binding upon each
Grantor, its successors and assigns, and inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and its successors, transferees and assigns. Without limiting the
generality of the foregoing, any Lender may assign or otherwise transfer any
Loans held by it and such assignee shall thereupon become vested with all the
benefits in respect thereof granted to the Lenders herein or otherwise pursuant
to the provisions set forth in the Credit Agreement. Upon the payment in full of
all Secured Obligations (other than contingent indemnification obligations as to
which no claim has been made or notice has been given), the cancellation or
termination of the Commitments and the cancellation, expiration, posting of
backstop letters of credit or cash collateralization of all outstanding Letters
of Credit satisfactory to the issuer(s) of such Letters of Credit, the security
interest granted hereby shall automatically terminate hereunder and of record
and all rights to the Collateral shall revert to the Grantors. Upon any such
termination the Collateral Agent shall, at the Grantors’ expense, execute and
deliver to the Grantors or otherwise authorize the filing of such documents as
the Grantors shall reasonably request, including financing statement amendments
and/or termination statements to evidence such termination. Upon any disposition
of property permitted by the Credit Agreement, the Liens granted herein on and
with respect to such property shall be deemed to be automatically released and
such property shall automatically revert to the applicable Grantor with no
further action on the part of any Person. Notwithstanding the immediately
preceding sentence, the Collateral Agent shall, at the applicable Grantor’s
expense, execute and deliver or otherwise authorize the filing of such documents
as such Grantor shall reasonably request, in form and substance reasonably
satisfactory to the Collateral Agent, including financing statement amendments
to evidence such release in accordance with Section 9.10 of the Credit
Agreement.

 

37



--------------------------------------------------------------------------------

ARTICLE 12

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Neither the Collateral Agent nor any of its directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon all or any
part of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or otherwise. If any Grantor fails to timely perform any agreement
contained herein while an Event of Default is continuing, the Collateral Agent
may itself perform, or cause performance of, such agreement, and the expenses of
the Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 10.04 of the Credit Agreement.

ARTICLE 13

MISCELLANEOUS

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 10.02 of the Credit Agreement. No failure or delay on
the part of the Collateral Agent in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement and
the other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantors and their
respective successors and assigns to the extent permitted by the Credit
Agreement. No Grantor shall, without the prior written consent of the Collateral
Agent

 

38



--------------------------------------------------------------------------------

given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. This Agreement and the other Loan Documents embody the
entire agreement and understanding between the Grantors and the Collateral Agent
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OF THE SECURITY INTEREST).

SECTIONS 10.14(B), 10.14(C), 10.14(D) AND 10.15 OF THE CREDIT AGREEMENT ARE
INCORPORATED HEREIN BY THIS REFERENCE AND SUCH INCORPORATION SHALL SURVIVE ANY
TERMINATION OF THE CREDIT AGREEMENT.

ARTICLE 14

AMENDMENT AND RESTATEMENT.

On the Restatement Date, the Existing Security Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Security Agreement
shall thereafter be and shall be deemed replaced and superseded in all respects
by this Agreement. The parties hereto acknowledge and agree that (i) this
Agreement and the other Loan Documents, whether executed and delivered in
connection herewith or otherwise, do not constitute a novation or termination of
the Obligations under the Existing Security Agreement or the other Loan
Documents as in effect prior to the Restatement Date and which remain
outstanding as of the Restatement Date, (ii) the Obligations under the Existing
Security Agreement and the other Loan Documents are in all respects continuing
(as amended and restated hereby and which are in all respects hereinafter
subject to the terms herein) and (iii) without in any way limiting the grant of
security pursuant to Section 2 of this Agreement, the Liens and security
interests as granted under the Existing Security Agreement and the other
applicable Loan Documents securing payment of such Obligations are in all
respects continuing and in full force and effect and are

 

39



--------------------------------------------------------------------------------

reaffirmed hereby. To the extent applicable, the Grantors hereby acknowledge,
confirm and agree that any financing statements, filings with the United States
Patent and Trademark Office or the United States Copyright Office or other
instruments similar in effect to the foregoing under applicable law covering all
or any part of the Collateral previously filed in favor of the Collateral Agent
under the Existing Security Agreement are in full force and effect as of the
date hereof and each Grantor ratifies its authorization for the Collateral Agent
to file in any relevant jurisdictions any such financing statement or other
instrument relating to all or any part of the Collateral if filed prior to the
date hereof.

[Remainder of page intentionally left blank]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 